UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-02368 Name of Registrant: Vanguard Fixed Income Securities Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: January 31 Date of reporting period: February 1, 2012  January 31, 2013 Item 1: Reports to Shareholders Annual Report | January 31, 2013 Vanguard U.S. Government Bond Funds Vanguard Short-Term Treasury Fund Vanguard Short-Term Federal Fund Vanguard Intermediate-Term Treasury Fund Vanguard GNMA Fund Vanguard Long-Term Treasury Fund > For the 2013 fiscal year, returns for the Vanguard U.S. Government Bond Funds ranged from 0% for Investor Shares of the Long-Term Treasury Fund to 1.45% for Admiral Shares of the GNMA Fund. > The yield of the benchmark 10-year Treasury note moved up from its summer low point, driving down bond prices and returns. > The Treasury and Federal Funds benefited from their limited allocations to mortgage-backed securities. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 4 Advisors’ Report. 11 Short-Term Treasury Fund. 15 Short-Term Federal Fund. 30 Intermediate-Term Treasury Fund. 46 GNMA Fund. 61 Long-Term Treasury Fund. 76 About Your Fund’s Expenses. 93 Glossary. 96 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended January 31, 2013 30-Day SEC Income Capital Total Yield Returns Returns Returns Vanguard Short-Term Treasury Fund Investor Shares 0.13% 0.41% -0.02% 0.39% Admiral™ Shares 0.23 0.51 -0.02 0.49 Barclays U.S. 1–5 Year Treasury Bond Index 0.45 Short-Term U.S. Treasury Funds Average -0.11 Short-Term U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. Vanguard Short-Term Federal Fund Investor Shares 0.27% 0.56% 0.20% 0.76% Admiral Shares 0.37 0.66 0.20 0.86 Barclays U.S. 1–5 Year Government Bond Index 0.51 Short-Intermediate U.S. Government Funds Average 0.89 Short-Intermediate U.S. Government Funds Average: Derived from data provided by Lipper Inc. Vanguard Intermediate-Term Treasury Fund Investor Shares 0.75% 1.34% -0.24% 1.10% Admiral Shares 0.85 1.44 -0.24 1.20 Barclays U.S. 5–10 Year Treasury Bond Index 1.46 General U.S. Treasury Funds Average 0.24 General U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. Vanguard GNMA Fund Investor Shares 2.05% 2.61% -1.26% 1.35% Admiral Shares 2.15 2.71 -1.26 1.45 Barclays U.S. GNMA Bond Index 1.54 GNMA Funds Average 1.59 GNMA Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Your Fund’s Total Returns Fiscal Year Ended January 31, 2013 30-Day SEC Income Capital Total Yield Returns Returns Returns Vanguard Long-Term Treasury Fund Investor Shares 2.65% 2.73% -2.73% 0.00% Admiral Shares 2.75 2.83 -2.73 0.10 Barclays U.S. Long Treasury Bond Index -0.02 General U.S. Treasury Funds Average 0.24 General U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 2 Your Fund’s Performance at a Glance January 31, 2012, Through January 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Short-Term Treasury Fund Investor Shares $10.81 $10.73 $0.044 $0.078 Admiral Shares 10.81 10.73 0.055 0.078 Vanguard Short-Term Federal Fund Investor Shares $10.89 $10.78 $0.061 $0.132 Admiral Shares 10.89 10.78 0.071 0.132 Vanguard Intermediate-Term Treasury Fund Investor Shares $11.78 $11.60 $0.156 $0.152 Admiral Shares 11.78 11.60 0.168 0.152 Vanguard GNMA Fund Investor Shares $11.09 $10.83 $0.288 $0.121 Admiral Shares 11.09 10.83 0.299 0.121 Vanguard Long-Term Treasury Fund Investor Shares $13.32 $12.61 $0.369 $0.349 Admiral Shares 13.32 12.61 0.382 0.349 3 Chairman’s Letter Dear Shareholder, During the fiscal year ended January 31, 2013, the Federal Reserve continued its efforts to stimulate the economy by pushing down interest rates. Its most recent attempt included yet another untraditional program of purchasing Treasury bonds and mortgage-backed securities. Still, Treasury bond yields began moving up from the historically low levels they had hit over the summer. Demand for perceived safe-harbor investments such as Treasury securities slackened as investors grew more optimistic that Europe’s financial troubles were stabilizing. Declining demand lowered bond prices and raised yields, an effect that was most pronounced in longer-maturity bonds. You can see this in the returns of Vanguard Long-Term Treasury Fund: As yields declined in the first half of the fiscal year, the fund returned a robust 8%, but those gains were erased as yields subsequently rose. For fiscal 2013 as a whole, the fund returned 0% for Investor Shares and 0.10% for Admiral Shares. The effect was not as dramatic for the other U.S. Government Bond Funds because of their shorter maturities. In the Treasury and Federal Funds, the impact of rising rates was mitigated somewhat by modest allocations to mortgage-backed securities, which performed relatively well during the period. 4 Bonds’ advance slowed; challenges may lie ahead The broad U.S. taxable bond market returned a little more than 2.5% for the fiscal year. That modest result contrasts with the strong returns to which bond investors may have grown accustomed. Bonds have been in a long-running bull market as prices climbed and yields tumbled for many years. (Prices and yields move in opposite directions.) Indeed, the yield of the 10-year U.S. Treasury note slipped to a record low in July, closing below 1.5%. That trend later reversed, and the 10-year yield broke 2% in late January. Bonds can provide critical diversification benefits to a portfolio, but their return prospects now look much less promising than in recent years. As yields have dropped, the opportunity for price appreciation has greatly diminished. (You can read more about our expectations for bond and stock returns in Vanguard’s Economic and Investment Outlook , available at vanguard.com/research.) As for money market funds and savings accounts, their returns barely budged as the Federal Reserve held short-term interest rates between 0% and 0.25%, a policy in place since late 2008. Market Barometer Average Annual Total Returns Periods Ended January 31, 2013 One Three Five Year Years Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.59% 5.41% 5.45% Barclays Municipal Bond Index (Broad tax-exempt market) 4.80 6.53 5.73 Citigroup Three-Month U.S. Treasury Bill Index 0.08 0.09 0.38 Stocks Russell 1000 Index (Large-caps) 17.03% 14.48% 4.28% Russell 2000 Index (Small-caps) 15.47 15.98 6.31 Russell 3000 Index (Broad U.S. market) 16.90 14.60 4.44 MSCI All Country World Index ex USA (International) 13.86 7.03 -0.10 CPI Consumer Price Index 1.59% 2.05% 1.76% 5 Led by European shares, stocks saw double-digit returns Global stock markets rose sharply in the 12 months ended January 31, with European equities delivering the most robust results. Investors seemed buoyed by progress in addressing fiscal challenges there and elsewhere. European stocks gained about 20% even as many countries in the region continued to struggle with economic woes. This disparity isn’t as unusual as it may appear. Vanguard research has found that the relationship between a country’s economic growth and its stock market returns has typically been weak over time. In the United States, attention to federal budget challenges intensified as 2012 drew to a close. The focus on the “fiscal cliff” led to investor anxiety before policymakers reached a limited tax rate agreement on the cusp of the new year. Although a credible long-term deficit-reduction strategy has yet to be crafted, investors propelled U.S. stocks to a 12-month gain of nearly 17%. Interest income cushioned the drop in capital returns It remains to be seen whether the uptick in yields that began in the summer will continue. But during the fiscal year, the funds’ income returns either matched Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Short-Term Treasury Fund 0.20% 0.10% 0.44% Short-Term Federal Fund 0.20 0.10 0.97 Intermediate-Term Treasury Fund 0.20 0.10 0.31 GNMA Fund 0.21 0.11 0.97 Long-Term Treasury Fund 0.20 0.10 0.31 The fund expense ratios shown are from the prospectus dated May 30, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2013, the funds’ expense ratios were: for the Short-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the Short-Term Federal Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the Intermediate-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the GNMA Fund, 0.21% for Investor Shares and 0.11% for Admiral Shares; and for the Long-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2012. Peer groups: For the Short-Term Treasury Fund, Short-Term U.S. Treasury Funds; for the Short-Term Federal Fund, Short-Intermediate U.S. Government Funds; for the Intermediate-Term Treasury Fund, General U.S. Treasury Funds; for the GNMA Fund, GNMA Funds; and for the Long-Term Treasury Fund, General U.S. Treasury Funds. 6 or surpassed the bond price declines associated with rising market yields. As a result, except for Investor Shares of the Long-Term Treasury Fund, all of the share classes of all of the funds produced positive results. You may notice in the table on page 8 that SEC yields actually declined for most of the funds during the fiscal year. For the Treasury and Federal Funds, this resulted from some 2012 sales of higher-yielding mortgage-backed securities (MBS), as I’ll explain below. I mentioned earlier that holdings of mortgage-backed securities played a role in boosting the returns of the Treasury and Federal Funds. The Treasury Funds took advantage of their ability to invest Total Returns Ten Years Ended January 31, 2013 Average Annual Return Short-Term Treasury Fund Investor Shares 3.04 % Barclays U.S. 1–5 Year Treasury Bond Index 3.33 Short-Term U.S. Treasury Funds Average 2.53 Short-Term U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. Short-Term Federal Fund Investor Shares 3.38 % Barclays U.S. 1–5 Year Government Bond Index 3.38 Short-Intermediate U.S. Government Funds Average 3.03 Short-Intermediate U.S. Government Funds Average: Derived from data provided by Lipper Inc. Intermediate-Term Treasury Fund Investor Shares 5.15 % Barclays U.S. 5–10 Year Treasury Bond Index 5.65 General U.S. Treasury Funds Average 5.38 General U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. GNMA Fund Investor Shares 4.98 % Barclays U.S. GNMA Bond Index 5.12 GNMA Funds Average 4.45 GNMA Funds Average: Derived from data provided by Lipper Inc. Long-Term Treasury Fund Investor Shares 7.11 % Barclays U.S. Long Treasury Bond Index 7.30 General U.S. Treasury Funds Average 5.38 General U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 7 a modest portion of assets in mortgage-backed securities; the Federal Fund, which invests a portion of its assets in mortgage securities, overweighted its typical position. The GNMA Fund, of course, concentrates on mortgage-backed securities, focusing on those whose principal and interest payments are guaranteed by the Government National Mortgage Association and, ultimately, the full faith and credit of the federal government. The appeal of mortgage securities has stemmed from the response by certain homeowners to the unusually low level of mortgage rates, a consequence of the general interest rate environment. These homeowners have been slow to refinance their mortgages because of lenders’ tightened loan standards in the wake of the financial crisis. This has allowed the funds to focus with greater confidence on mortgage securities that offer more attractive coupon interest rates, as there is less chance that mortgage prepayments will accelerate and negatively affect their returns. In the spring of 2012, the Treasury Funds began selling their mortgage securities at a profit, a process that was completed as the year drew to a close. The Federal Fund also lightened its position. The sales removed some higher-yielding securities from the funds’ portfolios, which produced a decline in their SEC yields when compared with Yields 30-Day SEC Yields on January 31, January 31, Bond Fund (Investor Shares) 2012 2013 Short-Term Treasury 0.20% 0.13% Short-Term Federal 0.42 0.27 Intermediate-Term Treasury 0.80 0.75 GNMA 2.85 2.05 Long-Term Treasury 2.28 2.65 8 the levels a year earlier. (You can read how SEC yields are calculated in the Glossary of this report.) For the GNMA Fund, by contrast, the lower SEC yield was more a reflection of the strong demand for mortgage securities during the year. When it announced its latest bond-buying program in September, the Federal Reserve said it would purchase every month—surprisingly, no end date was specified—$45 billion of mortgage securities (in addition to $40 billion of Treasury securities). All of the funds’ MBS holdings benefited from investors’ anticipation of these purchases, although the extent of the Fed’s plans was larger than the market expected. The advisors’ skill has produced healthy long-term returns The Vanguard U.S. Government Bond Funds generally performed well over the ten years ended January 31, 2013. Among the Treasury and Federal Funds, which are advised by Vanguard’s Fixed Income Group, returns for all but the Intermediate-Term Treasury Fund have been in line with index benchmarks when you take into account operating costs. They also have surpassed the average returns of their peer groups. The GNMA Fund, advised by Wellington Management Company, performed similarly. In producing these results, the funds have been aided not only by the skill of the advisors but also by Vanguard’s low expenses. Lower costs allow more of a fund’s earnings to be passed along to shareholders. Following four principles can help investors succeed Our clients often ask what they should do to cope with uncertainties in the market. How should they react? Should they do something different with their money? The first point to keep in mind is that investing has always involved uncertainties. When asked what he thought the stock market would do, financier J. P. Morgan had a standard response: “It will fluctuate.” In our view, the most sensible approach is to focus on what’s within your control. In short, we believe investors can give themselves a greater chance for success by acting on four key points: • Goals . What are you investing for? Each goal should be measurable and attainable. Getting there shouldn’t depend on outsize returns or impractical budgeting requirements. • Balance . After identifying your goals, pursue them through a balanced asset allocation using broadly diversified funds. • Cost . You won’t be surprised to hear that we place a big emphasis on controlling cost. The lower your costs, the greater your share of an investment’s return. 9 • Discipline . Everything else depends on this; in the face of market turmoil, discipline and long-term perspective can help you stay on track toward reaching your goals. Successful investing doesn’t have to be complicated, but that’s not to say it’s easy. Investing can provoke strong emotions, and it’s hard to stay level-headed during times of volatility. If you’re getting pulled off course, try to redirect your attention to the principles I’ve outlined. These principles—which reflect the core philosophy Vanguard has held for decades—can be the answer to uncertainty. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer February 12, 2013 10 Advisors’ Report For the Short-, Intermediate-, and Long-Term Treasury Funds and the Short-Term Federal Fund For the 12 months ended January 31, 2013, returns for the U.S. Government Bond Funds managed by Vanguard’s Fixed Income Group ranged from 0% for Investor Shares of Vanguard Long-Term Treasury Fund to 1.20% for Admiral Shares of Vanguard Intermediate-Term Treasury Fund. The Short-Term Federal, Short-Term Treasury, and Long-Term Treasury Funds were in line with or ahead of their benchmarks; the Intermediate-Term Treasury Fund was a step behind. Performance results were mixed compared with the average returns of competitive funds. The investment environment The past fiscal year was an extraordinary time, and central banks on both sides of the Atlantic responded with extraordinary measures. The Federal Reserve continued its program of buying Treasury securities, designed to push down long-term interest rates in an effort to spur economic growth. Yields of these securities got an extra push lower as investors worried about the consequences of fiscal distress in Europe. Yields slid through midyear, only reversing course when progress seemed to be taking place among European policymakers. Of special Yields of U.S. Treasury Bonds January 31, January 31, Maturity 2012 2013 2 years 0.22% 0.26% 3 years 0.29 0.40 5 years 0.71 0.88 10 years 1.80 1.99 30 years 2.94 3.17 Source: Vanguard. 11 importance was a statement by the head of the European Central Bank to do “whatever it takes” to preserve the euro. Yields continued to climb through the fall as a permanent Eurozone bailout fund was set up and the ECB pledged unlimited purchases of bonds, if needed, from the most financially vulnerable countries. Also in the fall, the Fed ramped up its stimulus program by adding mortgage-backed securities to its bond-buying program (and later promising to continue both programs into 2013). The rise in yields lost momentum toward year-end over uncertainties about the outcome of “fiscal cliff” negotiations. In yet another novel wrinkle, involving its four-year-old policy of holding the shortest-term yields near zero, the Fed altered its communication approach. Instead of announcing specific time periods over which it would maintain its policy, the Fed now will link its plans to specific unemployment and inflation thresholds. The Fed has made clear that reaching a threshold doesn’t necessarily mean it will act if other economic conditions don’t warrant the move. Management of the funds After their decline and rebound, yields wound up only somewhat higher than where they started. Our funds reacted to the volatility of the yield curve (the spectrum of yields from shorter- to longer-maturity bonds) with a number of modest tactical moves in our duration and curve positioning. (The former policy focuses on interest rate expectations, the latter on the most attractive bond maturities to trade.) In addition, the Treasury Funds entered the fiscal period with an allocation of assets to government mortgage-backed securities, which are backed by pools of residential mortgages. As their name implies, these funds emphasize Treasury notes and bonds, but from time to time we will allocate a limited portion of assets to mortgage securities. In the Short Term Federal Fund, which typically holds a portion of its assets in government mortgage-backed securities, we increased our investment allocation to that sector. We did so because the current market environment has kept the yields of these securities at attractive levels: Homeowners generally have been limited in their ability to refinance their mortgages to take advantage of the record low level of interest rates. As demand for mortgage-backed securities—including demand by investors anticipating Fed purchases—lifted prices, we found it more profitable to unwind our position, which we completed in the fall. A good deal of economic uncertainty lies ahead. Risks from government, central bank, and regulatory policy changes will make the waters difficult to navigate. However, the investment environment should continue to offer occasional opportunities. Regardless 12 of what the future brings, prudent risk management and a focus on value will continue to drive our investment process. Kenneth E. Volpert, CFA Principal and Head of Taxable Bond Group David R. Glocke, Principal Ronald M. Reardon, Principal Vanguard Fixed Income Group February 21, 2013 For the GNMA Fund For the 12 months ended January 31, 2013, Investor Shares of the Vanguard GNMA Fund returned 1.35% and Admiral Shares returned 1.45%. The fund trailed its benchmark index and the average return of peer-group funds. Investment environment Risky assets performed well, aided by aggressive central bank actions, positive (albeit modest) economic growth in the United States, and reduced tail risks in Europe. The year was marked by important U.S. political events including the elections in November and the fiscal cliff negotiations, which kept markets on edge in December as disagreement threatened to push the economy back into recession. On January 1, the House of Representatives passed legislation averting tax increases for most U.S. taxpayers while delaying spending cuts. The Federal Open Market Committee (FOMC) remained extremely accommodative throughout this period of fragile global economic recovery. The Federal Reserve announced plans to purchase additional mortgage-backed and Treasury securities (in a third round of quantitative easing, commonly referred to as QE3), significantly expanding the size of its balance sheet. Additionally, it adopted inflation and unemployment rate thresholds in place of its mid-2015 forward rate guidance, noting that it would keep rates unchanged for at least as long as unemployment remains above 6.5% and inflation projections stay near its 2% target. U.S. economic reports generally showed modest improvement, highlighted by a recovery in the housing market. Home prices showed their first year-over-year gain (excluding short-term jumps caused by homebuyer tax credits) since late 2006, aided by increased home sales and reduced inventory. Meanwhile, the unemployment rate declined by 0.7 percentage point to 7.8% as the labor market continued its slow recovery. Manufacturing activity slowed over the year, while service sector growth improved and consumer confidence edged up amid a healing jobs market. Mortgage-backed-securities performed well, supported by favorable supply/ demand dynamics and strong underlying fundamentals. Despite historically low 13 mortgage rates, refinancing difficulties for homeowners remained greater than in past years because of tighter mortgage underwriting standards, higher mortgage fees, and constrained lending capacity. The Fed’s purchases in the sector of $40 billion per month combined with reinvestment of pay-downs (currently $25 billion to $35 billion per month) from existing securities on its balance sheet narrowed agency mortgage security yield spreads over Treasuries to historically low levels. Fund successes The fund continued to generate favorable returns versus alternative shorter-term investment vehicles. Security selection was the largest contributor to relative returns, as we continued to focus on those securities that are, in our view, least likely to refinance. The generally defensive duration stance we maintained aided fund performance when Treasury yields rose over the period. Fund shortfalls Our overweight allocation to seasoned GNMA mortgages originated prior to May 2009 underperformed, hurting the fund’s results. Insurance premiums on these mortgages were lower relative to underlying loans of more recently issued mortgage securities, which had the effect of accelerating prepayment speeds (the pace of homeowner refinancing). Fund positioning As we head further into 2013, we believe that more of the bond market’s returns will be driven by income as opposed to capital appreciation. In our view, GNMAs are priced close to fair value. However, we believe their yield advantage over Treasuries still offers compelling opportunities. We will continue to monitor macroeconomic conditions and Fed statements for guidance on the future of FOMC purchases of mortgage-backed securities. GNMA prepayment risk remains relatively low in the face of tighter mortgage underwriting standards and higher costs to refinance, particularly for borrowers with lower credit scores and higher loan-to-value ratios. We continue to avoid securities backed by strong credit borrowers, as we remain concerned that they will refinance and pay back their mortgage loans earlier. As a whole, we believe that mortgage-backed securities will continue to be attractive to investors seeking high-quality assets with excellent liquidity. However, like virtually all bond funds, this sector is exposed to interest rate risk. Since bond yields and bond prices move inversely, the potential for loss of principal exists if and when interest rates rise. Michael F. Garrett Senior Vice President and Fixed Income Portfolio Manager Wellington Management Company, llp February 13, 2013 14 Short-Term Treasury Fund Fund Profile As of January 31, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VFISX VFIRX Expense Ratio 1 0.20% 0.10% 30-Day SEC Yield 0.13% 0.23% Financial Attributes Barclays Barclays 1–5 Year Aggregate Treasury Bond Fund Index Index Number of Bonds 61 131 8,079 Yield to Maturity (before expenses) 0.4% 0.4% 1.9% Average Coupon 1.7% 1.7% 3.5% Average Duration 2.3 years 2.7 years 5.2 years Average Effective Maturity 2.3 years 2.7 years 7.1 years Short-Term Reserves 0.4% — — Sector Diversification (% of portfolio) Treasury/Agency 100.0% The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays 1–5 Year Aggregate Treasury Bond Index Index R-Squared 0.95 0.67 Beta 0.72 0.34 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 0.4% 1 - 3 Years 74.9 3 - 5 Years 24.7 Distribution by Credit Quality (% of portfolio) U.S. Government 100.0% For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated May 30, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2013, the expense ratios were 0.20% for Investor Shares and 0.10% for Admiral Shares. 15 Short-Term Treasury Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: January 31, 2003, Through January 31, 2013 Initial Investment of $10,000 Average Annual Total Returns Periods Ended January 31, 2013 Final Value One Five Ten of a $10,000 Year Years Years Investment Short-Term Treasury Fund Investor Shares 0.39% 2.30% 3.04% $13,486 ••••• Barclays U.S. 1–5 Year Treasury Bond Index 0.45 2.89 3.33 13,879 – Short-Term U.S. Treasury Funds Average -0.11 1.94 2.53 12,838 Barclays U.S. Aggregate Bond Index 2.59 5.45 5.10 16,445 Short-Term U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $50,000 Year Years Years Investment Short-Term Treasury Fund Admiral Shares 0.49% 2.41% 3.16% $68,250 Barclays U.S. 1–5 Year Treasury Bond Index 0.45 2.89 3.33 69,397 Barclays U.S. Aggregate Bond Index 2.59 5.45 5.10 82,224 See Financial Highlights for dividend and capital gains information. 16 Short-Term Treasury Fund Fiscal-Year Total Returns (%): January 31, 2003, Through January 31, 2013 Barclays 1–5 Year Treasury Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2004 2.56% 0.18% 2.74% 2.55% 2005 2.64 -1.79 0.85 0.95 2006 3.20 -1.34 1.86 1.46 2007 4.30 -0.48 3.82 3.83 2008 4.58 5.26 9.84 10.35 2009 2.70 1.79 4.49 5.84 2010 1.60 0.90 2.50 1.95 2011 1.09 0.83 1.92 2.94 2012 0.68 1.56 2.24 3.38 2013 0.41 -0.02 0.39 0.45 Average Annual Total Returns: Periods Ended December 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 10/28/1991 0.69% 2.72% 2.39% 0.64% 3.03% Admiral Shares 2/13/2001 0.79 2.83 2.51 0.64 3.15 17 Short-Term Treasury Fund Financial Statements Statement of Net Assets As of January 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (99.2%) U.S. Government Securities (99.2%) United States Treasury Note/Bond 1.250% 3/15/14 30,000 30,356 United States Treasury Note/Bond 1.250% 4/15/14 54,000 54,684 United States Treasury Note/Bond 1.875% 4/30/14 75,000 76,558 United States Treasury Note/Bond 1.000% 5/15/14 285,000 287,896 United States Treasury Note/Bond 4.750% 5/15/14 27,000 28,573 United States Treasury Note/Bond 2.250% 5/31/14 30,000 30,811 United States Treasury Note/Bond 0.625% 7/15/14 340,000 342,020 United States Treasury Note/Bond 2.625% 7/31/14 320,000 331,450 United States Treasury Note/Bond 0.500% 8/15/14 105,000 105,443 United States Treasury Note/Bond 4.250% 8/15/14 485,000 514,934 United States Treasury Note/Bond 2.375% 8/31/14 101,000 104,393 United States Treasury Note/Bond 0.250% 9/15/14 225,000 225,070 United States Treasury Note/Bond 0.250% 9/30/14 45,000 45,007 United States Treasury Note/Bond 0.500% 10/15/14 340,000 341,540 United States Treasury Note/Bond 0.250% 10/31/14 80,000 80,013 United States Treasury Note/Bond 2.375% 10/31/14 83,000 86,073 United States Treasury Note/Bond 0.375% 11/15/14 100,000 100,234 United States Treasury Note/Bond 4.250% 11/15/14 62,000 66,408 United States Treasury Note/Bond 2.125% 11/30/14 33,000 34,124 United States Treasury Note/Bond 0.250% 1/15/15 225,000 224,930 United States Treasury Note/Bond 0.250% 1/31/15 80,000 79,975 1 United States Treasury Note/Bond 2.250% 1/31/15 190,000 197,482 United States Treasury Note/Bond 4.000% 2/15/15 35,000 37,641 United States Treasury Note/Bond 2.375% 2/28/15 93,000 97,011 United States Treasury Note/Bond 0.375% 4/15/15 275,000 275,473 United States Treasury Note/Bond 2.500% 4/30/15 20,000 20,984 United States Treasury Note/Bond 4.125% 5/15/15 100,000 108,656 United States Treasury Note/Bond 2.125% 5/31/15 80,000 83,350 United States Treasury Note/Bond 1.750% 7/31/15 60,000 62,100 United States Treasury Note/Bond 4.250% 8/15/15 50,000 54,914 United States Treasury Note/Bond 1.250% 8/31/15 181,000 185,158 United States Treasury Note/Bond 1.250% 9/30/15 100,000 102,344 United States Treasury Note/Bond 1.250% 10/31/15 257,000 263,104 United States Treasury Note/Bond 1.375% 11/30/15 12,000 12,330 United States Treasury Note/Bond 2.125% 12/31/15 25,000 26,242 United States Treasury Note/Bond 2.000% 1/31/16 222,000 232,407 United States Treasury Note/Bond 4.500% 2/15/16 106,000 119,002 18 Short-Term Treasury Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) United States Treasury Note/Bond 2.125% 2/29/16 135,000 142,004 United States Treasury Note/Bond 2.625% 2/29/16 115,000 122,691 United States Treasury Note/Bond 2.625% 4/30/16 75,000 80,203 United States Treasury Note/Bond 3.250% 6/30/16 25,000 27,328 United States Treasury Note/Bond 1.500% 7/31/16 20,000 20,675 United States Treasury Note/Bond 1.000% 9/30/16 12,000 12,188 United States Treasury Note/Bond 1.000% 10/31/16 9,000 9,138 United States Treasury Note/Bond 0.875% 11/30/16 25,000 25,258 United States Treasury Note/Bond 0.875% 12/31/16 55,000 55,533 United States Treasury Note/Bond 0.875% 1/31/17 110,000 110,997 United States Treasury Note/Bond 1.000% 3/31/17 35,000 35,454 United States Treasury Note/Bond 3.250% 3/31/17 9,000 9,951 United States Treasury Note/Bond 0.875% 4/30/17 165,000 166,186 United States Treasury Note/Bond 0.625% 5/31/17 55,000 54,777 United States Treasury Note/Bond 2.750% 5/31/17 8,000 8,694 United States Treasury Note/Bond 2.500% 6/30/17 30,000 32,302 United States Treasury Note/Bond 2.375% 7/31/17 8,000 8,570 United States Treasury Note/Bond 1.875% 9/30/17 70,000 73,445 United States Treasury Note/Bond 0.625% 11/30/17 100,000 98,984 United States Treasury Note/Bond 0.750% 12/31/17 114,000 113,395 6,276,463 Conventional Mortgage-Backed Securities (0.0%) Fannie Mae Pool 7.000% 11/1/15–3/1/16 303 321 Freddie Mac Gold Pool 6.000% 5/1/18–4/1/28 432 471 Freddie Mac Gold Pool 7.000% 9/1/15–1/1/16 82 86 878 Total U.S. Government and Agency Obligations (Cost $6,249,409) Temporary Cash Investments (2.5%) Repurchase Agreements (2.5%) TD Securities (USA) LLC (Dated 1/31/13, Repurchase Value $55,000,000, collateralized by U.S. Treasury Note/Bond 1.250%, 2/15/14) 0.110% 2/1/13 55,000 55,000 RBC Capital Markets LLC (Dated 1/31/13, Repurchase Value $56,000,000, collateralized by U.S. Treasury Note/Bond 1.500%, 7/31/16) 0.120% 2/1/13 56,000 56,000 Bank of Nova Scotia (Dated 1/31/13, Repurchase Value $48,322,000, collateralized by U.S. Treasury Inflation Indexed Note/Bond 1.875%, 7/15/13) 0.120% 2/1/13 48,322 48,322 159,322 Total Temporary Cash Investments (Cost $159,322) Total Investments (101.7%) (Cost $6,408,731) 19 Short-Term Treasury Fund Market Expiration Value Date Contracts ($000) Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price 131.50 2/22/13 122 (63) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price 131.00 2/22/13 49 (40) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price 131.50 2/22/13 122 (89) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price 131.00 2/22/13 49 (26) Total Liability for Options Written (Premiums received $228) (218) Other Assets and Liabilities (-1.7%) Other Assets 169,367 Other Liabilities (279,029) (109,662) Net Assets (100%) At January 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 6,299,667 Undistributed Net Investment Income — Accumulated Net Realized Losses (481) Unrealized Appreciation (Depreciation) Investment Securities 27,932 Futures Contracts (345) Options on Futures Contracts 10 Net Assets Investor Shares—Net Assets Applicable to 134,976,990 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 454,913,190 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares See Note A in Notes to Financial Statements. 1 Securities with a value of $2,152,000 have been segregated as initial margin for open futures contracts. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency, and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. See accompanying Notes, which are an integral part of the Financial Statements. 20 Short-Term Treasury Fund Statement of Operations Year Ended January 31, 2013 ($000) Investment Income Income Interest 39,348 Total Income 39,348 Expenses The Vanguard Group—Note B Investment Advisory Services 531 Management and Administrative—Investor Shares 2,522 Management and Administrative—Admiral Shares 2,968 Marketing and Distribution—Investor Shares 482 Marketing and Distribution—Admiral Shares 1,317 Custodian Fees 141 Auditing Fees 32 Shareholders’ Reports—Investor Shares 53 Shareholders’ Reports—Admiral Shares 14 Trustees’ Fees and Expenses 7 Total Expenses 8,067 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 42,747 Futures Contracts (3,065) Options on Futures Contracts (230) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities (44,427) Futures Contracts 522 Options on Futures Contracts 10 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 21 Short-Term Treasury Fund Statement of Changes in Net Assets Year Ended January 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 31,281 47,286 Realized Net Gain (Loss) 39,452 50,277 Change in Unrealized Appreciation (Depreciation) (43,895) 48,913 Net Increase (Decrease) in Net Assets Resulting from Operations 26,838 146,476 Distributions Net Investment Income Investor Shares (6,758) (11,764) Admiral Shares (24,523) (35,522) Realized Capital Gain 1 Investor Shares (11,161) (9,397) Admiral Shares (34,953) (25,032) Total Distributions (77,395) (81,715) Capital Share Transactions Investor Shares (305,299) (125,932) Admiral Shares 137,798 41,701 Net Increase (Decrease) from Capital Share Transactions (167,501) (84,231) Total Increase (Decrease) (218,058) (19,470) Net Assets Beginning of Period End of Period 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $28,998,000 and $34,429,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. See accompanying Notes, which are an integral part of the Financial Statements. 22 Short-Term Treasury Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .044 .071 .116 .175 .251 Net Realized and Unrealized Gain (Loss) on Investments (.002) .167 .089 .092 .225 Total from Investment Operations .042 .238 .205 .267 .476 Distributions Dividends from Net Investment Income (.044) (.071) (.116) (.170) (.283) Distributions from Realized Capital Gains (.078) (.057) (.199) (.177) (.103) Total Distributions (.122) (.128) (.315) (.347) (.386) Net Asset Value, End of Period Total Return 1 0.39% 2.24% 1.92% 2.50% 4.49% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,448 $1,765 $1,874 $2,343 $2,812 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.22% 0.22% 0.21% Ratio of Net Investment Income to Average Net Assets 0.41% 0.66% 1.07% 1.62% 2.15% Portfolio Turnover Rate 176% 2 302% 2 124% 130% 156% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 63% and 120% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 23 Short-Term Treasury Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .055 .082 .129 .187 .262 Net Realized and Unrealized Gain (Loss) on Investments (.002) .167 .089 .092 .225 Total from Investment Operations .053 .249 .218 .279 .487 Distributions Dividends from Net Investment Income (.055) (.082) (.129) (.182) (.294) Distributions from Realized Capital Gains (.078) (.057) (.199) (.177) (.103) Total Distributions (.133) (.139) (.328) (.359) (.397) Net Asset Value, End of Period Total Return 1 0.49% 2.34% 2.05% 2.60% 4.60% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,879 $4,779 $4,690 $4,031 $3,945 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.10% 0.12% 0.11% Ratio of Net Investment Income to Average Net Assets 0.51% 0.76% 1.19% 1.72% 2.25% Portfolio Turnover Rate 176% 2 302% 2 124% 130% 156% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 63% and 120% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 24 Short-Term Treasury Fund Notes to Financial Statements Vanguard Short-Term Treasury Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended January 31, 2013, the fund’s average investments in long and short futures contracts represented 6% and 2% of net assets, respectively, based on quarterly average aggregate settlement values. Options on futures contracts are also valued based upon their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. 25 Short-Term Treasury Fund During the year ended January 31, 2013, the fund’s average value of options written represented less than 1% of net assets, based on quarterly average market values. 3. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the fund maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 4. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. 5. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 6. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2010–2013), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 7. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 8. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 26 Short-Term Treasury Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At January 31, 2013, the fund had contributed capital of $862,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.34% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of January 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 6,277,341 — Temporary Cash Investments — 159,322 — Futures Contracts—Assets 1 288 — — Futures Contracts—Liabilities 1 (286) — — Liability for Options Written (218) — — Total (216) 6,436,663 — 1 Represents variation margin on the last day of the reporting period. 27 Short-Term Treasury Fund D. At January 31, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year U.S. Treasury Note March 2013 (594) (130,931) (16) 10-Year U.S. Treasury Note March 2013 861 113,033 (347) 5-Year U.S. Treasury Note March 2013 (50) (6,187) 18 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. The fund used a tax accounting practice to treat a portion of the price of capital shares redeemed during the year as distributions from realized capital gains. Accordingly, the fund has reclassified $5,912,000 from accumulated net realized losses to paid-in capital. At January 31, 2013, the cost of investment securities for tax purposes was $6,409,546,000. Net unrealized appreciation of investment securities for tax purposes was $27,117,000, consisting of unrealized gains of $30,206,000 on securities that had risen in value since their purchase and $3,089,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the year ended January 31, 2013, the fund purchased $10,984,319,000 of investment securities and sold $11,139,703,000 of investment securities, other than temporary cash investments. The following table summarizes the fund’s options written during the year ended January 31, 2013. Premiums Number of Received Options Contracts ($000) Balance at January 31, 2012 — — Options written 2,682 1,244 Options expired (383) (153) Options closed (1,957) (863) Options exercised — — Options open at January 31, 2013 342 228 28 Short-Term Treasury Fund G. Capital share transactions for each class of shares were: Year Ended January 31, 2013 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 442,194 41,013 669,753 62,077 Issued in Lieu of Cash Distributions 16,294 1,515 19,412 1,801 Redeemed (763,787) (70,867) (815,097) (75,717) Net Increase (Decrease) —Investor Shares (305,299) (28,339) (125,932) (11,839) Admiral Shares Issued 1,629,078 151,160 1,722,566 159,935 Issued in Lieu of Cash Distributions 54,615 5,078 55,497 5,149 Redeemed (1,545,895) (143,468) (1,736,362) (161,316) Net Increase (Decrease) —Admiral Shares 137,798 12,770 41,701 3,768 H. In preparing the financial statements as of January 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 29 Short-Term Federal Fund Fund Profile As of January 31, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VSGBX VSGDX Expense Ratio 1 0.20% 0.10% 30-Day SEC Yield 0.27% 0.37% Financial Attributes Barclays Barclays 1–5 Year Aggregate Gov’t Bond Fund Index Index Number of Bonds 92 692 8,079 Yield to Maturity (before expenses) 0.5% 0.4% 1.9% Average Coupon 1.2% 1.8% 3.5% Average Duration 2.3 years 2.6 years 5.2 years Average Effective Maturity 2.5 years 2.8 years 7.1 years Short-Term Reserves 4.0% — — Sector Diversification (% of portfolio) Government Mortgage-Backed 10.4% Treasury/Agency 89.6 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays 1–5 Year Aggregate Gov’t Bond Index Index R-Squared 0.92 0.75 Beta 0.88 0.40 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 19.9% 1 - 3 Years 45.2 3 - 5 Years 30.0 5 - 7 Years 4.9 Distribution by Credit Quality (% of portfolio) U.S. Government 100.0% For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated May 30, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2013, the expense ratios were 0.20% for Investor Shares and 0.10% for Admiral Shares. 30 Short-Term Federal Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: January 31, 2003, Through January 31, 2013 Initial Investment of $10,000 Average Annual Total Returns Periods Ended January 31, 2013 Final Value One Five Ten of a $10,000 Year Years Years Investment Short-Term Federal Fund Investor Shares 0.76% 3.02% 3.38% $13,947 ••••• • Barclays U.S. 1–5 Year Government Bond Index 0.51 2.95 3.38 13,946 – Short-Intermediate U.S. Government Funds Average 0.89 2.97 3.03 13,473 Barclays U.S. Aggregate Bond Index 2.59 5.45 5.10 16,445 Short-Intermediate U.S. Government Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $50,000 Year Years Years Investment Short-Term Federal Fund Admiral Shares 0.86% 3.13% 3.48% $70,397 Barclays U.S. 1–5 Year Government Bond Index 0.51 2.95 3.38 69,730 Barclays U.S. Aggregate Bond Index 2.59 5.45 5.10 82,224 See Financial Highlights for dividend and capital gains information. 31 Short-Term Federal Fund Fiscal-Year Total Returns (%): January 31, 2003, Through January 31, 2013 Barclays 1–5 Year Gov’t Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2004 2.95% -0.50% 2.45% 2.62% 2005 2.76 -1.78 0.98 1.15 2006 3.31 -1.35 1.96 1.63 2007 4.19 0.10 4.29 4.04 2008 4.77 4.48 9.25 9.86 2009 3.94 0.84 4.78 5.66 2010 2.39 1.62 4.01 2.56 2011 1.53 0.97 2.50 2.84 2012 1.00 2.09 3.09 3.26 2013 0.56 0.20 0.76 0.51 Average Annual Total Returns: Periods Ended December 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 12/31/1987 1.44% 3.43% 2.75% 0.64% 3.39% Admiral Shares 2/12/2001 1.54 3.54 2.85 0.64 3.49 32 Short-Term Federal Fund Financial Statements Statement of Net Assets As of January 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (95.7%) U.S. Government Securities (11.3%) United States Treasury Note/Bond 0.250% 1/31/15 27,000 26,992 1 United States Treasury Note/Bond 0.375% 3/15/15 19,000 19,036 United States Treasury Note/Bond 0.375% 4/15/15 32,543 32,599 United States Treasury Note/Bond 4.125% 5/15/15 11,750 12,767 United States Treasury Note/Bond 0.250% 8/15/15 33,920 33,835 United States Treasury Note/Bond 0.375% 1/15/16 325,475 325,221 United States Treasury Note/Bond 2.250% 3/31/16 17,618 18,614 United States Treasury Note/Bond 1.750% 5/31/16 3,775 3,932 United States Treasury Note/Bond 0.875% 4/30/17 29,424 29,636 United States Treasury Note/Bond 0.625% 5/31/17 3,305 3,292 United States Treasury Note/Bond 0.875% 1/31/18 110,000 109,966 United States Treasury Note/Bond 1.375% 9/30/18 24,500 24,948 640,838 Agency Bonds and Notes (74.4%) 2 Federal Farm Credit Banks 1.375% 6/25/13 13,000 13,063 2 Federal Farm Credit Banks 1.300% 12/23/13 15,000 15,150 2 Federal Farm Credit Banks 1.125% 2/27/14 35,000 35,350 2 Federal Farm Credit Banks 2.625% 4/17/14 54,000 55,569 2 Federal Home Loan Banks 0.375% 11/27/13 44,250 44,324 2 Federal Home Loan Banks 0.290% 12/6/13 18,000 18,017 2 Federal Home Loan Banks 3.125% 12/13/13 31,710 32,519 2 Federal Home Loan Banks 0.875% 12/27/13 50,000 50,315 2 Federal Home Loan Banks 0.375% 1/29/14 29,750 29,807 2 Federal Home Loan Banks 2.375% 3/14/14 25,000 25,608 2 Federal Home Loan Banks 0.375% 6/12/14 51,000 51,090 2 Federal Home Loan Banks 2.500% 6/13/14 32,250 33,210 2 Federal Home Loan Banks 2.750% 12/12/14 14,000 14,617 2 Federal Home Loan Banks 0.250% 1/16/15 59,000 58,936 2 Federal Home Loan Banks 0.250% 2/20/15 104,000 103,839 2 Federal Home Loan Banks 2.750% 3/13/15 70,000 73,501 2 Federal Home Loan Banks 1.750% 9/11/15 21,000 21,701 2 Federal Home Loan Banks 2.875% 9/11/15 24,000 25,514 3 Federal Home Loan Mortgage Corp. 0.375% 11/27/13 22,000 22,037 3 Federal Home Loan Mortgage Corp. 0.625% 12/23/13 54,000 54,215 3 Federal Home Loan Mortgage Corp. 1.375% 2/25/14 17,000 17,214 3 Federal Home Loan Mortgage Corp. 2.500% 4/23/14 45,000 46,257 3 Federal Home Loan Mortgage Corp. 1.000% 7/30/14 75,500 76,351 33 Short-Term Federal Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 3 Federal Home Loan Mortgage Corp. 1.000% 8/27/14 79,500 80,415 3 Federal Home Loan Mortgage Corp. 0.750% 11/25/14 29,250 29,490 3 Federal Home Loan Mortgage Corp. 0.625% 12/29/14 151,250 152,198 Federal Home Loan Mortgage Corp. 0.420% 6/19/15 95,705 95,815 Federal Home Loan Mortgage Corp. 0.500% 9/25/15 35,075 35,108 Federal Home Loan Mortgage Corp. 1.000% 3/14/16 31,025 31,227 3 Federal Home Loan Mortgage Corp. 2.000% 8/25/16 193,750 203,155 Federal Home Loan Mortgage Corp. 0.700% 9/27/16 25,000 25,020 3 Federal Home Loan Mortgage Corp. 1.000% 3/8/17 61,000 61,488 3 Federal Home Loan Mortgage Corp. 1.250% 5/12/17 51,500 52,383 3 Federal Home Loan Mortgage Corp. 1.000% 6/29/17 97,000 97,538 Federal Home Loan Mortgage Corp. 1.000% 9/27/17 55,500 55,449 3 Federal Home Loan Mortgage Corp. 1.000% 9/29/17 114,750 115,055 3 Federal Home Loan Mortgage Corp. 0.875% 3/7/18 128,500 127,377 Federal Home Loan Mortgage Corp. 2.000% 2/28/19 16,000 16,016 3 Federal National Mortgage Assn. 0.750% 12/18/13 18,250 18,342 3 Federal National Mortgage Assn. 1.250% 2/27/14 10,000 10,113 Federal National Mortgage Assn. 1.250% 3/14/14 35,000 35,410 3 Federal National Mortgage Assn. 0.375% 3/16/15 215,986 216,211 Federal National Mortgage Assn. 0.375% 3/25/15 39,000 38,980 3 Federal National Mortgage Assn. 0.500% 5/27/15 76,500 76,773 Federal National Mortgage Assn. 0.625% 9/4/15 190,700 190,790 3 Federal National Mortgage Assn. 0.500% 9/28/15 330,000 330,683 3 Federal National Mortgage Assn. 1.625% 10/26/15 75,000 77,411 Federal National Mortgage Assn. 0.625% 2/22/16 100,000 100,028 Federal National Mortgage Assn. 0.700% 2/22/16 100,000 100,032 3 Federal National Mortgage Assn. 5.000% 3/15/16 26,000 29,610 3 Federal National Mortgage Assn. 2.375% 4/11/16 85,250 90,221 Federal National Mortgage Assn. 0.750% 9/27/16 82,600 82,529 3 Federal National Mortgage Assn. 1.375% 11/15/16 186,500 191,258 3 Federal National Mortgage Assn. 1.250% 1/30/17 262,250 267,387 Federal National Mortgage Assn. 1.000% 8/14/17 35,000 34,950 Federal National Mortgage Assn. 1.000% 9/20/17 60,000 59,953 Federal National Mortgage Assn. 1.070% 9/27/17 27,000 27,011 3 Federal National Mortgage Assn. 0.875% 10/26/17 140,000 139,441 Federal National Mortgage Assn. 1.250% 9/27/18 10,000 9,977 4,223,048 Conventional Mortgage-Backed Securities (10.0%) 3,4,5 Fannie Mae Pool 2.000% 2/1/28–3/1/28 3,250 3,283 3,4,5 Fannie Mae Pool 2.500% 7/1/22–3/1/28 56,995 58,998 3,4,5 Fannie Mae Pool 3.000% 7/1/22–2/1/43 70,606 74,218 3,4,5 Fannie Mae Pool 3.500% 8/1/25–3/1/28 59,932 63,324 3,4,5 Fannie Mae Pool 4.000% 6/1/18–11/1/40 55,342 59,028 3,4,5 Fannie Mae Pool 4.500% 1/1/17–2/1/28 34,507 37,085 3,4,5 Fannie Mae Pool 5.000% 10/1/14–2/1/28 25,380 27,431 Fannie Mae Pool 5.500% 12/1/13–1/1/25 10,694 11,493 Fannie Mae Pool 6.000% 4/1/14–11/1/37 2,161 2,291 Fannie Mae Pool 6.500% 8/1/16–9/1/16 3,067 3,285 Fannie Mae Pool 7.500% 3/1/15–8/1/15 56 59 Fannie Mae Pool 8.000% 10/1/14–9/1/15 421 440 3,4,5 Freddie Mac Gold Pool 2.000% 3/1/28 2,250 2,266 3,4,5 Freddie Mac Gold Pool 2.500% 9/1/27–3/1/28 29,996 30,985 3,4,5 Freddie Mac Gold Pool 3.000% 2/1/28 48,361 50,568 3,4,5 Freddie Mac Gold Pool 3.500% 8/1/18–1/1/42 36,390 38,237 3,4,5 Freddie Mac Gold Pool 4.000% 8/1/18–2/1/28 36,182 38,294 34 Short-Term Federal Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 3,4,5 Freddie Mac Gold Pool 4.500% 8/1/20–2/1/28 26,678 28,408 Freddie Mac Gold Pool 5.000% 4/1/14–6/1/25 15,702 16,846 Freddie Mac Gold Pool 5.500% 5/1/13–12/1/24 11,201 11,962 Freddie Mac Gold Pool 6.000% 1/1/14–3/1/24 10,273 10,999 569,500 Total U.S. Government and Agency Obligations (Cost $5,420,751) Temporary Cash Investments (12.1%) Repurchase Agreements (1.4%) TD Securities (USA) LLC (Dated 1/31/13, Repurchase Value $25,000,000, collateralized by U.S. Treasury Note/Bond 0.250% 8/15/15) 0.110% 2/1/13 25,000 25,000 RBC Capital Markets LLC (Dated 1/31/13, Repurchase Value $25,000,000, collateralized by U.S. Treasury Note/Bond 1.500% 7/31/16) 0.120% 2/1/13 25,000 25,000 Bank of Nova Scotia (Dated 1/31/13, Repurchase Value $28,093,000, collateralized by Treasury Inflation Indexed Note/Bond 1.875% 7/15/13) 0.120% 2/1/13 28,093 28,093 78,093 U.S. Government and Agency Obligations (10.7%) United States Treasury Bill 0.090% 3/14/13 335,792 335,779 United States Treasury Bill 0.078% 4/18/13 100,000 99,987 United States Treasury Bill 0.071% 4/25/13 170,000 169,976 605,742 Total Temporary Cash Investments (Cost $683,806) Total Investments (107.8%) (Cost $6,104,557) Expiration Date Contracts Liability for Options Written (0.0%) Call options on 10 year U.S. Treasury Note Futures Contracts, Strike Price $131.50 2/22/13 110 (57) Call options on 10 year U.S. Treasury Note Futures Contracts, Strike Price $131.00 2/22/13 44 (36) Put options on 10 year U.S. Treasury Note Futures Contracts, Strike Price $131.50 2/22/13 110 (81) Put options on 10 year U.S. Treasury Note Futures Contracts, Strike Price $131.00 2/22/13 44 (23) Total Liability for Options Written (Premiums Received $206) Other Assets and Liabilities (-7.8%) Other Assets 265,291 Other Liabilities (706,214) (441,120) Net Assets (100%) 35 Short-Term Federal Fund Market Value ($000) Statement of Assets and Liabilities Assets Investments in Securities, at Value 6,117,221 Receivables for Investment Securities Sold 245,873 Other Assets 19,418 Total Assets Liabilities Payables for Investment Securities Purchased 685,001 Other Liabilities 21,410 Total Liabilities Net Assets At January 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 5,661,154 Undistributed Net Investment Income — Accumulated Net Realized Gains 2,217 Unrealized Appreciation (Depreciation) Investment Securities 12,664 Futures Contracts 57 Options on Futures Contracts 9 Net Assets Investor Shares—Net Assets Applicable to 174,813,174 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 351,828,699 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares See Note A in Notes to Financial Statements. 1 Securities with a value of $1,553,000 have been segregated as initial margin for open futures contracts. 2 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of January 31, 2013. See accompanying Notes, which are an integral part of the Financial Statements. 36 Short-Term Federal Fund Statement of Operations Year Ended January 31, 2013 ($000) Investment Income Income Interest 43,836 Total Income 43,836 Expenses The Vanguard Group—Note B Investment Advisory Services 475 Management and Administrative—Investor Shares 3,311 Management and Administrative—Admiral Shares 2,197 Marketing and Distribution—Investor Shares 629 Marketing and Distribution—Admiral Shares 1,021 Custodian Fees 183 Auditing Fees 34 Shareholders’ Reports—Investor Shares 52 Shareholders’ Reports—Admiral Shares 12 Trustees’ Fees and Expenses 7 Total Expenses 7,921 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 61,683 Futures Contracts (227) Options on Futures Contracts (528) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities (50,717) Futures Contracts (186) Options on Futures Contracts 9 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 37 Short-Term Federal Fund Statement of Changes in Net Assets Year Ended January 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 35,915 59,704 Realized Net Gain (Loss) 60,928 89,359 Change in Unrealized Appreciation (Depreciation) (50,894) 26,450 Net Increase (Decrease) in Net Assets Resulting from Operations 45,949 175,513 Distributions Net Investment Income Investor Shares (11,919) (22,746) Admiral Shares (23,996) (36,958) Realized Capital Gain 1 Investor Shares (25,183) (22,038) Admiral Shares (44,423) (33,191) Total Distributions (105,521) (114,933) Capital Share Transactions Investor Shares (376,391) (206,994) Admiral Shares 349,598 25,050 Net Increase (Decrease) from Capital Share Transactions (26,793) (181,944) Total Increase (Decrease) (86,365) (121,364) Net Assets Beginning of Period End of Period 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $50,615,000 and $42,079,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. See accompanying Notes, which are an integral part of the Financial Statements. 38 Short-Term Federal Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .061 .106 .163 .253 .409 Net Realized and Unrealized Gain (Loss) on Investments .022 .225 .104 .174 .090 Total from Investment Operations .083 .331 .267 .427 .499 Distributions Dividends from Net Investment Income (.061) (.106) (.163) (.253) (.409) Distributions from Realized Capital Gains (.132) (.105) (.144) (.174) — Total Distributions (.193) (.211) (.307) (.427) (.409) Net Asset Value, End of Period $10.78 $10.89 $10.77 $10.81 $10.81 Total Return 1 0.76% 3.09% 2.50% 4.01% 4.78% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,884 $2,282 $2,465 $2,542 $2,142 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.22% 0.22% 0.21% Ratio of Net Investment Income to Average Net Assets 0.56% 0.97% 1.49% 2.29% 3.83% Portfolio Turnover Rate 436% 2 411% 2 211% 2 370% 109% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 139%, 149%, and 16% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 39 Short-Term Federal Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .071 .117 .176 .264 .420 Net Realized and Unrealized Gain (Loss) on Investments .022 .225 .104 .174 .090 Total from Investment Operations .093 .342 .280 .438 .510 Distributions Dividends from Net Investment Income (.071) (.117) (.176) (.264) (.420) Distributions from Realized Capital Gains (.132) (.105) (.144) (.174) — Total Distributions (.203) (.222) (.320) (.438) (.420) Net Asset Value, End of Period Total Return 1 0.86% 3.20% 2.62% 4.12% 4.89% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,792 $3,481 $3,419 $2,751 $1,467 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.10% 0.12% 0.11% Ratio of Net Investment Income to Average Net Assets 0.66% 1.07% 1.61% 2.39% 3.93% Portfolio Turnover Rate 436% 2 411% 2 211% 2 370% 109% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 139%, 149%, and 16% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 40 Short-Term Federal Fund Notes to Financial Statements Vanguard Short-Term Federal Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended January 31, 2013, the fund’s average investments in long and short futures contracts represented 9% and 4% of net assets, respectively, based on quarterly average aggregate settlement values. Options on futures contracts are also valued based upon their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. 41 Short-Term Federal Fund During the year ended January 31, 2013, the fund’s average value of options written represented less than 1% of net assets, based on quarterly average market values. 3. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the fund maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 4. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold or Payables for Investment Securities Purchased in the Statement of Assets and Liabilities. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. 5. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 6. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2010–2013), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 7. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 8. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 42 Short-Term Federal Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At January 31, 2013, the fund had contributed capital of $779,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.31% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of January 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 5,433,386 — Temporary Cash Investments — 683,835 — Futures Contracts—Assets 1 63 — — Futures Contracts—Liabilities 1 (73) — — Liability for Options Written (197) — — Total (207) 6,117,221 — 1 Represents variation margin on the last day of the reporting period. 43 Short-Term Federal Fund D. At January 31, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year U.S. Treasury Note March 2013 2,908 640,987 (21) 5-Year U.S. Treasury Note March 2013 (3,686) (456,085) 168 10-Year U.S. Treasury Note March 2013 290 38,072 (86) 30-Year U.S. Treasury Bond March 2013 43 6,169 (5) Ultra Long U.S. Treasury Bond March 2013 6 939 1 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. The fund used a tax accounting practice to treat a portion of the price of capital shares redeemed during the year as distributions from realized capital gains. Accordingly, the fund has reclassified $10,501,000 from accumulated net realized gains, to paid-in capital. For tax purposes, at January 31, 2013, the fund had short-term and long-term capital gains of $1,155,000 and $1,768,000, respectively, available for distribution. Short-term gain distributions are treated as ordinary income dividends for tax purposes. The fund had realized losses totaling $427,000 through January 31, 2012, which are deferred for tax purposes and reduce the amount of tax-basis unrealized appreciation on investment securities. At January 31, 2013, the cost of investment securities for tax purposes was $6,105,197,000. Net unrealized appreciation of investment securities for tax purposes was $12,024,000, consisting of unrealized gains of $17,525,000 on securities that had risen in value since their purchase and $5,501,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the year ended January 31, 2013, the fund purchased $20,377,478,000 of investment securities and sold $20,493,097,000 of investment securities, other than temporary cash investments. 44 Short-Term Federal Fund The following table summarizes the fund’s options written during the year ended January 31, 2013: Premiums Number of Received Options Contracts ($000) Balance at January 31, 2012 — — Options written 3,222 1,692 Options expired (339) (135) Options closed (2,575) (1,351) Options exercised — — Options open at January 31, 2013 308 206 G. Capital share transactions for each class of shares were: Year Ended January 31, 2013 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 573,060 52,754 665,702 61,311 Issued in Lieu of Cash Distributions 34,055 3,148 40,934 3,773 Redeemed (983,506) (90,627) (913,630) (84,296) Net Increase (Decrease) —Investor Shares (376,391) (34,725) (206,994) (19,212) Admiral Shares Issued 1,591,410 146,547 1,574,513 145,119 Issued in Lieu of Cash Distributions 60,955 5,633 61,544 5,673 Redeemed (1,302,767) (119,969) (1,611,007) (148,527) Net Increase (Decrease) —Admiral Shares 349,598 32,211 25,050 2,265 H. In preparing the financial statements as of January 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 45 Intermediate-Term Treasury Fund Fund Profile As of January 31, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VFITX VFIUX Expense Ratio 1 0.20% 0.10% 30-Day SEC Yield 0.75% 0.85% Financial Attributes Barclays Barclays 5–10 Year Aggregate Treasury Bond Fund Index Index Number of Bonds 59 57 8,079 Yield to Maturity (before expenses) 1.1% 1.4% 1.9% Average Coupon 2.1% 2.6% 3.5% Average Duration 5.3 years 6.7 years 5.2 years Average Effective Maturity 5.6 years 7.2 years 7.1 years Short-Term Reserves 0.9% — — Sector Diversification (% of portfolio) Treasury/Agency 100.0% The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays 5–10 Year Aggregate Treasury Bond Index Index R-Squared 0.98 0.87 Beta 0.74 1.44 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 0.9% 1 - 3 Years 2.0 3 - 5 Years 46.4 5 - 7 Years 22.6 7 - 10 Years 28.1 Distribution by Credit Quality (% of portfolio) U.S. Government 100.0% For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated May 30, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2013, the expense ratios were 0.20% for Investor Shares and 0.10% for Admiral Shares. 46 Intermediate-Term Treasury Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: January 31, 2003, Through January 31, 2013 Initial Investment of $10,000 Average Annual Total Returns Periods Ended January 31, 2013 Final Value One Five Ten of a $10,000 Year Years Years Investment Intermediate-Term Treasury Fund Investor Shares 1.10% 5.36% 5.15% $16,524 ••••• Barclays U.S. 5–10 Year Treasury Bond Index 1.46 6.29 5.65 17,324 – General U.S. Treasury Funds Average 0.24 6.08 5.38 16,888 Barclays U.S. Aggregate Bond Index 2.59 5.45 5.10 16,445 General U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $50,000 Year Years Years Investment Intermediate-Term Treasury Fund Admiral Shares 1.20% 5.48% 5.29% $83,711 Barclays U.S. 5–10 Year Treasury Bond Index 1.46 6.29 5.65 86,618 Barclays U.S. Aggregate Bond Index 2.59 5.45 5.10 82,224 See Financial Highlights for dividend and capital gains information. 47 Intermediate-Term Treasury Fund Fiscal-Year Total Returns (%): January 31, 2003, Through January 31, 2013 Barclays 5–10 Year Treasury Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2004 4.22% -0.51% 3.71% 3.70% 2005 4.48 -1.34 3.14 3.61 2006 4.55 -3.14 1.41 1.05 2007 4.69 -1.47 3.22 3.04 2008 4.98 8.70 13.68 14.13 2009 3.88 3.41 7.29 9.48 2010 3.10 -0.39 2.71 0.47 2011 2.70 2.89 5.59 6.69 2012 2.11 8.25 10.36 13.95 2013 1.34 -0.24 1.10 1.46 Average Annual Total Returns: Periods Ended December 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 10/28/1991 2.67% 6.16% 3.64% 1.54% 5.18% Admiral Shares 2/12/2001 2.78 6.29 3.77 1.54 5.31 48 Intermediate-Term Treasury Fund Financial Statements Statement of Net Assets As of January 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (98.8%) U.S. Government Securities (98.8%) United States Treasury Note/Bond 1.375% 11/30/15 50,000 51,375 United States Treasury Note/Bond 2.125% 12/31/15 66,000 69,280 United States Treasury Note/Bond 9.250% 2/15/16 9,000 11,391 United States Treasury Note/Bond 2.250% 3/31/16 2,000 2,113 United States Treasury Note/Bond 2.000% 4/30/16 149,000 156,358 United States Treasury Note/Bond 1.500% 6/30/16 80,000 82,700 United States Treasury Note/Bond 3.250% 6/30/16 10,000 10,931 United States Treasury Note/Bond 3.250% 7/31/16 55,000 60,199 United States Treasury Note/Bond 4.875% 8/15/16 60,000 69,131 United States Treasury Note/Bond 3.000% 8/31/16 136,000 147,816 United States Treasury Note/Bond 3.125% 10/31/16 128,000 140,021 United States Treasury Note/Bond 0.875% 11/30/16 20,000 20,206 United States Treasury Note/Bond 0.875% 12/31/16 95,000 95,921 United States Treasury Note/Bond 3.250% 12/31/16 143,000 157,523 United States Treasury Note/Bond 0.875% 1/31/17 150,000 151,359 United States Treasury Note/Bond 3.125% 1/31/17 180,000 197,606 United States Treasury Note/Bond 0.875% 2/28/17 31,000 31,262 United States Treasury Note/Bond 3.000% 2/28/17 159,000 173,932 United States Treasury Note/Bond 3.250% 3/31/17 80,000 88,450 United States Treasury Note/Bond 0.625% 5/31/17 36,000 35,854 United States Treasury Note/Bond 2.750% 5/31/17 199,000 216,257 United States Treasury Note/Bond 2.500% 6/30/17 53,000 57,066 United States Treasury Note/Bond 0.500% 7/31/17 26,000 25,695 United States Treasury Note/Bond 2.375% 7/31/17 96,000 102,840 United States Treasury Note/Bond 1.875% 8/31/17 172,000 180,493 United States Treasury Note/Bond 0.625% 9/30/17 116,000 115,040 United States Treasury Note/Bond 1.875% 9/30/17 231,000 242,370 United States Treasury Note/Bond 0.750% 10/31/17 15,000 14,948 United States Treasury Note/Bond 1.875% 10/31/17 178,000 186,761 United States Treasury Note/Bond 0.750% 12/31/17 5,000 4,973 United States Treasury Note/Bond 0.875% 1/31/18 20,000 19,994 United States Treasury Note/Bond 2.625% 1/31/18 48,000 52,110 United States Treasury Note/Bond 2.375% 6/30/18 125,000 134,239 United States Treasury Note/Bond 2.250% 7/31/18 311,000 331,943 United States Treasury Note/Bond 1.500% 8/31/18 5,000 5,130 United States Treasury Note/Bond 1.375% 9/30/18 177,000 180,236 United States Treasury Note/Bond 1.375% 11/30/18 70,000 71,159 49 Intermediate-Term Treasury Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) United States Treasury Note/Bond 1.375% 12/31/18 18,000 18,281 United States Treasury Note/Bond 1.250% 1/31/19 61,000 61,448 United States Treasury Note/Bond 1.375% 2/28/19 15,000 15,204 United States Treasury Note/Bond 1.500% 3/31/19 96,000 97,920 United States Treasury Note/Bond 1.250% 4/30/19 45,000 45,169 United States Treasury Note/Bond 1.000% 6/30/19 20,000 19,713 United States Treasury Note/Bond 0.875% 7/31/19 60,000 58,575 United States Treasury Note/Bond 1.000% 8/31/19 24,000 23,576 United States Treasury Note/Bond 1.000% 9/30/19 94,000 92,222 United States Treasury Note/Bond 1.250% 10/31/19 20,000 19,919 United States Treasury Note/Bond 1.125% 12/31/19 114,000 112,219 United States Treasury Note/Bond 1.375% 1/31/20 56,000 55,965 United States Treasury Note/Bond 2.625% 8/15/20 177,000 191,326 1 United States Treasury Note/Bond 2.625% 11/15/20 749,000 808,216 United States Treasury Note/Bond 2.125% 8/15/21 142,500 147,087 United States Treasury Note/Bond 2.000% 11/15/21 108,500 110,483 United States Treasury Note/Bond 2.000% 2/15/22 111,000 112,596 United States Treasury Note/Bond 1.750% 5/15/22 70,000 69,213 United States Treasury Note/Bond 1.625% 8/15/22 72,000 70,065 United States Treasury Note/Bond 1.625% 11/15/22 121,000 117,162 5,941,041 Conventional Mortgage-Backed Securities (0.0%) Freddie Mac Gold Pool 7.000% 5/1/15–3/1/16 109 118 Total U.S. Government and Agency Obligations (Cost $5,749,823) Temporary Cash Investments (1.3%) Repurchase Agreements (1.3%) TD Securities (USA) LLC (Dated 1/31/13, Repurchase Value $25,000,000, collateralized by U.S. Treasury Note/Bond 1.250%, 2/15/14) 0.110% 2/1/13 25,000 25,000 RBC Capital Markets LLC (Dated 1/31/13, Repurchase Value $25,000,000, collateralized by U.S. Treasury Note/Bond 1.500%, 7/31/16) 0.120% 2/1/13 25,000 25,000 Bank of Nova Scotia (Dated 1/31/13, Repurchase Value $28,571,000, collateralized by U.S. Treasury Inflation Indexed Note 1.875%, 7/15/13) 0.120% 2/1/13 28,571 28,571 78,571 Total Temporary Cash Investments (Cost $78,571) Total Investments (100.1%) (Cost $5,828,394) 50 Intermediate-Term Treasury Fund Market Expiration Value Date Contracts ($000) Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price 131.50 2/22/13 117 (60) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price 131.00 2/22/13 47 (38) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price 131.50 2/22/13 117 (86) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price 131.00 2/22/13 47 (25) Total Liability for Options Written (Premiums received $219) Other Assets and Liabilities (-0.1%) Other Assets 179,277 Other Liabilities (185,147) (5,870) Net Assets (100%) At January 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 5,818,615 Undistributed Net Investment Income — Accumulated Net Realized Gains 4,074 Unrealized Appreciation (Depreciation) Investment Securities 191,336 Futures Contracts (384) Options on Futures Contracts 10 Net Assets Investor Shares—Net Assets Applicable to 163,951,527 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 354,453,459 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares See Note A in Notes to Financial Statements. 1 Securities with a value of $2,408,000 have been segregated as initial margin for open futures contracts. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. See accompanying Notes, which are an integral part of the Financial Statements. 51 Intermediate-Term Treasury Fund Statement of Operations Year Ended January 31, 2013 ($000) Investment Income Income Interest 97,530 Total Income 97,530 Expenses The Vanguard Group—Note B Investment Advisory Services 531 Management and Administrative—Investor Shares 3,504 Management and Administrative—Admiral Shares 2,686 Marketing and Distribution—Investor Shares 659 Marketing and Distribution—Admiral Shares 952 Custodian Fees 142 Auditing Fees 34 Shareholders’ Reports—Investor Shares 79 Shareholders’ Reports—Admiral Shares 25 Trustees’ Fees and Expenses 8 Total Expenses 8,620 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 66,284 Futures Contracts 8,544 Options on Futures Contracts (232) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities (84,436) Futures Contracts (4,892) Options on Futures Contracts 10 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 52 Intermediate-Term Treasury Fund Statement of Changes in Net Assets Year Ended January 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 88,910 124,411 Realized Net Gain (Loss) 74,596 325,831 Change in Unrealized Appreciation (Depreciation) (89,318) 166,592 Net Increase (Decrease) in Net Assets Resulting from Operations 74,188 616,834 Distributions Net Investment Income Investor Shares (29,937) (43,703) Admiral Shares (58,973) (80,708) Realized Capital Gain 1 Investor Shares (28,688) (95,124) Admiral Shares (52,996) (168,650) Total Distributions (170,594) (388,185) Capital Share Transactions Investor Shares (450,758) 42,539 Admiral Shares 61,210 (131,113) Net Increase (Decrease) from Capital Share Transactions (389,548) (88,574) Total Increase (Decrease) (485,954) 140,075 Net Assets Beginning of Period End of Period 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $52,317,000 and $55,869,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. See accompanying Notes, which are an integral part of the Financial Statements. 53 Intermediate-Term Treasury Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .156 .226 .299 .356 .413 Net Realized and Unrealized Gain (Loss) on Investments (.028) .931 .323 (.050) .419 Total from Investment Operations .128 1.157 .622 .306 .832 Distributions Dividends from Net Investment Income (.156) (.226) (.299) (.354) (.428) Distributions from Realized Capital Gains (.152) (.491) (.263) (.452) (.244) Total Distributions (.308) (.717) (.562) (.806) (.672) Net Asset Value, End of Period Total Return 1 1.10% 10.36% 5.59% 2.71% 7.29% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,902 $2,385 $2,259 $2,420 $2,999 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.22% 0.25% 0.25% Ratio of Net Investment Income to Average Net Assets 1.33% 1.92% 2.58% 3.08% 3.47% Portfolio Turnover Rate 117% 2 273% 2 80% 109% 88% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 64% and 119% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 54 Intermediate-Term Treasury Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .168 .237 .313 .371 .429 Net Realized and Unrealized Gain (Loss) on Investments (.028) .931 .323 (.050) .419 Total from Investment Operations .140 1.168 .636 .321 .848 Distributions Dividends from Net Investment Income (.168) (.237) (.313) (.369) (.444) Distributions from Realized Capital Gains (.152) (.491) (.263) (.452) (.244) Total Distributions (.320) (.728) (.576) (.821) (.688) Net Asset Value, End of Period Total Return 1 1.20% 10.47% 5.72% 2.84% 7.44% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,112 $4,115 $4,101 $3,556 $4,267 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.10% 0.12% 0.11% Ratio of Net Investment Income to Average Net Assets 1.43% 2.02% 2.70% 3.21% 3.61% Portfolio Turnover Rate 117% 2 273% 2 80% 109% 88% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 64% and 119% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 55 Intermediate-Term Treasury Fund Notes to Financial Statements Vanguard Intermediate-Term Treasury Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended January 31, 2013, the fund’s average investments in long and short futures contracts represented 8% and 4% of net assets, respectively, based on quarterly average aggregate settlement values. Options on futures contracts are also valued based upon their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. 56 Intermediate-Term Treasury Fund During the year ended January 31, 2013, the fund’s average value of options written represented less than 1% of net assets, based on quarterly average market values. 3. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the fund maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 4. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. 5. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 6. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2010–2013), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 7. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 8. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 57 Intermediate-Term Treasury Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At January 31, 2013, the fund had contributed capital of $834,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.33% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of January 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 5,941,159 — Temporary Cash Investments — 78,571 — Futures Contracts—Assets 1 298 — — Futures Contracts—Liabilities 1 (284) — — Liability for Options Written (209) — — Total (195) 6,019,730 — 1 Represents variation margin on the last day of the reporting period. 58 Intermediate-Term Treasury Fund D. At January 31, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 10-Year U.S. Treasury Note March 2013 912 119,729 (369) 2-Year U.S. Treasury Note March 2013 (542) (119,469) (15) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. The fund used a tax accounting practice to treat a portion of the price of capital shares redeemed during the year as distributions from realized capital gains. Accordingly, the fund has reclassified $5,024,000 from accumulated net realized gains to paid-in capital. For tax purposes, at January 31, 2013, the fund had $3,908,000 of long-term capital gains available for distribution. At January 31, 2013, the cost of investment securities for tax purposes was $5,828,603,000. Net unrealized appreciation of investment securities for tax purposes was $191,127,000 consisting of unrealized gains of $201,877,000 on securities that had risen in value since their purchase and $10,750,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the year ended January 31, 2013, the fund purchased $7,315,976,000 of investment securities and sold $7,808,318,000 of investment securities, other than temporary cash investments. The following table summarizes the fund’s options written during the year ended January 31, 2013. Premiums Number of Received Options Contracts ($000) Balance at January 31, 2012 — — Options written 2,658 1,221 Options expired (386) (154) Options closed (1,944) (848) Options exercised — — Options open at January 31, 2013 328 219 59 Intermediate-Term Treasury Fund G. Capital share transactions for each class of shares were: Year Ended January 31, 2013 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 521,578 44,439 800,729 67,870 Issued in Lieu of Cash Distributions 50,997 4,368 122,283 10,471 Redeemed (1,023,333) (87,273) (880,473) (75,069) Net Increase (Decrease) —Investor Shares (450,758) (38,466) 42,539 3,272 Admiral Shares Issued 993,351 84,642 960,985 81,423 Issued in Lieu of Cash Distributions 97,448 8,345 218,969 18,752 Redeemed (1,029,589) (87,732) (1,311,067) (112,577) Net Increase (Decrease) —Admiral Shares 61,210 5,255 (131,113) (12,402) H. In preparing the financial statements as of January 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 60 GNMA Fund Fund Profile As of January 31, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VFIIX VFIJX Expense Ratio 1 0.21% 0.11% 30-Day SEC Yield 2.05% 2.15% Financial Attributes Barclays Barclays Aggregate GNMA Bond Fund Index Index Number of Bonds 35 132 8,079 Yield to Maturity (before expenses) 2.6% 2.6% 1.9% Average Coupon 4.5% 4.3% 3.5% Average Duration 4.3 years 4.1 years 5.2 years Average Effective Maturity 6.3 years 6.4 years 7.1 years Short-Term Reserves 0.2% — — Number of Bonds: Issues are mortgage pools grouped by coupon. Sector Diversification (% of portfolio) Commercial Mortgage-Backed 1.0% Government Mortgage-Backed 99.0 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays Aggregate GNMA Bond Index Index R-Squared 0.96 0.65 Beta 0.98 0.66 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Credit Quality (% of portfolio) Aaa 100.0% For information about these ratings, see the Glossary entry for Credit Quality. Distribution by Coupon (% of portfolio) Below 5.0% 63.1% 5.0% to 6.0% 25.5 6.0% to 7.0% 10.7 7.0% to 8.0% 0.6 8.0% and Above 0.1 Investment Focus 1 The expense ratios shown are from the prospectus dated May 30, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2013, the expense ratios were 0.21% for Investor Shares and 0.11% for Admiral Shares. 61 GNMA Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: January 31, 2003, Through January 31, 2013 Initial Investment of $10,000 Average Annual Total Returns Periods Ended January 31, 2013 Final Value One Five Ten of a $10,000 Year Years Years Investment GNMA Fund Investor Shares 1.35% 5.47% 4.98% $16,260 ••••• • Barclays U.S. GNMA Bond Index 1.54 5.54 5.12 16,469 – GNMA Funds Average 1.59 5.15 4.45 15,451 Barclays U.S. Aggregate Bond Index 2.59 5.45 5.10 16,445 GNMA Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $50,000 Year Years Years Investment GNMA Fund Admiral Shares 1.45% 5.58% 5.08% $82,081 Barclays U.S. GNMA Bond Index 1.54 5.54 5.12 82,344 Barclays U.S. Aggregate Bond Index 2.59 5.45 5.10 82,224 See Financial Highlights for dividend and capital gains information. 62 GNMA Fund Fiscal-Year Total Returns (%): January 31, 2003, Through January 31, 2013 Barclays GNMA Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2004 4.76% -1.87% 2.89% 3.10% 2005 4.69 -0.38 4.31 4.42 2006 4.69 -1.81 2.88 2.96 2007 5.20 -1.26 3.94 4.27 2008 5.51 3.05 8.56 8.80 2009 5.08 0.57 5.65 5.98 2010 3.94 2.87 6.81 6.78 2011 3.42 2.29 5.71 5.33 2012 3.41 4.55 7.96 8.21 2013 2.61 -1.26 1.35 1.54 Average Annual Total Returns: Periods Ended December 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 6/27/1980 2.35% 5.88% 4.36% 0.70% 5.06% Admiral Shares 2/12/2001 2.45 5.99 4.46 0.70 5.16 63 GNMA Fund Financial Statements Statement of Net Assets As of January 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (99.7%) Conventional Mortgage-Backed Securities (98.7%) Fannie Mae Pool 2.135% 11/1/22 19,743 19,867 Fannie Mae Pool 2.280% 10/1/22–1/1/23 78,541 78,965 Fannie Mae Pool 2.290% 10/1/22 10,453 10,661 Fannie Mae Pool 2.310% 10/1/22 7,149 7,289 Fannie Mae Pool 2.390% 1/1/23 32,995 33,385 Fannie Mae Pool 2.400% 10/1/22–1/1/23 12,096 12,368 Fannie Mae Pool 2.420% 11/1/22 110,712 111,098 Fannie Mae Pool 2.440% 1/1/23 6,600 6,682 Fannie Mae Pool 2.480% 10/1/22 54,200 55,447 Fannie Mae Pool 2.500% 10/1/22 2,092 2,162 Fannie Mae Pool 2.710% 12/1/27 7,889 7,854 Fannie Mae Pool 2.740% 4/1/22 9,237 9,750 Fannie Mae Pool 2.950% 1/1/28 8,625 8,685 1,2,3 Fannie Mae Pool 3.000% 2/1/43 150,000 154,875 Fannie Mae Pool 3.500% 6/1/42–11/1/42 49,730 52,429 Fannie Mae Pool 3.690% 10/1/42 1,894 1,906 Fannie Mae Pool 5.000% 11/1/40–4/1/41 25,860 27,989 Fannie Mae Pool 6.000% 7/1/22 21 23 Freddie Mac Gold Pool 4.500% 3/1/42 54,706 58,338 Ginnie Mae I Pool 3.000% 11/15/41–2/1/43 837,122 874,212 Ginnie Mae I Pool 3.500% 5/15/39–2/1/43 5,413,470 5,820,151 1 Ginnie Mae I Pool 3.750% 7/15/42 7,552 8,172 1 Ginnie Mae I Pool 3.875% 5/15/42–6/15/42 14,596 15,795 1 Ginnie Mae I Pool 4.000% 6/15/19–2/1/43 6,390,926 6,952,962 1 Ginnie Mae I Pool 4.500% 5/15/19–2/1/43 4,188,133 4,588,276 1 Ginnie Mae I Pool 5.000% 1/15/30–2/1/42 3,577,203 3,907,967 1 Ginnie Mae I Pool 5.500% 9/15/13–2/1/42 3,231,738 3,550,282 1 Ginnie Mae I Pool 6.000% 10/15/16–6/15/41 1,655,468 1,873,982 1 Ginnie Mae I Pool 6.500% 3/15/13–7/15/40 1,577,899 1,792,230 1 Ginnie Mae I Pool 7.000% 11/15/31–12/15/36 146,670 169,258 1 Ginnie Mae I Pool 7.250% 1/15/27–2/15/27 78 79 1 Ginnie Mae I Pool 7.500% 10/15/31 53,625 62,086 1 Ginnie Mae I Pool 7.750% 2/15/27 30 32 1 Ginnie Mae I Pool 8.000% 8/15/31 23,214 27,003 1 Ginnie Mae I Pool 8.500% 5/15/16–6/15/28 4,984 5,217 1 Ginnie Mae I Pool 9.000% 3/15/14–5/15/21 2,859 3,015 1 Ginnie Mae I Pool 9.250% 9/15/16–7/15/17 19 19 64 GNMA Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 Ginnie Mae I Pool 9.500% 12/15/13–9/15/21 1,792 1,890 1 Ginnie Mae I Pool 10.000% 2/15/16–7/15/19 52 55 1 Ginnie Mae I Pool 11.000% 7/15/13–2/15/18 3 3 1 Ginnie Mae I Pool 11.500% 5/15/13–8/15/13 1 1 1 Ginnie Mae I Pool 13.500% 12/15/14 2 2 1 Ginnie Mae II Pool 3.000% 1/20/42–5/20/42 60,418 63,177 Ginnie Mae II Pool 3.500% 4/20/42–2/1/43 2,444,180 2,621,035 Ginnie Mae II Pool 4.000% 6/20/39–2/1/43 181,110 195,969 Ginnie Mae II Pool 4.500% 12/20/32–2/1/43 2,473,060 2,695,501 1 Ginnie Mae II Pool 5.000% 10/20/32–7/20/42 1,713,685 1,881,779 1 Ginnie Mae II Pool 5.500% 1/20/34–7/20/40 274,914 300,009 1 Ginnie Mae II Pool 6.000% 4/20/28–8/20/40 215,108 240,800 1 Ginnie Mae II Pool 6.500% 4/20/37–3/20/41 50,918 57,728 1 Ginnie Mae II Pool 7.000% 10/20/25–5/20/38 479 542 1 Ginnie Mae II Pool 7.500% 6/20/25–8/20/25 301 348 1 Ginnie Mae II Pool 8.000% 12/20/15–9/20/16 35 36 1 Ginnie Mae II Pool 8.500% 3/20/16–1/20/17 310 330 1 Ginnie Mae II Pool 9.000% 6/20/16–9/20/16 88 100 1 Ginnie Mae II Pool 10.000% 7/20/14–8/20/18 21 24 1 Ginnie Mae II Pool 11.000% 6/20/14–2/20/16 6 6 1 Ginnie Mae II Pool 11.250% 9/20/15–2/20/16 20 20 1 Ginnie Mae II Pool 11.500% 1/20/14–11/20/15 6 5 1 Ginnie Mae II Pool 12.000% 6/20/14–12/20/15 12 13 1 Ginnie Mae II Pool 12.500% 5/20/14–7/20/15 3 4 1 Ginnie Mae II Pool 13.000% 11/20/13–11/20/14 3 3 1 Ginnie Mae II Pool 13.500% 8/20/14–10/20/14 2 3 38,369,894 Nonconventional Mortgage-Backed Securities (1.0%) Fannie Mae REMICS 6.000% 10/25/28–9/25/32 17,023 18,926 Freddie Mac REMICS 6.000% 4/15/28–11/15/32 51,274 57,099 Ginnie Mae REMICS 0.405% 2/20/37 14,214 14,098 1 Ginnie Mae REMICS 4.500% 6/20/39 16,148 17,453 1 Ginnie Mae REMICS 5.000% 2/16/37–6/16/37 147,637 161,633 1 Ginnie Mae REMICS 5.500% 1/20/33–8/16/36 35,296 39,816 1 Ginnie Mae REMICS 6.000% 10/20/39 56,399 61,992 1 Ginnie Mae REMICS 6.500% 4/20/31 3,591 3,893 374,910 Total U. S. Government and Agency Obligations (Cost $37,632,235) Temporary Cash Investments (8.6%) Repurchase Agreements (8.6%) Bank of America Securities, LLC (Dated 1/31/13, Repurchase Value $641,103,000, collateralized by Federal Home Loan Bank 4.500% 11/1/30, Federal Home Loan Mortgage Corp. 3.500%–4.000% 3/1/42–6/1/42, Federal National Mortgage Assn. 3.500%–5.500% 11/1/30–6/1/42) 0.160% 2/1/13 641,100 641,100 Bank of Montreal (Dated 1/31/13, Repurchase Value $200,001,000, collateralized by U.S. Treasury Note 1.250% 4/15/14) 0.130% 2/1/13 200,000 200,000 65 GNMA Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Barclays Capital Inc. (Dated 1/29/13, Repurchase Value $300,005,000, collateralized by Federal Home Loan Mortgage Corp. 4.000% 5/1/42, Federal National Mortgage Assn. 2.500% 11/1/27) 0.080% 2/5/13 300,000 300,000 Citigroup Global Markets Inc. (Dated 1/31/13, Repurchase Value $535,002,000, collateralized by U.S. Treasury Note/Bond 0.250%–6.125% 11/15/13–2/15/38) 0.130% 2/1/13 535,000 535,000 HSBC Bank USA (Dated 1/31/13, Repurchase Value $495,102,000, collateralized by Federal National Mortgage Assn. 2.500%–4.500% 10/1/22–2/1/43) 0.160% 2/1/13 495,100 495,100 Morgan Stanley & Co., Inc. (Dated 1/31/13, Repurchase Value $188,101,000, collateralized by Federal Home Loan Mortgage Corp. 2.500%–4.500% 11/1/27–12/1/42, Federal National Mortgage Assn. 2.500%–6.000% 5/1/26–11/1/42) 0.160% 2/1/13 188,100 188,100 RBC Capital Markets LLC (Dated 1/31/13, Repurchase Value $513,902,000, collateralized by Federal Home Loan Mortgage Corp. 3.500%–5.500% 6/1/36–7/1/42, Federal National Mortgage Assn. 3.500% 8/1/42) 0.150% 2/1/13 513,900 513,900 TD Securities (USA) LLC (Dated 1/31/13, Repurchase Value $425,002,000, collateralized by Federal Home Loan Mortgage Corp. 2.500%–6.000% 12/1/27–10/1/42, Federal National Mortgage Assn. 2.500%–5.000%, 1/1/25–9/1/42) 0.150% 2/1/13 425,000 425,000 UBS Securities LLC (Dated 1/31/13, Repurchase Value $43,700,000, collateralized by Federal Home Loan Mortgage Corp. 4.000% 2/1/26–1/1/42, Federal National Mortgage Assn. 4.000%–5.000% 7/1/40–2/1/42) 0.150% 2/1/13 43,700 43,700 3,341,900 Total Temporary Cash Investments (Cost $3,341,900) Total Investments (108.3%) (Cost $40,974,135) Other Assets and Liabilities (-8.3%) Other Assets 5 4,544,537 Liabilities (7,759,486) (3,214,949) Net Assets (100%) 66 GNMA Fund Market Value ($000) Statement of Assets and Liabilities Assets Investments in Securities, at Value 42,086,704 Receivables for Investment Securities Sold 4,367,707 Other Assets 176,830 Total Assets Liabilities Payables for Investment Securities Purchased 7,586,237 Other Liabilities 173,249 Total Liabilities Net Assets At January 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 37,778,633 Undistributed Net Investment Income — Accumulated Net Realized Losses (17,788) Unrealized Appreciation (Depreciation) Investment Securities 1,112,569 Futures Contracts (1,659) Net Assets Investor Shares—Net Assets Applicable to 1,268,723,428 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 2,319,293,947 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares See Note A in Notes to Financial Statements. 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of January 31, 2013. 4 Adjustable-rate security. 5 Cash of $4,287,000 has been segregated as initial margin for open futures contracts. See accompanying Notes, which are an integral part of the Financial Statements. 67 GNMA Fund Statement of Operations Year Ended January 31, 2013 ($000) Investment Income Income Interest 1,111,326 Total Income 1,111,326 Expenses Investment Advisory Fees—Note B 3,583 The Vanguard Group—Note C Management and Administrative—Investor Shares 24,884 Management and Administrative—Admiral Shares 18,960 Marketing and Distribution—Investor Shares 3,463 Marketing and Distribution—Admiral Shares 4,793 Custodian Fees 1,419 Auditing Fees 32 Shareholders’ Reports—Investor Shares 397 Shareholders’ Reports—Admiral Shares 124 Trustees’ Fees and Expenses 94 Total Expenses 57,749 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 390,663 Futures Contracts 33,152 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities (903,068) Futures Contracts 2,896 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 68 GNMA Fund Statement of Changes in Net Assets Year Ended January 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 1,053,577 1,192,085 Realized Net Gain (Loss) 423,815 601,662 Change in Unrealized Appreciation (Depreciation) (900,172) 983,809 Net Increase (Decrease) in Net Assets Resulting from Operations 577,220 2,777,556 Distributions Net Investment Income Investor Shares (383,317) (464,936) Admiral Shares (670,260) (727,149) Realized Capital Gain 1 Investor Shares (157,942) (169,616) Admiral Shares (277,544) (267,920) Total Distributions (1,489,063) (1,629,621) Capital Share Transactions Investor Shares (1,084,661) 312,464 Admiral Shares 1,910,789 1,501,028 Net Increase (Decrease) from Capital Share Transactions 826,128 1,813,492 Total Increase (Decrease) (85,715) 2,961,427 Net Assets Beginning of Period End of Period 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $262,409,000 and $369,170,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. See accompanying Notes, which are an integral part of the Financial Statements. 69 GNMA Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .288 .353 .359 .402 .511 Net Realized and Unrealized Gain (Loss) on Investments (.139) .488 .245 .302 .060 Total from Investment Operations .149 .841 .604 .704 .571 Distributions Dividends from Net Investment Income (.288) (.353) (.359) (.402) (.511) Distributions from Realized Capital Gains (.121) (.128) (.275) (.072) — Total Distributions (.409) (.481) (.634) (.474) (.511) Net Asset Value, End of Period Total Return 1 1.35% 7.96% 5.71% 6.81% 5.65% Ratios/Supplemental Data Net Assets, End of Period (Millions) $13,745 $15,151 $14,384 $17,800 $15,007 Ratio of Total Expenses to Average Net Assets 0.21% 0.21% 0.23% 0.23% 0.22% Ratio of Net Investment Income to Average Net Assets 2.59% 3.25% 3.26% 3.71% 4.92% Portfolio Turnover Rate 130% 2 189% 2 386% 2 272% 2 63% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 82%, 147%, 207%, and 114% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 70 GNMA Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .299 .364 .372 .413 .522 Net Realized and Unrealized Gain (Loss) on Investments (.139) .488 .245 .302 .060 Total from Investment Operations .160 .852 .617 .715 .582 Distributions Dividends from Net Investment Income (.299) (.364) (.372) (.413) (.522) Distributions from Realized Capital Gains (.121) (.128) (.275) (.072) — Total Distributions (.420) (.492) (.647) (.485) (.522) Net Asset Value, End of Period Total Return 1 1.45% 8.07% 5.84% 6.92% 5.76% Ratios/Supplemental Data Net Assets, End of Period (Millions) $25,127 $23,806 $21,612 $18,457 $14,734 Ratio of Total Expenses to Average Net Assets 0.11% 0.11% 0.11% 0.13% 0.12% Ratio of Net Investment Income to Average Net Assets 2.69% 3.35% 3.38% 3.81% 5.02% Portfolio Turnover Rate 130% 2 189% 2 386% 2 272% 2 63% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 82%, 147%, 207%, and 114% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 71 GNMA Fund Notes to Financial Statements Vanguard GNMA Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended January 31, 2013, the fund’s average investments in long and short futures contracts represented 1% and less than 1% of net assets, respectively, based on quarterly average aggregate settlement values. 3. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the fund maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 72 GNMA Fund 4. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold or Payables for Investment Securities Purchased in the Statement of Assets and Liabilities. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. 5. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 6. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2010–2013), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 7. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 8. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. 73 GNMA Fund B. Wellington Management Company, LLP , provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. For the year ended January 31, 2013, the investment advisory fee represented an effective annual rate of 0.01% of the fund’s average net assets. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At January 31, 2013, the fund had contributed capital of $5,380,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 2.15% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of January 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 38,744,804 — Temporary Cash Investments — 3,341,900 — Futures Contracts—Assets 1 365 — — Total 365 42,086,704 — 1 Represents variation margin on the last day of the reporting period. E. At January 31, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 10-Year U.S. Treasury Note March 2013 3,897 511,603 (1,659) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. 74 GNMA Fund F. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. The fund used a tax accounting practice to treat a portion of the price of capital shares redeemed during the year as distributions from realized capital gains. Accordingly, the fund has reclassified $45,668,000 from accumulated net realized gains to paid-in capital. For tax purposes, at January 31, 2013, the fund had short-term and long-term capital gains of $6,271,000 and $27,410,000, respectively, available for distribution. Short-term gain distributions are treated as ordinary income dividends for tax purposes. The fund had realized losses totaling $49,935,000 through January 31, 2013, which are deferred for tax purposes and reduce the amount of tax-basis unrealized appreciation on investment securities. At January 31, 2013, the cost of investment securities for tax purposes was $41,027,263,000. Net unrealized appreciation of investment securities for tax purposes was $1,059,441,000, consisting of unrealized gains of $1,196,923,000 on securities that had risen in value since their purchase and $137,482,000 in unrealized losses on securities that had fallen in value since their purchase. G. During the year ended January 31, 2013, the fund purchased $51,788,849,000 of investment securities and sold $50,765,448,000 of investment securities, other than temporary cash investments. H. Capital share transactions for each class of shares were: Year Ended January 31, 2013 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 3,293,362 299,020 3,978,347 359,665 Issued in Lieu of Cash Distributions 481,213 43,736 572,486 51,978 Redeemed (4,859,236) (440,593) (4,238,369) (386,145) Net Increase (Decrease)—Investor Shares (1,084,661) (97,837) 312,464 25,498 Admiral Shares Issued 6,162,379 558,114 4,988,042 451,990 Issued in Lieu of Cash Distributions 747,975 68,001 783,731 71,147 Redeemed (4,999,565) (453,956) (4,270,745) (390,877) Net Increase (Decrease)—Admiral Shares 1,910,789 172,159 1,501,028 132,260 I. In preparing the financial statements as of January 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 75 Long-Term Treasury Fund Fund Profile As of January 31, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VUSTX VUSUX Expense Ratio 1 0.20% 0.10% 30-Day SEC Yield 2.65% 2.75% Financial Attributes Barclays Barclays Long Aggregate Treasury Bond Fund Index Index Number of Bonds 25 38 8,079 Yield to Maturity (before expenses) 2.9% 2.9% 1.9% Average Coupon 4.2% 4.3% 3.5% Average Duration 15.3 years 16.5 years 5.2 years Average Effective Maturity 24.2 years 24.3 years 7.1 years Short-Term Reserves 0.2% — — Sector Diversification (% of portfolio) Treasury/Agency 100.0% The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays Long Aggregate Treasury Bond Index Index R-Squared 1.00 0.58 Beta 1.00 4.00 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 0.2% 10 - 20 Years 25.8 20 - 30 Years 74.0 Distribution by Credit Quality (% of portfolio) U.S. Government 100.0% For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated May 30, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2013, the expense ratios were 0.20% for Investor Shares and 0.10% for Admiral Shares. 76 Long-Term Treasury Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: January 31, 2003, Through January 31, 2013 Initial Investment of $10,000 Average Annual Total Returns Periods Ended January 31, 2013 Final Value One Five Ten of a $10,000 Year Years Years Investment Long-Term Treasury Fund Investor Shares 0.00% 8.15% 7.11% $19,880 ••••• • Barclays U.S. Long Treasury Bond Index -0.02 8.36 7.30 20,234 – General U.S. Treasury Funds Average 0.24 6.08 5.38 16,888 Barclays U.S. Aggregate Bond Index 2.59 5.45 5.10 16,445 General U.S. Treasury Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $50,000 Year Years Years Investment Long-Term Treasury Fund Admiral Shares 0.10% 8.28% 7.25% $100,716 Barclays U.S. Long Treasury Bond Index -0.02 8.36 7.30 101,168 Barclays U.S. Aggregate Bond Index 2.59 5.45 5.10 82,224 See Financial Highlights for dividend and capital gains information. 77 Long-Term Treasury Fund Fiscal-Year Total Returns (%): January 31, 2003, Through January 31, 2013 Barclays Long Treasury Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2004 4.95% -0.01% 4.94% 4.59% 2005 5.27 2.74 8.01 8.56 2006 4.84 -1.86 2.98 2.93 2007 4.92 -3.12 1.80 2.00 2008 5.27 7.82 13.09 13.58 2009 4.57 4.68 9.25 10.38 2010 3.98 -5.33 -1.35 -2.19 2011 4.03 -0.45 3.58 4.29 2012 4.13 28.40 32.53 32.74 2013 2.73 -2.73 0.00 -0.02 Average Annual Total Returns: Periods Ended December 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 5/19/1986 3.47% 9.44% 4.50% 2.92% 7.42% Admiral Shares 2/12/2001 3.57 9.57 4.64 2.92 7.56 78 Long-Term Treasury Fund Financial Statements Statement of Net Assets As of January 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (98.9%) U.S. Government Securities (98.9%) 1 United States Treasury Note/Bond 6.250% 8/15/23 131,000 183,912 United States Treasury Note/Bond 6.875% 8/15/25 10,000 15,031 United States Treasury Note/Bond 6.000% 2/15/26 112,000 157,920 United States Treasury Note/Bond 6.375% 8/15/27 47,000 69,252 United States Treasury Note/Bond 6.125% 11/15/27 3,500 5,056 United States Treasury Note/Bond 5.250% 11/15/28 51,000 68,332 United States Treasury Note/Bond 5.250% 2/15/29 145,700 195,557 United States Treasury Note/Bond 5.375% 2/15/31 125,500 173,151 United States Treasury Note/Bond 4.500% 2/15/36 35,900 45,458 United States Treasury Note/Bond 3.500% 2/15/39 168,200 182,314 United States Treasury Note/Bond 4.250% 5/15/39 166,500 203,911 United States Treasury Note/Bond 4.375% 11/15/39 204,300 255,087 United States Treasury Note/Bond 4.625% 2/15/40 89,350 115,890 United States Treasury Note/Bond 4.375% 5/15/40 304,500 380,293 United States Treasury Note/Bond 3.875% 8/15/40 257,750 296,897 United States Treasury Note/Bond 4.250% 11/15/40 85,500 104,684 United States Treasury Note/Bond 4.375% 5/15/41 3,000 3,746 United States Treasury Note/Bond 3.750% 8/15/41 229,000 257,625 United States Treasury Note/Bond 3.125% 11/15/41 201,750 201,782 United States Treasury Note/Bond 3.125% 2/15/42 125,000 124,864 United States Treasury Note/Bond 3.000% 5/15/42 96,500 93,862 United States Treasury Note/Bond 2.750% 8/15/42 207,500 191,193 United States Treasury Note/Bond 2.750% 11/15/42 52,000 47,832 3,373,649 Conventional Mortgage-Backed Securities (0.0%) Fannie Mae Pool 6.000% 2/1/26–11/1/28 61 66 Total U.S. Government and Agency Obligations (Cost $3,040,669) Temporary Cash Investments (0.2%) Repurchase Agreements (0.2%) TD Securities (USA) LLC (Dated 1/31/13, Repurchase Value $3,000,000, collateralized by U.S. Treasury Bill, 0.000%, 11/14/13) 0.110% 2/1/13 3,000 3,000 79 Long-Term Treasury Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) RBC Capital Markets LLC (Dated 1/31/13, Repurchase Value $3,000,000, collateralized by U.S. Treasury Note, 1.500%, 7/31/16) 0.120% 2/1/13 3,000 3,000 Bank of Nova Scotia (Dated 1/31/13, Repurchase Value $2,661,000, collateralized by U.S. Treasury Inflation Adjusted Note, 1.875%, 7/15/13) 0.120% 2/1/13 2,661 2,661 Total Temporary Cash Investments (Cost $8,661) Total Investments (99.1%) (Cost $3,049,330) Expiration Date Contracts Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price 131.50 2/22/13 68 (35) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price 131.00 2/22/13 27 (22) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price 131.50 2/22/13 68 (50) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price 131.00 2/22/13 27 (14) Total Liability for Options Written (Premiums Received $127) Other Assets and Liabilities (0.9%) Other Assets 85,431 Other Liabilities (55,358) Net Assets (100%) 80 Long-Term Treasury Fund At January 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 3,073,241 Undistributed Net Investment Income — Accumulated Net Realized Gains 6,197 Unrealized Appreciation (Depreciation) Investment Securities 333,046 Futures Contracts (162) Options on Futures Contracts 6 Net Assets Investor Shares—Net Assets Applicable to 106,976,887 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 163,651,151 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares See Note A in Notes to Financial Statements. 1 Securities with a value of $1,569,000 have been segregated as initial margin for open futures contracts. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. See accompanying Notes, which are an integral part of the Financial Statements. 81 Long-Term Treasury Fund Statement of Operations Year Ended January 31, 2013 ($000) Investment Income Income Interest 110,275 Total Income 110,275 Expenses The Vanguard Group—Note B Investment Advisory Services 310 Management and Administrative—Investor Shares 2,487 Management and Administrative—Admiral Shares 1,359 Marketing and Distribution—Investor Shares 395 Marketing and Distribution—Admiral Shares 517 Custodian Fees 89 Auditing Fees 31 Shareholders’ Reports—Investor Shares 52 Shareholders’ Reports—Admiral Shares 22 Trustees’ Fees and Expenses 5 Total Expenses 5,267 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 55,148 Futures Contracts 26,611 Options on Futures Contracts (133) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities (184,927) Futures Contracts (7,106) Options on Futures Contracts 6 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 82 Long-Term Treasury Fund Statement of Changes in Net Assets Year Ended January 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 105,008 101,362 Realized Net Gain (Loss) 81,626 191,308 Change in Unrealized Appreciation (Depreciation) (192,027) 583,330 Net Increase (Decrease) in Net Assets Resulting from Operations (5,393) 876,000 Distributions Net Investment Income Investor Shares (43,251) (43,000) Admiral Shares (61,757) (58,362) Realized Capital Gain 1 Investor Shares (39,999) (58,818) Admiral Shares (55,840) (80,661) Total Distributions (200,847) (240,841) Capital Share Transactions Investor Shares (189,622) 102,602 Admiral Shares (12,203) 272,509 Net Increase (Decrease) from Capital Share Transactions (201,825) 375,111 Total Increase (Decrease) (408,065) 1,010,270 Net Assets Beginning of Period End of Period 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $41,971,000 and $61,228,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. See accompanying Notes, which are an integral part of the Financial Statements. 83 Long-Term Treasury Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .369 .382 .462 .475 .499 Net Realized and Unrealized Gain (Loss) on Investments (.361) 3.058 (.046) (.623) .563 Total from Investment Operations .008 3.440 .416 (.148) 1.062 Distributions Dividends from Net Investment Income (.369) (.382) (.462) (.474) (.502) Distributions from Realized Capital Gains (.349) (.508) (.334) (.438) (.110) Total Distributions (.718) (.890) (.796) (.912) (.612) Net Asset Value, End of Period Total Return 1 0.00% 32.53% 3.58% -1.35% 9.25% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,349 $1,621 $1,244 $1,446 $1,897 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.22% 0.25% 0.25% Ratio of Net Investment Income to Average Net Assets 2.78% 3.14% 3.98% 4.12% 4.19% Portfolio Turnover Rate 105% 2 229% 2 52% 77% 80% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 61% and 119% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 84 Long-Term Treasury Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .382 .395 .476 .490 .516 Net Realized and Unrealized Gain (Loss) on Investments (.361) 3.058 (.046) (.623) .563 Total from Investment Operations .021 3.453 .430 (.133) 1.079 Distributions Dividends from Net Investment Income (.382) (.395) (.476) (.489) (.519) Distributions from Realized Capital Gains (.349) (.508) (.334) (.438) (.110) Total Distributions (.731) (.903) (.810) (.927) (.629) Net Asset Value, End of Period Total Return 1 0.10% 32.66% 3.71% -1.23% 9.41% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,063 $2,199 $1,567 $1,245 $1,499 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.10% 0.12% 0.11% Ratio of Net Investment Income to Average Net Assets 2.88% 3.24% 4.10% 4.25% 4.33% Portfolio Turnover Rate 105% 2 229% 2 52% 77% 80% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 61% and 119% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 85 Long-Term Treasury Fund Notes to Financial Statements Vanguard Long-Term Treasury Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended January 31, 2013, the fund’s average investments in long and short futures contracts represented 8% and 4% of net assets, respectively, based on quarterly average aggregate settlement values. Options on futures contracts are also valued based upon their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. 86 Long-Term Treasury Fund During the year ended January 31, 2013, the fund’s average investments in written options on futures contracts represented less than 1% of net assets, based on quarterly average market values. 3. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the fund maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 4. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. 5. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 6. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2010–2013), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 7. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 8. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 87 Long-Term Treasury Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At January 31, 2013, the fund had contributed capital of $493,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.20% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of January 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 3,373,715 — Temporary Cash Investments — 8,661 — Futures Contracts—Assets 1 208 — — Futures Contracts—Liabilities 1 (207) — — Liability for Options Written (121) — — Total (120) 3,382,376 — 1 Represents variation margin on the last day of the reporting period. 88 Long-Term Treasury Fund D. At January 31, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year U.S. Treasury Note March 2013 (418) (92,136) (73) 10-Year U.S. Treasury Note March 2013 562 73,780 (89) 5-Year U.S. Treasury Note March 2013 5 619 — Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. The fund used a tax accounting practice to treat a portion of the price of capital shares redeemed during the year as distributions from realized capital gains. Accordingly, the fund has reclassified $12,061,000 from accumulated net realized gains to paid-in capital. For tax purposes, at January 31, 2013, the fund had long-term capital gains of $8,076,000 available for distribution. The fund had realized losses totaling $1,812,000 through January 31, 2013, which are deferred for tax purposes and reduce the amount of tax-basis unrealized appreciation on investment securities. At January 31, 2013, the cost of investment securities for tax purposes was $3,051,366,000. Net unrealized appreciation of investment securities for tax purposes was $331,010,000, consisting of unrealized gains of $371,381,000 on securities that had risen in value since their purchase and $40,371,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the year ended January 31, 2013, the fund purchased $3,883,010,000 of investment securities and sold $4,143,448,000 of investment securities, other than temporary cash investments. 89 Long-Term Treasury Fund The following table summarizes the fund’s options written during the year ended January 31, 2013: Premiums Number of Received Options Contracts ($000) Balance at January 31, 2012 — — Options written 1,552 712 Options expired (220) (88) Options closed (1,142) (497) Options exercised — — Options open at January 31, 2013 190 127 G. Capital share transactions for each class of shares were: Year Ended January 31, 2013 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 397,040 29,677 510,017 40,223 Issued in Lieu of Cash Distributions 78,833 6,045 96,669 7,572 Redeemed (665,495) (50,476) (504,084) (41,527) Net Increase (Decrease) —Investor Shares (189,622) (14,754) 102,602 6,268 Admiral Shares Issued 688,926 51,642 827,487 65,533 Issued in Lieu of Cash Distributions 100,113 7,673 118,177 9,239 Redeemed (801,242) (60,845) (673,155) (55,047) Net Increase (Decrease) —Admiral Shares (12,203) (1,530) 272,509 19,725 H. In preparing the financial statements as of January 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 90 Report of Independent Registered Public Accounting Firm To the Trustees of Vanguard Fixed Income Securities Funds and the Shareholders of Vanguard Short-Term Treasury Fund, Vanguard Short-Term Federal Fund, Vanguard Intermediate-Term Treasury Fund, Vanguard GNMA Fund and Vanguard Long-Term Treasury Fund: In our opinion, the accompanying statements of net assets and the statements of assets and liabilities and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Vanguard Short-Term Treasury Fund, Vanguard Short-Term Federal Fund, Vanguard Intermediate-Term Treasury Fund, Vanguard GNMA Fund and Vanguard Long-Term Treasury Fund (constituting separate portfolios of Vanguard Fixed Income Securities Funds, hereafter referred to as the “Funds”) at January 31, 2013, the results of each of their operations for the year then ended, the changes in each of their net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Funds’ management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at January 31, 2013 by correspondence with the custodians and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Philadelphia, Pennsylvania March 13, 2013 Special 2012 tax information (unaudited) for Vanguard Short-Term Treasury Fund This information for the fiscal year ended January 31, 2013, is included pursuant to provisions of the Internal Revenue Code. The fund distributed $19,651,000 as capital gain dividends (from net long-term capital gains) to shareholders during the fiscal year. For nonresident alien shareholders, 100% of short-term capital gain dividends distributed by the fund are qualified short-term capital gains. For nonresident alien shareholders, 98.6% of income dividends are interest-related dividends. 91 Special 2012 tax information (unaudited) for Vanguard Short-Term Federal Fund This information for the fiscal year ended January 31, 2013, is included pursuant to provisions of the Internal Revenue Code. The fund distributed $22,189,000 as capital gain dividends (from net long-term capital gains) to shareholders during the fiscal year. For nonresident alien shareholders, 100% of short-term capital gain dividends distributed by the fund are qualified short-term capital gains. For nonresident alien shareholders, 98.2% of income dividends are interest-related dividends. Special 2012 tax information (unaudited) for Vanguard Intermediate-Term Treasury Fund This information for the fiscal year ended January 31, 2013, is included pursuant to provisions of the Internal Revenue Code. The fund distributed $31,635,000 as capital gain dividends (from net long-term capital gains) to shareholders during the fiscal year. For nonresident alien shareholders, 100% of short-term capital gain dividends distributed by the fund are qualified short-term capital gains. For nonresident alien shareholders, 100% of income dividends are interest-related dividends. Special 2012 tax information (unaudited) for Vanguard GNMA Fund This information for the fiscal year ended January 31, 2013, is included pursuant to provisions of the Internal Revenue Code. The fund distributed $194,762,000 as capital gain dividends (from net long-term capital gains) to shareholders during the fiscal year. For nonresident alien shareholders, 100% of short-term capital gain dividends distributed by the fund are qualified short-term capital gains. For nonresident alien shareholders, 99.9% of income dividends are interest-related dividends. Special 2012 tax information (unaudited) for Vanguard Long-Term Treasury Fund This information for the fiscal year ended January 31, 2013, is included pursuant to provisions of the Internal Revenue Code. The fund distributed $67,560,000 as capital gain dividends (from net long-term capital gains) to shareholders during the fiscal year. For nonresident alien shareholders, 100% of short-term capital gain dividends distributed by the fund are qualified short-term capital gains. For nonresident alien shareholders, 100% of income dividends are interest-related dividends. 92 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return . This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 93 Six Months Ended January 31, 2013 Beginning Ending Expenses Account Value Account Value Paid During 7/31/2012 1/31/2013 Period Based on Actual Fund Return Short-Term Treasury Fund Investor Shares $1,000.00 $1,001.24 $1.01 Admiral Shares 1,000.00 1,001.75 0.50 Short-Term Federal Fund Investor Shares $1,000.00 $1,000.69 $1.01 Admiral Shares 1,000.00 1,001.20 0.50 Intermediate-Term Treasury Fund Investor Shares $1,000.00 $991.89 $1.00 Admiral Shares 1,000.00 992.39 0.50 GNMA Fund Investor Shares $1,000.00 $995.66 $1.06 Admiral Shares 1,000.00 996.16 0.55 Long-Term Treasury Fund Investor Shares $1,000.00 $926.67 $0.97 Admiral Shares 1,000.00 927.13 0.49 94 Six Months Ended January 31, 2013 Beginning Ending Expenses Account Value Account Value Paid During 7/31/2012 1/31/2013 Period Based on Hypothetical 5% Yearly Return Short-Term Treasury Fund Investor Shares $1,000.00 $1,024.20 $1.02 Admiral Shares 1,000.00 1,024.70 0.51 Short-Term Federal Fund Investor Shares $1,000.00 $1,024.20 $1.02 Admiral Shares 1,000.00 1,024.70 0.51 Intermediate-Term Treasury Fund Investor Shares $1,000.00 $1,024.20 $1.02 Admiral Shares 1,000.00 1,024.70 0.51 GNMA Fund Investor Shares $1,000.00 $1,024.15 $1.07 Admiral Shares 1,000.00 1,024.65 0.56 Long-Term Treasury Fund Investor Shares $1,000.00 $1,024.20 $1.02 Admiral Shares 1,000.00 1,024.70 0.51 The calculations are based on expenses incurred in the most recent six-month period. The funds’ annualized six-month expense ratios for that period are: for the Short-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the Short-Term Federal Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the Intermediate-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the GNMA Fund, 0.21% for Investor Shares and 0.11% for Admiral Shares; and for the Long-Term Treasury Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 95 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Average Coupon. The average interest rate paid on the fixed income securities held by a fund. It is expressed as a percentage of face value. Average Duration. An estimate of how much the value of the bonds held by a fund will fluctuate in response to a change in interest rates. To see how the value could change, multiply the average duration by the change in rates. If interest rates rise by 1 percentage point, the value of the bonds in a fund with an average duration of five years would decline by about 5%. If rates decrease by a percentage point, the value would rise by 5%. Average Effective Maturity. The average length of time until fixed income securities held by a fund reach maturity and are repaid, taking into consideration the possibility that the issuer may call the bond before its maturity date. The figure reflects the proportion of fund assets represented by each security; it also reflects any futures contracts held. In general, the longer the average effective maturity, the more a fund’s share price will fluctuate in response to changes in market interest rates. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Credit Quality. Credit-quality ratings are measured on a scale that generally ranges from AAA (highest) to D (lowest). “Not Rated” is used to classify securities for which a rating is not available. U.S. Treasury, U.S. Agency, and U.S. Agency mortgage-backed securities appear under “U.S. Government.” For this report, credit-quality ratings are obtained from Moody’s and S&P, and the higher rating for each issue is used. Distribution by Coupon. A breakdown of the securities in a fund according to coupon rate—the interest rate that an issuer promises to pay, expressed as an annual percentage of face value. Securities with unusually high coupon rates may be subject to call risk, the possibility that they will be redeemed (or “called”) early by the issuer. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. 96 Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Yield to Maturity. The rate of return an investor would receive if the fixed income securities held by a fund were held to their maturity dates. 97 This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New IndependentTrustees York and of the National Constitution Center; Chair of the U. S. Presidential Commission for the Study Emerson U. Fullwood of Bioethical Issues. Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years: Executive JoAnn Heffernan Heisen Chief Staff and Marketing Officer for North America Born 1950. Trustee Since July 1998. Principal and Corporate Vice President (retired 2008) of Xerox Occupation(s) During the Past Five Years: Corporate Corporation (document management products and Vice President and Chief Global Diversity Officer services); Executive in Residence and 2010 (retired 2008) and Member of the Executive Distinguished Minett Professor at the Rochester Committee (1997–2008) of Johnson & Johnson Institute of Technology; Director of SPX Corporation (pharmaceuticals/medical devices/consumer (multi-industry manufacturing), the United Way of products); Director of Skytop Lodge Corporation Rochester, Amerigroup Corporation (managed health (hotels), the University Medical Center at Princeton, care), the University of Rochester Medical Center, the Robert Wood Johnson Foundation, and the Center Monroe Community College Foundation, and North for Talent Innovation; Member of the Advisory Board Carolina A&T University. of the Maxwell School of Citizenship and Public Affairs at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm and Haas Co. Inc. (industrial machinery); Director of SKF AB (chemicals); Director of Tyco International, Ltd. (industrial machinery), Hillenbrand, Inc. (specialized (diversified manufacturing and services), Hewlett- consumer services), the Lumina Foundation for Packard Co. (electronic computer manufacturing), Education, and Oxfam America; Chairman of the Executive Officers Advisory Council for the College of Arts and Letters and Member of the Advisory Board to the Kellogg Glenn Booraem Institute for International Studies at the University Born 1967. Controller Since July 2010. Principal of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Occupation(s) During the Past Five Years: Chairman, Vanguard Senior ManagementTeam President, and Chief Executive Officer of NACCO Mortimer J. Buckley Chris D. McIsaac Industries, Inc. (housewares/lignite) and of Hyster-Yale Kathleen C. Gubanich Michael S. Miller Materials Handling, Inc. (forklift trucks); Director of Paul A. Heller James M. Norris the National Association of Manufacturers; Chairman Martha G. King Glenn W. Reed of the Board of University Hospitals of Cleveland; Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor John J. Brennan Peter F. Volanakis Chairman, 1996–2009 Born 1955. Trustee Since July 2009. Principal Chief Executive Officer and President, 1996–2008 Occupation(s) During the Past Five Years: President and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Director Founder of SPX Corporation (multi-industry manufacturing); John C. Bogle Overseer of the Amos Tuck School of Business Chairman and Chief Executive Officer, 1974–1996 Administration at Dartmouth College; Advisor to the Norris Cotton Cancer Center. 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 CFA ® is a trademark owned by CFA Institute. Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q320 032013 Annual Report | January 31, 2013 Vanguard Corporate Bond Funds Vanguard Short-Term Investment-Grade Fund Vanguard Intermediate-Term Investment-Grade Fund Vanguard Long-Term Investment-Grade Fund Vanguard High-Yield Corporate Fund > The U.S. fixed income market had a good year, with longer-term and lower-credit bonds performing best. > For the 12 months ended January 31, 2013, returns for the Vanguard Corporate Bond Funds ranged from 3.48% for Investor Shares of the Short-Term Investment-Grade Fund to 12.02% for Admiral Shares of the High-Yield Corporate Fund. > For the ten years through January 31, each of the three investment-grade funds outpaced its respective peer group, while the High-Yield Corporate Fund lagged its peers. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 10 Short-Term Investment-Grade Fund. 17 Intermediate-Term Investment-Grade Fund. 42 Long-Term Investment-Grade Fund. 67 High-Yield Corporate Fund. 84 About Your Fund’s Expenses. 101 Glossary. 104 The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended January 31, 2013 30-Day SEC Income Capital Total Yield Returns Returns Returns Vanguard Short-Term Investment-Grade Fund Investor Shares 1.10% 2.21% 1.27% 3.48% Admiral™ Shares 1.20 2.32 1.27 3.59 Institutional Shares 1.23 2.35 1.27 3.62 Barclays U.S. 1–5 Year Credit Bond Index 3.98 1–5 Year Investment-Grade Debt Funds Average 2.97 1–5 Year Investment-Grade Debt Funds Average: Derived from data provided by Lipper Inc. Vanguard Intermediate-Term Investment-Grade Fund Investor Shares 2.09% 3.64% 2.56% 6.20% Admiral Shares 2.19 3.74 2.56 6.30 Barclays U.S. 5–10 Year Credit Bond Index 7.63 Intermediate Investment-Grade Debt Funds Average 4.88 Intermediate Investment-Grade Debt Funds Average: Derived from data provided by Lipper Inc. Vanguard Long-Term Investment-Grade Fund Investor Shares 4.12% 4.86% 2.53% 7.39% Admiral Shares 4.22 4.96 2.53 7.49 Barclays U.S. Long Credit A or Better Bond Index 6.35 Corporate A-Rated Debt Funds Average 4.95 Corporate A-Rated Debt Funds Average: Derived from data provided by Lipper Inc. Vanguard High-Yield Corporate Fund Investor Shares 4.24% 6.76% 5.15% 11.91% Admiral Shares 4.34 6.87 5.15 12.02 Barclays U.S. Corporate High Yield Bond Index 13.91 High Yield Funds Average 12.51 High Yield Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. 1 Chairman’s Letter Dear Shareholder, Despite periods of heightened anxiety about the health of Spanish banks, “fiscal cliff” negotiations, and other troubling news, bond investors favored yield over safety in the 12 months ended January 31, 2013. This preference has become worryingly pronounced as the yields available from the safest securities hover near record lows. High-yield bonds produced the highest returns, as investors bid up the prices of the riskiest assets. Vanguard High-Yield Corporate Fund returned 11.91% for the 12-month period. (Unless otherwise noted, returns mentioned in this letter are for Investor Shares.) The fund’s strong performance nevertheless fell short of its comparative standards in part because of its limited exposure to bonds at the lowest end of the credit-quality spectrum. The Short-Term Investment-Grade Fund returned 3.48%, the Intermediate-Term Investment-Grade Fund 6.20%, and the Long-Term Investment-Grade Fund 7.39%. All three investment-grade funds outpaced their peers on the strength of good security selection. While the short-term and intermediate-term funds underperformed their benchmark indexes, the long-term fund outperformed its benchmark index. 2 Bond prices rose, accounting for more than one-third of the total return for each of the four funds. Given that bond prices and yields move in opposite directions, the funds’ 30-day SEC yields were lower at the end of January 2013 than they were a year earlier. Led by European shares, stocks saw double-digit returns Global stock markets rose sharply in the 12 months ended January 31, with European equities delivering the most robust results. Investors seemed buoyed by progress in addressing fiscal challenges in Europe and elsewhere. European stocks gained about 20% even as many countries in the region continued to struggle with economic woes. This disparity isn’t as unusual as it may appear. Vanguard research has found that the relationship between a country’s economic growth and its stock market returns has typically been weak over time. In the United States, attention to federal budget challenges intensified as 2012 drew to a close. The focus on the “fiscal cliff” led to investor anxiety before policymakers reached a limited tax rate agreement on the cusp of the new year. Although a credible long-term deficit- Market Barometer Average Annual Total Returns Periods Ended January 31, 2013 One Three Five Year Years Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.59% 5.41% 5.45% Barclays Municipal Bond Index (Broad tax-exempt market) 4.80 6.53 5.73 Citigroup Three-Month U.S. Treasury Bill Index 0.08 0.09 0.38 Stocks Russell 1000 Index (Large-caps) 17.03% 14.48% 4.28% Russell 2000 Index (Small-caps) 15.47 15.98 6.31 Russell 3000 Index (Broad U.S. market) 16.90 14.60 4.44 MSCI All Country World Index ex USA (International) 13.86 7.03 -0.10 CPI Consumer Price Index 1.59% 2.05% 1.76% 3 reduction strategy had yet to be crafted, investors propelled U.S. stocks to a gain of nearly 17% for the fiscal year. Investors turn to riskier assets in search for more yield There was very little income to be had from short-term securities and government bonds during the period. The Federal Reserve continued to drive down government bond rates as it intensified its efforts to spur growth and reduce stubbornly high unemployment. These moves helped push down yields of 5-, 10-, and 30-year U.S. Treasuries to record lows in July, though they inched up again after that. At the end of the 12-month period, the yield stood at 0.88% for 5-year, 1.99% for 10-year, and 3.17% for 30-year Treasuries. As for short-term interest rates, there was virtually no room for them to move lower; the federal funds target rate for overnight borrowing has been held at 0% to 0.25% since December 2008. The scarcity of income from short-term and high-quality bonds, along with tame inflation and the healthy finances of many companies, encouraged investors to venture into riskier corporate bonds offering more yield. Over the fiscal year, corporate profits reached record highs, balance sheets improved, and default rates remained relatively low. The Short-Term and Intermediate-Term Investment-Grade Funds outperformed the average returns of their peer groups Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Institutional Peer Group Shares Shares Shares Average Short-Term Investment-Grade Fund 0.20% 0.11% 0.07% 0.82% Intermediate-Term Investment-Grade Fund 0.20 0.10 — 0.86 Long-Term Investment-Grade Fund 0.22 0.12 — 0.97 High-Yield Corporate Fund 0.23 0.13 — 1.16 The fund expense ratios shown are from the prospectus dated May 30, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2013, the funds’ expense ratios were: for the Short-Term Investment-Grade Fund, 0.20% for Investor Shares, 0.10% for Admiral Shares, and 0.07% for Institutional Shares; for the Intermediate-Term Investment-Grade Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the Long-Term Investment-Grade Fund, 0.22% for Investor Shares and 0.12% for Admiral Shares; for the High-Yield Corporate Fund, 0.23% for Investor Shares and 0.13% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2012. Peer groups: For the Short-Term Investment-Grade Fund, 1–5 Year Investment-Grade Debt Funds; for the Intermediate-Term Investment-Grade Fund, Intermediate Investment-Grade Debt Funds; for the Long-Term Investment-Grade Fund, Corporate A-Rated Debt Funds; and for the High-Yield Corporate Fund, High Yield Funds. 4 in large part because of their longer durations and their security selection emphasizing credit quality. Compared with their benchmark indexes, however, the funds were tilted toward securities of higher credit quality and shorter maturities. Although that can be an advantage in more risk-averse markets, it contributed to both funds’ underperforming their indexes for the period. The Long-Term Investment-Grade Fund outpaced both its benchmark and its peers. Selection among financial securities was a strength for all three funds. Banks, brokerage houses, and insurance companies have rallied as policymakers in Europe and the United States have Total Returns Ten Years Ended January 31, 2013 Average Annual Return Short-Term Investment-Grade Fund Investor Shares 3.91 % Barclays U.S. 1–5 Year Credit Bond Index 4.54 1–5 Year Investment-Grade Debt Funds Average 2.87 1–5 Year Investment-Grade Debt Funds Average: Derived from data provided by Lipper Inc. Intermediate-Term Investment-Grade Fund Investor Shares 6.02 % Barclays U.S. 5–10 Year Credit Bond Index 6.70 Intermediate Investment-Grade Debt Funds Average 4.57 Intermediate Investment-Grade Debt Funds Average: Derived from data provided by Lipper Inc. Long-Term Investment-Grade Fund Investor Shares 7.49 % Barclays U.S. Long Credit A or Better Bond Index 7.14 Corporate A-Rated Debt Funds Average 4.74 Corporate A-Rated Debt Funds Average: Derived from data provided by Lipper Inc. High-Yield Corporate Fund Investor Shares 7.99 % Barclays U.S. Corporate High Yield Bond Index 10.40 High Yield Funds Average 8.28 High Yield Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 helped rehabilitate the sector. Overall, returns of investment-grade financial bonds were about double those of industrial and utility bonds. Among the four Vanguard Corporate Bond Funds, the High-Yield Corporate Fund posted the highest returns as investors favored riskier assets. The fund focuses on better-quality high-yield bonds, aiming to capture consistent income while avoiding defaults. Less than 4% of its holdings at the end of the fiscal year were rated lower than B, compared with about 17% for the benchmark; given that lower-quality bonds outperformed during this period, it’s not surprising that the fund lagged its benchmark and its peers. The fund’s shorter duration relative to its benchmark detracted as well. Investment-grade funds outpaced peers over the decade All four of the Vanguard Corporate Bond Funds have far lower expense ratios than their peers do on average; in fact, their expense ratios are about one-fourth the average expense ratio of their peers. Low costs allow shareholders to keep more of their returns. Astute management by their advisors helped the three investment-grade funds outperform the average annual returns of their peer groups for the decade ended January 31, 2013, by Yields 30-Day SEC Yields on January 31, Bond Fund 2012 2013 Short-Term Investment-Grade Investor Shares 1.81% 1.10% Admiral Shares 1.89 1.20 Institutional Shares 1.93 1.23 Intermediate-Term Investment-Grade Investor Shares 3.04% 2.09% Admiral Shares 3.13 2.19 Long-Term Investment-Grade Investor Shares 4.56% 4.12% Admiral Shares 4.65 4.22 High-Yield Corporate Investor Shares 5.83% 4.24% Admiral Shares 5.92 4.34 6 about 1 to 3 percentage points. This is a significant advantage over a relatively long compounding period. Compared with their index benchmarks, which incur no costs, the returns of the short-term and intermediate-term funds came up a little short, while the long-term fund outperformed. The High-Yield Corporate Fund’s tilt toward better-quality bonds weighed on its relative ten-year performance. The fund fell just shy of the average annual return of its peer group and trailed that of its benchmark. Bonds have been in a long-running bull market, as prices have climbed and yields tumbled over many years. Although bonds can provide critical diversification benefits to a portfolio, their return prospects look much less promising than they have in recent years. As yields have dropped, the opportunity for price appreciation has greatly diminished. (You can read more about our expectations for bond and stock returns in Vanguard’s Economic and Investment Outlook , available at vanguard.com/research.) Following four principles can help investors succeed Our clients often ask what they should do to cope with uncertainties in the market. How should they react? Should they do something different with their money? The first point to keep in mind is that investing has always involved uncertainties. The financier J.P. Morgan, when asked what he thought the stock market would do, had a standard response: “It will fluctuate.” In our view, the most sensible approach is to focus on what’s within your control. In short, we believe investors can give themselves a greater chance for success by acting on four key points: • Goals . What are you investing for? Each goal should be measurable and attainable. Getting there shouldn’t depend on outsize returns, or on impractical budgeting requirements. • Balance . After identifying your goals, pursue them through a balanced asset allocation using broadly diversified funds. 7 • Cost . You won’t be surprised to hear that we place a big emphasis on controlling cost. The lower your costs, the greater the share of an investment’s return that you keep. • Discipline . All the rest depends on this: In the face of market turmoil, discipline and long-term perspective can help you stay on track toward your goals. Successful investing doesn’t have to be complicated, but that’s not to say it’s easy. Investing can provoke strong emotions, and it’s hard to stay levelheaded during times of volatility. If you’re getting pulled off course, try to redirect your attention to the principles I’ve outlined. These principles—which reflect the core philosophy Vanguard has held for decades—can be the answer to uncertainty. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer February 14, 2013 8 Your Fund’s Performance at a Glance January 31, 2012, Through January 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Short-Term Investment-Grade Fund Investor Shares $10.73 $10.82 $0.234 $0.046 Admiral Shares 10.73 10.82 0.245 0.046 Institutional Shares 10.73 10.82 0.248 0.046 Vanguard Intermediate-Term Investment-Grade Fund Investor Shares $10.18 $10.24 $0.360 $0.200 Admiral Shares 10.18 10.24 0.370 0.200 Vanguard Long-Term Investment-Grade Fund Investor Shares $10.50 $10.65 $0.499 $0.116 Admiral Shares 10.50 10.65 0.510 0.116 Vanguard High-Yield Corporate Fund Investor Shares $5.82 $6.12 $0.372 $0.000 Admiral Shares 5.82 6.12 0.378 0.000 9 Advisors’ Report For the Short- and Intermediate-Term Investment-Grade Funds Several factors contributed to the good performance from short- and intermediate-term corporate bonds for the fiscal year ended January 31, 2013. Inflation remained low, concrete steps were taken to tackle the European debt crisis, and corporate profits were strong again. The key factor, though, was further action by the Federal Reserve to keep interest rates low. While the Fed’s intent was to spur economic growth by reducing borrowing costs, the move also made corporate bonds, with their higher yields, a more compelling choice for investors. Investor Shares of the Short-Term Investment-Grade Fund returned 3.48% for the year, while Admiral Shares returned 3.59% and Institutional Shares 3.62%. For the Intermediate-Term Investment-Grade Fund, Investor Shares returned 6.20% and Admiral Shares 6.30%. Both funds outpaced the average returns of their peer groups but lagged the results for their benchmark indexes. The investment environment Mixed signals about the outlook for growth both at home and abroad fueled volatility in the financial markets during the first part of the funds’ fiscal year. Important U.S. economic indicators improved, including consumer confidence, manufacturing activity, and employment, but then borrowing costs spiraled upward for Spain and Italy, and China’s economy looked possibly headed for a hard landing. The European Central Bank’s intervention in the continent’s debt crisis helped calm nerves last summer. After the ECB earlier cut interest rates to record lows and provided liquidity to struggling banks through long-term refinancing operations, its president announced in July that it stood ready to do “whatever it takes” to preserve the euro. To back up the pledge, an “outright monetary transaction” program was put in place enabling the ECB, under certain conditions, to purchase unlimited amounts of sovereign bonds of Eurozone countries. Yields of U.S. Treasury Securities January 31, January 31, Maturity 2012 2013 2 years 0.22% 0.26% 3 years 0.29 0.40 5 years 0.71 0.88 10 years 1.80 1.99 30 years 2.94 3.17 Source: Vanguard. 10 The central bank’s new role as the Eurozone’s lender of last resort went a long way toward reviving investors’ appetite for riskier assets. However, as the end of the year approached, nerves frayed a bit at the possibility that the U.S. economy, with its tentative recovery, might go over the “fiscal cliff.” The U.S. bond market Amid continuing high unemployment and modest inflation, the Federal Reserve took further extraordinary measures to stimulate the U.S. economy. In September, it announced a program to support the housing market by purchasing $40 billion worth of agency mortgage-backed securities per month, with the aim of driving down mortgage rates. In January 2013, the Fed began buying $45 billion worth of longer-dated Treasuries per month. The 5-, 10-, and 30-year Treasury yields fell to record lows during the period. The federal funds target rate—the rate that banks charge one another for overnight loans—has little room to drop further, having been held at 0% to 0.25% since December 2008. While much of the allure of corporate bonds stemmed from their very attractive yields compared with government bonds, there were other draws as well. Corporate profits hit record highs, even as their growth rate slackened a little. Companies retained large cash balances, giving them plenty of liquidity to service their debt. And default rates remained low. Strong investor appetite pushed corporate and Treasury yields to record lows during the period, while their average spread (the difference between their yields) narrowed by 68 basis points. At the same time, issuance was high as corporate borrowers took advantage of the exceptionally low interest rates and the market’s willingness to extend them credit. Much of the new issuance involved refinancing debt at a lower cost rather than increasing borrowers’ debt burden—a positive development for bondholders. Management of the funds For both funds, portfolio positioning and security selection were the primary drivers of performance. The funds’ allocation to bonds of financial institutions contributed significantly to relative performance. As Europe’s debt crisis began to look less dire, investors turned to riskier securities, with financials seeing the most interest. Shrugging off rating agency downgrades on a number of large banks, financials returned more than 10% for the period, roughly double the returns of industrials and utilities. Early in the fiscal year, both funds also added exposure to bonds at the lower end of the investment-grade credit spectrum. This tilt helped performance, as lower-quality bonds significantly outperformed higher-quality ones. The funds’ returns were held back by their holdings in shorter-maturity bonds. The prices of these bonds are less sensitive to potential changes in interest rates, but they returned less than their counterparts with 11 longer maturities (and higher yields). Allocations to Treasuries provided liquidity to both funds and helped dampen volatility, but these low-yielding, “risk-free” securities contributed little in the way of returns this time around. With interest rates so low, it’s difficult to see how returns can be as strong going forward as they have been in the past. Yet we believe that many factors supportive of corporate bonds will remain in place. The economy seems unlikely in the near term to grow at a pace that will fuel inflation or lead the Fed to reverse its accommodative monetary policy. Demand is likely to remain strong from yield-starved investors, while issuance may decrease, as many corporations have already locked in low borrowing costs through refinancing. As for sectors, we still see relative value in financials despite their recent gains. And we are confident that even in a low-yield environment, our deep bench of credit analysts, traders, and portfolio managers can add value to the funds through security selection and portfolio positioning. Robert F. Auwaerter, Principal Head of Fixed Income Group Gregory S. Nassour, CFA, Principal Co-Head of Investment-Grade Portfolio Management Kenneth E. Volpert, CFA, Principal Head of Taxable Bond Group Vanguard Fixed Income Group February 21, 2013 For the Long-Term Investment-Grade Fund For the 12 months ended January 31, 2013, the Long-Term Investment-Grade Fund returned 7.39% for Investor Shares and 7.49% for Admiral Shares, about 1 percentage point more than its benchmark index (+6.35%). The fund’s return was more than 2 percentage points above the average return of its peer funds (+4.95%), though the comparison is not a perfect one, given that many of those peers hold more shorter-maturity bonds. The investment environment During the fiscal year ended January 31, 2013, fixed income markets were buoyed by accommodative monetary policy, tame inflation, and global recession fears, which limited the upward pressure on yields across high-grade bond sectors. Corporate fundamentals, while still strong, deteriorated modestly, as evidenced by an uptick in leverage ratios; the economic drag of tighter government fiscal policy may pressure them further. Demand for corporate bonds remained strong in a low-yield environment with a limited supply of fixed income securities. In addition, central bank purchases of sovereign debt—and in the Federal Reserve’s case, purchases of mortgage-backed securities as well—are crowding investors out of assets perceived to have less risk and into investment-grade corporates. Corporate pension plans remained a source of demand for corporate debt as they implement liability driven investment strategies. 12 Generally positive U.S. economic data, led by housing, outweighed any lackluster earnings reports and corporate outlooks. The housing recovery gained momentum; home prices rose 4.3% in calendar 2012 over the previous year, supported by improving sales volume and reduced inventory. The U.S. unemployment rate fell to 7.8% as the labor market healed further. But manufacturing contracted and consumer sentiment took a hit as Americans grew more concerned about the looming “fiscal cliff.” Financials outperformed other broad sectors by a healthy margin. Higher-beta and lower-quality corporate bonds outperformed other sectors on an excess return basis as investor optimism increased. Later in the year, the mood was helped by the Fed’s announcement that it would continue quantitative easing through open-ended bond purchases, as well as by expectations that tax cuts would be extended for most U.S. taxpayers. We remained positive about the investment-grade corporate bond market throughout the period. Solid credit fundamentals (though they were deteriorating on the margin), positive supply-and-demand dynamics, and our belief that the U.S. economy would keep recovering all supported better relative valuations for financials, and our positions in the fund reflected that view. The fund’s successes For the fiscal year, the long-term fund outpaced its benchmark, the Barclays U.S. Long Credit A or Better Bond Index, which includes top-quality (rated A or above by Moody’s) corporate and international dollar-denominated bonds with maturities of 10 years or more. The fund also finished ahead of the average return of its peer group. Overall, strong issuer and bond selection drove the fund’s favorable returns compared with the benchmark. Our strongest areas included banking, in which an overweight allocation complemented our favorable security selection decisions. Financial metrics at banks improved further on declines in credit costs and nonperforming loans, maintenance of strong liquidity profiles, and improving commercial loan demand. Issues in Merrill Lynch, Goldman Sachs, Citigroup, and Bank of America were standout holdings for the fund. An underweight allocation to information technology added to relative results, as the shift from personal computers to tablets was expected to challenge certain business models. Our security selection within IT was also favorable. The fund’s shortfalls The fund’s underweight allocation to sovereign bonds modestly detracted from relative performance. Investor optimism improved after international lenders granted debt relief to Greece in the form 13 of maturity extensions and lower interest payments, and emerging markets benefited as monetary policies were eased to support growth. Although our security selection within the sector was strong, our underweight allocation to the issues of foreign and local governments, which include taxable municipal bonds, detracted from relative performance. We view taxable municipal bonds favorably, but low-volume issuance in the primary market made it challenging to source enough of those bonds to materially affect a fund of this size. Our overweight allocation to consumer noncyclical bonds was favorable, but our security selection within the sector was less helpful. Our holdings in issues from Mondele¯z International, AstraZeneca, Wyeth, Merck, and SABMiller weighed on the fund’s relative returns. The fund’s positioning The timing, pace, and magnitude of an eventual upturn in interest rates will determine how fixed income markets perform in the coming years and may eventually contribute to negative total returns. Even so, the pressures that kept yields low in recent years—accommodative monetary policies, subdued inflation, and global recession fears—remain in force as of this writing. The fund‘s position in long-term investment-grade bonds with excellent call protection should contribute to income stability. The major risks to the fund are, of course, that long-term interest rates will rise or corporate bond risk premiums will widen, or both. We do not foresee imminent sharp and sudden rises in interest rates, but they have already started to drift above their recent historical lows. Interest rates have been falling for years; although this has generously benefited holders of all categories of fixed income securities, it’s unlikely to persist indefinitely. Holders of long bonds in particular are especially vulnerable to the unfavorably asymmetrical interplay between interest rate risk and return potential at this point in the cycle. The modest current portfolio yield must therefore be regarded as a better estimate of future performance than past returns. We remain confident about the outlook for investment-grade bonds given strong credit fundamentals, supportive supply-and-demand dynamics, and attractive valuations. We also expect improvement in the U.S. economy in the year ahead and continued accommodative monetary policies in both the United States and Europe. The fund generally purchases bonds of large, well-established companies with stable operating histories. We do not own foreign bonds denominated in non-U.S. currencies. The fund is positioned with a tilt toward higher-quality bonds and continues to overweight the banking sector because of its relatively attractive valuations and 14 improving fundamentals. The fund closed the period underweighted in basic industries, technology, and capital goods. Lucius T. Hill III, Senior Vice President and Fixed Income Portfolio Manager Wellington Management Company, llp February 13, 2013 For the High-Yield Corporate Fund For the fiscal year ended January 31, 2013, Vanguard High Yield Corporate Fund returned 11.91% for Investor Shares and 12.02% for Admiral Shares, compared with the 13.91% return for the benchmark index. The investment environment During the period, lower-quality bonds handily outperformed higher-quality ones, as investors continued to reach for yield. Caa-rated bonds returned 17.4%, B-rated bonds 13.4%, and Ba-rated bonds 12.7%. The spread of the high-yield market, as expressed by the Barclays U.S. Corporate High Yield Bond Index, compressed significantly, from 643 basis points over U.S. Treasuries at the end of January 2012 to 477 basis points at the end of January 2013. New issuance reached a record high in 2012, with more than $365 billion of new supply. Importantly, issuers continued to exercise restraint in their borrowing behavior, emphasizing balance-sheet repair over more aggressive activity such as share repurchases, special dividends, and leveraged acquisitions or buyouts. More than 50% of the gross proceeds raised in 2012 were for refinancing, a creditor-friendly trend that has been solidly in place since 2009. In contrast, proceeds targeted for shareholder-friendly activity totaled just 22%. In the past, elevated default cycles have typically occurred only after several years in which aggressive borrowing exceeded 40% of the total. From this perspective, the high-yield market remains balanced and shows no immediate signs of fundamental credit deterioration. Indeed, both ratings actions and default forecasts are benign. After significant net positive ratings-agency credit upgrades in 2010 and 2011, the pace of upgrades slowed in 2012 but remained positive. Bonds rated Caa and below accounted for 19% of the market at the end of January 2013, a ratio that has been on the decline since peaking in late 2009 at 30%. Likewise, Moody’s Investors Service is forecasting the default rate to decline to 2.7% in 2013 from a realized default rate of 3.2% in 2012. These figures are still well below long-term averages of 4.1%. By and large, high-yield issuers enjoy healthy credit profiles, having maintained strong gross margins and interest coverage ratios through 2012. Given that we expect the U.S. gross domestic product to expand modestly in 2013, we believe that most 15 high-yield companies will be able to sustain these profiles. Nonetheless, we are watching a couple of emerging trends: Leverage ratios have ticked up in the last year, and cash balances have fallen moderately. Our market view would worsen if these trends persisted in 2013. Thanks to strong retail and institutional demand for the asset class, the average yield of the high-yield market set a record low of 5.9% at the end of January 2013, having compressed from 7.5% a year earlier. Over the same period, the average dollar price of the high-yield market rose from $100 to $105, a record high. At this price, we believe the high-yield market has limited room for capital appreciation, as the individual underlying bond instruments have become call-constrained. Further, we see a moderate challenge from rising U.S. Treasury yields this year that may become even more significant later on. We believe overall market valuation fully reflects the positive underlying fundamentals, and we are exercising caution in 2013. The fund’s successes The fund benefited from positive security selection in financials and consumer products, from an overweighting of financials, and from an underweighting of energy. The fund’s shortfalls The fund’s cash holdings hurt relative performance. Underweighting of the homebuilding sector also detracted, as did security selection in the wireless and utility sectors. The fund’s positioning The fund remains consistent in its investment objective and strategy and maintains a significant exposure to relatively higher-quality names in the high-yield market. We believe these credits have more consistent businesses and more predictable cash flows than those at the lower end of the spectrum. By preferring higher-quality credits, we aim to minimize defaults and provide stable income. We continue to diversify the fund’s holdings by issuer and industry and deemphasize non-cash-paying securities, preferred stocks, and equity-linked securities such as convertibles because of their potential for volatility. Michael L. Hong, CFA, Vice President and Fixed Income Portfolio Manager Wellington Management Company, llp February 8, 2013 16 Short-Term Investment-Grade Fund Fund Profile As of January 31, 2013 Share-Class Characteristics Investor Admiral Institutional Shares Shares Shares Ticker Symbol VFSTX VFSUX VFSIX Expense Ratio 1 0.20% 0.11% 0.07% 30-Day SEC Yield 1.10% 1.20% 1.23% Financial Attributes Barclays Barclays 1–5 Year Aggregate Credit Bond Fund Index Index Number of Bonds 1,637 1,923 8,079 Yield to Maturity (before expenses) 1.1% 1.3% 1.9% Average Coupon 3.0% 3.8% 3.5% Average Duration 2.4 years 2.8 years 5.2 years Average Effective Maturity 3.1 years 3.0 years 7.1 years Short-Term Reserves 1.8% — — Sector Diversification (% of portfolio) Asset-Backed 17.0% Commercial Mortgage-Backed 1.8 Finance 27.0 Foreign 7.3 Government Mortgage-Backed 0.7 Industrial 29.2 Treasury/Agency 12.7 Utilities 3.8 Other 0.5 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays 1–5 Year Aggregate Credit Bond Index Index R-Squared 0.93 0.21 Beta 0.72 0.27 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 7.5% 1 - 3 Years 47.2 3 - 5 Years 38.1 5 - 7 Years 5.8 7 - 10 Years 1.2 20 - 30 Years 0.1 Over 30 Years 0.1 Distribution by Credit Quality (% of portfolio) U.S. Government 12.5% Aaa 16.6 Aa 15.6 A 33.9 Baa 18.3 Ba 0.6 Caa 0.1 Ca 0.1 Not Rated 2.3 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated May 30, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2013, the expense ratios were 0.20% for Investor Shares, 0.10% for Admiral Shares, and 0.07% for Institutional Shares. 17 Short-Term Investment-Grade Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: January 31, 2003, Through January 31, 2013 Initial Investment of $10,000 Average Annual Total Returns Periods Ended January 31, 2013 Final Value One Five Ten of a $10,000 Year Years Years Investment Short-Term Investment-Grade Fund Investor Shares 3.48% 3.73% 3.91% $14,680 ••••• • Barclays U.S. 1–5 Year Credit Bond Index 3.98 4.79 4.54 15,595 – 1–5 Year Investment-Grade Debt Funds Average 2.97 2.72 2.87 13,275 Barclays U.S. Aggregate Bond Index 2.59 5.45 5.10 16,445 1–5 Year Investment-Grade Debt Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $50,000 Year Years Years Investment Short-Term Investment-Grade Fund Admiral Shares 3.59% 3.84% 4.02% $74,138 Barclays U.S. 1–5 Year Credit Bond Index 3.98 4.79 4.54 77,974 Barclays U.S. Aggregate Bond Index 2.59 5.45 5.10 82,224 See Financial Highlights for dividend and capital gains information. 18 Short-Term Investment-Grade Fund Average Annual Total Returns Periods Ended January 31, 2013 Final Value One Five Ten of a $5,000,000 Year Years Years Investment Short-Term Investment-Grade Fund Institutional Shares 3.62% 3.87% 4.05% $7,438,780 Barclays U.S. 1–5 Year Credit Bond Index 3.98 4.79 4.54 7,797,438 Barclays U.S. Aggregate Bond Index 2.59 5.45 5.10 8,222,402 Fiscal-Year Total Returns (%): January 31, 2003, Through January 31, 2013 Barclays 1–5 Year Credit Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2004 4.03% 0.28% 4.31% 5.56% 2005 3.38 -1.67 1.71 1.94 2006 3.66 -1.22 2.44 1.52 2007 4.58 0.38 4.96 4.74 2008 5.08 2.09 7.17 7.86 2009 4.48 -8.83 -4.35 -1.17 2010 4.37 9.07 13.44 12.92 2011 3.39 0.99 4.38 4.78 2012 2.75 -0.29 2.46 3.93 2013 2.21 1.27 3.48 3.98 Average Annual Total Returns: Periods Ended December 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 10/29/1982 4.52% 4.01% 3.82% 0.12% 3.94% Admiral Shares 2/12/2001 4.63 4.12 3.92 0.12 4.04 Institutional Shares 9/30/1997 4.66 4.16 3.96 0.12 4.08 19 Short-Term Investment-Grade Fund Financial Statements Statement of Net Assets—Investments Summary As of January 31, 2013 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 0.250% 1/31/15 1,363,000 1,362,578 3.2% United States Treasury Note/Bond 0.250% 5/15/15 364,885 364,429 0.9% United States Treasury Note/Bond 0.375% 6/15/15 357,021 357,467 0.8% United States Treasury Note/Bond 0.875% 1/31/18 354,725 354,615 0.8% United States Treasury Note/Bond 0.750% 6/30/17 300,000 300,093 0.7% United States Treasury Note/Bond 2.500% 3/31/15 280,000 293,387 0.7% United States Treasury Note/Bond 2.625% 12/31/14 265,000 276,967 0.7% United States Treasury Note/Bond 2.250% 1/31/15 250,000 259,845 0.6% United States Treasury Note/Bond 0.375% 1/15/16 230,500 230,320 0.5% United States Treasury Note/Bond 2.000% 11/30/13 200,000 203,032 0.5% United States Treasury Note/Bond 0.375% 4/15/15 187,712 188,035 0.4% United States Treasury Note/Bond 2.375% 2/28/15 180,000 187,763 0.4% United States Treasury Note/Bond 1.000% 8/31/19 188,000 184,680 0.4% United States Treasury Note/Bond 0.375% 11/15/14 150,000 150,351 0.4% United States Treasury Note/Bond 0.375% 6/30/13 114,826 114,951 0.3% United States Treasury Note/Bond 1.750% 4/15/13 100,000 100,328 0.2% United States Treasury Note/Bond 0.250%–2.125% 2/15/14–8/31/18 413,904 417,359 1.0% 12.5% Conventional Mortgage-Backed Securities † 0.0% Nonconventional Mortgage-Backed Securities † 0.1% Total U.S. Government and Agency Obligations (Cost $5,394,195) 12.6% Asset-Backed/Commercial Mortgage-Backed Securities 3 American Express Credit Account Secured Note Trust 2012-1 0.476% 1/15/20 48,500 48,682 0.1% 3 American Express Credit Account Secured Note Trust 2012-4 0.446% 5/15/20 101,400 101,619 0.2% 20 Short-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets 3 American Express Credit Account Secured Note Trust 2012-4 0.756% 5/15/20 27,755 27,795 0.1% Banc of America Commercial Mortgage Trust 2007-2 5.634% 4/10/49 23,534 27,279 0.1% 4 Banc of America Funding 2006-H Trust 3.115% 9/20/46 34,128 24,852 0.1% 4 Banc of America Mortgage 2003-F Trust 3.134% 7/25/33 2,162 2,193 0.0% 4 Bank of America Mortgage 2002-J Trust 3.789% 9/25/32 24 24 0.0% Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.717% 6/11/40 14,563 17,031 0.0% 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR18 5.613% 6/11/50 4,452 4,524 0.0% BMW Floorplan Master Owner Trust 2012-1A 0.606% 9/15/17 93,500 93,788 0.2% 3 Capital One Multi-asset Execution Trust 2003-C3 2.456% 7/15/16 33,411 33,714 0.1% 3 Capital One Multi-asset Execution Trust 2004-C2 1.256% 12/15/16 2,940 2,941 0.0% 3 Capital One Multi-asset Execution Trust 2005-A9 0.296% 8/15/18 5,500 5,489 0.0% 3 Capital One Multi-asset Execution Trust 2006-A11 0.296% 6/17/19 36,860 36,672 0.1% 3 Capital One Multi-asset Execution Trust 2007-A1 0.256% 11/15/19 27,690 27,499 0.1% 3 Capital One Multi-asset Execution Trust 2007-A2 0.286% 12/16/19 258,350 256,748 0.6% 3 Capital One Multi-asset Execution Trust 2007-A5 0.246% 7/15/20 144,145 142,594 0.3% 3 Chase Issuance Trust 2007-C1 0.666% 4/15/19 30,600 30,243 0.1% 3 Chase Issuance Trust 2012-A10 0.466% 12/16/19 117,000 117,151 0.3% 3 Chase Issuance Trust 2012-A2 0.476% 5/15/19 97,200 97,475 0.2% 4 Chase Issuance Trust 2012-A3 0.790% 6/15/17 102,400 102,868 0.2% Chase Issuance Trust 2012-A7 2.160% 9/16/24 27,775 27,263 0.1% Citibank Omni Master Trust 2009-A13 5.350% 8/15/18 77,575 83,105 0.2% Citibank Omni Master Trust 2009-A14A 2.956% 8/15/18 134,245 139,319 0.3% Citibank Omni Master Trust 2009-A17 4.900% 11/15/18 139,312 149,659 0.3% 4 Citigroup Mortgage Loan Trust 2007-AR8 2.865% 7/25/37 2,037 1,628 0.0% 3 Discover Card Execution Note Trust 2010-A2 0.786% 3/15/18 156,400 158,069 0.4% 3 Discover Card Execution Note Trust 2012-A4 0.576% 11/15/19 87,500 88,049 0.2% 4 Discover Card Execution Note Trust 2012-A6 1.670% 1/18/22 114,300 113,931 0.3% 4 Ford Credit Auto Lease Trust 2011-B 1.420% 1/15/15 15,000 15,166 0.0% 21 Short-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets 4 Ford Credit Auto Lease Trust 2012-A 1.030% 4/15/15 23,870 24,040 0.1% Ford Credit Auto Lease Trust 2012-B 1.100% 12/15/15 10,050 10,063 0.0% 4 Ford Credit Auto Owner Trust 2010-A 3.220% 3/15/16 6,040 6,226 0.0% 4 Ford Credit Auto Owner Trust 2012-A 1.150% 6/15/17 9,750 9,876 0.0% 4 Ford Credit Floorplan Master Owner Trust 1.370%–1.820% 1/15/18 35,359 35,308 0.1% Ford Credit Floorplan Master Owner Trust A Series 2010-3 1.906% 2/15/17 105,517 108,576 0.3% Ford Credit Floorplan Master Owner Trust A Series 2010-3 4.200%–4.990% 2/15/17 43,356 46,503 0.1% 4 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 26,800 27,560 0.1% 4 Ford Credit Floorplan Master Owner Trust A Series 2012-4 0.940%–1.390% 9/15/16 40,300 40,426 0.1% 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.490% 9/15/19 116,300 116,783 0.3% 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.690%–2.140% 9/15/19 15,850 15,882 0.0% 3 GE Capital Credit Card Master Note Trust Series 2011-2 1.206% 5/15/19 50,270 50,818 0.1% 4 GE Capital Credit Card Master Note Trust Series 2012-2 2.220% 1/15/22 72,000 74,298 0.2% 4 GE Capital Credit Card Master Note Trust Series 2012-6 1.360% 8/17/20 98,000 98,789 0.2% 3 GE Dealer Floorplan Master Note Trust Series 2011-1 0.805% 7/20/16 8,500 8,542 0.0% 3 GE Dealer Floorplan Master Note Trust Series 2012-1 0.775% 2/20/17 43,600 43,850 0.1% 3 GE Dealer Floorplan Master Note Trust Series 2012-2 0.955% 4/22/19 48,100 48,626 0.1% 3 GE Dealer Floorplan Master Note Trust Series 2012-4 0.645% 10/20/17 25,000 25,040 0.1% GS Mortgage Securities Trust 2006-GG6 5.553% 4/10/38 26,869 29,968 0.1% 5 GS Mortgage Securities Trust 2010-C2 5.227% 12/10/43 3,530 3,961 0.0% GS Mortgage Securities Trust 2011-ALF 3.215%–3.563% 2/10/21 19,395 19,682 0.0% GS Mortgage Securities Trust 2011-GC3 5.543% 3/10/44 2,280 2,583 0.0% 5 GS Mortgage Securities Trust 2012-ALOHA 3.551% 4/10/34 10,650 11,353 0.0% GS Mortgage Securities Trust 2012-BWTR 2.954% 11/5/34 7,325 7,349 0.0% GS Mortgage Securities Trust 2012-GC6 4.948% 1/10/45 1,000 1,161 0.0% 22 Short-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets 4 GS Mortgage Securities Trust 2012-GCJ7 3.377% 5/10/45 2,400 2,554 0.0% 4 Merrill Lynch Mortgage Investors Trust Series 2003-A2 2.026% 2/25/33 3,247 3,363 0.0% 4 Merrill Lynch Mortgage Investors Trust Series 2003-A4 2.764% 7/25/33 1,100 1,096 0.0% 4 Merrill Lynch Mortgage Trust 2007-C1 5.746% 6/12/50 5,948 5,973 0.0% 4 ML-CFC Commercial Mortgage Trust 2007-5 5.282% 8/12/48 472 471 0.0% 4 ML-CFC Commercial Mortgage Trust 2007-6 5.331% 3/12/51 9,478 9,476 0.0% 4 Morgan Stanley Capital I Trust 2006-TOP21 5.090% 10/12/52 286 287 0.0% 4 Morgan Stanley Capital I Trust 2007-TOP27 5.652% 6/11/42 2,631 2,633 0.0% 4 Morgan Stanley Capital I Trust 2012-C4 3.773% 3/15/45 2,500 2,668 0.0% Morgan Stanley Capital I Trust 2012-STAR 3.201% 8/5/34 8,200 8,435 0.0% Rental Car Finance Corp. 2011-1A 2.510% 2/25/16 87,600 90,033 0.2% 3 SLM Student Loan Trust 2005-5 0.401% 4/25/25 83,550 82,986 0.2% 3 SLM Student Loan Trust 2005-9 0.421% 1/27/25 26,343 26,276 0.1% 3 SLM Student Loan Trust 2006-4 0.401% 10/27/25 26,251 26,124 0.1% 3 SLM Student Loan Trust 2006-5 0.411% 1/25/27 24,500 23,863 0.1% 3 SLM Student Loan Trust 2006-6 0.411% 10/27/25 36,300 35,502 0.1% 3 SLM Student Loan Trust 2007-1 0.391% 1/26/26 66,950 65,071 0.1% 3,4,5 SLM Student Loan Trust 2011-A 1.206%–4.370% 10/15/24–4/17/28 30,281 31,648 0.1% SLM Student Loan Trust 2011-B 3.740% 2/15/29 60,000 65,200 0.1% 3,4,5 SLM Student Loan Trust 2011-C 1.606%–4.540% 12/15/23–10/17/44 45,214 48,193 0.1% 3 SLM Student Loan Trust 2012-6 0.484% 9/25/19 34,620 34,640 0.1% 3,4,5 SLM Student Loan Trust 2012-B 1.306%–3.480% 12/15/21–10/15/30 25,566 26,717 0.1% SLM Student Loan Trust 2012-E 0.956% 10/16/23 25,863 25,981 0.1% 5 Asset-Backed/Commercial Mortgage-Backed Securities—Other † 4,616,078 10.8% Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $7,957,246) 18.9% Corporate Bonds Finance Banking American Express Centurion Bank 0.875%–6.000% 11/13/15–9/13/17 62,240 71,077 0.2% American Express Credit Corp. 1.750%–2.800% 6/12/15–3/24/17 194,417 202,814 0.5% Bank of America Corp. 1.500%–7.375% 5/15/14–1/11/18 426,240 462,882 1.1% Bank of Montreal 2.500% 1/11/17 90,515 94,309 0.2% Bank One Corp. 4.900% 4/30/15 14,615 15,760 0.0% Barclays Bank plc 5.000% 9/22/16 99,175 111,609 0.3% Bear Stearns Cos. LLC 5.300%–7.250% 10/30/15–2/1/18 82,010 95,234 0.2% 23 Short-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets BNP Paribas SA 2.375% 9/14/17 159,925 162,759 0.4% BNP Paribas SA 3.600% 2/23/16 84,830 90,114 0.2% Capital One Financial Corp. 1.000%–7.375% 5/23/14–9/15/17 167,882 178,791 0.4% Citigroup Inc. 1.250%–6.375% 8/12/14–11/21/17 252,456 277,015 0.7% Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.375% 1/19/17 121,317 130,211 0.3% Countrywide Financial Corp. 6.250% 5/15/16 24,370 26,967 0.1% Deutsche Bank AG 3.250% 1/11/16 94,511 100,381 0.2% Goldman Sachs Group Inc. 2.375%–6.250% 10/15/13–1/22/18 488,261 523,978 1.2% HSBC Bank USA NA 4.625%–6.000% 4/1/14–8/9/17 31,780 34,171 0.1% HSBC USA Inc. 2.375% 2/13/15 95,332 98,160 0.2% HSBC USA Inc. 1.625% 1/16/18 78,465 78,258 0.2% 3 JPMorgan Chase & Co. 1.100%–6.000% 3/15/14–1/25/18 438,194 459,194 1.1% JPMorgan Chase Bank NA 5.875%–6.000% 6/13/16–10/1/17 19,505 22,611 0.1% Lloyds TSB Bank plc 4.875% 1/21/16 92,450 102,183 0.3% Merrill Lynch & Co. Inc. 5.000%–6.875% 7/15/14–4/25/18 127,304 142,117 0.3% Morgan Stanley 2.875%–6.250% 1/24/14–12/28/17 409,629 441,145 1.0% Royal Bank of Scotland Group plc 2.550% 9/18/15 92,750 95,589 0.2% Royal Bank of Scotland plc 4.375% 3/16/16 86,765 94,622 0.2% UBS AG 5.875% 12/20/17 81,641 96,178 0.2% 5 Banking—Other † 4,440,172 10.4% Brokerage † 84,139 0.2% Finance Companies 4 General Electric Capital Corp. 1.000%–6.375% 9/15/14–11/15/67 375,844 395,959 0.9% 3 HSBC Finance Corp. 0.740%–5.500% 1/15/14–6/1/16 225,178 241,075 0.6% SLM Corp. 3.875%–6.250% 5/15/14–9/25/17 173,611 184,239 0.4% 5 Finance Companies—Other † 37,619 0.1% 5 Insurance † 1,051,456 2.5% 5 Other Finance † 49,492 0.1% Real Estate Investment Trusts † 528,453 1.2% 11,220,733 26.3% Industrial Basic Industry Rio Tinto Finance USA Ltd. 8.950% 5/1/14 90,366 99,513 0.2% 5 Basic Industry—Other † 817,076 1.9% Capital Goods General Electric Co. 5.250% 12/6/17 82,550 96,555 0.2% General Electric Co. 0.850% 10/9/15 18,420 18,451 0.0% 5 Capital Goods—Other † 1,135,335 2.7% 5 Communication † 2,116,349 5.0% Consumer Cyclical Ford Motor Credit Co. LLC 2.500%–8.000% 1/15/15–5/15/18 300,199 323,380 0.7% Home Depot Inc. 5.400% 3/1/16 79,615 90,570 0.2% 5 Consumer Cyclical—Other † 1,355,743 3.2% 5 Consumer Noncyclical † 3,136,933 7.4% Energy BP Capital Markets plc 3.875% 3/10/15 95,055 101,334 0.2% 5 Energy—Other † 1,522,649 3.6% Technology † 922,591 2.2% 5 Transportation † 398,664 0.9% 12,135,143 28.4% 24 Short-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Utilities 5 Electric † 1,254,927 3.0% 5 Natural Gas † 301,697 0.7% 1,556,624 3.7% Total Corporate Bonds (Cost $24,411,325) 58.4% Sovereign Bonds (U.S. Dollar-Denominated) Petrobras International Finance Co. - Pifco 3.500% 2/6/17 88,275 91,250 0.2% Province of Ontario 2.300% 5/10/16 116,525 122,637 0.3% Province of Ontario 0.950%–5.450% 1/27/14–7/16/18 358,772 374,137 0.9% United Mexican States 5.625% 1/15/17 102,853 119,577 0.3% 5 Sovereign Bonds (U.S. Dollar-Denominated)—Other † 2,368,131 5.5% Total Sovereign Bonds (Cost $2,996,102) 7.2% Taxable Municipal Bonds (Cost $237,778) † 0.6% Tax-Exempt Municipal Bonds (Cost $28,059) † 0.1% Convertible Preferred Stocks (Cost $29,160) † — 0.0% Preferred Stocks (Cost $30,148) † 0.0% Shares Temporary Cash Investment Money Market Fund 6 Vanguard Market Liquidity Fund (Cost $770,513) 0.143% 770,513,000 770,513 1.8% Total Investments (Cost $41,854,526) 99.6% Expiration Date Contracts Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price 131.50 2/22/13 823 (424) 0.0% Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price 131.00 2/22/13 330 (268) 0.0% Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price 131.50 2/22/13 823 (605) 0.0% Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price 131.00 2/22/13 330 (175) 0.0% Total Liability for Options Written (Premiums Received $1,540) 0.0% Other Assets and Liabilities Other Assets 1,419,742 3.3% Other Liabilities (1,255,538) (2.9%) 164,204 0.4% Net Assets 100.0% 25 Short-Term Investment-Grade Fund At January 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 41,932,074 Undistributed Net Investment Income — Accumulated Net Realized Gains 69,599 Unrealized Appreciation (Depreciation) Investment Securities 665,883 Futures Contracts 4,797 Options on Futures Contracts 68 Swap Contracts 10,720 Net Assets Investor Shares—Net Assets Applicable to 1,124,067,617 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 2,387,977,370 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares Institutional Shares—Net Assets Applicable to 431,675,855 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Institutional Shares See Note A in Notes to Financial Statements. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Securities with a value of $3,601,000 have been segregated as collateral for open swap contracts. 2 Securities with a value of $19,126,000 have been segregated as initial margin for open futures contracts. 3 Adjustable-rate security. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2013, the aggregate value of these securities was $5,186,247,000, representing 12.2% of net assets. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 26 Short-Term Investment-Grade Fund Statement of Operations Year Ended January 31, 2013 ($000) Investment Income Income Dividends 1,297 Interest 1 939,591 Total Income 940,888 Expenses The Vanguard Group—Note B Investment Advisory Services 3,210 Management and Administrative—Investor Shares 20,553 Management and Administrative—Admiral Shares 15,886 Management and Administrative—Institutional Shares 1,359 Marketing and Distribution—Investor Shares 3,713 Marketing and Distribution—Admiral Shares 5,873 Marketing and Distribution—Institutional Shares 798 Custodian Fees 468 Auditing Fees 41 Shareholders’ Reports—Investor Shares 297 Shareholders’ Reports—Admiral Shares 111 Shareholders’ Reports—Institutional Shares 2 Trustees’ Fees and Expenses 46 Total Expenses 52,357 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 296,857 Futures Contracts (9,003) Options on Futures Contracts (1,345) Swap Contracts 175,154 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 231,091 Futures Contracts 11,040 Options on Futures Contracts 68 Swap Contracts (176,297) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $1,189,000. See accompanying Notes, which are an integral part of the Financial Statements. 27 Short-Term Investment-Grade Fund Statement of Changes in Net Assets Year Ended January 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 888,531 986,383 Realized Net Gain (Loss) 461,663 (9,066) Change in Unrealized Appreciation (Depreciation) 65,902 (20,778) Net Increase (Decrease) in Net Assets Resulting from Operations 1,416,096 956,539 Distributions Net Investment Income Investor Shares (281,124) (405,130) Admiral Shares (542,070) (615,738) Institutional Shares (77,429) (44,356) Realized Capital Gain 1 Investor Shares (51,666) (55,810) Admiral Shares (107,562) (78,370) Institutional Shares (19,257) (5,290) Total Distributions (1,079,108) (1,204,694) Capital Share Transactions Investor Shares (1,343,110) (1,744,801) Admiral Shares 3,337,084 1,107,129 Institutional Shares 2,780,698 485,542 Net Increase (Decrease) from Capital Share Transactions 4,774,672 (152,130) Total Increase (Decrease) 5,111,660 (400,285) Net Assets Beginning of Period End of Period 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $54,322,000 and $35,762,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. See accompanying Notes, which are an integral part of the Financial Statements. 28 Short-Term Investment-Grade Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .231 .269 .330 .387 .477 Net Realized and Unrealized Gain (Loss) on Investments .139 (.008) .132 .907 (.936) Total from Investment Operations .370 .261 .462 1.294 (.459) Distributions Dividends from Net Investment Income (.234) (.292) (.356) (.404) (.491) Distributions from Realized Capital Gains (.046) (.039) (.006) — — Total Distributions (.280) (.331) (.362) (.404) (.491) Net Asset Value, End of Period Total Return 1 3.48% 2.46% 4.38% 13.44% -4.35% Ratios/Supplemental Data Net Assets, End of Period (Millions) $12,166 $13,394 $15,249 $15,115 $9,557 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.22% 0.24% 0.21% Ratio of Net Investment Income to Average Net Assets 2.13% 2.52% 3.05% 3.66% 4.65% Portfolio Turnover Rate 80% 47% 2 48% 59% 2 49% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 29 Short-Term Investment-Grade Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .242 .279 .342 .400 .487 Net Realized and Unrealized Gain (Loss) on Investments .139 (.008) .132 .907 (.936) Total from Investment Operations .381 .271 .474 1.307 (.449) Distributions Dividends from Net Investment Income (.245) (.302) (.368) (.417) (.501) Distributions from Realized Capital Gains (.046) (.039) (.006) — — Total Distributions (.291) (.341) (.374) (.417) (.501) Net Asset Value, End of Period Total Return 1 3.59% 2.55% 4.49% 13.58% -4.26% Ratios/Supplemental Data Net Assets, End of Period (Millions) $25,845 $22,313 $21,337 $16,973 $8,225 Ratio of Total Expenses to Average Net Assets 0.10% 0.11% 0.11% 0.12% 0.11% Ratio of Net Investment Income to Average Net Assets 2.23% 2.61% 3.16% 3.78% 4.75% Portfolio Turnover Rate 80% 47% 2 48% 59% 2 49% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 30 Short-Term Investment-Grade Fund Financial Highlights Institutional Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .245 .283 .346 .404 .491 Net Realized and Unrealized Gain (Loss) on Investments .139 (.008) .132 .907 (.936) Total from Investment Operations .384 .275 .478 1.311 (.445) Distributions Dividends from Net Investment Income (.248) (.306) (.372) (.421) (.505) Distributions from Realized Capital Gains (.046) (.039) (.006) — — Total Distributions (.294) (.345) (.378) (.421) (.505) Net Asset Value, End of Period Total Return 3.62% 2.60% 4.53% 13.62% -4.22% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,672 $1,864 $1,387 $1,840 $1,002 Ratio of Total Expenses to Average Net Assets 0.07% 0.07% 0.07% 0.09% 0.07% Ratio of Net Investment Income to Average Net Assets 2.26% 2.65% 3.20% 3.81% 4.79% Portfolio Turnover Rate 80% 47% 1 48% 59% 1 49% 1 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 31 Short-Term Investment-Grade Fund Notes to Financial Statements Vanguard Short-Term Investment-Grade Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the fund’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. The fund offers three classes of shares: Investor Shares, Admiral Shares, and Institutional Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares and Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended January 31, 2013, the fund’s average investments in long and short futures contracts represented 5% and 3% of net assets, respectively, based on quarterly average aggregate settlement values. 32 Short-Term Investment-Grade Fund Options on futures contracts are also valued based upon their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the year ended January 31, 2013, the fund’s average value of options written represented less than 1% of net assets, based on quarterly average market values. 3. Swap Contracts: The fund may invest in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund has sold credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The fund has also purchased credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The fund enters into interest rate swap transactions to adjust the fund’s sensitivity to changes in interest rates and maintain the ability to generate income at prevailing market rates. Under the terms of the swaps, one party pays the other an amount that is a fixed percentage rate applied to a notional principal amount. In return, the counterparty agrees to pay a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk for all types of swaps is that a counterparty will default on its obligation to pay net amounts due to the fund. The fund’s maximum risk of loss from counterparty credit risk is the 33 Short-Term Investment-Grade Fund amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. During the year ended January 31, 2013, the fund’s average amounts of credit protection sold and credit protection purchased represented 1% and less than 1% of net assets, respectively, based on quarterly average notional amounts. The average amount of interest rate swaps represented 6% of net assets, based on quarterly average notional amounts. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2010–2013), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 5. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 6. Other: Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At January 31, 2013, the fund had contributed capital of $5,720,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 2.29% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. 34 Short-Term Investment-Grade Fund Level 1 —Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of January 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 5,399,330 — Asset-Backed/Commercial Mortgage-Backed Securities — 8,059,906 19,995 Corporate Bonds — 24,889,999 22,501 Sovereign Bonds — 3,075,732 — Taxable Municipal Bonds — 245,148 — Tax-Exempt Municipal Bonds — 28,431 — Convertible Preferred Stocks — — — Preferred Stocks 8,854 — — Temporary Cash Investments 770,513 — — Futures Contracts—Assets 1 724 — — Futures Contracts—Liabilities 1 (1,848) — — Liability for Options Written (1,472) — — Swap Contracts—Assets — 20,827 — Swap Contracts—Liabilities — (10,107) — Total 776,771 41,709,266 42,496 1 Represents variation margin on the last day of the reporting period. D. At January 31, 2013, the fair values of derivatives were reflected in the Statement of Net Assets as follows: Interest Rate Credit Contracts Contracts Total Statement of Net Assets Caption ($000) ($000) ($000) Other Assets 9,864 11,687 21,551 Liabilities (7,582) (5,845) (13,427) 35 Short-Term Investment-Grade Fund Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the year ended January 31, 2013, were: Interest Rate Credit Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) Futures Contracts (9,003) — (9,003) Options on Futures Contracts (1,345) — (1,345) Swap Contracts 176,245 (1,091) 175,154 Realized Net Gain (Loss) on Derivatives 165,897 (1,091) 164,806 Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts 11,040 — 11,040 Options on Futures Contracts 68 — 68 Swap Contracts (184,675) 8,378 (176,297) Change in Unrealized Appreciation (Depreciation) on Derivatives (173,567) 8,378 (165,189) At January 31, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 5-Year U. S. Treasury Note March 2013 (10,311) (1,275,825) 2,751 2-Year U.S. Treasury Note March 2013 1,627 358,626 29 30-Year U.S. Treasury Bond March 2013 (1,409) (202,147) 2,934 10-Year U.S. Treasury Note March 2013 (889) (116,709) (151) Ultra Long U.S. Treasury Bond March 2013 382 59,795 (766) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. 36 Short-Term Investment-Grade Fund At January 31, 2013, the fund had the following open swap contracts: Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) Credit Protection Sold/Moody’s Rating Altria Group/Baa1 12/20/16 JPMC 9,740 58 1.000 256 Altria Group/Baa1 12/20/16 BOANA 9,740 68 1.000 266 Altria Group/Baa1 3/20/18 GSCM 20,000 (389) 1.000 (47) AT&T/A3 3/20/18 GSCM 20,000 128 1.000 — Bank of America Corp./Baa2 12/20/17 MSCS 16,900 611 1.000 508 BNP Paribas SA/A2 9/20/17 BARC 14,635 903 1.000 781 BNP Paribas SA/A2 3/20/18 DBAG 29,300 299 1.000 733 British Sky Broadcasting Group/Baa1 3/20/18 BARC 20,000 (353) 1.000 (83) Cisco Systems Inc./A1 6/20/17 BOANA 24,375 (206) 1.000 273 Deutsche Bank AG/A2 12/20/17 BOANA 29,300 672 1.000 643 Deutsche Bank AG/A2 12/20/17 BOANA 29,300 670 1.000 642 Energy Transfer Partners LP/Baa3 6/20/17 BOANA 14,630 740 1.000 526 Genworth Financial Inc./Baa3 3/20/18 BOANA 10,750 (1,291) 5.000 (150) Goldman Sachs Group/A3 12/20/17 MSCS 19,515 748 1.000 424 HSBC Finance Corporation/Aa3 9/20/16 DBAG 11,000 298 1.000 452 Kingdom of Belgium/Aa3 9/20/17 RBS 3,800 163 1.000 217 Lincoln National Corp./Baa2 9/20/17 BOANA 24,400 1,703 1.000 1,148 Lockhead Martin Corp./Baa1 3/20/18 BOANA 20,000 (366) 1.000 (68) MetLife Inc./A3 3/20/17 GSCM 9,745 407 1.000 303 MetLife Inc./A3 3/20/17 GSCM 9,745 407 1.000 303 National Rural Utilities Cooperative Finance Corp./A2 12/20/17 CSFBI 19,520 (263) 1.000 19 National Rural Utilities Cooperative Finance Corp./A2 12/20/17 CSFBI 3,900 (50) 1.000 7 Person plc/Baa1 3/20/18 BARC 20,000 (399) 1.000 (257) Pepsico Inc./Aa3 3/20/18 JPMC 20,000 571 1.000 — Procter & Gamble/Aa3 3/20/18 CSFBI 20,000 (655) 1.000 (39) Royal Bank of Scotland plc/A3 3/20/17 GSCM 24,400 (317) 3.000 1,049 Simon Property Group LP/A3 12/20/17 GSCM 9,750 (46) 1.000 11 Simon Property Group LP/A3 12/20/17 GSCM 9,750 (73) 1.000 (17) Societe Generale/A2 3/20/18 DBAG 20,000 1,346 3.000 2,472 Telstra Corp. Ltd./A2 3/20/18 DBAG 20,000 (409) 1.000 (140) 37 Short-Term Investment-Grade Fund Credit Default Swaps (continued) Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) Tesco plc/Baa1 3/20/18 GSCM 20,000 98 1.000 — UnitedHealth Group Inc./A3 9/20/17 DBAG 9,750 57 1.000 239 UnitedHealth Group Inc./A3 12/20/17 CSFBI 9,750 (133) 1.000 45 553,695 10,516 Credit Protection Purchased Aetna Inc. 3/20/18 DBAG 12,000 264 (1.000) (42) AT&T Inc. 6/20/13 GSCM 12,700 — (1.040) (47) Avon Products Inc. 3/20/18 BOANA 12,000 (162) (5.000) (235) Bank of America Corp. 12/20/14 DBAG 6,700 (31) (1.000) (117) Bank of America Corp. 12/20/14 BARC 6,700 (29) (1.000) (115) Bank of America Corp. 12/20/14 BARC 9,700 (36) (1.000) (161) Beam Inc. 3/20/18 CSFBI 12,000 276 (1.000) 7 British Telecommunications plc 3/20/18 BARC 12,000 — (1.000) — Cisco Systems Inc. 3/20/18 CSFBI 12,000 227 (1.000) (2) Citigroup Inc. 6/20/14 BOANA 34,200 (435) (5.000) (2,722) Computer Sciences Corp. 9/20/15 BARC 7,315 726 (5.000) (51) Computer Sciences Corp. 9/20/15 MSCS 7,315 731 (5.000) (47) Danske Bank A/S 12/20/15 BARC 6,000 (21) (1.000) (74) Dow Chemical Company 3/20/18 BOANA 12,000 (19) (1.000) 36 Encana Corp. 3/20/18 BOANA 12,000 (186) (1.000) 225 Federative Republic of Brazil 12/20/15 BOANA 3,500 (25) (1.000) (50) Hillshire Brands Co. 3/20/18 DBAG 12,000 (197) (1.000) 81 Merrill Lynch & Co. Inc. 12/20/17 MSCS 16,900 (559) (1.000) (461) Morgan Stanley 9/20/15 BARC 11,000 (317) (1.000) (400) Norfolk Southern Corp. 3/20/18 JPMC 12,000 405 (1.000) 10 PPG Industries Inc. 3/20/18 DBAG 12,000 208 (1.000) — PPG Industries Inc. 3/20/18 GSCM 24,400 413 (1.000) (25) Republic of Austria 9/20/17 BNPSW 3,800 (102) (1.000) (202) Safeway Inc. 3/20/18 DBAG 12,000 1,275 (1.000) — Stanley Black & Decker Inc. 3/20/18 MSCS 12,000 128 (1.000) (1) Textron Inc. 3/20/18 BNPSW 12,000 (186) (1.000) 11 Time Warner Inc. 3/20/18 DBAG 12,000 272 (1.000) — United Mexican States 12/20/15 BOANA 3,500 (31) (1.000) (75) 38 Short-Term Investment-Grade Fund Credit Default Swaps (continued) Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) Viacom Inc. 3/20/18 DBAG 12,000 154 (1.000) — Wells Fargo 3/20/15 GSCM 10,660 (38) (1.000) (217) 344,390 (4,674) 5,842 The notional amount represents the maximum potential amount the fund could be required to pay as a seller of credit protection if the reference entity was subject to a credit event. 1 BARC—Barclays Bank plc. BNPSW—BNP Paribas. BOANA—Bank of America, N.A. CSFBI—Credit Suisse First Boston International. DBAG—Deutsche Bank AG. GSCM—Goldman Sachs Bank USA. JPMC—JPMorgan Chase Bank N.A. MSCS—Morgan Stanley Capital Services LLC. RBS—The Royal Bank of Scotland plc. Interest Rate Swaps Fixed Floating Interest Rate Interest Rate Unrealized Notional Received Received Appreciation Amount (Paid) (Paid) (Depreciation) Termination Date Counterparty 1 ($000) (%) (%) ($000) 3/1/13 WFC 195,000 (0.311) 0.210 3 (19) 3/2/13 CSFBI 155,000 (0.312) 0.210 3 (16) 3/15/13 WFC 31,000 1.708 (0.308) 2 53 4/5/13 GSCM 50,535 1.767 (0.208) 3 141 6/2/13 BOANA 11,611 0.755 (0.311) 2 17 12/1/13 WFC 99,257 2.582 (0.311) 2 1,860 12/1/13 GSCM 128,237 2.584 (0.311) 2 2,408 3/2/14 WFC 195,000 0.404 (0.210) 3 352 3/5/14 CSFBI 195,000 0.408 (0.208) 3 362 3/15/14 WFC 9,750 0.519 (0.308) 2 19 10/14/14 WFC 21,100 1.861 (0.305) 2 525 2/9/15 GSCM 32,620 0.616 (0.310) 2 124 4/1/15 BNPSW 5,855 0.407 (0.291) 2 (4) 8/7/15 CSFBI 100,000 0.414 (0.208) 3 85 11/7/15 BOANA 155,000 0.375 (0.208) 3 (231) 11/7/15 BOANA 195,000 0.374 (0.208) 3 (297) 6/1/16 WFC 9,500 2.910 (0.311) 2 717 39 Short-Term Investment-Grade Fund Interest Rate Swaps (continued) Fixed Floating Interest Rate Interest Rate Unrealized Notional Received Received Appreciation Amount (Paid) (Paid) (Depreciation) Termination Date Counterparty 1 ($000) (%) (%) ($000) 6/1/16 WFC 6,075 0.566 (0.238) 2 (12) 3/5/17 CSFBI 195,000 (1.064) 0.208 3 (2,765) 3/5/17 GSCM 65,000 (1.063) 0.208 3 (918) 11/7/17 BOANA 162,000 (0.723) 0.208 3 1,211 11/7/17 BOANA 163,000 (0.716) 0.208 3 1,266 4,878 1 BNPSW—BNP Paribas. BOANA—Bank of America, N.A. CSFBI—Credit Suisse First Boston International. GSCM—Goldman Sachs Bank USA. WFC—Wells Fargo Bank N.A. 2 Based on 3-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. 3 Based on 1-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. At January 31, 2013, counterparties had deposited in segregated accounts securities with a value of $59,987,000 in connection with open swap contracts. In the event of default or bankruptcy by a counterparty, the fund may sell or retain the securities, however such action may be subject to legal proceedings. E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. The fund used a tax accounting practice to treat a portion of the price of capital shares redeemed during the year as distributions from realized capital gains. Accordingly, the fund has reclassified $33,029,000 from accumulated net realized gains to paid-in capital. Realized and unrealized gains (losses) on certain of the fund’s swap contracts are treated as ordinary income (loss) for tax purposes; the effect on the fund’s income dividends to shareholders is offset by a change in principal return. Realized gains of $12,092,000 on swap contracts have been reclassified from accumulated net realized gains to undistributed net investment income. For tax purposes, at January 31, 2013, the fund had short-term and long-term capital gains of $18,739,000 and $70,496,000, respectively, available for distribution. Short-term gain distributions are treated as ordinary income dividends for tax purposes. The fund used capital loss carryforwards of $111,103,000 to offset taxable capital gains realized during the year ended January 31, 2013. The fund had realized losses totaling $14,441,000 through January 31, 2013, which are deferred for tax purposes and reduce the amount of tax-basis unrealized appreciation on investment securities. 40 Short-Term Investment-Grade Fund At January 31, 2013, the cost of investment securities for tax purposes was $41,868,967,000. Net unrealized appreciation of investment securities for tax purposes was $651,442,000, consisting of unrealized gains of $853,631,000 on securities that had risen in value since their purchase and $202,189,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the year ended January 31, 2013, the fund purchased $22,759,802,000 of investment securities and sold $21,122,969,000 of investment securities, other than U.S. government securities and temporary cash investments. Purchases and sales of U.S. government securities were $11,144,472,000 and $9,670,718,000, respectively. The following table summarizes the fund’s options written during the year ended January 31, 2013: Premiums Number of Received Options Contracts ($000) Balance at January 31, 2012 — — Options written 16,856 8,000 Options expired (2,243) (894) Options closed (12,307) (5,566) Options exercised — — Options open at January 31, 2013 2,306 1,540 G. Capital share transactions for each class of shares were: Year Ended January 31, 2013 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 4,390,751 406,734 5,107,743 475,841 Issued in Lieu of Cash Distributions 290,603 26,896 415,792 38,744 Redeemed (6,024,464) (557,746) (7,268,336) (678,953) Net Increase (Decrease)—Investor Shares (1,343,110) (124,116) (1,744,801) (164,368) Admiral Shares Issued 11,638,041 1,077,146 8,592,839 800,954 Issued in Lieu of Cash Distributions 515,789 47,722 554,185 51,653 Redeemed (8,816,746) (816,214) (8,039,895) (749,794) Net Increase (Decrease)—Admiral Shares 3,337,084 308,654 1,107,129 102,813 Institutional Shares Issued 3,920,877 363,450 1,376,710 128,275 Issued in Lieu of Cash Distributions 87,988 8,133 39,641 3,697 Redeemed (1,228,167) (113,649) (930,809) (86,683) Net Increase (Decrease) —Institutional Shares 2,780,698 257,934 485,542 45,289 H. In preparing the financial statements as of January 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 41 Intermediate-Term Investment-Grade Fund Fund Profile As of January 31, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VFICX VFIDX Expense Ratio 1 0.20% 0.10% 30-Day SEC Yield 2.09% 2.19% Financial Attributes Barclays Barclays 5–10 Year Aggregate Credit Bond Fund Index Index Number of Bonds 1,699 1,646 8,079 Yield to Maturity (before expenses) 2.2% 2.8% 1.9% Average Coupon 3.9% 4.9% 3.5% Average Duration 5.4 years 6.4 years 5.2 years Average Effective Maturity 6.4 years 7.4 years 7.1 years Short-Term Reserves 1.3% — — Sector Diversification (% of portfolio) Asset-Backed 7.7% Commercial Mortgage-Backed 3.6 Finance 28.7 Foreign 3.2 Industrial 41.2 Treasury/Agency 8.2 Utilities 7.1 Other 0.3 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays 5–10 Year Aggregate Credit Bond Index Index R-Squared 0.98 0.60 Beta 0.87 1.15 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 2.3% 1 - 3 Years 12.3 3 - 5 Years 17.4 5 - 7 Years 22.8 7 - 10 Years 44.4 10 - 20 Years 0.4 20 - 30 Years 0.1 Over 30 Years 0.3 Distribution by Credit Quality (% of portfolio) U.S. Government 8.3% Aaa 10.3 Aa 12.5 A 47.5 Baa 19.5 Ba 0.4 Not Rated 1.5 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated May 30, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2013, the expense ratios were 0.20% for Investor Shares and 0.10% for Admiral Shares. 42 Intermediate-Term Investment-Grade Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: January 31, 2003, Through January 31, 2013 Initial Investment of $10,000 Average Annual Total Returns Periods Ended January 31, 2013 Final Value One Five Ten of a $10,000 Year Years Years Investment Intermediate-Term Investment-Grade Fund Investor Shares 6.20% 6.94% 6.02% $17,936 ••••• • Barclays U.S. 5–10 Year Credit Bond Index 7.63 8.05 6.70 19,127 – Intermediate Investment-Grade Debt Funds Average 4.88 5.11 4.57 15,631 Barclays U.S. Aggregate Bond Index 2.59 5.45 5.10 16,445 Intermediate Investment-Grade Debt Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $50,000 Year Years Years Investment Intermediate-Term Investment-Grade Fund Admiral Shares 6.30% 7.06% 6.13% $90,636 Barclays U.S. 5–10 Year Credit Bond Index 7.63 8.05 6.70 95,635 Barclays U.S. Aggregate Bond Index 2.59 5.45 5.10 82,224 See Financial Highlights for dividend and capital gains information. 43 Intermediate-Term Investment-Grade Fund Fiscal-Year Total Returns (%): January 31, 2003, Through January 31, 2013 Barclays 5–10 Year Credit Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2004 5.30% 2.08% 7.38% 9.71% 2005 4.78 -0.54 4.24 5.40 2006 4.66 -3.30 1.36 0.63 2007 5.17 -0.72 4.45 4.43 2008 5.41 2.80 8.21 6.87 2009 4.98 -12.54 -7.56 -5.91 2010 6.06 14.05 20.11 20.79 2011 4.98 3.66 8.64 9.09 2012 4.56 4.62 9.18 10.37 2013 3.64 2.56 6.20 7.63 Average Annual Total Returns: Periods Ended December 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 11/1/1993 9.14% 7.45% 4.98% 1.09% 6.07% Admiral Shares 2/12/2001 9.25 7.56 5.09 1.09 6.18 44 Intermediate-Term Investment-Grade Fund Financial Statements Statement of Net Assets—Investments Summary As of January 31, 2013 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 0.375% 1/15/16 461,675 461,315 2.4% United States Treasury Note/Bond 0.250% 8/15/15 185,000 184,538 0.9% United States Treasury Note/Bond 0.250% 5/15/15 154,983 154,789 0.8% United States Treasury Note/Bond 2.500% 4/30/15 105,000 110,168 0.6% United States Treasury Note/Bond 1.875% 6/30/15 70,000 72,614 0.4% United States Treasury Note/Bond 0.375% 6/15/15 66,694 66,777 0.3% United States Treasury Note/Bond 2.000% 4/30/16 59,335 62,265 0.3% United States Treasury Note/Bond 1.000% 8/31/19 55,000 54,029 0.3% United States Treasury Note/Bond 1.250% 9/30/15 50,000 51,172 0.3% United States Treasury Note/Bond 1.000% 8/31/16 50,000 50,805 0.3% United States Treasury Note/Bond 1.250% 4/30/19 45,000 45,169 0.2% United States Treasury Note/Bond 0.250% 2/15/15 45,000 44,972 0.2% United States Treasury Note/Bond 0.250%–9.875% 2/15/13–11/15/19 205,909 219,340 1.1% 1,577,953 8.1% Nonconventional Mortgage-Backed Securities † 0.0% Total U.S. Government and Agency Obligations (Cost $1,567,029) 8.1% Asset-Backed/Commercial Mortgage-Backed Securities 3 Ally Master Owner Trust Series 2010-4 1.276% 8/15/17 43,450 44,145 0.2% American Express Credit Account Secured Note Trust 2004-2 0.876% 12/15/16 1,000 1,003 0.0% 3 American Express Credit Account Secured Note Trust 2012-1 0.476% 1/15/20 10,000 10,037 0.1% 3 American Express Credit Account Secured Note Trust 2012-4 0.446%–0.756% 5/15/20 37,000 37,075 0.2% 5 Banc of America Commercial Mortgage Trust 2006-4 5.634% 7/10/46 24,950 28,363 0.2% 45 Intermediate-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Banc of America Commercial Mortgage Trust 2007-2 5.634% 4/10/49 11,887 13,779 0.1% Banc of America Commercial Mortgage Trust 2008-1 6.212% 2/10/51 31,812 38,235 0.2% 5 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR7 4.945% 2/11/41 479 479 0.0% Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.717% 6/11/40 20,740 24,254 0.1% 5 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR18 5.613% 6/11/50 3,532 3,589 0.0% 3 Capital One Multi-asset Execution Trust 2007-A2 0.286% 12/16/19 79,750 79,256 0.4% 3 Capital One Multi-asset Execution Trust 2007-A5 0.246% 7/15/20 40,394 39,959 0.2% 3 Chase Issuance Trust 2007-C1 0.666% 4/15/19 6,100 6,029 0.0% 3 Chase Issuance Trust 2012-A10 0.466% 12/16/19 26,000 26,034 0.1% 3 Chase Issuance Trust 2012-A2 0.476% 5/15/19 21,000 21,059 0.1% 5 Chase Issuance Trust 2012-A3 0.790% 6/15/17 22,000 22,101 0.1% Chase Issuance Trust 2012-A7 2.160% 9/16/24 5,800 5,693 0.0% Citibank Omni Master Trust 2009-A13 5.350% 8/15/18 16,845 18,046 0.1% Citibank Omni Master Trust 2009-A14A 2.956% 8/15/18 5,825 6,045 0.0% Citibank Omni Master Trust 2009-A17 4.900% 11/15/18 71,322 76,619 0.4% 5 Discover Card Execution Note Trust 2012-A6 1.670% 1/18/22 50,000 49,838 0.3% 5 Ford Credit Auto Lease Trust 2011-B 1.420% 1/15/15 6,800 6,875 0.0% Ford Credit Auto Lease Trust 2012-B 1.100% 12/15/15 2,200 2,203 0.0% 5 Ford Credit Auto Owner Trust 2010-A 2.930%–3.220% 11/15/15–3/15/16 2,210 2,277 0.0% 5 Ford Credit Floorplan Master Owner Trust 1.370%–1.820% 1/15/18 7,800 7,789 0.0% 3,4,5 Ford Credit Floorplan Master Owner Trust A Series 2010-3 1.906%–4.990% 2/15/17 37,215 39,006 0.2% 5 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 2,000 2,057 0.0% 5 Ford Credit Floorplan Master Owner Trust A Series 2012-4 0.940%–1.390% 9/15/16 8,700 8,727 0.1% 5 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.490%–2.140% 9/15/19 27,500 27,607 0.1% 3 GE Capital Credit Card Master Note Trust Series 2011-2 1.206% 5/15/19 10,800 10,918 0.1% 46 Intermediate-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets 5 GE Capital Credit Card Master Note Trust Series 2012-2 2.220% 1/15/22 30,000 30,958 0.2% 5 GE Capital Credit Card Master Note Trust Series 2012-6 1.360% 8/17/20 2,500 2,520 0.0% 3 GE Dealer Floorplan Master Note Trust Series 2012-1 0.775% 2/20/17 9,200 9,253 0.1% 3 GE Dealer Floorplan Master Note Trust Series 2012-2 0.955% 4/22/19 13,000 13,142 0.1% 3 GE Dealer Floorplan Master Note Trust Series 2012-4 0.645% 10/20/17 10,000 10,016 0.1% 5 Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust 2006-GG7 5.867% 7/10/38 40,015 45,525 0.2% 5 GS Mortgage Securities Trust 2006-GG6 5.506%–5.553% 4/10/38 18,820 20,492 0.1% 4 GS Mortgage Securities Trust 2010-C2 5.227% 12/10/43 1,370 1,537 0.0% GS Mortgage Securities Trust 2011-ALF 3.215%–3.563% 2/10/21 7,140 7,245 0.0% GS Mortgage Securities Trust 2011-GC3 5.543% 3/10/44 2,650 3,002 0.0% 4 GS Mortgage Securities Trust 2012-ALOHA 3.551% 4/10/34 9,100 9,700 0.1% GS Mortgage Securities Trust 2012-BWTR 2.954% 11/5/34 7,500 7,525 0.0% GS Mortgage Securities Trust 2012-GC6 4.948% 1/10/45 1,025 1,190 0.0% 5 GS Mortgage Securities Trust 2012-GCJ7 3.377% 5/10/45 2,500 2,661 0.0% 5 LB-UBS Commercial Mortgage Trust 2006-C7 5.347% 11/15/38 35,211 39,968 0.2% 5 Merrill Lynch Mortgage Trust 2007-C1 5.746% 6/12/50 1,717 1,724 0.0% 5 Merrill Lynch Mortgage Trust 2008-C1 5.690% 2/12/51 15,000 17,578 0.1% 5 Morgan Stanley Capital I Trust 2007-TOP27 5.652% 6/11/42 960 961 0.0% 5 Morgan Stanley Capital I Trust 2012-C4 3.773% 3/15/45 2,440 2,604 0.0% Morgan Stanley Capital I Trust 2012-STAR 3.201% 8/5/34 8,100 8,333 0.1% 4 Asset-Backed/Commercial Mortgage-Backed Securities—Other † 1,262,200 6.5% Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $2,057,649) 11.1% Corporate Bonds Finance Banking American Express Bank FSB 6.000% 9/13/17 4,250 5,052 0.0% American Express Centurion Bank 5.950%–6.000% 6/12/17–9/13/17 23,060 27,316 0.1% 4 American Express Co. 2.650% 12/2/22 49,045 47,661 0.3% 5 American Express Co. 5.500%–7.000% 9/12/16–9/1/66 56,070 67,480 0.4% American Express Credit Corp. 2.375%–2.800% 9/19/16–3/24/17 7,700 8,032 0.0% 47 Intermediate-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Associates Corp. of North America 6.950% 11/1/18 3,855 4,695 0.0% Bank of America Corp. 3.300%–7.625% 3/17/16–1/11/23 167,075 189,706 1.0% Bank of America NA 5.300%–6.100% 3/15/17–6/15/17 13,877 15,663 0.1% Barclays Bank plc 5.125% 1/8/20 37,125 42,066 0.2% Barclays Bank plc 6.750% 5/22/19 33,530 41,452 0.2% Bear Stearns Cos. LLC 6.400%–7.250% 10/2/17–2/1/18 24,535 30,309 0.2% BNP Paribas SA 5.000% 1/15/21 111,400 124,760 0.6% Citigroup Inc. 4.500% 1/14/22 38,500 42,167 0.2% Citigroup Inc. 3.953%–8.500% 6/15/16–8/9/20 96,158 115,820 0.6% Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.950% 11/9/22 62,000 62,031 0.3% Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.875% 2/8/22 56,500 59,767 0.3% Goldman Sachs Group Inc. 5.250% 7/27/21 39,750 44,650 0.2% Goldman Sachs Group Inc. 2.375%–7.500% 1/15/17–1/22/23 175,900 199,305 1.0% HSBC Bank USA NA 4.875%–6.000% 8/9/17–8/24/20 36,343 40,703 0.2% HSBC Holdings plc 4.000% 3/30/22 62,600 66,273 0.3% HSBC Holdings plc 5.100% 4/5/21 36,448 42,145 0.2% HSBC Holdings plc 4.875% 1/14/22 11,500 13,032 0.1% HSBC USA Inc. 5.000% 9/27/20 25,000 27,036 0.1% JPMorgan Chase & Co. 3.150%–6.300% 3/1/16–1/25/23 181,810 198,431 1.0% JPMorgan Chase Bank NA 6.000% 7/5/17–10/1/17 16,880 19,824 0.1% Lloyds TSB Bank plc 6.375% 1/21/21 52,092 64,115 0.3% Merrill Lynch & Co. Inc. 5.700%–6.875% 5/2/17–11/15/18 43,770 51,758 0.3% Morgan Stanley 3.800%–7.300% 4/29/16–7/28/21 160,905 183,331 1.0% Royal Bank of Scotland plc 5.625% 8/24/20 42,526 49,541 0.3% Royal Bank of Scotland plc 6.125% 1/11/21 35,000 42,168 0.2% UBS AG 4.875% 8/4/20 77,100 87,778 0.5% UBS AG 5.750% 4/25/18 48,525 57,107 0.3% US Bancorp 2.950% 7/15/22 47,200 46,650 0.2% Wells Fargo & Co. 4.600% 4/1/21 42,609 48,288 0.3% Wells Fargo & Co. 3.500% 3/8/22 41,675 43,379 0.2% Westpac Banking Corp. 4.875% 11/19/19 45,795 53,446 0.3% 4 Banking—Other † 1,186,207 6.1% 4 Brokerage † 220,780 1.2% Finance Companies 5 General Electric Capital Corp. 2.300%–6.375% 4/27/17–11/15/67 188,575 209,199 1.1% 5 HSBC Finance Capital Trust IX 5.911% 11/30/35 5,000 5,062 0.0% HSBC Finance Corp. 6.676% 1/15/21 143,189 169,224 0.9% 4 Finance Companies—Other † 68,738 0.3% Insurance Aetna Inc. 2.750% 11/15/22 42,000 40,653 0.2% 4 Insurance—Other † 849,842 4.4% 4 Other Finance † 45,209 0.2% 4 Real Estate Investment Trusts † 391,801 2.0% 5,449,652 28.0% Industrial 4 Basic Industry † 661,717 3.4% Capital Goods General Electric Co. 5.250% 12/6/17 34,925 40,850 0.2% General Electric Co. 2.700% 10/9/22 17,000 16,753 0.1% United Technologies Corp. 3.100% 6/1/22 52,570 54,234 0.3% 4 Capital Goods—Other † 870,118 4.4% 48 Intermediate-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Communication Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 26,000 35,209 0.2% Verizon Communications Inc. 1.100%–8.750% 11/1/16–11/1/22 167,640 190,635 1.0% 4 Communication—Other † 880,016 4.5% Consumer Cyclical Ford Motor Credit Co. LLC 2.500%–8.125% 1/15/16–8/2/21 116,684 129,740 0.7% Wal-Mart Stores Inc. 3.250% 10/25/20 38,195 40,907 0.2% 4 Consumer Cyclical—Other † 740,128 3.8% Consumer Noncyclical Anheuser-Busch Cos. LLC 5.000%–5.600% 3/1/17–3/1/19 17,400 20,483 0.1% Anheuser-Busch InBev Finance Inc. 2.625% 1/17/23 17,375 17,108 0.1% Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 42,085 50,606 0.3% Anheuser-Busch InBev Worldwide Inc. 1.375%–7.750% 11/15/14–7/15/22 122,897 141,254 0.7% Mondele¯ z International Inc. 5.375% 2/10/20 35,000 41,627 0.2% Novartis Securities Investment Ltd. 5.125% 2/10/19 34,894 41,609 0.2% Pfizer Inc. 6.200% 3/15/19 36,000 45,078 0.3% Philip Morris International Inc. 5.650% 5/16/18 36,555 43,938 0.2% 4 Consumer Noncyclical—Other † 1,854,924 9.5% Energy Chevron Corp. 2.355% 12/5/22 41,000 40,227 0.2% ConocoPhillips 5.750% 2/1/19 38,935 47,504 0.2% 4 Energy—Other † 967,476 5.0% 4 Technology † 580,898 3.0% 4 Transportation † 269,220 1.4% 7,822,259 40.2% Utilities 4 Electric † 1,039,483 5.3% 4 Natural Gas † 286,348 1.5% 1,325,831 6.8% Total Corporate Bonds (Cost $13,643,965) 75.0% 4 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $595,805) † 3.2% Taxable Municipal Bonds (Cost $42,225) † 0.2% Tax-Exempt Municipal Bonds (Cost $1,774) † 0.0% Convertible Preferred Stocks (Cost $8,740) † — 0.0% Preferred Stocks (Cost $1,992) † 0.0% Coupon Shares Temporary Cash Investment Money Market Fund 6 Vanguard Market Liquidity Fund (Cost $242,462) 0.143% 242,461,587 242,462 1.3% Total Investments (Cost $18,161,641) 98.9% 49 Intermediate-Term Investment-Grade Fund Market Percentage Expiration Value of Net Date Contracts ($000) Assets Liability for Options Written (0.0%) Call options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $131.50 2/22/13 380 (196) 0.0% Call options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $131.00 2/22/13 152 (123) 0.0% Put options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $131.50 2/22/13 380 (279) 0.0% Put options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $131.00 2/22/13 152 (81) 0.0% Total Liability for Options Written (Premiums Received $710) 0.0% Other Assets and Liabilities Other Assets 673,430 3.5% Other Liabilities (459,773) (2.4%) 213,657 1.1% Net Assets 100.0% 50 Intermediate-Term Investment-Grade Fund At January 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 18,196,672 Undistributed Net Investment Income — Accumulated Net Realized Gains 151,117 Unrealized Appreciation (Depreciation) Investment Securities 1,091,356 Futures Contracts (1,370) Options on Futures Contracts 31 Swap Contracts 28,169 Net Assets Investor Shares—Net Assets Applicable to 477,159,626 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 1,424,471,123 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares See Note A in Notes to Financial Statements. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Securities with a value of $12,438,000 have been segregated as initial margin for open futures contracts. 2 Securities with a value of $21,000 have been segregated as collateral for open swap contracts. 3 Adjustable-rate security. 4 Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2013, the aggregate value of these securities was $1,512,512,000, representing 7.8% of net assets. 5 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 51 Intermediate-Term Investment-Grade Fund Statement of Operations Year Ended January 31, 2013 ($000) Investment Income Income Dividends 339 Interest 1 656,838 Total Income 657,177 Expenses The Vanguard Group—Note B Investment Advisory Services 1,416 Management and Administrative—Investor Shares 7,991 Management and Administrative—Admiral Shares 9,278 Marketing and Distribution—Investor Shares 1,409 Marketing and Distribution—Admiral Shares 2,638 Custodian Fees 218 Auditing Fees 40 Shareholders’ Reports—Investor Shares 120 Shareholders’ Reports—Admiral Shares 61 Trustees’ Fees and Expenses 20 Total Expenses 23,191 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 473,572 Futures Contracts 10,126 Options on Futures Contracts (589) Swap Contracts 14,588 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities (31,803) Futures Contracts (3,111) Options on Futures Contracts 31 Swap Contracts (11,854) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $489,000. See accompanying Notes, which are an integral part of the Financial Statements. 52 Intermediate-Term Investment-Grade Fund Statement of Changes in Net Assets Year Ended January 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 633,986 626,597 Realized Net Gain (Loss) 497,697 320,508 Change in Unrealized Appreciation (Depreciation) (46,737) 376,968 Net Increase (Decrease) in Net Assets Resulting from Operations 1,084,946 1,324,073 Distributions Net Investment Income Investor Shares (174,913) (195,898) Admiral Shares (471,180) (446,779) Realized Capital Gain 1 Investor Shares (95,277) (97,759) Admiral Shares (269,094) (221,157) Total Distributions (1,010,464) (961,593) Capital Share Transactions Investor Shares 15,503 82,230 Admiral Shares 3,127,849 1,441,685 Net Increase (Decrease) from Capital Share Transactions 3,143,352 1,523,915 Total Increase (Decrease) 3,217,834 1,886,395 Net Assets Beginning of Period End of Period 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $83,279,000 and $19,827,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. See accompanying Notes, which are an integral part of the Financial Statements. 53 Intermediate-Term Investment-Grade Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .354 .418 .458 .468 .505 Net Realized and Unrealized Gain (Loss) on Investments .266 .463 .372 1.220 (1.239) Total from Investment Operations .620 .881 .830 1.688 (.734) Distributions Dividends from Net Investment Income (.360) (.428) (.473) (.478) (.506) Distributions from Realized Capital Gains (.200) (.213) (.227) (.040) (.050) Total Distributions (.560) (.641) (.700) (.518) (.556) Net Asset Value, End of Period Total Return 1 6.20% 9.18% 8.64% 20.11% -7.56% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,884 $4,837 $4,645 $5,489 $3,577 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.22% 0.24% 0.21% Ratio of Net Investment Income to Average Net Assets 3.41% 4.17% 4.56% 5.05% 5.50% Portfolio Turnover Rate 62% 49% 39% 69% 48% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 54 Intermediate-Term Investment-Grade Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .364 .428 .470 .480 .514 Net Realized and Unrealized Gain (Loss) on Investments .266 .463 .372 1.220 (1.239) Total from Investment Operations .630 .891 .842 1.700 (.725) Distributions Dividends from Net Investment Income (.370) (.438) (.485) (.490) (.515) Distributions from Realized Capital Gains (.200) (.213) (.227) (.040) (.050) Total Distributions (.570) (.651) (.712) (.530) (.565) Net Asset Value, End of Period Total Return 1 6.30% 9.29% 8.77% 20.26% -7.47% Ratios/Supplemental Data Net Assets, End of Period (Millions) $14,582 $11,411 $9,717 $8,601 $4,765 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.10% 0.11% 0.11% Ratio of Net Investment Income to Average Net Assets 3.51% 4.27% 4.68% 5.18% 5.60% Portfolio Turnover Rate 62% 49% 39% 69% 48% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 55 Intermediate-Term Investment-Grade Fund Notes to Financial Statements Vanguard Intermediate-Term Investment-Grade Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the fund’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended January 31, 2013, the fund’s average investments in long and short futures contracts represented 6% and 3% of net assets, respectively, based on quarterly average aggregate settlement values. 56 Intermediate-Term Investment-Grade Fund Options on futures contracts are also valued based upon their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the year ended January 31, 2013, the fund’s average value of options written represented less than 1% of net assets, based on quarterly average market values. 3. Swap Contracts: The fund may invest in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund has sold credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The fund has also purchased credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The fund enters into interest rate swap transactions to adjust the fund’s sensitivity to changes in interest rates and maintain the ability to generate income at prevailing market rates. Under the terms of the swaps, one party pays the other an amount that is a fixed percentage rate applied to a notional principal amount. In return, the counterparty agrees to pay a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid 57 Intermediate-Term Investment-Grade Fund debt instrument. A risk for all types of swaps is that a counterparty will default on its obligation to pay amounts due to the fund. Upon a counterparty default, a fund’s risk of loss, or exposure, is the amount of unrealized appreciation on the swap plus the cost of initiating a new swap with a new counterparty. The fund attempts to mitigate this risk by, among other things, performing a credit analysis of counterparties, monitoring exposure to counterparties, and requiring counterparties to post collateral to secure such exposure. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. During the year ended January 31, 2013, the fund’s average amounts of credit protection sold and credit protection purchased each represented less than 1% of net assets, based on quarterly average notional amounts. The average amount of interest rate swaps represented 5% of net assets, based on quarterly average notional amounts. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2010–2013), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 5. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At January 31, 2013, the fund had contributed capital of $2,656,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 1.06% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. 58 Intermediate-Term Investment-Grade Fund C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of January 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 1,578,771 — Asset-Backed/Commercial Mortgage-Backed Securities — 2,152,104 5,127 Corporate Bonds — 14,591,225 6,517 Sovereign Bonds — 626,486 — Taxable Municipal Bonds — 46,242 — Tax-Exempt Municipal Bonds — 1,989 — Convertible Preferred Stocks — — — Preferred Stocks 2,074 — — Temporary Cash Investments 242,462 — — Futures Contracts—Assets 1 1,318 — — Futures Contracts—Liabilities 1 (2,720) — — Liability for Options Written (679) — — Swap Contracts—Assets — 29,920 — Swap Contracts—Liabilities — (1,751) — Total 242,455 19,024,986 11,644 1 Represents variation margin on the last day of the reporting period. D. At January 31, 2013, the fair values of derivatives were reflected in the Statement of Net Assets as follows: Interest Rate Credit Contracts Contracts Total Statement of Net Assets Caption ($000) ($000) ($000) Other Assets 29,604 1,634 31,238 Liabilities (3,797) (1,353) (5,150) 59 Intermediate-Term Investment-Grade Fund Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the year ended January 31, 2013, were: Interest Rate Credit Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) Futures Contracts 10,126 — 10,126 Options on Futures Contracts (589) — (589) Swap Contracts 18,798 (4,210) 14,588 Realized Net Gain (Loss) on Derivatives 28,335 (4,210) 24,125 Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts (3,111) — (3,111) Options on Futures Contracts 31 — 31 Swap Contracts (11,835) (19) (11,854) Change in Unrealized Appreciation (Depreciation) on Derivatives (14,915) (19) (14,934) At January 31, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 5-Year U.S. Treasury Note March 2013 12,488 1,545,195 (6,809) 10-Year U.S. Treasury Note March 2013 (3,919) (514,491) 2,274 30-Year U.S. Treasury Bond March 2013 (2,572) (369,002) 3,656 2-Year U.S. Treasury Note March 2013 (1,267) (279,275) (23) Ultra Long U. S. Treasury Bond March 2013 228 35,689 (468) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. 60 Intermediate-Term Investment-Grade Fund At January 31, 2013, the fund had the following open swap contracts: Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) Credit Protection Sold/Moody’s Rating Altria Group Inc./Baa1 3/20/18 GSCM 10,000 (194) 1.000 (24) AT&T/A3 3/20/18 GSCM 10,000 64 1.000 — Bank of America Corp./Baa2 12/20/17 MSCS 7,680 278 1.000 231 Belgium (Kingdom of)/Aa3 9/20/17 RBS 1,200 52 1.000 68 British Sky Broadcasting Group PLC/ Baa1 3/20/18 BARC 10,000 (177) 1.000 (41) Genworth Financial Inc./Baa3 3/20/18 BOANA 4,000 (480) 5.000 (56) Lockheed Martin Corporation/Baa1 3/20/18 BOANA 10,000 (183) 1.000 (34) Nordstrom Inc./Baa1 12/20/17 JPMC 10,000 (166) 1.000 (64) Pearson Plc/Baa1 3/20/18 BARC 10,000 (199) 1.000 (128) Pepsico Inc./Aa3 3/20/18 JPMC 10,000 286 1.000 — Procter & Gamble Company/Aa3 3/20/18 CSFBI 10,000 (327) 1.000 (19) Societe Generale/A2 3/20/18 DBAG 9,300 626 3.000 1,149 Telstra Corp Ltd./A2 3/20/18 DBAG 10,000 (204) 1.000 (70) Tesco Plc/Baa1 3/20/18 GSCM 10,000 49 1.000 — 122,180 1,012 61 Intermediate-Term Investment-Grade Fund Credit Default Swaps (continued) Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) Credit Protection Purchased Aetna Inc. 3/20/18 DBAG 6,000 132 (1.000) (21) Austria (Republic of) 9/20/17 BNPSW 1,200 (27) (1.000) (58) Avon Products Inc. 3/20/18 BOANA 6,000 (81) (5.000) (118) Bank of America Corp. 12/20/14 DBAG 3,130 (14) (1.000) (55) Bank of America Corp. 12/20/14 BARC 3,130 (14) (1.000) (54) Beam Inc. 3/20/18 CSFBI 6,000 138 (1.000) 4 Brazil (Federative Republic of) 12/20/15 BOANA 1,500 (11) (1.000) (21) British Telecommunications Plc 3/20/18 BARC 6,000 — (1.000) — Cisco Systems Inc. 3/20/18 CSFBI 6,000 114 (1.000) (1) Danske BK A/S 12/20/15 BARC 2,645 (9) (1.000) (33) Dow Chemical Company (The) 3/20/18 BOANA 6,000 (10) (1.000) 18 Encana Corp. 3/20/18 BOANA 6,000 (93) (1.000) 113 Hillshire Brands Co. 3/20/18 DBAG 6,000 (98) (1.000) 40 Merrill Lynch & Co Inc. 12/20/17 MSCS 7,680 (254) (1.000) (209) Mexico (United Mexican State) 12/20/15 BOANA 1,500 (13) (1.000) (32) Morgan Stanley 9/20/15 BARC 4,400 (127) (1.000) (160) Norfolk Southern Corporation 3/20/18 JPMC 6,000 203 (1.000) 5 PPG Industries Inc. 3/20/18 DBAG 6,000 104 (1.000) — Safeway Inc. 3/20/18 DBAG 6,000 637 (1.000) — Stanley Black & Decker Inc. 3/20/18 MSCS 6,000 64 (1.000) (1) Textron Inc. 3/20/18 BNPSW 6,000 (93) (1.000) 6 Time Warner Inc. 3/20/18 DBAG 6,000 136 (1.000) — Viacom Inc. 3/20/18 DBAG 6,000 77 (1.000) — Wellpoint Inc. 12/20/17 CSFBI 10,000 (37) (1.000) (64) Wells Fargo & Company 3/20/15 GSCM 4,400 (16) (1.000) (90) 129,585 (731) The notional amount represents the maximum potential amount the fund could be required to pay as a seller of credit protection if the reference entity was subject to a credit event. 1 BARC—Barclays Bank plc. BNPSW—BNP Paribas. BOANA—Bank of America, N.A. CSFBI—Credit Suisse First Boston International. DBAG—Deutsche Bank AG. GSCM—Goldman Sachs Bank USA. JPMC—JPMorgan Chase Bank N.A. MSCS—Morgan Stanley Capital Services LLC RBS—The Royal Bank of Scotland plc. 62 Intermediate-Term Investment-Grade Fund Interest Rate Swaps Fixed Floating Interest Rate Interest Rate Unrealized Notional Received Received Appreciation Amount (Paid) (Paid) (Depreciation) Termination Date Counterparty 1 ($000) (%) (%) ($000) 2/15/2013 WFC 11,800 1.705 (0.206) 2 7 2/15/2013 WFC 725 1.890 (0.206) 2 1 2/15/2013 WFC 10,170 1.725 (0.206) 2 6 2/15/2013 WFC 234 0.801 (0.206) 2 0 2/15/2013 WFC 1,450 0.910 (0.206) 2 1 2/20/2013 WFC 6,220 1.926 (0.205) 2 6 2/20/2013 WFC 5,135 0.799 (0.205) 2 2 6/2/2013 BOANA 4,307 0.755 (0.311) 3 6 9/15/2013 GSCM 12,000 1.254 (0.206) 2 77 9/15/2013 WFC 4,374 0.698 (0.206) 2 13 10/15/2013 WFC 3,430 1.023 (0.206) 2 19 10/15/2013 WFC 4,000 0.410 (0.206) 2 5 12/1/2013 GSCM 2,540 2.584 (0.311) 3 48 12/1/2013 WFC 4,005 2.582 (0.311) 3 75 12/1/2013 GSCM 41,858 2.584 (0.311) 3 785 2/14/2014 WFC 21,200 1.022 (0.206) 2 171 2/25/2014 WFC 8,890 0.201 (0.204) 2 (4) 3/6/2014 GSCM 18,138 2.448 (0.208) 2 439 5/15/2014 GSCM 1,000 1.528 (0.206) 2 17 5/16/2014 WFC 8,640 1.083 (0.310) 3 81 6/15/2014 WFC 4,400 2.338 (0.206) 2 126 6/15/2014 WFC 40 2.577 (0.206) 2 1 6/15/2014 WFC 1,200 1.150 (0.206) 2 15 8/15/2014 JPMC 3,505 1.501 (0.206) 2 67 8/15/2014 GSCM 620 1.350 (0.206) 2 11 8/15/2014 BOANA 1,700 0.266 (0.206) 2 0 9/22/2014 BOANA 18,000 0.553 (0.205) 2 87 10/15/2014 WFC 6,455 1.130 (0.206) 2 95 12/15/2014 GSCM 3,073 0.553 (0.206) 2 145 2/15/2015 BOANA 2,790 1.799 (0.206) 2 85 2/15/2015 WFC 8,600 1.634 (0.206) 2 234 2/15/2015 WFC 9,600 1.868 (0.206) 2 307 2/17/2015 GSCM 14,170 2.555 (0.311) 3 613 2/20/2015 BARC 9,200 0.536 (0.205) 2 46 3/24/2015 GSCM 1,520 2.910 (0.205) 2 84 5/15/2015 CSFBI 13,500 0.581 (0.206) 2 75 7/15/2015 CSFBI 12,100 0.393 (0.206) 2 8 63 Intermediate-Term Investment-Grade Fund Interest Rate Swaps (continued) Fixed Floating Interest Rate Interest Rate Unrealized Notional Received Received Appreciation Amount (Paid) (Paid) (Depreciation) Termination Date Counterparty 1 ($000) (%) (%) ($000) 8/15/2015 GSCM 57,710 1.588 (0.206) 2 1,750 9/15/2015 BOANA 20,300 0.388 (0.206) 2 (7) 10/20/2015 BOANA 10,000 0.390 (0.205) 2 (8) 10/21/2015 WFC 18,475 1.485 (0.302) 3 483 2/22/2016 BNPSW 2,050 0.522 (0.312) 3 2 5/16/2016 GSCM 10,800 0.434 (0.206) 2 27 5/19/2016 WFC 8,700 1.454 (0.311) 3 129 6/15/2016 BOANA 11,599 0.299 (0.206) 2 (5) 10/25/2016 WFC 15,200 1.714 (0.301) 3 563 1/15/2017 BARC 1,130 2.971 (0.206) 2 101 2/15/2017 WFC 17,000 3.373 (0.206) 2 1,810 2/15/2017 GSCM 365 3.433 (0.206) 2 40 2/15/2017 BARC 1,490 3.180 (0.206) 2 147 2/15/2017 WFC 950 2.407 (0.206) 2 65 2/15/2017 WFC 5,700 2.407 (0.206) 2 388 2/15/2017 BARC 1,145 2.287 (0.206) 2 72 2/15/2017 BOANA 58,800 1.875 (0.206) 2 2,750 2/15/2017 WFC 400 0.714 (0.206) 2 0 4/20/2017 GSCM 13,000 0.960 (0.205) 2 117 5/5/2017 BOANA 19,000 0.876 (0.206) 2 98 5/15/2017 BNPSW 21,000 0.906 (0.206) 2 129 6/15/2017 RABO 10,000 0.851 (0.206) 2 30 9/15/2017 GSCM 24,600 3.520 (0.206) 2 2,991 9/15/2017 BARC 5,400 3.363 (0.206) 2 618 9/15/2017 GSCM 9,295 2.533 (0.206) 2 713 9/15/2017 WFC 1,100 2.345 (0.206) 2 75 9/15/2017 BOANA 5,910 0.755 (0.206) 2 (24) 10/16/2017 WFC 30,000 0.750 (0.206) 2 (162) 10/16/2017 WFC 7,000 0.750 (0.206) 2 (38) 12/15/2017 GSCM 26,000 0.788 (0.206) 2 (150) 3/15/2019 GSCM 4,990 1.399 (0.206) 2 52 4/25/2019 WFC 11,550 2.053 (0.301) 3 529 4/25/2019 WFC 5,500 2.756 (0.301) 3 375 4/25/2020 JPMC 35,700 3.024 (0.301) 3 3,659 4/25/2020 GSCM 6,000 2.794 (0.301) 3 425 6/25/2021 GSCM 5,720 3.143 (0.310) 3 580 10/25/2021 WFC 6,500 3.328 (0.301) 3 744 64 Intermediate-Term Investment-Grade Fund Interest Rate Swaps (continued) Fixed Floating Interest Rate Interest Rate Unrealized Notional Received Received Appreciation Amount (Paid) (Paid) (Depreciation) Termination Date Counterparty 1 ($000) (%) (%) ($000) 11/25/2022 UBSAG 3,935 2.491 (0.312) 3 207 11/25/2022 BARC 17,900 2.758 (0.312) 3 1,406 1/25/2023 WFC 3,000 3.144 (0.301) 3 311 7/25/2023 BARC 24,625 3.483 (0.301) 3 3,142 27,888 1 BARC—Barclays Bank plc. BNPSW—BNP Paribas. BOANA—Bank of America, N.A. CSFBI—Credit Suisse First Boston International. GSCM—Goldman Sachs Bank USA. JPMC—JPMorgan Chase Bank N.A. RABO—Rabobank International. UBSAG—UBS AG WFC—Wells Fargo Bank N.A. 2 Based on 1-month London InterBank Offered Rate (LIBOR) as of the most recent payment date. 3 Based on 3-month London InterBank Offered Rate (LIBOR) as of the most recent payment date. At January 31, 2013, counterparties had deposited in segregated accounts securities with a value of $82,221,000 in connection with open swap contracts. In the event of default or bankruptcy by a counterparty, the fund may sell or retain the securities, however such action may be subject to legal proceedings. E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. The fund used a tax accounting practice to treat a portion of the price of capital shares redeemed during the year as distributions from realized capital gains. Accordingly, the fund has reclassified $39,780,000 from accumulated net realized gains to paid-in capital. Realized and unrealized gains (losses) on certain of the fund’s swap contracts are treated as ordinary income (loss) for tax purposes; the effect on the fund’s income dividends to shareholders is offset by a change in principal return. Realized gains of $12,107,000 on swap contracts have been reclassified from accumulated net realized gains to undistributed net investment income. For tax purposes, at January 31, 2013, the fund had short-term and long-term capital gains of $21,533,000 and $137,476,000, respectively, available for distribution. Short-term gain distributions are treated as ordinary income dividends for tax purposes. The fund had realized losses totaling $9,123,000 through January 31, 2013, which are deferred for tax purposes and reduce the amount of tax-basis unrealized appreciation on investment securities. 65 Intermediate-Term Investment-Grade Fund At January 31, 2013, the cost of investment securities for tax purposes was $18,170,872,000. Net unrealized appreciation of investment securities for tax purposes was $1,082,125,000, consisting of unrealized gains of $1,199,097,000 on securities that had risen in value since their purchase and $116,972,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the year ended January 31, 2013, the fund purchased $10,073,252,000 of investment securities and sold $7,883,663,000 of investment securities, other than U.S. government securities and temporary cash investments. Purchases and sales of U.S. government securities were $3,281,748,000 and $2,957,230,000, respectively. The following table summarizes the fund’s options written during the year ended January 31, 2013: Premiums Number of Received Options Contracts ($000) Balance at January 31, 2012 — — Options written 7,592 3,639 Options expired (983) (392) Options closed (5,545) (2,537) Options exercised — — Options open at January 31, 2013 1,064 710 G. Capital share transactions for each class of shares were: Year Ended January 31, 2013 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 2,020,863 196,624 1,769,812 176,272 Issued in Lieu of Cash Distributions 214,777 20,876 235,243 23,548 Redeemed (2,220,137) (215,583) (1,922,825) (191,966) Net Increase (Decrease) —Investor Shares 15,503 1,917 82,230 7,854 Admiral Shares Issued 5,232,696 507,523 3,397,279 338,652 Issued in Lieu of Cash Distributions 598,470 58,119 530,032 53,052 Redeemed (2,703,317) (262,314) (2,485,626) (248,442) Net Increase (Decrease)—Admiral Shares 3,127,849 303,328 1,441,685 143,262 H. In preparing the financial statements as of January 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 66 Long-Term Investment-Grade Fund Fund Profile As of January 31, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWESX VWETX Expense Ratio 1 0.22% 0.12% 30-Day SEC Yield 4.12% 4.22% Financial Attributes Barclays Long Barclays Credit Aggregate A/Better Bond Fund Index Index Number of Bonds 475 913 8,079 Yield to Maturity (before expenses) 4.5% 4.3% 1.9% Average Coupon 6.0% 5.8% 3.5% Average Duration 13.6 years 14.0 years 5.2 years Average Effective Maturity 24.2 years 24.9 years 7.1 years Short-Term Reserves 1.5% — — Sector Diversification (% of portfolio) Finance 23.2% Foreign 1.5 Industrial 40.7 Treasury/Agency 2.5 Utilities 13.4 Other 18.7 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays Long Credit Aggregate A/Better Bond Index Index R-Squared 0.98 0.63 Beta 1.02 2.63 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) 1 - 5 Years 0.6% 5 - 10 Years 9.9 10 - 20 Years 17.4 20 - 30 Years 66.2 Over 30 Years 5.9 Distribution by Credit Quality (% of portfolio) U.S. Government 2.5% Aaa 1.5 Aa 16.1 A 52.5 Baa 23.8 Not Rated 3.6 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated May 30, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2013, the expense ratios were 0.22% for Investor Shares and 0.12% for Admiral Shares. 67 Long-Term Investment-Grade Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: January 31, 2003, Through January 31, 2013 Initial Investment of $10,000 Average Annual Total Returns Periods Ended January 31, 2013 Final Value One Five Ten of a $10,000 Year Years Years Investment Long-Term Investment-Grade Fund Investor Shares 7.39% 9.68% 7.49% $20,591 ••••• • Barclays U.S. Long Credit A or Better Bond Index 6.35 9.08 7.14 19,924 – Corporate A-Rated Debt Funds Average 4.95 5.44 4.74 15,889 Barclays U.S. Aggregate Bond Index 2.59 5.45 5.10 16,445 Corporate A-Rated Debt Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $50,000 Year Years Years Investment Long-Term Investment-Grade Fund Admiral Shares 7.49% 9.80% 7.61% $104,096 Barclays U.S. Long Credit A or Better Bond Index 6.35 9.08 7.14 99,621 Barclays U.S. Aggregate Bond Index 2.59 5.45 5.10 82,224 See Financial Highlights for dividend and capital gains information. 68 Long-Term Investment-Grade Fund Fiscal-Year Total Returns (%): January 31, 2003, Through January 31, 2013 Barclays Long Credit A/Better Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2004 5.92% 2.17% 8.09% 7.68% 2005 5.94 3.83 9.77 10.05 2006 5.27 -4.00 1.27 1.32 2007 5.74 -2.35 3.39 3.63 2008 5.85 -1.42 4.43 3.70 2009 5.75 -9.20 -3.45 -5.66 2010 6.91 10.38 17.29 17.13 2011 5.79 1.22 7.01 7.22 2012 6.29 15.68 21.97 22.56 2013 4.86 2.53 7.39 6.35 Average Annual Total Returns: Periods Ended December 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 7/9/1973 11.66% 10.01% 5.85% 1.82% 7.67% Admiral Shares 2/12/2001 11.77 10.13 5.96 1.82 7.78 69 Long-Term Investment-Grade Fund Financial Statements Statement of Net Assets—Investments Summary As of January 31, 2013 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities 1 1 United States Treasury Note/Bond 4.500% 2/15/36 130,000 164,613 1.2% 1 United States Treasury Note/Bond 3.000%–3.500% 2/15/39–5/15/42 41,850 43,136 0.3% United States Treasury Strip Principal 0.000% 2/15/36 100,000 48,375 0.4% 256,124 1.9% Agency Notes † 0.6% Total U.S. Government and Agency Obligations (Cost $338,604) 2.5% Corporate Bonds Finance Banking Bank of America Corp. 5.875% 2/7/42 19,635 23,834 0.2% Bank of America NA 6.000% 10/15/36 52,750 63,496 0.5% Bank One Corp. 7.625%–8.000% 7/15/25–4/29/27 81,819 110,616 0.8% Citigroup Inc. 6.625% 6/15/32 60,905 70,504 0.5% Citigroup Inc. 5.850%–8.125% 6/1/25–1/30/42 182,487 212,128 1.6% Goldman Sachs Group Inc. 6.750% 10/1/37 73,355 82,623 0.6% Goldman Sachs Group Inc. 6.125% 2/15/33 55,725 65,625 0.5% Goldman Sachs Group Inc. 6.450% 5/1/36 58,000 62,684 0.5% Goldman Sachs Group Inc. 6.250% 2/1/41 37,000 44,814 0.3% HSBC Bank USA NA 5.625%–5.875% 11/1/34–8/15/35 83,475 96,436 0.7% HSBC Holdings plc 6.800% 6/1/38 93,749 121,689 0.9% HSBC Holdings plc 6.500%–7.625% 5/17/32–9/15/37 54,800 69,541 0.5% JPMorgan Chase & Co. 6.400% 5/15/38 93,150 121,540 0.9% JPMorgan Chase & Co. 5.400%–6.000% 1/15/18–1/6/42 41,535 48,903 0.3% Merrill Lynch & Co. Inc. 6.110%–7.750% 1/29/37–5/14/38 75,605 89,802 0.7% Wachovia Bank NA 6.600% 1/15/38 61,225 80,922 0.6% Wachovia Bank NA 5.850% 2/1/37 34,350 41,447 0.3% 70 Long-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Wachovia Corp. 5.500%–6.605% 10/1/25–8/1/35 49,830 59,846 0.4% Wells Fargo Bank NA 5.950% 8/26/36 42,195 51,435 0.4% 2 Banking—Other † 229,051 1.7% 2 Brokerage † 36,152 0.3% Finance Companies General Electric Capital Corp. 6.750% 3/15/32 127,220 161,151 1.2% General Electric Capital Corp. 5.875% 1/14/38 115,955 135,816 1.0% General Electric Capital Corp. 6.875% 1/10/39 57,420 75,488 0.5% General Electric Capital Corp. 5.300%–6.250% 2/11/21–12/15/49 24,960 27,859 0.2% Insurance Berkshire Hathaway Inc. 4.500% 2/11/43 39,775 39,379 0.3% 2 New York Life Insurance Co. 5.875% 5/15/33 50,275 60,828 0.5% UnitedHealth Group Inc. 5.800% 3/15/36 50,236 59,466 0.4% UnitedHealth Group Inc. 4.375%–6.875% 6/15/37–3/15/42 110,500 130,725 1.0% 2 Insurance—Other † 570,354 4.2% Real Estate Investment Trusts † 15,829 0.1% 3,059,983 22.6% Industrial Basic Industry † 56,473 0.4% Capital Goods General Electric Co. 4.125% 10/9/42 9,925 9,797 0.1% United Technologies Corp. 4.500% 6/1/42 91,130 97,290 0.7% United Technologies Corp. 5.700%–7.500% 9/15/29–4/15/40 68,625 90,422 0.7% 2 Capital Goods—Other † 248,572 1.8% Communication Alltel Corp. 6.800%–7.875% 5/1/29–7/1/32 26,859 40,771 0.3% AT&T Inc. 5.350% 9/1/40 103,161 113,122 0.8% 2 AT&T Inc. 4.350% 6/15/45 84,348 79,980 0.6% 2 AT&T Inc. 4.300%–6.550% 9/1/37–12/15/42 127,923 147,046 1.1% France Telecom SA 8.500% 3/1/31 44,675 65,254 0.5% GTE Corp. 6.940% 4/15/28 20,000 25,994 0.2% Indiana Bell Telephone Co. Inc. 7.300% 8/15/26 20,000 25,456 0.2% Pacific Bell Telephone Co. 7.125% 3/15/26 10,000 13,184 0.1% Verizon Communications Inc. 6.400% 2/15/38 53,849 68,725 0.5% Verizon Communications Inc. 3.850%–7.350% 9/15/35–11/1/42 146,263 178,775 1.3% Verizon Global Funding Corp. 7.750% 12/1/30 29,750 42,522 0.3% Verizon Maryland Inc. 5.125% 6/15/33 12,000 12,311 0.1% Verizon Pennsylvania Inc. 8.350% 12/15/30 6,260 8,306 0.1% 2 Communication—Other † 451,500 3.3% Consumer Cyclical Wal-Mart Stores Inc. 6.200% 4/15/38 83,350 109,869 0.8% Wal-Mart Stores Inc. 5.625% 4/15/41 69,850 87,671 0.7% Wal-Mart Stores Inc. 7.550% 2/15/30 51,000 73,192 0.5% Wal-Mart Stores Inc. 4.875%–6.500% 9/1/35–10/25/40 88,644 111,131 0.8% Consumer Cyclical—Other † 538,565 4.0% Consumer Noncyclical Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 42,455 67,437 0.5% AstraZeneca plc 6.450% 9/15/37 70,480 92,301 0.7% GlaxoSmithKline Capital Inc. 6.375% 5/15/38 51,205 68,922 0.5% Merck & Co. Inc. 3.600%–6.550% 12/1/33–9/15/42 109,016 145,446 1.1% Pfizer Inc. 7.200% 3/15/39 46,000 68,128 0.5% Pharmacia Corp. 6.750% 12/15/27 28,000 37,186 0.3% 71 Long-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets 2 Roche Holdings Inc. 7.000% 3/1/39 47,905 69,913 0.5% Wyeth LLC 5.950% 4/1/37 72,150 92,864 0.7% 2 Consumer Noncyclical—Other † 1,032,147 7.6% Energy Apache Corp. 4.750% 4/15/43 68,960 71,078 0.5% Burlington Resources Finance Co. 7.400% 12/1/31 25,000 34,804 0.3% ConocoPhillips 6.500% 2/1/39 68,735 93,983 0.7% ConocoPhillips 5.900%–7.000% 3/30/29–10/15/32 33,450 42,468 0.3% ConocoPhillips Holding Co. 6.950% 4/15/29 2,660 3,642 0.0% Shell International Finance BV 6.375% 12/15/38 75,000 102,617 0.8% Tosco Corp. 7.800%–8.125% 1/1/27–2/15/30 35,000 51,054 0.4% 2 Energy—Other † 141,587 1.0% 2 Other Industrial † 36,442 0.3% Technology International Business Machines Corp. 7.000% 10/30/25 50,400 71,323 0.5% Technology—Other † 242,493 1.8% Transportation Burlington Northern Santa Fe LLC 4.375%–6.875% 12/1/27–9/1/42 54,530 63,423 0.4% 2 Transportation—Other † 52,037 0.4% 5,377,223 39.7% Utilities Electric Appalachian Power Co. 6.700% 8/15/37 50,000 64,370 0.5% Carolina Power & Light Co. 5.700% 4/1/35 7,500 8,917 0.1% Duke Energy Carolinas LLC 6.100% 6/1/37 52,400 65,972 0.5% Duke Energy Carolinas LLC 4.000%–5.300% 2/15/40–9/30/42 50,490 51,552 0.4% Duke Energy Indiana Inc. 4.200%–6.350% 10/15/35–3/15/42 22,995 25,010 0.2% Florida Power Corp. 6.750% 2/1/28 22,375 26,992 0.2% MidAmerican Energy Holdings Co. 6.125% 4/1/36 18,100 22,570 0.1% National Rural Utilities Cooperative Finance Corp. 8.000% 3/1/32 59,540 88,401 0.6% Pacific Gas & Electric Co. 3.750%–6.350% 3/1/34–8/15/42 129,909 160,110 1.2% PacifiCorp 4.100%–6.350% 8/1/36–2/1/42 94,985 119,229 0.9% Virginia Electric & Power Co. 6.000% 5/15/37 60,105 77,761 0.5% Electric—Other † 850,015 6.3% Natural Gas TransCanada PipeLines Ltd. 7.625% 1/15/39 50,300 74,307 0.6% Natural Gas—Other † 132,720 1.0% 1,767,926 13.1% Total Corporate Bonds (Cost $8,722,761) 75.4% 2 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $190,422) † 1.5% Taxable Municipal Bonds American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.270% 2/15/50 59,240 67,940 0.5% Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.918% 4/1/40 50,115 67,584 0.5% 72 Long-Term Investment-Grade Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263%–7.043% 4/1/30–4/1/50 62,795 84,149 0.6% California GO 7.300% 10/1/39 109,045 152,092 1.1% California GO 7.600% 11/1/40 73,985 109,964 0.8% California GO 7.550% 4/1/39 56,175 81,124 0.6% California GO 7.500%–7.625% 4/1/34–3/1/40 67,615 96,889 0.7% Illinois GO 5.100% 6/1/33 194,445 191,009 1.4% Illinois GO 4.950%–5.877% 3/1/19–6/1/23 20,595 23,317 0.2% Los Angeles CA Unified School District GO 6.758% 7/1/34 64,235 85,643 0.6% 3 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 50,002 64,422 0.5% New Jersey Turnpike Authority Revenue 7.102% 1/1/41 66,915 94,024 0.7% New Jersey Turnpike Authority Revenue 7.414% 1/1/40 57,834 83,977 0.6% New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 66,455 94,682 0.7% Port Authority of New York & New Jersey Revenue 4.458%–6.040% 12/1/24–10/1/62 140,330 156,742 1.2% President & Fellows of Harvard College Massachusetts GO 6.300% 10/1/37 60,993 70,521 0.5% State of California 6.509% 4/1/39 28,365 32,371 0.3% Taxable Municipal Bonds—Other † 909,992 6.7% Total Taxable Municipal Bonds (Cost $2,151,887) 18.2% Temporary Cash Investments Repurchase Agreements Bank of America Securities, LLC (Dated 1/31/13, Repurchase Value $2,800,000, collateralized by Federal National Mortgage Assn. 2.491%, 5/1/42) 0.160% 2/1/13 2,800 2,800 0.0% Bank of Montreal (Dated 1/31/13, Repurchase Value $100,000,000, collateralized by U.S. Treasury Note/Bond 0.750%–1.250%, 9/15/13–4/15/14) 0.160% 2/1/13 100,000 100,000 0.7% Citigroup Global Markets Inc. (Dated 1/31/13, Repurchase Value $100,000,000, collateralized by U.S. Treasury Note/Bond 1.250%–2.750%, 4/30/15–8/15/42) 0.130% 2/1/13 100,000 100,000 0.8% 202,800 1.5% Total Temporary Cash Investments (Cost $202,800) 1.5% Total Investments (Cost $11,606,474) 99.1% 73 Long-Term Investment-Grade Fund Market Percentage Value of Net ($000) Assets Other Assets and Liabilities Other Assets 235,345 1.7% Liabilities (113,928) (0.8%) 0.9% Net Assets 100.0% At January 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 11,667,577 Undistributed Net Investment Income — Accumulated Net Realized Gains 52,223 Unrealized Appreciation (Depreciation) Investment Securities 1,812,251 Swap Contracts 8,091 Net Assets Investor Shares—Net Assets Applicable to 415,782,605 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 855,457,977 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares See Note A in Notes to Financial Statements. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Securities with a value of $16,026,000 have been segregated as collateral for open swap contracts. 2 Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2013, the aggregate value of these securities was $1,061,305,000, representing 7.8% of net assets. 3 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. GO—General Obligation Bond. See accompanying Notes, which are an integral part of the Financial Statements. 74 Long-Term Investment-Grade Fund Statement of Operations Year Ended January 31, 2013 ($000) Investment Income Income Interest 606,620 Total Income 606,620 Expenses Investment Advisory Fees—Note B 2,354 The Vanguard Group—Note C Management and Administrative—Investor Shares 7,820 Management and Administrative—Admiral Shares 6,424 Marketing and Distribution—Investor Shares 904 Marketing and Distribution—Admiral Shares 1,714 Custodian Fees 85 Auditing Fees 36 Shareholders’ Reports—Investor Shares 61 Shareholders’ Reports—Admiral Shares 28 Trustees’ Fees and Expenses 30 Total Expenses 19,456 Net Investment Income 587,164 Realized Net Gain (Loss) Investment Securities Sold Futures Contracts (9,682) Swap Contracts (7,753) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 93,523 Futures Contracts (2,561) Swap Contracts 1,256 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 75 Long-Term Investment-Grade Fund Statement of Changes in Net Assets Year Ended January 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 587,164 536,123 Realized Net Gain (Loss) 190,353 203,388 Change in Unrealized Appreciation (Depreciation) 92,218 1,312,245 Net Increase (Decrease) in Net Assets Resulting from Operations 869,735 2,051,756 Distributions Net Investment Income Investor Shares (205,549) (210,721) Admiral Shares (391,179) (331,646) Realized Capital Gain 1 Investor Shares (47,712) (32,862) Admiral Shares (94,518) (54,247) Total Distributions (738,958) (629,476) Capital Share Transactions Investor Shares 23,343 3,183 Admiral Shares 1,932,737 918,204 Net Increase (Decrease) from Capital Share Transactions 1,956,080 921,387 Total Increase (Decrease) 2,086,857 2,343,667 Net Assets Beginning of Period End of Period 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $12,656,000 and $0, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. See accompanying Notes, which are an integral part of the Financial Statements. 76 Long-Term Investment-Grade Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .491 .515 .516 .517 .514 Net Realized and Unrealized Gain (Loss) on Investments .274 1.439 .117 .857 (.829) Total from Investment Operations .765 1.954 .633 1.374 (.315) Distributions Dividends from Net Investment Income (.499) (.521) (.523) (.524) (.515) Distributions from Realized Capital Gains (.116) (.083) — — — Total Distributions (.615) (.604) (.523) (.524) (.515) Net Asset Value, End of Period Total Return 1 7.39% 21.97% 7.01% 17.29% -3.45% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,429 $4,340 $3,770 $4,082 $3,471 Ratio of Total Expenses to Average Net Assets 0.22% 0.22% 0.24% 0.26% 0.23% Ratio of Net Investment Income to Average Net Assets 4.57% 5.25% 5.53% 6.01% 6.09% Portfolio Turnover Rate 21% 29% 19% 21% 24% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 77 Long-Term Investment-Grade Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .502 .525 .528 .528 .522 Net Realized and Unrealized Gain (Loss) on Investments .274 1.439 .117 .857 (.829) Total from Investment Operations .776 1.964 .645 1.385 (.307) Distributions Dividends from Net Investment Income (.510) (.531) (.535) (.535) (.523) Distributions from Realized Capital Gains (.116) (.083) — — — Total Distributions (.626) (.614) (.535) (.535) (.523) Net Asset Value, End of Period Total Return 1 7.49% 22.09% 7.14% 17.44% -3.35% Ratios/Supplemental Data Net Assets, End of Period (Millions) $9,112 $7,113 $5,340 $4,155 $2,413 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.12% 0.13% 0.13% Ratio of Net Investment Income to Average Net Assets 4.67% 5.35% 5.65% 6.14% 6.19% Portfolio Turnover Rate 21% 29% 19% 21% 24% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 78 Long-Term Investment-Grade Fund Notes to Financial Statements Vanguard Long-Term Investment-Grade Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the fund’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended January 31, 2013, the fund’s average investments in long futures contracts represented 2% of net assets, based on quarterly average aggregate settlement values. The fund had no open futures contracts at January 31, 2013. 3. Swap Contracts: The fund may invest in credit default swaps to adjust the overall credit exposure of the fund or to actively overweight or underweight credit exposure to a specific issuer or group of issuers. The fund has sold credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The fund has also purchased credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay 79 Long-Term Investment-Grade Fund the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk for all types of swaps is that a counterparty will default on its obligation to pay amounts due to the fund. Upon a counterparty default, a fund’s risk of loss, or exposure, is the amount of unrealized appreciation on the swap plus the cost of initiating a new swap with a new counterparty. The fund attempts to mitigate this risk by, among other things, performing a credit analysis of counterparties, monitoring exposure to counterparties, and requiring counterparties to post collateral to secure such exposure. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. During the year ended January 31, 2013, the fund’s average amounts of credit protection sold and credit protection purchased represented 6% and less than 1% of net assets, respectively, based on quarterly average notional amounts. 4. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2010–2013), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 6. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 7. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 80 Long-Term Investment-Grade Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company, LLP , provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. For the year ended January 31, 2013, the investment advisory fee represented an effective annual rate of 0.02% of the fund’s average net assets. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At January 31, 2013, the fund had contributed capital of $1,873,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.75% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of January 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 341,063 — Corporate Bonds — 10,205,132 — Sovereign Bonds — 203,288 — Taxable Municipal Bonds — 2,466,442 — Temporary Cash Investments — 202,800 — Swap Contracts—Assets — 9,701 — Swap Contracts—Liabilities — (1,610) — Total — 13,426,816 — 81 Long-Term Investment-Grade Fund E. Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the year ended January 31, 2013, were: Interest Rate Credit Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) Futures Contracts (9,682) — (9,682) Swap Contracts — (7,753) (7,753) Realized Net Gain (Loss) on Derivatives (9,682) (7,753) (17,435) Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts (2,561) — (2,561) Swap Contracts — 1,256 1,256 Change in Unrealized Appreciation (Depreciation) on Derivatives (2,561) 1,256 (1,305) F. At January 31, 2013, the fund had the following open swap contracts: Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) Credit Protection Sold/Moody’s Rating CDX—IG11—10yr/Baa1 2 12/20/18 GSI 198,400 2,579 1.400% 5,097 CDX—IG14—10yr/Baa1 3 6/20/20 BOANA 100,000 120 1.000% (779) CDX—IG16—10yr/Baa1 4 6/20/21 GSI 200,000 3,472 1.000% (182) CDX—IG18—10yr/Baa1 5 6/20/22 GSI 50,000 1,301 1.000% 328 CDX—IG19—10yr/Baa1 6 12/20/22 DBAG 200,000 6,506 1.000% 1,228 CDX—IG19—10yr/Baa1 6 12/20/22 BOANA 200,000 6,568 1.000% 1,291 CDX—IG19—10yr/Baa1 6 12/20/22 BOANA 300,000 9,672 1.000% 1,757 1,248,400 8,740 Credit Protection Purchased XL Capital Ltd. 12/20/13 GSI 8,500 (277) (5.000%) (649) 8,091 The notional amount represents the maximum potential amount the fund could be required to pay as a seller of credit protection if the reference entity was subject to a credit event. 1 GSI—Goldman Sachs International. BOANA—Bank of America, N.A. DBAG—Deutsche Bank AG. 2 Investment Grade Corporate Credit Default Swap Index—Version 11. 3 Investment Grade Corporate Credit Default Swap Index—Version 14. 4 Investment Grade Corporate Credit Default Swap Index—Version 16. 5 Investment Grade Corporate Credit Default Swap Index—Version 18. 6 Investment Grade Corporate Credit Default Swap Index—Version 19. 82 Long-Term Investment-Grade Fund G. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. The fund used a tax accounting practice to treat a portion of the price of capital shares redeemed during the year as distributions from realized capital gains. Accordingly, the fund has reclassified $16,398,000 from accumulated net realized gains to paid-in capital. Realized and unrealized gains (losses) on certain of the fund’s swap contracts are treated as ordinary income (loss) for tax purposes; the effect on the fund’s income dividends to shareholders is offset by a change in principal return. Realized gains of $9,564,000 on swap contracts have been reclassified from accumulated net realized gains to undistributed net investment income. For tax purposes, at January 31, 2013, the fund had short-term and long-term capital gains of $10,000 and $52,214,000, respectively, available for distribution. Short-term gain distributions are treated as ordinary income dividends for tax purposes. At January 31, 2013, the cost of investment securities for tax purposes was $11,606,474,000. Net unrealized appreciation of investment securities for tax purposes was $1,812,251,000, consisting of unrealized gains of $1,881,224,000 on securities that had risen in value since their purchase and $68,973,000 in unrealized losses on securities that had fallen in value since their purchase. H. During the year ended January 31, 2013, the fund purchased $3,448,959,000 of investment securities and sold $1,892,891,000 of investment securities, other than U.S. government securities and temporary cash investments. Purchases and sales of U.S. government securities were $904,400,000 and $761,108,000, respectively. I. Capital share transactions for each class of shares were: Year Ended January 31, 2013 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 1,097,775 102,417 1,296,248 131,084 Issued in Lieu of Cash Distributions 239,661 22,290 231,275 23,416 Redeemed (1,314,093) (122,082) (1,524,340) (153,162) Net Increase (Decrease)—Investor Shares 23,343 2,625 3,183 1,338 Admiral Shares Issued 3,167,227 293,288 1,559,029 158,874 Issued in Lieu of Cash Distributions 407,610 37,842 332,205 33,575 Redeemed (1,642,100) (152,787) (973,030) (98,666) Net Increase (Decrease)—Admiral Shares 1,932,737 178,343 918,204 93,783 J. In preparing the financial statements as of January 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 83 High-Yield Corporate Fund Fund Profile As of January 31, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWEHX VWEAX Expense Ratio 1 0.23% 0.13% 30-Day SEC Yield 4.24% 4.34% Financial Attributes Barclays Barclays Corporate Aggregate High Yield Bond Fund Index Index Number of Bonds 395 2,009 8,079 Yield to Maturity (before expenses) 5.0% 6.6% 1.9% Average Coupon 6.7% 7.8% 3.5% Average Duration 4.4 years 4.1 years 5.2 years Average Effective Maturity 4.9 years 6.7 years 7.1 years Short-Term Reserves 3.5% — — Sector Diversification (% of portfolio) Basic Industry 9.6% Capital Goods 9.9 Communication 19.7 Consumer Cyclical 12.1 Consumer Non-Cyclical 13.0 Energy 7.0 Finance 9.5 Technology 9.4 Transportation 1.3 Treasury / Agency 1.5 Utilities 7.0 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays Barclays Corporate Aggregate High Yield Bond Index Index R-Squared 0.97 0.00 Beta 0.88 0.06 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 6.4% 1 - 5 Years 46.4 5 - 10 Years 38.6 10 - 20 Years 3.7 20 - 30 Years 1.2 Over 30 Years 3.7 Distribution by Credit Quality (% of portfolio) Aaa 1.0% Baa 5.6% Ba 50.1 B 34.9 Caa 3.8 Not Rated 4.6 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated May 30, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended January 31, 2013, the expense ratios were 0.23% for Investor Shares and 0.13% for Admiral Shares. 84 High-Yield Corporate Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: January 31, 2003, Through January 31, 2013 Initial Investment of $10,000 Average Annual Total Returns Periods Ended January 31, 2013 Final Value One Five Ten of a $10,000 Year Years Years Investment High-Yield Corporate Fund Investor Shares 11.91% 8.86% 7.99% $21,572 ••••• • Barclays U.S. Corporate High Yield Bond Index 13.91 10.93 10.40 26,906 – High Yield Funds Average 12.51 8.16 8.28 22,160 Barclays U.S. Aggregate Bond Index 2.59 5.45 5.10 16,445 High Yield Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $50,000 Year Years Years Investment High-Yield Corporate Fund Admiral Shares 12.02% 8.98% 8.11% $109,067 Barclays U.S. Corporate High Yield Bond Index 13.91 10.93 10.40 134,532 Barclays U.S. Aggregate Bond Index 2.59 5.45 5.10 82,224 See Financial Highlights for dividend and capital gains information. 85 High-Yield Corporate Fund Fiscal-Year Total Returns (%): January 31, 2003, Through January 31, 2013 Barclays Corporate High Yield Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2004 8.54% 7.93% 16.47% 27.20% 2005 7.50 -0.16 7.34 8.90 2006 7.02 -3.13 3.89 4.51 2007 7.41 0.48 7.89 11.32 2008 7.13 -6.43 0.70 -0.60 2009 6.83 -23.02 -16.19 -20.67 2010 10.36 22.32 32.68 51.15 2011 8.23 5.47 13.70 16.19 2012 7.35 0.69 8.04 5.83 2013 6.76 5.15 11.91 13.91 Average Annual Total Returns: Periods Ended December 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 12/27/1978 14.36% 8.56% 7.71% 0.38% 8.09% Admiral Shares 11/12/2001 14.47 8.68 7.83 0.38 8.21 86 High-Yield Corporate Fund Financial Statements Statement of Net Assets—Investments Summary As of January 31, 2013 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 2.250% 5/31/14 92,825 95,334 0.5% United States Treasury Note/Bond 4.250% 8/15/15 75,000 82,371 0.5% United States Treasury Note/Bond 4.250% 8/15/13 56,900 58,163 0.3% Total U.S. Government and Agency Obligations (Cost $229,591) 1.3% Corporate Bonds Finance Banking Ally Financial Inc. 8.000% 3/15/20 85,950 105,504 0.6% Ally Financial Inc. 7.500%–8.300% 2/12/15–9/15/20 116,200 134,951 0.7% 1 Barclays Bank plc 6.050% 12/4/17 143,492 160,559 0.9% Barclays Bank plc 5.140% 10/14/20 39,235 40,893 0.2% 1 LBG Capital No.1 plc 7.875% 11/1/20 81,952 89,328 0.5% Royal Bank of Scotland Group plc 6.125% 12/15/22 113,600 117,038 0.6% UBS AG 7.625% 8/17/22 80,150 87,174 0.5% 1 Banking—Other † 31,940 0.2% Finance Companies Air Lease Corp. 5.625% 4/1/17 125,330 132,223 0.7% CIT Group Inc. 5.000% 8/15/22 143,280 150,802 0.8% 1 CIT Group Inc. 6.625% 4/1/18 120,655 135,134 0.7% CIT Group Inc. 5.375% 5/15/20 103,225 110,451 0.6% 1 CIT Group Inc. 4.250%–5.500% 8/15/17–2/15/19 180,690 191,643 1.1% 1 International Lease Finance Corp. 5.750%–8.750% 9/15/15–1/15/22 395,173 453,870 2.5% SLM Corp. 6.250% 1/25/16 80,090 88,151 0.5% SLM Corp. 6.000%–8.450% 1/25/17–1/25/22 141,110 162,993 0.9% 1 Finance Companies—Other † 98,079 0.5% Insurance 2 Hartford Financial Services Group Inc. 8.125% 6/15/38 94,960 109,916 0.6% 87 High-Yield Corporate Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets 1 ING US Inc. 5.500% 7/15/22 141,560 154,248 0.8% 1 Insurance—Other † 228,430 1.3% 2,783,327 15.2% Industrial Basic Industry 1 FMG Resources August 2006 Pty Ltd. 6.875% 2/1/18 78,750 81,490 0.4% 1 FMG Resources August 2006 Pty Ltd. 6.375%–7.000% 11/1/15–4/1/22 110,920 115,448 0.6% LyondellBasell Industries NV 5.000% 4/15/19 111,840 123,304 0.7% Peabody Energy Corp. 6.000%–7.875% 11/1/16–11/1/26 227,535 247,004 1.3% 1 Basic Industry—Other † 980,572 5.4% Capital Goods B/E Aerospace Inc. 5.250% 4/1/22 104,885 110,654 0.6% Case New Holland Inc. 7.875% 12/1/17 91,500 107,741 0.6% Case New Holland Inc. 7.750% 9/1/13 23,465 24,228 0.1% 1 Cemex Finance LLC 9.500% 12/14/16 113,570 121,531 0.7% 1 CNH Capital LLC 3.875%–6.250% 11/1/15–11/1/16 58,405 63,477 0.3% 1 Fibria Overseas Finance Ltd. 7.500% 5/4/20 107,711 120,098 0.7% 1 Capital Goods—Other † 955,598 5.2% Communication CCO Holdings LLC / CCO Holdings Capital Corp. 5.250%–8.125% 10/30/17–9/30/22 307,847 329,206 1.8% CSC Holdings LLC 7.625% 7/15/18 79,045 92,285 0.5% DISH DBS Corp. 6.750% 6/1/21 133,715 149,594 0.8% 1 DISH DBS Corp. 4.625%–7.875% 7/15/17–3/15/23 161,240 166,990 0.9% Hughes Satellite Systems Corp. 6.500% 6/15/19 88,991 98,446 0.5% Intelsat Jackson Holdings SA 7.250% 10/15/20 117,065 125,260 0.7% 1 Intelsat Jackson Holdings SA 7.250%–8.500% 4/1/19–4/1/21 166,377 179,406 1.0% MetroPCS Wireless Inc. 6.625% 11/15/20 75,800 80,727 0.4% 1 Quebecor Media Inc. 5.750% 1/15/23 84,210 88,825 0.5% Quebecor Media Inc. 7.750% 3/15/16 55,658 56,632 0.3% 1 Sprint Nextel Corp. 7.000% 3/1/20 155,830 180,763 1.0% 1 Sprint Nextel Corp. 9.000% 11/15/18 102,545 126,643 0.7% 1 Unitymedia Hessen GmbH & Co. KG / Unitymedia NRW GmbH 5.500% 1/15/23 46,780 48,768 0.3% 1 UPCB Finance III Ltd. 6.625% 7/1/20 83,121 88,934 0.5% 1 UPCB Finance V Ltd. 7.250% 11/15/21 40,995 45,914 0.3% 1 UPCB Finance VI Ltd. 6.875% 1/15/22 52,036 56,864 0.3% Videotron Ltd. 5.000%–9.125% 4/15/18–7/15/22 62,907 66,119 0.4% 1 Wind Acquisition Finance SA 11.750% 7/15/17 90,775 97,810 0.5% 1 Communication—Other † 1,103,978 6.0% Consumer Cyclical Caesars Entertainment Operating Co. Inc. 8.500% 2/15/20 126,000 126,630 0.7% 1 Continental Rubber Of America Corp. 4.500% 9/15/19 98,885 100,863 0.6% 1 General Motors Financial Co. Inc. 4.750% 8/15/17 97,350 102,217 0.6% Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 7.750% 8/15/20 73,000 82,307 0.4% 88 High-Yield Corporate Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 5.375%–7.875% 11/1/17–3/15/22 102,665 110,355 0.6% 1 Consumer Cyclical—Other † 1,472,858 8.0% Consumer Noncyclical ARAMARK Corp. 8.500% 2/1/15 98,490 98,859 0.5% HCA Holdings Inc. 6.250% 2/15/21 25,540 26,881 0.2% HCA Inc. 6.500% 2/15/20 136,760 152,829 0.8% HCA Inc. 4.750%–9.875% 1/15/15–6/15/25 327,001 349,197 1.9% Health Management Associates Inc. 7.375% 1/15/20 74,537 81,991 0.5% 1 IMS Health Inc. 12.500% 3/1/18 76,475 91,005 0.5% 1 Party City Holdings Inc. 8.875% 8/1/20 88,580 96,331 0.5% Warner Chilcott Co. LLC / Warner Chilcott Finance LLC 7.750% 9/15/18 123,262 132,507 0.7% 1 Consumer Noncyclical—Other † 1,013,335 5.5% Energy Concho Resources Inc. 5.500% 10/1/22 92,925 97,571 0.5% Continental Resources Inc. 5.000% 9/15/22 92,870 98,907 0.5% 1 Energy—Other † 924,868 5.1% Other Industrial † 16,526 0.1% Technology 1 First Data Corp. 4.205%–8.875% 9/24/14–1/15/21 241,077 248,905 1.4% SunGard Data Systems Inc. 7.625% 11/15/20 98,546 107,415 0.6% 1 SunGard Data Systems Inc. 6.625%–7.375% 11/15/18–11/1/19 92,420 97,184 0.5% 1 Technology—Other † 1,061,672 5.8% Transportation 1 HDTFS Inc. 5.875% 10/15/20 6,205 6,639 0.0% Hertz Corp. 6.750% 4/15/19 110,160 119,524 0.7% Hertz Corp. 7.375% 1/15/21 60,490 67,295 0.4% Transportation—Other † 21,215 0.1% 13,140,195 71.7% Utilities Electric AES Corp. 7.750%–8.000% 10/15/15–6/1/20 110,536 126,116 0.7% 1 Calpine Corp. 7.250% 10/15/17 109,007 116,092 0.6% 1 Calpine Corp. 7.500%–7.875% 2/15/21–1/15/23 70,867 77,085 0.4% DPL Inc. 7.250% 10/15/21 102,505 110,449 0.6% DPL Inc. 6.500% 10/15/16 14,550 15,241 0.1% 1 IPALCO Enterprises Inc. 5.000–7.250% 4/1/16–5/1/18 26,495 28,598 0.2% 1 Electric—Other † 96,400 0.5% Natural Gas El Paso LLC 6.500%–7.750% 6/15/17–1/15/32 155,600 178,786 1.0% Energy Transfer Equity LP 7.500% 10/15/20 76,385 87,652 0.5% 1 Kinder Morgan Finance Co. LLC 6.000% 1/15/18 45,785 50,593 0.3% Kinder Morgan Finance Co. ULC 5.700% 1/5/16 15,000 16,463 0.1% Natural Gas—Other † 228,418 1.2% 1,131,893 6.2% Total Corporate Bonds (Cost $15,732,546) 93.1% 89 High-Yield Corporate Fund Market Percentage Value • of Net Coupon Shares ($000) Assets Preferred Stocks Citigroup Capital XIII Pfd. 7.875% 5,301,250 147,958 0.8% Hartford Financial Services Group Inc. Pfd. 7.875% 3,307,200 96,306 0.6% Preferred Stocks—Other † 39,724 0.2% Total Preferred Stocks (Cost $256,397) 1.6% Other † (Cost $27,348) 0.0% Temporary Cash Investments Face Maturity Amount Coupon Date ($000) Repurchase Agreements RBC Capital Markets LLC (Dated 1/31/13, Repurchase Value $272,201,000, collateralized by Federal National Mortgage Assn. 2.500%–4.500%, 8/1/26–8/1/42) 0.150% 2/1/13 272,200 272,200 1.5% Bank of America Securities, LLC (Dated 1/31/13, Repurchase Value $230,301,000, collateralized by Federal Home Loan Mortgage Corp. 2.269%, 12/1/42, Federal National Mortgage Assn. 2.500%–3.500%, 3/1/27–12/1/42) 0.160% 2/1/13 230,300 230,300 1.2% Deutsche Bank Securities, Inc. (Dated 1/31/13, Repurchase Value $127,601,000, collateralized by Federal National Mortgage Assn. 3.500%–4.500%, 12/1/35–11/1/42) 0.170% 2/1/13 127,600 127,600 0.7% Total Temporary Cash Investments (Cost $630,100) 3.4% Total Investments (Cost $16,875,982) 99.4% Other Assets and Liabilities Other Assets 340,398 1.9% Liabilities (227,327) (1.3%) 113,071 0.6% Net Assets 100.0% 90 High-Yield Corporate Fund At January 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 17,569,884 Undistributed Net Investment Income — Accumulated Net Realized Losses (580,831) Unrealized Appreciation (Depreciation) 1,330,159 Net Assets Investor Shares—Net Assets Applicable to 916,123,177 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 2,077,237,364 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares See Note A in Notes to Financial Statements. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2013, the aggregate value of these securities was $5,298,571,000, representing 28.9% of net assets. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. See accompanying Notes, which are an integral part of the Financial Statements. 91 High-Yield Corporate Fund Statement of Operations Year Ended January 31, 2013 ($000) Investment Income Income Dividends 19,285 Interest 1,112,673 Total Income 1,131,958 Expenses Investment Advisory Fees—Note B 5,484 The Vanguard Group—Note C Management and Administrative—Investor Shares 9,942 Management and Administrative—Admiral Shares 9,391 Marketing and Distribution—Investor Shares 1,425 Marketing and Distribution—Admiral Shares 2,097 Custodian Fees 135 Auditing Fees 36 Shareholders’ Reports—Investor Shares 200 Shareholders’ Reports—Admiral Shares 65 Trustees’ Fees and Expenses 42 Total Expenses 28,817 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 92 High-Yield Corporate Fund Statement of Changes in Net Assets Year Ended January 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 1,103,141 979,675 Realized Net Gain (Loss) 362,214 139,806 Change in Unrealized Appreciation (Depreciation) 516,419 11,482 Net Increase (Decrease) in Net Assets Resulting from Operations 1,981,774 1,130,963 Distributions Net Investment Income Investor Shares (363,650) (356,672) Admiral Shares (740,281) (622,278) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (1,103,931) (978,950) Capital Share Transactions Investor Shares (154,558) 516,433 Admiral Shares 2,045,013 1,654,149 Net Increase (Decrease) from Capital Share Transactions 1,890,455 2,170,582 Total Increase (Decrease) 2,768,298 2,322,595 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $0 and $725,000. See accompanying Notes, which are an integral part of the Financial Statements. 93 High-Yield Corporate Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .372 .405 .422 .409 .430 Net Realized and Unrealized Gain (Loss) on Investments .300 .040 .300 1.000 (1.340) Total from Investment Operations .672 .445 .722 1.409 (.910) Distributions Dividends from Net Investment Income (.372) (.405) (.422) (.409) (.430) Distributions from Realized Capital Gains — Total Distributions (.372) (.405) (.422) (.409) (.430) Net Asset Value, End of Period Total Return 1 11.91% 8.04% 13.70% 32.68% -16.19% Ratios/Supplemental Data Net Assets, End of Period (Millions) $5,607 $5,476 $4,909 $5,730 $3,944 Ratio of Total Expenses to Average Net Assets 0.23% 0.23% 0.25% 0.28% 0.27% Ratio of Net Investment Income to Average Net Assets 6.25% 7.04% 7.59% 8.15% 8.33% Portfolio Turnover Rate 30% 26% 38% 32% 21% 1 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 94 High-Yield Corporate Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended January 31, Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .378 .411 .429 .415 .437 Net Realized and Unrealized Gain (Loss) on Investments .300 .040 .300 1.000 (1.340) Total from Investment Operations .678 .451 .729 1.415 (.903) Distributions Dividends from Net Investment Income (.378) (.411) (.429) (.415) (.437) Distributions from Realized Capital Gains — Total Distributions (.378) (.411) (.429) (.415) (.437) Net Asset Value, End of Period Total Return 1 12.02% 8.15% 13.84% 32.84% -16.09% Ratios/Supplemental Data Net Assets, End of Period (Millions) $12,713 $10,075 $8,320 $5,868 $3,885 Ratio of Total Expenses to Average Net Assets 0.13% 0.13% 0.13% 0.15% 0.15% Ratio of Net Investment Income to Average Net Assets 6.35% 7.14% 7.71% 8.28% 8.45% Portfolio Turnover Rate 30% 26% 38% 32% 21% 1 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 95 High-Yield Corporate Fund Notes to Financial Statements Vanguard High-Yield Corporate Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the fund’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (January 31, 2010–2013), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 5. Other: Dividend income is recorded on the ex-dividend date. Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Prior to May 23, 2012, fees assessed on redemptions of capital shares were credited to paid-in capital. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. 96 High-Yield Corporate Fund B. Wellington Management Company, llp , provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. For the year ended January 31, 2013, the investment advisory fee represented an effective annual rate of 0.03% of the fund’s average net assets. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At January 31, 2013, the fund had contributed capital of $2,472,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.99% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of January 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 235,868 — Corporate Bonds — 17,055,415 — Preferred Stocks 283,988 — — Other — — 770 Temporary Cash Investments — 630,100 — Total 283,988 17,921,383 770 E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. For tax purposes, the fund used capital loss carryforwards of $362,185,000 to offset taxable capital gains realized during the year ended January 31, 2013. At January 31, 2013, the fund had available capital loss carryforwards totaling $577,285,000 to offset future net capital gains of $167,565,000 through January 31, 2017, and $409,720,000 through January 31, 2018. At January 31, 2013, the cost of investment securities for tax purposes was $16,875,982,000. Net unrealized appreciation of investment securities for tax purposes was $1,330,159,000, consisting of unrealized gains of $1,384,532,000 on securities that had risen in value since their purchase and $54,373,000 in unrealized losses on securities that had fallen in value since their purchase. 97 High-Yield Corporate Fund F. During the year ended January 31, 2013, the fund purchased $6,882,154,000 of investment securities and sold $4,729,321,000 of investment securities, other than U.S. government securities and temporary cash investments. Purchases and sales of U.S. government securities were $0 and $69,315,000, respectively. G. Capital share transactions for each class of shares were: Year Ended January 31, 2013 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 1,420,740 239,862 1,618,946 285,030 Issued in Lieu of Cash Distributions 300,334 50,422 295,431 51,554 Redeemed 1 (1,875,632) (314,590) (1,397,944) (245,765) Net Increase (Decrease) —Investor Shares (154,558) (24,306) 516,433 90,819 Admiral Shares Issued 3,530,253 593,997 2,672,062 469,536 Issued in Lieu of Cash Distributions 499,854 83,790 414,919 72,403 Redeemed 1 (1,985,094) (330,812) (1,432,832) (251,737) Net Increase (Decrease)—Admiral Shares 2,045,013 346,975 1,654,149 290,202 1 Net of redemption fees for fiscal 2013 and 2012 of $807,000 and $3,557,000, respectively (fund totals). Effective May 23, 2012, the redemption fee was eliminated. H. In preparing the financial statements as of January 31, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 98 Report of Independent Registered Public Accounting Firm To the Trustees of Vanguard Fixed Income Securities Funds and the Shareholders of Vanguard Short-Term Investment-Grade Fund, Vanguard Intermediate-Term Investment-Grade Fund, Vanguard Long-Term Investment-Grade Fund and Vanguard High-Yield Corporate Fund: In our opinion, the accompanying statements of net assets—investments summary and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Vanguard Short-Term Investment-Grade Fund, Vanguard Intermediate-Term Investment-Grade Fund, Vanguard Long-Term Investment-Grade Fund and Vanguard High-Yield Corporate Fund (constituting separate portfolios of Vanguard Fixed Income Securities Funds, hereafter referred to as the “Funds”) at January 31, 2013, the results of each of their operations for the year then ended, the changes in each of their net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Funds’ management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at January 31, 2013 by correspondence with the custodians and brokers and by agreement to the underlying ownership records of the transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Philadelphia, Pennsylvania March 15, 2013 Special 2012 tax information (unaudited) for Vanguard Short-Term Investment-Grade Fund This information for the fiscal year ended January 31, 2013, is included pursuant to provisions of the Internal Revenue Code. The fund distributed $147,900,000 as capital gain dividends (from net long-term capital gains) to shareholders during the fiscal year. For nonresident alien shareholders, 100% of short-term capital gain dividends distributed by the fund are qualified short-term capital gains. For nonresident alien shareholders, 67.8% of income dividends are interest-related dividends. 99 Special 2012 tax information (unaudited) for Vanguard Intermediate-Term Investment-Grade Fund This information for the fiscal year ended January 31, 2013, is included pursuant to provisions of the Internal Revenue Code. The fund distributed $313,410,000 as capital gain dividends (from net long-term capital gains) to shareholders during the fiscal year. For nonresident alien shareholders, 100% of short-term capital gain dividends distributed by the fund are qualified short-term capital gains. For nonresident alien shareholders, 76.1% of income dividends are interest-related dividends. Special 2012 tax information (unaudited) for Vanguard Long-Term Investment-Grade Fund This information for the fiscal year ended January 31, 2013, is included pursuant to provisions of the Internal Revenue Code. The fund distributed $144,679,000 as capital gain dividends (from net long-term capital gains) to shareholders during the fiscal year. For nonresident alien shareholders, 100% of short-term capital gain dividends distributed by the fund are qualified short-term capital gains. For nonresident alien shareholders, 70.6% of income dividends are interest-related dividends. Special 2012 tax information (unaudited) for Vanguard High-Yield Corporate Fund This information for the fiscal year ended January 31, 2013, is included pursuant to provisions of the Internal Revenue Code. For nonresident alien shareholders, 81.1% of income dividends are interest-related dividends. About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. Six Months Ended January 31, 2013 Beginning Ending Expenses Account Value Account Value Paid During 7/31/2012 1/31/2013 Period Based on Actual Fund Return Short-Term Investment-Grade Fund Investor Shares $1,000.00 $1,015.23 $1.02 Admiral Shares 1,000.00 1,015.74 0.51 Institutional Shares 1,000.00 1,015.89 0.36 Intermediate-Term Investment-Grade Fund Investor Shares $1,000.00 $1,016.28 $1.02 Admiral Shares 1,000.00 1,016.79 0.51 Long-Term Investment-Grade Fund Investor Shares $1,000.00 $986.36 $1.10 Admiral Shares 1,000.00 986.86 0.60 High-Yield Corporate Fund Investor Shares $1,000.00 $1,058.44 $1.19 Admiral Shares 1,000.00 1,058.97 0.67 Six Months Ended January 31, 2013 Beginning Ending Expenses Account Value Account Value Paid During 7/31/2012 1/31/2013 Period Based on Hypothetical 5% Yearly Return Short-Term Investment-Grade Fund Investor Shares $1,000.00 $1,024.20 $1.02 Admiral Shares 1,000.00 1,024.70 0.51 Institutional Shares 1,000.00 1,024.85 0.36 Intermediate-Term Investment-Grade Fund Investor Shares $1,000.00 $1,024.20 $1.02 Admiral Shares 1,000.00 1,024.70 0.51 Long-Term Investment-Grade Fund Investor Shares $1,000.00 $1,024.10 $1.12 Admiral Shares 1,000.00 1,024.60 0.61 High-Yield Corporate Fund Investor Shares $1,000.00 $1,024.05 $1.17 Admiral Shares 1,000.00 1,024.55 0.66 The calculations are based on expenses incurred in the most recent six-month period. The funds’ annualized six-month expense ratios for that period are: for the Short-Term Investment-Grade Fund, 0.20% for Investor Shares, 0.10% for Admiral Shares, and 0.07% for Institutional Shares; for the Intermediate-Term Investment-Grade Fund, 0.20% for Investor Shares and 0.10% for Admiral Shares; for the Long-Term Investment-Grade Fund, 0.22% for Investor Shares and 0.12% for Admiral Shares; for the High-Yield Corporate Fund, 0.23% for Investor Shares and 0.13% for Admiral Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Average Coupon. The average interest rate paid on the fixed income securities held by a fund. It is expressed as a percentage of face value. Average Duration. An estimate of how much the value of the bonds held by a fund will fluctuate in response to a change in interest rates. To see how the value could change, multiply the average duration by the change in rates. If interest rates rise by 1 percentage point, the value of the bonds in a fund with an average duration of five years would decline by about 5%. If rates decrease by a percentage point, the value would rise by 5%. Average Effective Maturity. The average length of time until fixed income securities held by a fund reach maturity and are repaid, taking into consideration the possibility that the issuer may call the bond before its maturity date. The figure reflects the proportion of fund assets represented by each security; it also reflects any futures contracts held. In general, the longer the average effective maturity, the more a fund’s share price will fluctuate in response to changes in market interest rates. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Credit Quality. Credit-quality ratings are measured on a scale that generally ranges from AAA (highest) to D (lowest). “Not Rated” is used to classify securities for which a rating is not available. U.S. Treasury, U.S. Agency, and U.S. Agency mortgage-backed securities appear under “U.S. Government.” For this report, credit-quality ratings are obtained from Moody’s and S&P, and the higher rating for each issue is used. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Yield to Maturity. The rate of return an investor would receive if the fixed income securities held by a fund were held to their maturity dates. This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New York and of the National Constitution Center; Chair IndependentTrustees of the U. S. Presidential Commission for the Study of Bioethical Issues. Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal JoAnn Heffernan Heisen Occupation(s) During the Past Five Years: Executive Born 1950. Trustee Since July 1998. Principal Chief Staff and Marketing Officer for North America Occupation(s) During the Past Five Years: Corporate and Corporate Vice President (retired 2008) of Xerox Vice President and Chief Global Diversity Officer Corporation (document management products and (retired 2008) and Member of the Executive services); Executive in Residence and 2010 Committee (1997–2008) of Johnson & Johnson Distinguished Minett Professor at the Rochester (pharmaceuticals/medical devices/consumer Institute of Technology; Director of SPX Corporation products); Director of Skytop Lodge Corporation (multi-industry manufacturing), the United Way of (hotels), the University Medical Center at Princeton, Rochester, Amerigroup Corporation (managed health the Robert Wood Johnson Foundation, and the Center care), the University of Rochester Medical Center, for Talent Innovation; Member of the Advisory Board Monroe Community College Foundation, and North of the Maxwell School of Citizenship and Public Affairs Carolina A&T University. at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm and Haas Co. Inc. (industrial machinery); Director of SKF AB (chemicals); Director of Tyco International, Ltd. (industrial machinery), Hillenbrand, Inc. (specialized (diversified manufacturing and services), Hewlett- consumer services), the Lumina Foundation for Packard Co. (electronic computer manufacturing), Education, and Oxfam America; Chairman of the Executive Officers Advisory Council for the College of Arts and Letters and Member of the Advisory Board to the Kellogg Glenn Booraem Institute for International Studies at the University Born 1967. Controller Since July 2010. Principal of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Occupation(s) During the Past Five Years: Chairman, Vanguard Senior ManagementTeam President, and Chief Executive Officer of NACCO Mortimer J. Buckley Chris D. McIsaac Industries, Inc. (housewares/lignite) and of Hyster-Yale Kathleen C. Gubanich Michael S. Miller Materials Handling, Inc. (forklift trucks); Director of Paul A. Heller James M. Norris the National Association of Manufacturers; Chairman Martha G. King Glenn W. Reed of the Board of University Hospitals of Cleveland; Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor John J. Brennan Peter F. Volanakis Chairman, 1996–2009 Born 1955. Trustee Since July 2009. Principal Chief Executive Officer and President, 1996–2008 Occupation(s) During the Past Five Years: President and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Director Founder of SPX Corporation (multi-industry manufacturing); John C. Bogle Overseer of the Amos Tuck School of Business Chairman and Chief Executive Officer, 1974–1996 Administration at Dartmouth College; Advisor to the Norris Cotton Cancer Center. 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 CFA ® is a trademark owned by CFA Institute. Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q390 032013 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (12.6%) U.S. Government Securities (12.5%) United States Treasury Note/Bond 1.750% 4/15/13 100,000 100,328 United States Treasury Note/Bond 0.375% 6/30/13 114,826 114,951 United States Treasury Note/Bond 2.000% 11/30/13 200,000 203,032 United States Treasury Note/Bond 1.250% 2/15/14 24,760 25,035 United States Treasury Note/Bond 0.750% 6/15/14 55,226 55,631 United States Treasury Note/Bond 0.250% 9/15/14 60,000 60,019 United States Treasury Note/Bond 0.375% 11/15/14 150,000 150,351 United States Treasury Note/Bond 2.625% 12/31/14 265,000 276,967 United States Treasury Note/Bond 0.250% 1/31/15 1,363,000 1,362,578 1,2 United States Treasury Note/Bond 2.250% 1/31/15 250,000 259,845 United States Treasury Note/Bond 2.375% 2/28/15 180,000 187,763 United States Treasury Note/Bond 0.375% 3/15/15 63,500 63,619 United States Treasury Note/Bond 2.500% 3/31/15 280,000 293,387 United States Treasury Note/Bond 0.375% 4/15/15 187,712 188,035 United States Treasury Note/Bond 0.250% 5/15/15 364,885 364,429 United States Treasury Note/Bond 2.125% 5/31/15 40,000 41,675 United States Treasury Note/Bond 0.375% 6/15/15 357,021 357,467 United States Treasury Note/Bond 0.250% 7/15/15 63,800 63,671 United States Treasury Note/Bond 1.250% 8/31/15 363 371 United States Treasury Note/Bond 0.375% 1/15/16 230,500 230,320 United States Treasury Note/Bond 0.875% 11/30/16 1,000 1,010 United States Treasury Note/Bond 0.625% 5/31/17 55,255 55,031 United States Treasury Note/Bond 0.750% 6/30/17 300,000 300,093 United States Treasury Note/Bond 0.875% 1/31/18 354,725 354,615 United States Treasury Note/Bond 1.500% 8/31/18 50,000 51,297 United States Treasury Note/Bond 1.000% 8/31/19 188,000 184,680 5,346,200 Conventional Mortgage-Backed Securities (0.0%) 3,4 Fannie Mae Pool 6.000% 12/1/16–5/1/17 4,585 4,857 3,4 Fannie Mae Pool 6.500% 9/1/16 3,647 3,907 3,4 Fannie Mae Pool 7.500% 3/1/15 8 8 3,4 Freddie Mac Gold Pool 6.000% 3/1/17–4/1/17 2,547 2,711 11,483 Nonconventional Mortgage-Backed Securities (0.1%) Fannie Mae Pool 2.125% 12/1/32 851 877 Fannie Mae Pool 2.250% 6/1/33 5,403 5,774 Fannie Mae Pool 2.310% 7/1/32 678 727 Fannie Mae Pool 2.335% 5/1/33 5,058 5,405 Fannie Mae Pool 2.370% 9/1/32 125 135 Fannie Mae Pool 2.819% 2/1/37 2,017 2,183 Fannie Mae Pool 2.875% 9/1/32 377 400 Fannie Mae Pool 2.885% 8/1/37 711 755 Fannie Mae Pool 2.902% 8/1/33 1,677 1,719 Fannie Mae Pool 2.910% 8/1/33 4,724 4,982 Fannie Mae Pool 2.925% 7/1/33 6,098 6,315 Fannie Mae Pool 3.018% 5/1/33 1,091 1,173 Freddie Mac Non Gold Pool 2.375% 8/1/32 2,337 2,465 Freddie Mac Non Gold Pool 2.482% 9/1/32 763 838 Freddie Mac Non Gold Pool 2.864% 8/1/37 2,838 2,978 Freddie Mac Non Gold Pool 2.931% 1/1/33 671 734 Freddie Mac Non Gold Pool 2.970% 10/1/32 684 733 Freddie Mac Non Gold Pool 3.018% 9/1/32 1,213 1,251 Freddie Mac Non Gold Pool 3.086% 2/1/33–8/1/33 2,076 2,203 41,647 Total U.S. Government and Agency Obligations (Cost $5,394,195) 5,399,330 Asset-Backed/Commercial Mortgage-Backed Securities (18.9%) 4 Ally Auto Receivables Trust 2010-2 2.090% 5/15/15 49,000 49,537 4,6 Ally Auto Receivables Trust 2010-3 2.690% 2/15/17 18,850 19,345 1 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 Ally Auto Receivables Trust 2010-4 1.350% 12/15/15 15,000 15,115 4 Ally Auto Receivables Trust 2011-1 2.230% 3/15/16 70,500 71,926 4 Ally Auto Receivables Trust 2012-1 1.210% 7/15/16 14,300 14,481 4 Ally Auto Receivables Trust 2012-SN1 0.700% 12/21/15 11,450 11,461 4,6 Ally Master Owner Trust Series 2010-2 4.250% 4/15/17 2,600 2,791 4,6 Ally Master Owner Trust Series 2010-2 4.590% 4/15/17 15,500 16,623 4,6 Ally Master Owner Trust Series 2010-3 3.470% 4/15/15 20,545 20,645 4,6 Ally Master Owner Trust Series 2010-3 3.870% 4/15/15 10,900 10,952 5 Ally Master Owner Trust Series 2010-4 1.276% 8/15/17 64,150 65,176 5,6 Ally Master Owner Trust Series 2010-4 1.756% 8/15/17 39,172 39,921 5,6 Ally Master Owner Trust Series 2010-4 2.156% 8/15/17 29,770 30,302 4 Ally Master Owner Trust Series 2012-3 1.210% 6/15/17 54,000 54,348 4 Ally Master Owner Trust Series 2012-5 1.540% 9/15/19 78,200 78,421 5 American Express Credit Account Secured Note Trust 2012-1 0.476% 1/15/20 48,500 48,682 5 American Express Credit Account Secured Note Trust 2012-4 0.446% 5/15/20 101,400 101,619 5 American Express Credit Account Secured Note Trust 2012-4 0.756% 5/15/20 27,755 27,795 4,6 Americold 2rust Series 2010-ART 4.954% 1/14/29 9,520 10,793 4,6 Americold 2rust Series 2010-ART 6.811% 1/14/29 9,230 11,180 4 AmeriCredit Automobile Receivables Trust 1.570% 1/8/19 3,200 3,191 5 AmeriCredit Automobile Receivables Trust 2008-1 5.208% 1/6/15 6,846 6,869 5 AmeriCredit Automobile Receivables Trust 2008-2 5.208% 4/6/15 12,131 12,214 4 AmeriCredit Automobile Receivables Trust 2012-1 1.230% 9/8/16 7,400 7,459 5,6 Arkle Master Issuer plc Series 2010-1 1.561% 5/17/60 26,540 27,028 5,6 Arran Residential Mortgages Funding 2010-1 plc 1.710% 5/16/47 20,640 21,003 5,6 Arran Residential Mortgages Funding 2011-1 plc 1.761% 11/19/47 49,030 49,903 6 Australia & New Zealand Banking Group Ltd. 2.400% 11/23/16 30,060 31,623 5 BA Credit Card Trust 2007-A4 0.246% 11/15/19 36,370 36,046 Banc of America Commercial Mortgage Trust 2007-2 5.634% 4/10/49 23,534 27,279 4 Banc of America Funding 2006-H Trust 3.115% 9/20/46 34,128 24,852 4 Banc of America Mortgage 2003-F Trust 3.134% 7/25/33 2,162 2,193 4,6 Banc of America Re-Remic Trust Series 2011-PARK 2.959% 12/10/30 4,900 4,951 4 Bank of America Mortgage 2002-J Trust 3.789% 9/25/32 24 24 5,6 Bank of America Student Loan Trust 2010-1A 1.101% 2/25/43 53,690 54,237 6 Bank of Montreal 2.625% 1/25/16 33,400 35,306 4,6 Bank of Montreal 1.950% 1/30/18 46,330 48,098 6 Bank of Nova Scotia 2.150% 8/3/16 44,100 46,192 6 Bank of Nova Scotia 1.950% 1/30/17 16,300 16,929 6 Bank of Nova Scotia 1.750% 3/22/17 11,057 11,368 5 Bank One Issuance Trust Series 2004-C2 1.006% 2/15/17 6,600 6,621 4,6 Beacon Container Finance LLC 2012-1A 3.720% 9/20/27 17,210 17,947 4 Bear Stearns ARM Trust 2006-4 2.839% 10/25/36 44,089 32,610 4 Bear Stearns ARM Trust 2007-3 3.100% 5/25/47 34,438 27,805 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.717% 6/11/40 14,563 17,031 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR18 5.613% 6/11/50 4,452 4,524 5,6 BMW Floorplan Master Owner Trust 2012-1A 0.606% 9/15/17 93,500 93,788 4 BMW Vehicle Owner Trust 2011-A 1.030% 2/26/18 3,500 3,531 5 Brazos Higher Education Authority Inc. Series 2005-3 0.510% 6/25/26 15,150 14,263 5 Brazos Higher Education Authority Inc. Series 2010-1 1.212% 5/25/29 41,440 42,156 5 Brazos Higher Education Authority Inc. Series 2011-1 1.112% 2/25/30 48,400 48,990 4,6 CAL Funding II Ltd. Series 2012-1A 3.470% 10/25/27 9,068 9,276 6 Canadian Imperial Bank of Commerce 2.750% 1/27/16 37,100 39,358 4 Capital Auto Receivables Asset Trust 2013-1 0.970% 1/22/18 18,000 17,982 4 Capital Auto Receivables Asset Trust 2013-1 1.290% 4/20/18 5,600 5,587 4 Capital Auto Receivables Asset Trust 2013-1 1.740% 10/22/18 5,420 5,406 5 Capital One Multi-asset Execution Trust 2003-C3 2.456% 7/15/16 33,411 33,714 5 Capital One Multi-asset Execution Trust 2004-C2 1.256% 12/15/16 2,940 2,941 5 Capital One Multi-asset Execution Trust 2005-A9 0.296% 8/15/18 5,500 5,489 5 Capital One Multi-asset Execution Trust 2006-A11 0.296% 6/17/19 36,860 36,672 5 Capital One Multi-asset Execution Trust 2007-A1 0.256% 11/15/19 27,690 27,499 2 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) 5 Capital One Multi-asset Execution Trust 2007-A2 0.286% 12/16/19 258,350 256,748 5 Capital One Multi-asset Execution Trust 2007-A5 0.246% 7/15/20 144,145 142,594 5,6 Cards II Trust 2012-4A 0.656% 9/15/17 27,040 27,074 4 CarMax Auto Owner Trust 2010-2 2.040% 10/15/15 29,000 29,468 4 CarMax Auto Owner Trust 2012-3 0.790% 4/16/18 19,500 19,470 4 CD 2007-CD4 Commercial Mortgage Trust 5.205% 12/11/49 12,749 12,746 4 CenterPoint Energy Transition Bond Co. IV, LLC 2012-1 2.161% 10/15/21 21,400 22,221 6 CFCRE Commercial Mortgage Securities Trust Series 2011-c1 5.548% 4/15/44 3,100 3,427 6 cfcre commercial mortgage securities trust series 2011-c2 5.560% 12/15/47 10,045 12,067 5 chase issuance trust 2007-c1 0.666% 4/15/19 30,600 30,243 5 Chase Issuance Trust 2012-A10 0.466% 12/16/19 117,000 117,151 5 Chase Issuance Trust 2012-A2 0.476% 5/15/19 97,200 97,475 4 Chase Issuance Trust 2012-A3 0.790% 6/15/17 102,400 102,868 Chase Issuance Trust 2012-A7 2.160% 9/16/24 27,775 27,263 4 CHL Mortgage Pass-Through Trust 2003-HYB3 2.962% 11/19/33 3,135 3,131 4 CHL Mortgage Pass-Through Trust 2006-HYB1 2.725% 3/20/36 18,428 13,650 4 CHL Mortgage Pass-Through Trust 2007-HYB2 2.957% 2/25/47 22,737 16,144 4 Chrysler Financial Auto Securitization Trust 2010-A 3.520% 8/8/16 26,000 26,160 4,6 CIT Equipment Collateral 2012-VT1 1.100% 8/22/16 25,300 25,401 5 Citibank Credit Card Issuance Trust 2005-C2 0.675% 3/24/17 4,380 4,361 5 Citibank Credit Card Issuance Trust 2006-A7 0.368% 12/17/18 31,075 30,903 5 Citibank Credit Card Issuance Trust 2006-A8 0.344% 12/17/18 64,625 64,209 5 Citibank Credit Card Issuance Trust 2006-C1 0.605% 2/20/15 32,725 32,723 4 Citibank Credit Card Issuance Trust 2007-A8 5.650% 9/20/19 24,075 28,899 5 Citibank Credit Card Issuance Trust 2008-A7 1.580% 5/20/20 61,200 64,639 4 Citibank Credit Card Issuance Trust 2009-A4 4.900% 6/23/16 32,000 33,934 4,6 Citibank Omni Master Trust 2009-A13 5.350% 8/15/18 77,575 83,105 5,6 Citibank Omni Master Trust 2009-A14A 2.956% 8/15/18 134,245 139,319 4,6 Citibank Omni Master Trust 2009-A17 4.900% 11/15/18 139,312 149,659 4,6 CitiFinancial Auto Issuance Trust 2009-1 3.150% 8/15/16 9,616 9,670 4 Citigroup Commercial Mortgage Trust 2012-GC8 3.024% 9/10/45 4,050 4,171 4,6 Citigroup Commercial Mortgage Trust 2012-GC8 3.683% 9/10/45 2,100 2,222 4 Citigroup Mortgage Loan Trust 2007-AR8 2.865% 7/25/37 2,037 1,628 4,6 CLI Funding LLC 2011-1A 4.500% 3/18/26 10,688 10,801 4 CNH Equipment Trust 2010-B 1.740% 1/17/17 75,500 76,407 4 CNH Equipment Trust 2010-C 1.750% 5/16/16 57,000 57,852 4 CNH Equipment Trust 2011-B 1.290% 9/15/17 3,200 3,244 COBALT CMBS Commercial Mortgage Trust 2007-C2 5.484% 4/15/47 24,600 28,177 4 COMM 2006-C8 Mortgage Trust 5.306% 12/10/46 36,900 41,734 4 COMM 2007-C9 Mortgage Trust 5.800% 12/10/49 1,588 1,588 4 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 2,925 3,042 4 COMM 2012-CCRE2 Mortgage Trust 3.791% 8/15/45 4,100 4,373 4 COMM 2012-CCRE3 Mortgage Trust 2.822% 11/15/45 5,300 5,365 4 COMM 2012-CCRE4 Mortgage Trust 2.853% 10/15/45 2,880 2,915 4 COMM 2012-CCRE5 Mortgage Trust 2.771% 12/10/45 2,640 2,650 6 Commonwealth Bank of Australia 2.250% 3/16/17 50,220 52,265 6 Credit Suisse AG 1.625% 3/6/15 20,300 20,704 4 Credit Suisse Commercial Mortgage Trust Series 2006-C3 5.786% 6/15/38 12,125 13,686 4 Credit Suisse Commercial Mortgage Trust Series 2007-C5 5.589% 9/15/40 5,332 5,342 4,6 Cronos Containers Program Ltd. 2012-2A 3.810% 9/18/27 17,110 17,726 5 Discover Card Execution Note Trust 2010-A2 0.786% 3/15/18 156,400 158,069 5 Discover Card Execution Note Trust 2012-A4 0.576% 11/15/19 87,500 88,049 4 Discover Card Execution Note Trust 2012-A6 1.670% 1/18/22 114,300 113,931 4,6 Dominos Pizza Master Issuer LLC 2012-1A 5.216% 1/25/42 31,678 35,569 4 Dryrock Issuance Trust Series 2012-2 0.640% 8/15/18 13,500 13,480 4,6 Enterprise Fleet Financing LLC Series 2011-2 1.430% 10/20/16 31,733 31,880 4,6 Enterprise Fleet Financing LLC Series 2011-2 1.900% 10/20/16 12,300 12,499 4,6 Enterprise Fleet Financing LLC Series 2011-3 2.100% 5/20/17 12,201 12,458 4,6 Enterprise Fleet Financing LLC Series 2012-2 0.720% 4/20/18 31,500 31,508 3 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4,6 Enterprise Fleet Financing LLC Series 2012-2 0.930% 4/20/18 10,300 10,298 4 First Horizon Mortgage Pass-Through Trust 2006-AR3 2.065% 11/25/36 15,057 11,703 First Horizon Mortgage Pass-Through Trust 2006-AR4 2.576% 1/25/37 35,183 27,502 4,6 Fontainebleau Miami Beach Trust 2012-FBLU 2.887% 5/5/27 5,070 5,203 4 Ford Credit Auto Lease Trust 2011-B 1.420% 1/15/15 15,000 15,166 4 Ford Credit Auto Lease Trust 2012-A 1.030% 4/15/15 23,870 24,040 4,6 Ford Credit Auto Lease Trust 2012-B 1.100% 12/15/15 10,050 10,063 4 Ford Credit Auto Owner Trust 2010-A 3.220% 3/15/16 6,040 6,226 4 Ford Credit Auto Owner Trust 2012-A 1.150% 6/15/17 9,750 9,876 4 Ford Credit Floorplan Master Owner Trust 1.370% 1/15/18 25,699 25,661 4 Ford Credit Floorplan Master Owner Trust 1.820% 1/15/18 9,660 9,647 5,6 Ford Credit Floorplan Master Owner Trust A Series 2010-3 1.906% 2/15/17 105,517 108,576 4,6 Ford Credit Floorplan Master Owner Trust A Series 2010-3 4.200% 2/15/17 22,356 23,924 4,6 Ford Credit Floorplan Master Owner Trust A Series 2010-3 4.990% 2/15/17 21,000 22,579 4 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 26,800 27,560 4 Ford Credit Floorplan Master Owner Trust A Series 2012-4 0.940% 9/15/16 12,100 12,104 4 Ford Credit Floorplan Master Owner Trust A Series 2012-4 1.390% 9/15/16 28,200 28,322 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.490% 9/15/19 116,300 116,783 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.690% 9/15/19 7,200 7,214 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 2.140% 9/15/19 8,650 8,668 5 GE Capital Credit Card Master Note Trust Series 2011-2 1.206% 5/15/19 50,270 50,818 4 GE Capital Credit Card Master Note Trust Series 2012-2 2.220% 1/15/22 72,000 74,298 4 GE Capital Credit Card Master Note Trust Series 2012-6 1.360% 8/17/20 98,000 98,789 5 GE Dealer Floorplan Master Note Trust Series 2011-1 0.805% 7/20/16 8,500 8,542 5 GE Dealer Floorplan Master Note Trust Series 2012-1 0.775% 2/20/17 43,600 43,850 5 GE Dealer Floorplan Master Note Trust Series 2012-2 0.955% 4/22/19 48,100 48,626 5 GE Dealer Floorplan Master Note Trust Series 2012-4 0.645% 10/20/17 25,000 25,040 4 GMACM Mortgage Loan Trust 2005-AR6 3.634% 11/19/35 6,526 5,904 4,6 Golden Credit Card Trust 2012-2A 1.770% 1/15/19 83,300 85,647 5,6 Golden Credit Card Trust 2012-3A 0.656% 7/17/17 60,000 60,333 5 Granite Master Issuer plc Series 2007-1 0.345% 12/20/54 8,509 8,400 5 Granite Master Issuer plc Series 2007-2 0.286% 12/17/54 2,858 2,819 4,6 Great America Leasing Receivables 2011-1 2.340% 4/15/16 19,525 19,870 4 Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust 2005-GG5 5.224% 4/10/37 9,600 10,597 4 Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust 2006-GG7 5.867% 7/10/38 20,000 22,754 GS Mortgage Securities Trust 2006-GG6 5.553% 4/10/38 26,869 29,968 6 GS Mortgage Securities Trust 2010-C2 5.227% 12/10/43 3,530 3,961 4,6 GS Mortgage Securities Trust 2011-ALF 3.215% 2/10/21 14,370 14,588 4,6 GS Mortgage Securities Trust 2011-ALF 3.563% 2/10/21 5,025 5,094 4,6 GS Mortgage Securities Trust 2011-GC3 5.543% 3/10/44 2,280 2,583 6 GS Mortgage Securities Trust 2012-ALOHA 3.551% 4/10/34 10,650 11,353 4,6 GS Mortgage Securities Trust 2012-BWTR 2.954% 11/5/34 7,325 7,349 4,6 GS Mortgage Securities Trust 2012-GC6 4.948% 1/10/45 1,000 1,161 4 GS Mortgage Securities Trust 2012-GCJ7 3.377% 5/10/45 2,400 2,554 4 Harley-Davidson Motorcycle Trust 2010-1 1.530% 9/15/15 28,400 28,595 4 Harley-Davidson Motorcycle Trust 2011-1 1.310% 3/15/17 5,800 5,862 4,6 Hertz Vehicle Financing LLC 1.830% 8/25/19 80,200 80,163 4,6 Hertz Vehicle Financing LLC 2009-2A 5.290% 3/25/16 15,250 16,560 4,6 Hertz Vehicle Financing LLC 2010-1A 3.740% 2/25/17 61,900 66,728 4,6 Hertz Vehicle Financing LLC 2011-1A 3.290% 3/25/18 41,500 44,613 4 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) 5,6 Holmes Master Issuer plc 2011-3A 1.854% 10/21/54 15,688 15,958 4,6 Hyundai Auto Lease Securitization Trust 2011-A 1.120% 11/15/16 6,920 6,977 4,6 Hyundai Auto Lease Securitization Trust 2012-A 1.050% 4/17/17 22,000 22,212 4 Hyundai Auto Receivables Trust 2009-A 3.150% 3/15/16 25,170 25,553 4 Hyundai Auto Receivables Trust 2012-B 1.950% 10/15/18 8,100 8,288 4,6 Icon Brands Holdings LLC 2012-1 4.229% 1/25/43 19,500 19,995 5 Illinois Student Assistance Commission Series 2010-1 1.351% 4/25/22 34,583 35,014 4 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP1 4.625% 3/15/46 4,003 4,006 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP9 5.298% 5/15/47 14,532 14,918 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP11 5.797% 6/15/49 27,293 27,475 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.827% 2/15/51 18,375 18,492 4,6 JP Morgan Chase Commercial Mortgage Securities Trust 2009-IWST 5.633% 12/5/27 24,650 29,090 4,6 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C1 4.608% 6/15/43 2,300 2,573 4,6 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 3.616% 11/15/43 3,300 3,618 4,6 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 4.070% 11/15/43 3,140 3,502 6 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 5.526% 11/15/43 6,225 7,121 6 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 5.526% 11/15/43 7,100 7,971 4,6 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.388% 2/15/46 17,600 19,761 6 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C5 5.314% 8/15/46 4,100 4,917 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829% 10/15/45 2,950 2,987 4,6 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 3.424% 10/15/45 6,050 6,271 4,6 JP Morgan Chase Commercial Mortgage Securities Trust 2012-HSBC 3.093% 7/5/32 5,850 6,045 5,6 Kildare Securities Ltd. 2007-1A 0.430% 12/10/43 14,279 13,842 5,6 Lanark Master Issuer plc 2012-2A 1.711% 12/22/54 31,650 32,434 4 LB-UBS Commercial Mortgage Trust 2007-C2 5.303% 2/15/40 3,459 3,458 4 LB-UBS Commercial Mortgage Trust 2007-C7 5.866% 9/15/45 36,205 42,130 4,6 Macquarie Equipment Funding Trust 2011-A 1.910% 4/20/17 16,000 16,158 4,6 Macquarie Equipment Funding Trust 2012-A 0.850% 10/22/18 13,647 13,644 4,6 Master Credit Card Trust 2012-2A 1.970% 4/21/17 4,000 4,048 4 MASTR Adjustable Rate Mortgages Trust 2004-3 2.483% 4/25/34 2,935 2,872 5 MBNA Credit Card Master Note Trust 2004-A3 0.466% 8/16/21 17,800 17,711 5 MBNA Credit Card Master Note Trust 2004-C2 1.106% 11/15/16 39,715 39,895 5 MBNA Credit Card Master Note Trust 2006-C1 0.626% 7/15/15 57,640 57,641 4,6 Mercedes-Benz Auto Lease Trust 2011-B 1.240% 7/17/17 13,100 13,173 4,6 Mercedes-Benz Master Owner Trust 2012-A 0.790% 11/15/17 51,700 51,581 4 Merrill Lynch Mortgage Investors Trust Series 2003-A2 2.026% 2/25/33 3,247 3,363 4 Merrill Lynch Mortgage Investors Trust Series 2003-A4 2.764% 7/25/33 1,100 1,096 4 Merrill Lynch Mortgage Trust 2007-C1 5.746% 6/12/50 5,948 5,973 4 ML-CFC Commercial Mortgage Trust 2007-5 5.282% 8/12/48 472 471 4 ML-CFC Commercial Mortgage Trust 2007-6 5.331% 3/12/51 9,478 9,476 4,6 MMAF Equipment Finance LLC 2009-AA 3.510% 1/15/30 22,855 23,484 4,6 MMAF Equipment Finance LLC 2011-AA 2.100% 7/15/17 24,275 24,885 4,6 MMAF Equipment Finance LLC 2011-AA 3.040% 8/15/28 27,800 29,362 4,6 MMAF Equipment Finance LLC 2012-AA 1.980% 6/10/32 13,800 13,925 4 Morgan Stanley Bank of America Merrill Lynch Trust 2.918% 2/15/46 6,400 6,502 4 Morgan Stanley Bank of America Merrill Lynch Trust 3.214% 2/15/46 5,880 5,988 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.176% 8/15/45 5,870 6,116 5 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.792% 8/15/45 4,000 4,266 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C6 2.858% 11/15/45 5,700 5,786 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C6 3.476% 11/15/45 2,450 2,502 4,6 Morgan Stanley Bank of America Merrill Lynch Trust 2012-CKSV 3.277% 10/15/30 12,400 12,585 4 Morgan Stanley Capital I Trust 2006-TOP21 5.090% 10/12/52 286 287 4 Morgan Stanley Capital I Trust 2007-TOP27 5.652% 6/11/42 2,631 2,633 4 Morgan Stanley Capital I Trust 2012-C4 3.773% 3/15/45 2,500 2,668 4,6 Morgan Stanley Capital I Trust 2012-STAR 3.201% 8/5/34 8,200 8,435 4 Morgan Stanley Mortgage Loan Trust 2006-8AR 2.486% 6/25/36 17,026 15,425 5,6 Motor plc 12A 0.704% 2/25/20 40,905 40,941 4,6 Motor plc 12A 1.286% 2/25/20 12,030 12,066 6 National Australia Bank Ltd. 2.000% 6/20/17 30,200 31,081 4 Nissan Auto Lease Trust 2012-A 0.980% 5/15/15 22,640 22,786 4 Nissan Auto Lease Trust 2012-A 1.130% 5/15/17 13,250 13,371 5 Nissan Master Owner Trust Receivables Series 2012-A 0.676% 5/15/17 61,700 61,950 6 Norddeutsche Landesbank Girozentrale 0.875% 10/16/15 13,500 13,521 5 North Carolina State Education Assistance Authority 2011-1 1.201% 1/26/26 37,100 37,441 5 North Carolina State Education Assistance Authority 2011-2 1.101% 7/25/25 5,420 5,469 4,6 Rental Car Finance Corp. 2011-1A 2.510% 2/25/16 87,600 90,033 4 RFMSI Series 2006-SA2 Trust 3.824% 8/25/36 30,603 23,791 4 RFMSI Series 2006-SA3 Trust 3.937% 9/25/36 12,330 9,728 Royal Bank of Canada 1.200% 9/19/17 60,300 60,082 4 Santander Drive Auto Receivables Trust 1.760% 1/15/19 4,810 4,817 5,6 Silverstone Master Issuer plc 2010-1A 1.802% 1/21/55 30,740 31,773 5 SLM Student Loan Trust 2005-5 0.401% 4/25/25 83,550 82,986 5 SLM Student Loan Trust 2005-9 0.421% 1/27/25 26,343 26,276 5 SLM Student Loan Trust 2006-4 0.401% 10/27/25 26,251 26,124 5 SLM Student Loan Trust 2006-5 0.411% 1/25/27 24,500 23,863 5 SLM Student Loan Trust 2006-6 0.411% 10/27/25 36,300 35,502 5 SLM Student Loan Trust 2007-1 0.391% 1/26/26 66,950 65,071 5,6 SLM Student Loan Trust 2011-A 1.206% 10/15/24 18,081 18,222 4,6 SLM Student Loan Trust 2011-A 4.370% 4/17/28 12,200 13,426 4,6 SLM Student Loan Trust 2011-B 3.740% 2/15/29 60,000 65,200 5,6 SLM Student Loan Trust 2011-C 1.606% 12/15/23 23,014 23,284 4,6 SLM Student Loan Trust 2011-C 4.540% 10/17/44 22,200 24,909 5 SLM Student Loan Trust 2012-6 0.484% 9/25/19 34,620 34,640 5,6 SLM Student Loan Trust 2012-B 1.306% 12/15/21 10,366 10,459 4,6 SLM Student Loan Trust 2012-B 3.480% 10/15/30 15,200 16,258 5,6 SLM Student Loan Trust 2012-E 0.956% 10/16/23 25,863 25,981 5,6 SMART 2010-1US Trust 1.706% 12/14/15 52,200 52,685 5,6 SMART 2011-1US Trust 1.056% 10/14/14 7,510 7,525 4,6 SMART 2011-1US Trust 1.770% 10/14/14 22,617 22,720 4,6 SMART 2011-1US Trust 2.520% 11/14/16 42,300 43,353 4,6 SMART 2011-2US Trust 2.310% 4/14/17 26,850 27,606 4 SMART ABS Series 2012-4US Trust 0.970% 3/14/17 26,200 26,229 4 SMART ABS Series 2012-4US Trust 1.250% 8/14/18 9,100 9,074 4 SMART Trust/Australia 1.050% 10/14/18 18,500 18,494 4,6 Sonic Capital LLC 2011-1A 5.438% 5/20/41 18,855 21,240 5 South Carolina Student Loan Corp. Revenue 2010-1 1.301% 7/25/25 30,100 30,558 6 Sparebank 1 Boligkreditt AS 1.750% 11/15/19 21,320 20,885 4,6 TAL Advantage LLC 2011-2A 4.310% 5/20/26 13,767 13,897 4,6 Textainer Marine Containers Ltd. 2011-1A 4.700% 6/15/26 14,140 14,432 6 Toronto-Dominion Bank 1.625% 9/14/16 67,650 69,530 6 Toronto-Dominion Bank 1.500% 3/13/17 59,800 60,802 4,6 Trinity Rail Leasing LP Series 2012-1A 2.266% 1/15/43 11,225 11,250 4 UBS Commercial Mortgage Trust 2012-C1 4.171% 5/10/45 1,250 1,369 4,6 UBS-BAMLL Trust 2012-WRM 3.663% 6/10/30 12,000 12,605 4 UBS-Barclays Commercial Mortgage Trust 2012-C2 2.850% 12/10/45 6,960 6,989 6 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4,6 VNO 2012-6AVE Mortgage Trust 2.996% 11/15/30 6,100 6,247 4 Volkswagen Auto Lease Trust 2012-A 1.060% 5/22/17 17,750 17,928 4 Volkswagen Auto Loan Enhanced Trust 2012-1 1.150% 7/20/18 15,500 15,707 5,6 Volkswagen Credit Auto Master Owner Trust 2011-1A 0.885% 9/20/16 50,100 50,419 4,6 Volvo Financial Equipment LLC 2012-1A 2.380% 9/16/19 5,400 5,512 Wachovia Bank Commercial Mortgage Trust Series 2006-C27 5.765% 7/15/45 10,080 11,320 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C28 5.572% 10/15/48 46,760 52,936 4 Wachovia Bank Commercial Mortgage Trust Series 2007-C34 5.569% 5/15/46 16,298 16,424 4 WaMu Mortgage Pass-Through Certificates Series 2002-AR18 2.493% 1/25/33 336 335 4 WaMu Mortgage Pass-Through Certificates Series 2003-AR7 2.323% 8/25/33 2,289 2,247 4 WaMu Mortgage Pass-Through Certificates Series 2003-AR9 2.434% 9/25/33 3,169 3,111 4 Wells Fargo Commercial Mortgage Trust 2012-LC5 3.539% 10/15/45 1,650 1,723 4 Wells Fargo Mortgage Backed Securities 2006-AR14 Trust 2.636% 10/25/36 30,341 24,964 6 Westpac Banking Corp. 1.375% 7/17/15 29,550 30,004 6 Westpac Banking Corp. 2.450% 11/28/16 18,400 19,359 4 WFRBS Commercial Mortgage Trust 2012-C10 2.875% 12/15/45 6,900 6,987 4 WFRBS Commercial Mortgage Trust 2012-C7 3.431% 6/15/45 8,700 9,255 WFRBS Commercial Mortgage Trust 2012-C7 4.090% 6/15/45 7,396 8,072 4 WFRBS Commercial Mortgage Trust 2012-C8 3.001% 8/15/45 4,400 4,522 4 WFRBS Commercial Mortgage Trust 2012-C9 2.870% 11/15/45 5,800 5,819 4 WFRBS Commercial Mortgage Trust 2012-C9 3.388% 11/15/45 2,860 2,951 4 WFRBS Commercial Mortgage Trust 2012-LC5 2.918% 10/15/45 4,050 4,130 4 World Omni Automobile Lease Securitization Trust 2011-A 1.780% 9/15/16 31,000 31,417 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $7,957,246) 8,079,901 Corporate Bonds (58.4%) Finance (26.3%) Banking (20.3%) Abbey National Treasury Services plc 2.875% 4/25/14 19,625 20,009 6 Abbey National Treasury Services plc 3.875% 11/10/14 22,155 23,045 Abbey National Treasury Services plc 4.000% 4/27/16 38,750 41,194 American Express Centurion Bank 0.875% 11/13/15 14,640 14,589 American Express Centurion Bank 6.000% 9/13/17 47,600 56,488 American Express Credit Corp. 1.750% 6/12/15 36,435 37,183 American Express Credit Corp. 2.750% 9/15/15 55,697 58,193 American Express Credit Corp. 2.800% 9/19/16 71,075 75,113 American Express Credit Corp. 2.375% 3/24/17 31,210 32,325 Associated Banc-Corp 1.875% 3/12/14 43,900 44,004 6 Australia & New Zealand Banking Group Ltd. 3.250% 3/1/16 24,200 25,849 Australia & New Zealand Banking Group Ltd. 1.875% 10/6/17 41,600 42,281 Bancolombia SA 4.250% 1/12/16 7,820 8,191 Bank of America Corp. 7.375% 5/15/14 30,501 32,875 Bank of America Corp. 5.375% 6/15/14 14,700 15,549 Bank of America Corp. 4.500% 4/1/15 55,865 59,465 Bank of America Corp. 4.750% 8/1/15 11,210 12,048 Bank of America Corp. 3.700% 9/1/15 5,960 6,280 Bank of America Corp. 1.500% 10/9/15 24,365 24,389 Bank of America Corp. 3.625% 3/17/16 13,175 13,941 Bank of America Corp. 3.750% 7/12/16 6,350 6,767 Bank of America Corp. 6.500% 8/1/16 50,413 58,129 Bank of America Corp. 5.625% 10/14/16 14,130 15,948 Bank of America Corp. 5.420% 3/15/17 28,672 31,428 Bank of America Corp. 3.875% 3/22/17 39,140 41,857 Bank of America Corp. 6.000% 9/1/17 61,284 70,896 Bank of America Corp. 5.750% 12/1/17 21,695 24,963 7 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Bank of America Corp. 2.000% 1/11/18 48,780 48,347 Bank of Montreal 2.500% 1/11/17 90,515 94,309 Bank of Montreal 1.400% 9/11/17 41,105 41,031 Bank of New York Mellon Corp. 3.100% 1/15/15 26,895 28,163 Bank of New York Mellon Corp. 1.200% 2/20/15 12,375 12,505 Bank of New York Mellon Corp. 4.950% 3/15/15 41,945 45,608 Bank of New York Mellon Corp. 0.700% 10/23/15 43,910 43,814 Bank of New York Mellon Corp. 2.300% 7/28/16 25,694 26,698 Bank of New York Mellon Corp. 2.400% 1/17/17 28,900 30,096 Bank of New York Mellon Corp. 1.969% 6/20/17 8,100 8,291 Bank of Nova Scotia 1.850% 1/12/15 11,800 12,084 Bank of Nova Scotia 3.400% 1/22/15 45,500 48,024 Bank of Nova Scotia 2.050% 10/7/15 14,505 14,985 Bank of Nova Scotia 0.750% 10/9/15 29,300 29,311 Bank of Nova Scotia 2.900% 3/29/16 12,255 12,962 Bank of Nova Scotia 2.550% 1/12/17 70,905 74,126 Bank of Nova Scotia 1.375% 12/18/17 32,200 32,086 6 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.350% 2/23/17 7,800 8,072 Bank One Corp. 4.900% 4/30/15 14,615 15,760 Barclays Bank plc 5.200% 7/10/14 71,885 76,368 Barclays Bank plc 2.750% 2/23/15 48,700 50,070 Barclays Bank plc 5.000% 9/22/16 99,175 111,609 BB&T Corp. 2.050% 4/28/14 18,015 18,315 BB&T Corp. 5.700% 4/30/14 27,020 28,730 BB&T Corp. 5.200% 12/23/15 21,527 23,894 BB&T Corp. 3.200% 3/15/16 51,430 54,778 BB&T Corp. 3.950% 4/29/16 9,740 10,628 BB&T Corp. 2.150% 3/22/17 48,660 49,940 BB&T Corp. 4.900% 6/30/17 9,750 10,874 BB&T Corp. 1.600% 8/15/17 21,460 21,590 BB&T Corp. 1.450% 1/12/18 11,705 11,660 BBVA US Senior SAU 4.664% 10/9/15 83,000 85,690 Bear Stearns Cos. LLC 5.300% 10/30/15 22,345 24,777 Bear Stearns Cos. LLC 5.550% 1/22/17 24,350 27,449 Bear Stearns Cos. LLC 6.400% 10/2/17 20,970 25,136 Bear Stearns Cos. LLC 7.250% 2/1/18 14,345 17,872 BNP Paribas SA 3.250% 3/11/15 29,181 30,445 BNP Paribas SA 3.600% 2/23/16 84,830 90,114 BNP Paribas SA 2.375% 9/14/17 159,925 162,759 BNY Mellon NA 4.750% 12/15/14 22,180 23,801 6 BPCE SA 2.375% 10/4/13 13,660 13,713 Branch Banking & Trust Co. 5.625% 9/15/16 4,875 5,562 Canadian Imperial Bank of Commerce 0.900% 10/1/15 43,000 43,049 Canadian Imperial Bank of Commerce 1.550% 1/23/18 39,000 38,906 Capital One Financial Corp. 7.375% 5/23/14 43,442 47,071 Capital One Financial Corp. 2.125% 7/15/14 9,800 9,982 Capital One Financial Corp. 2.150% 3/23/15 50,725 51,767 Capital One Financial Corp. 1.000% 11/6/15 29,270 29,158 Capital One Financial Corp. 3.150% 7/15/16 5,910 6,269 Capital One Financial Corp. 6.150% 9/1/16 4,335 4,992 Capital One Financial Corp. 6.750% 9/15/17 24,400 29,552 Citigroup Inc. 6.375% 8/12/14 12,910 13,905 Citigroup Inc. 5.000% 9/15/14 18,920 19,940 Citigroup Inc. 5.500% 10/15/14 17,375 18,601 Citigroup Inc. 6.010% 1/15/15 27,006 29,388 Citigroup Inc. 4.875% 5/7/15 9,628 10,279 Citigroup Inc. 4.700% 5/29/15 18,762 20,167 Citigroup Inc. 4.587% 12/15/15 12,500 13,591 Citigroup Inc. 5.300% 1/7/16 7,315 8,093 Citigroup Inc. 1.250% 1/15/16 2,445 2,428 Citigroup Inc. 3.953% 6/15/16 43,900 47,145 Citigroup Inc. 5.850% 8/2/16 17,190 19,535 Citigroup Inc. 4.450% 1/10/17 24,385 26,738 Citigroup Inc. 6.125% 11/21/17 40,120 47,205 8 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) 6,7 Colonial BancGroup Inc. 7.114% 5/29/49 25,100 3 Comerica Bank 5.700% 6/1/14 17,530 18,577 Comerica Bank 5.750% 11/21/16 8,700 10,041 Comerica Bank 5.200% 8/22/17 1,940 2,228 Commonwealth Bank of Australia 1.950% 3/16/15 45,100 46,227 Commonwealth Bank of Australia 1.250% 9/18/15 33,150 33,531 6 Commonwealth Bank of Australia 3.250% 3/17/16 30,500 32,511 Commonwealth Bank of Australia 1.900% 9/18/17 29,075 29,552 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 1.850% 1/10/14 4,945 5,010 6 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 4.200% 5/13/14 16,025 16,722 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 2.125% 10/13/15 11,700 12,062 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.375% 1/19/17 121,317 130,211 Countrywide Financial Corp. 6.250% 5/15/16 24,370 26,967 Credit Suisse 2.200% 1/14/14 9,850 10,001 Credit Suisse 5.500% 5/1/14 71,460 75,769 Credit Suisse 3.500% 3/23/15 42,440 44,848 Credit Suisse USA Inc. 5.500% 8/15/13 9,750 10,001 Credit Suisse USA Inc. 4.875% 1/15/15 17,853 19,268 Credit Suisse USA Inc. 5.125% 8/15/15 45,775 50,426 Credit Suisse USA Inc. 5.375% 3/2/16 31,175 35,020 Credit Suisse USA Inc. 5.850% 8/16/16 36,650 42,178 Deutsche Bank AG 3.875% 8/18/14 8,280 8,687 Deutsche Bank AG 3.450% 3/30/15 28,285 29,846 Deutsche Bank AG 3.250% 1/11/16 94,511 100,381 Deutsche Bank AG 6.000% 9/1/17 70,867 84,524 Deutsche Bank Financial LLC 5.375% 3/2/15 6,794 7,291 Fifth Third Bank 4.750% 2/1/15 16,400 17,540 4 Fifth Third Capital Trust IV 6.500% 4/15/67 395 395 First Horizon National Corp. 5.375% 12/15/15 47,014 51,210 Goldman Sachs Group Inc. 5.250% 10/15/13 39,485 40,648 Goldman Sachs Group Inc. 5.150% 1/15/14 6,730 7,004 Goldman Sachs Group Inc. 6.000% 5/1/14 20,832 22,125 Goldman Sachs Group Inc. 5.000% 10/1/14 15,515 16,485 Goldman Sachs Group Inc. 5.125% 1/15/15 47,683 51,215 Goldman Sachs Group Inc. 3.300% 5/3/15 32,450 33,806 Goldman Sachs Group Inc. 3.700% 8/1/15 36,990 39,053 Goldman Sachs Group Inc. 5.350% 1/15/16 22,860 25,231 Goldman Sachs Group Inc. 3.625% 2/7/16 62,215 65,838 Goldman Sachs Group Inc. 5.750% 10/1/16 38,000 43,298 Goldman Sachs Group Inc. 5.625% 1/15/17 12,690 14,084 Goldman Sachs Group Inc. 6.250% 9/1/17 55,030 64,254 Goldman Sachs Group Inc. 5.950% 1/18/18 19,515 22,583 Goldman Sachs Group Inc. 2.375% 1/22/18 78,266 78,354 HSBC Bank USA NA 4.625% 4/1/14 23,330 24,294 HSBC Bank USA NA 6.000% 8/9/17 8,450 9,877 HSBC USA Inc. 2.375% 2/13/15 95,332 98,160 HSBC USA Inc. 1.625% 1/16/18 78,465 78,258 6 ING Bank NV 3.750% 3/7/17 30,390 32,393 Intesa Sanpaolo SPA 3.125% 1/15/16 73,200 72,533 Intesa Sanpaolo SPA 3.875% 1/16/18 33,675 33,086 JPMorgan Chase & Co. 4.875% 3/15/14 34,090 35,563 JPMorgan Chase & Co. 5.125% 9/15/14 26,719 28,424 JPMorgan Chase & Co. 3.700% 1/20/15 29,852 31,431 JPMorgan Chase & Co. 4.750% 3/1/15 14,210 15,278 JPMorgan Chase & Co. 1.875% 3/20/15 34,900 35,473 JPMorgan Chase & Co. 3.400% 6/24/15 18,040 19,036 5 JPMorgan Chase & Co. 1.492% 9/1/15 10,570 10,570 JPMorgan Chase & Co. 5.150% 10/1/15 9,750 10,691 JPMorgan Chase & Co. 1.100% 10/15/15 27,325 27,324 JPMorgan Chase & Co. 2.600% 1/15/16 19,937 20,729 JPMorgan Chase & Co. 3.450% 3/1/16 53,570 56,925 JPMorgan Chase & Co. 3.150% 7/5/16 69,876 73,890 JPMorgan Chase & Co. 2.000% 8/15/17 23,900 24,127 JPMorgan Chase & Co. 6.000% 1/15/18 24,260 28,831 9 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) JPMorgan Chase & Co. 1.800% 1/25/18 41,195 40,902 JPMorgan Chase Bank NA 5.875% 6/13/16 9,750 11,106 JPMorgan Chase Bank NA 6.000% 10/1/17 9,755 11,505 KeyBank NA 5.450% 3/3/16 10,483 11,750 KeyBank NA 1.650% 2/1/18 43,050 42,926 Lloyds TSB Bank plc 4.875% 1/21/16 92,450 102,183 Lloyds TSB Bank plc 4.200% 3/28/17 60,950 67,127 Manufacturers & Traders Trust Co. 6.625% 12/4/17 24,341 29,374 4 Manufacturers & Traders Trust Co. 5.629% 12/1/21 9,755 9,934 Mellon Funding Corp. 5.200% 5/15/14 7,900 8,354 Mellon Funding Corp. 5.000% 12/1/14 6,100 6,546 Merrill Lynch & Co. Inc. 5.450% 7/15/14 29,825 31,512 Merrill Lynch & Co. Inc. 5.000% 1/15/15 17,620 18,813 Merrill Lynch & Co. Inc. 6.050% 5/16/16 31,402 34,889 Merrill Lynch & Co. Inc. 5.700% 5/2/17 4,570 5,033 Merrill Lynch & Co. Inc. 6.400% 8/28/17 29,252 34,239 Merrill Lynch & Co. Inc. 6.875% 4/25/18 14,635 17,631 Morgan Stanley 2.875% 1/24/14 12,665 12,900 Morgan Stanley 4.750% 4/1/14 53,100 55,028 Morgan Stanley 6.000% 5/13/14 16,354 17,308 Morgan Stanley 4.200% 11/20/14 24,040 25,115 Morgan Stanley 4.100% 1/26/15 36,900 38,660 Morgan Stanley 6.000% 4/28/15 29,560 32,220 Morgan Stanley 4.000% 7/24/15 16,450 17,295 Morgan Stanley 5.375% 10/15/15 26,330 28,648 Morgan Stanley 3.450% 11/2/15 9,750 10,149 Morgan Stanley 3.800% 4/29/16 39,970 42,209 Morgan Stanley 5.750% 10/18/16 19,595 21,994 Morgan Stanley 5.450% 1/9/17 47,880 52,885 Morgan Stanley 4.750% 3/22/17 14,725 16,047 Morgan Stanley 5.550% 4/27/17 24,385 27,194 Morgan Stanley 6.250% 8/28/17 22,320 25,700 Morgan Stanley 5.950% 12/28/17 15,605 17,793 National Australia Bank Ltd. 2.000% 3/9/15 21,160 21,683 National Australia Bank Ltd. 1.600% 8/7/15 9,750 9,883 National Australia Bank Ltd. 2.750% 3/9/17 19,460 20,414 National Bank of Canada 1.500% 6/26/15 33,200 33,729 National Bank of Canada 1.450% 11/7/17 37,600 37,307 National City Bank 5.250% 12/15/16 14,000 15,927 National City Bank 5.800% 6/7/17 14,625 17,129 National City Corp. 4.900% 1/15/15 28,928 31,173 PNC Bank NA 0.800% 1/28/16 26,345 26,328 PNC Bank NA 4.875% 9/21/17 14,135 16,103 PNC Funding Corp. 5.400% 6/10/14 6,820 7,250 PNC Funding Corp. 3.625% 2/8/15 34,200 36,120 PNC Funding Corp. 4.250% 9/21/15 23,385 25,503 PNC Funding Corp. 5.250% 11/15/15 25,165 28,086 PNC Funding Corp. 2.700% 9/19/16 50,210 52,997 Regions Bank 7.500% 5/15/18 13,250 16,032 Regions Financial Corp. 5.750% 6/15/15 12,100 13,128 Royal Bank of Canada 1.150% 3/13/15 19,324 19,511 Royal Bank of Canada 0.800% 10/30/15 12,250 12,268 Royal Bank of Canada 2.625% 12/15/15 4,380 4,605 Royal Bank of Canada 2.875% 4/19/16 73,300 77,762 Royal Bank of Canada 2.300% 7/20/16 37,250 38,824 Royal Bank of Scotland Group plc 2.550% 9/18/15 92,750 95,589 Royal Bank of Scotland plc 4.875% 3/16/15 23,159 24,927 Royal Bank of Scotland plc 3.950% 9/21/15 43,868 47,090 Royal Bank of Scotland plc 4.375% 3/16/16 86,765 94,622 Santander Holdings USA Inc. 3.000% 9/24/15 14,640 15,034 Santander Holdings USA Inc. 4.625% 4/19/16 8,600 9,186 6 Societe Generale SA 3.100% 9/14/15 3,900 4,053 6 Societe Generale SA 3.500% 1/15/16 12,625 13,222 Societe Generale SA 2.750% 10/12/17 83,630 85,476 10 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) SouthTrust Corp. 5.800% 6/15/14 25,467 27,099 State Street Bank & Trust Co. 5.300% 1/15/16 7,261 8,144 State Street Corp. 2.875% 3/7/16 37,070 39,398 Sumitomo Mitsui Banking Corp. 1.350% 7/18/15 14,300 14,488 Sumitomo Mitsui Banking Corp. 1.800% 7/18/17 45,320 45,980 5 SunTrust Bank/Atlanta GA 0.608% 4/1/15 5,855 5,725 SunTrust Banks Inc. 3.600% 4/15/16 48,040 51,188 Svenska Handelsbanken AB 3.125% 7/12/16 23,060 24,516 Svenska Handelsbanken AB 2.875% 4/4/17 29,750 31,443 Toronto-Dominion Bank 2.500% 7/14/16 23,796 24,924 UBS AG 3.875% 1/15/15 34,203 36,152 UBS AG 5.875% 7/15/16 12,002 13,393 UBS AG 5.875% 12/20/17 81,641 96,178 UBS AG 5.750% 4/25/18 35,228 41,458 Union Bank NA 5.950% 5/11/16 42,695 48,434 Union Bank NA 3.000% 6/6/16 36,570 38,702 Union Bank NA 2.125% 6/16/17 21,515 22,016 US Bancorp 1.375% 9/13/13 11,415 11,477 US Bancorp 4.200% 5/15/14 4,871 5,102 US Bancorp 2.450% 7/27/15 24,350 25,284 US Bancorp 2.200% 11/15/16 24,325 25,247 US Bancorp 1.650% 5/15/17 29,480 29,796 US Bank NA 6.300% 2/4/14 48,850 51,611 5 US Bank NA 0.585% 10/14/14 21,100 21,141 US Bank NA 4.950% 10/30/14 19,420 20,804 4 US Bank NA 3.778% 4/29/20 28,050 29,815 Wachovia Bank NA 4.800% 11/1/14 18,250 19,489 Wachovia Bank NA 4.875% 2/1/15 11,500 12,349 Wachovia Bank NA 5.000% 8/15/15 9,750 10,672 Wachovia Bank NA 5.600% 3/15/16 9,750 10,938 Wachovia Bank NA 6.000% 11/15/17 20,278 24,282 Wachovia Corp. 4.875% 2/15/14 13,305 13,872 Wachovia Corp. 5.250% 8/1/14 41,415 44,038 Wachovia Corp. 5.625% 10/15/16 34,080 38,992 Wachovia Corp. 5.750% 2/1/18 30,850 36,801 7 Washington Mutual Bank / Debt not acquired by JPMorgan 6.875% 6/15/11 21,983 44 Wells Fargo & Co. 4.625% 4/15/14 13,750 14,395 Wells Fargo & Co. 3.625% 4/15/15 26,620 28,174 Wells Fargo & Co. 1.500% 7/1/15 9,495 9,623 Wells Fargo & Co. 3.676% 6/15/16 58,064 62,843 Wells Fargo & Co. 2.625% 12/15/16 23,365 24,689 Wells Fargo & Co. 2.100% 5/8/17 27,720 28,402 Wells Fargo Bank NA 4.750% 2/9/15 11,265 12,106 Westpac Banking Corp. 1.850% 12/9/13 24,015 24,229 Westpac Banking Corp. 4.200% 2/27/15 46,575 49,948 Westpac Banking Corp. 3.000% 8/4/15 27,650 29,182 Westpac Banking Corp. 1.125% 9/25/15 26,500 26,699 Westpac Banking Corp. 3.000% 12/9/15 33,150 35,143 Westpac Banking Corp. 0.950% 1/12/16 19,500 19,493 Westpac Banking Corp. 2.000% 8/14/17 64,200 65,853 Westpac Banking Corp. 1.600% 1/12/18 66,055 65,896 Brokerage (0.2%) Ameriprise Financial Inc. 5.650% 11/15/15 6,820 7,715 Charles Schwab Corp. 0.850% 12/4/15 14,650 14,649 Charles Schwab Corp. 3.225% 9/1/22 9,750 9,688 Franklin Resources Inc. 1.375% 9/15/17 13,650 13,659 Franklin Resources Inc. 2.800% 9/15/22 4,888 4,854 Jefferies Group Inc. 5.875% 6/8/14 4,050 4,264 Jefferies Group Inc. 3.875% 11/9/15 11,400 11,876 Jefferies Group Inc. 5.125% 4/13/18 1,825 1,941 7 Lehman Brothers Holdings E-Capital Trust I 3.589% 8/19/65 9,410 1 TD Ameritrade Holding Corp. 4.150% 12/1/14 14,600 15,492 11 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Finance Companies (2.0%) General Electric Capital Corp. 4.750% 9/15/14 10,000 10,650 General Electric Capital Corp. 3.750% 11/14/14 33,995 35,817 General Electric Capital Corp. 2.150% 1/9/15 45,515 46,771 General Electric Capital Corp. 4.375% 9/21/15 9,264 10,071 General Electric Capital Corp. 2.250% 11/9/15 18,790 19,420 General Electric Capital Corp. 1.000% 12/11/15 6,830 6,861 General Electric Capital Corp. 1.000% 1/8/16 14,640 14,593 General Electric Capital Corp. 5.000% 1/8/16 22,905 25,481 General Electric Capital Corp. 2.950% 5/9/16 24,400 25,759 General Electric Capital Corp. 3.350% 10/17/16 46,380 49,747 General Electric Capital Corp. 2.900% 1/9/17 29,275 30,855 General Electric Capital Corp. 2.300% 4/27/17 48,290 49,685 General Electric Capital Corp. 5.625% 9/15/17 10,735 12,606 General Electric Capital Corp. 1.600% 11/20/17 28,290 28,237 General Electric Capital Corp. 5.625% 5/1/18 12,085 14,233 4 General Electric Capital Corp. 6.375% 11/15/67 14,450 15,173 HSBC Finance Corp. 5.250% 1/15/14 80,733 84,125 HSBC Finance Corp. 5.250% 4/15/15 19,400 21,010 HSBC Finance Corp. 5.000% 6/30/15 44,605 48,500 HSBC Finance Corp. 5.500% 1/19/16 63,115 70,556 5 HSBC Finance Corp. 0.740% 6/1/16 17,325 16,884 SLM Corp. 5.375% 5/15/14 14,600 15,268 SLM Corp. 5.050% 11/14/14 20,175 21,207 SLM Corp. 3.875% 9/10/15 63,420 65,832 SLM Corp. 6.250% 1/25/16 35,041 38,568 SLM Corp. 6.000% 1/25/17 20,855 23,049 SLM Corp. 4.625% 9/25/17 19,520 20,315 6 USAA Capital Corp. 3.500% 7/17/14 9,600 9,956 6 USAA Capital Corp. 1.050% 9/30/14 17,340 17,466 6 USAA Capital Corp. 2.250% 12/13/16 9,840 10,197 Insurance (2.5%) ACE INA Holdings Inc. 5.700% 2/15/17 24,037 28,070 Aetna Inc. 1.750% 5/15/17 4,875 4,925 Aetna Inc. 6.500% 9/15/18 11,700 14,474 Aflac Inc. 3.450% 8/15/15 10,200 10,852 Allied World Assurance Co. Ltd. 7.500% 8/1/16 19,492 23,125 American International Group Inc. 2.375% 8/24/15 9,750 9,974 American International Group Inc. 5.050% 10/1/15 25,250 27,814 American International Group Inc. 4.875% 9/15/16 33,520 37,391 American International Group Inc. 5.600% 10/18/16 9,770 11,149 American International Group Inc. 3.800% 3/22/17 21,465 23,148 American International Group Inc. 5.450% 5/18/17 13,300 15,216 American International Group Inc. 5.850% 1/16/18 39,050 45,635 Aspen Insurance Holdings Ltd. 6.000% 8/15/14 4,205 4,460 Axis Capital Holdings Ltd. 5.750% 12/1/14 44,700 47,837 Berkshire Hathaway Finance Corp. 2.450% 12/15/15 25,715 27,020 Berkshire Hathaway Finance Corp. 1.600% 5/15/17 25,180 25,440 Berkshire Hathaway Inc. 3.200% 2/11/15 8,860 9,320 Berkshire Hathaway Inc. 2.200% 8/15/16 4,850 5,065 Berkshire Hathaway Inc. 1.900% 1/31/17 35,940 36,787 Berkshire Hathaway Inc. 1.550% 2/9/18 19,500 19,518 4 Chubb Corp. 6.375% 3/29/67 940 1,015 Cigna Corp. 2.750% 11/15/16 9,600 10,092 CNA Financial Corp. 5.850% 12/15/14 10,130 10,944 CNA Financial Corp. 6.500% 8/15/16 20,495 23,589 CNA Financial Corp. 7.350% 11/15/19 3,900 4,917 Coventry Health Care Inc. 6.125% 1/15/15 25,955 28,191 Genworth Financial Inc. 5.750% 6/15/14 5,821 6,127 Genworth Financial Inc. 6.515% 5/22/18 1,950 2,225 Hartford Financial Services Group Inc. 4.000% 3/30/15 8,400 8,851 Hartford Financial Services Group Inc. 5.375% 3/15/17 6,255 7,013 Hartford Financial Services Group Inc. 4.000% 10/15/17 2,585 2,808 12 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Jefferson-Pilot Corp. 4.750% 1/30/14 8,780 9,119 Manulife Financial Corp. 3.400% 9/17/15 14,620 15,401 6 MassMutual Global Funding II 3.125% 4/14/16 14,850 15,818 6 MassMutual Global Funding II 2.500% 10/17/22 8,475 8,202 MetLife Inc. 2.375% 2/6/14 39,000 39,744 MetLife Inc. 6.750% 6/1/16 40,950 48,282 MetLife Inc. 1.756% 12/15/17 14,600 14,637 6 Metropolitan Life Global Funding I 1.500% 1/10/18 29,350 29,127 PartnerRe Finance A LLC 6.875% 6/1/18 9,550 11,550 6 Pricoa Global Funding I 5.450% 6/11/14 30,034 31,903 Principal Financial Group Inc. 1.850% 11/15/17 15,600 15,663 6 Principal Life Global Funding I 5.050% 3/15/15 7,750 8,403 6 Principal Life Global Funding II 1.000% 12/11/15 20,500 20,571 Prudential Financial Inc. 5.100% 9/20/14 9,350 9,983 Prudential Financial Inc. 6.200% 1/15/15 11,465 12,574 Prudential Financial Inc. 4.750% 9/17/15 19,095 20,916 Prudential Financial Inc. 3.000% 5/12/16 11,725 12,364 Reinsurance Group of America Inc. 5.625% 3/15/17 12,900 14,594 Transatlantic Holdings Inc. 5.750% 12/14/15 33,950 37,483 Travelers Cos. Inc. 6.250% 6/20/16 10,125 11,869 Travelers Cos. Inc. 5.750% 12/15/17 9,950 11,982 UnitedHealth Group Inc. 5.000% 8/15/14 13,335 14,119 UnitedHealth Group Inc. 1.400% 10/15/17 24,600 24,588 WellPoint Inc. 5.250% 1/15/16 9,985 11,169 WellPoint Inc. 5.875% 6/15/17 10,500 12,330 Willis North America Inc. 6.200% 3/28/17 9,690 11,036 XL Group plc 5.250% 9/15/14 42,514 45,037 Other Finance (0.1%) 6 LeasePlan Corp. NV 3.000% 10/23/17 10,250 10,355 NYSE Euronext 2.000% 10/5/17 18,800 19,196 ORIX Corp. 3.750% 3/9/17 19,000 19,941 Real Estate Investment Trusts (1.2%) Brandywine Operating Partnership LP 5.400% 11/1/14 4,850 5,162 Brandywine Operating Partnership LP 5.700% 5/1/17 12,016 13,537 Brandywine Operating Partnership LP 4.950% 4/15/18 12,000 13,244 Camden Property Trust 5.000% 6/15/15 6,300 6,833 DDR Corp. 4.750% 4/15/18 14,600 16,060 Digital Realty Trust LP 4.500% 7/15/15 50,080 53,490 Duke Realty LP 7.375% 2/15/15 4,875 5,436 Duke Realty LP 5.950% 2/15/17 4,740 5,398 ERP Operating LP 6.584% 4/13/15 7,583 8,479 ERP Operating LP 5.125% 3/15/16 15,380 17,161 ERP Operating LP 5.375% 8/1/16 20,380 23,164 HCP Inc. 2.700% 2/1/14 14,550 14,809 HCP Inc. 3.750% 2/1/16 19,351 20,676 HCP Inc. 6.000% 1/30/17 9,750 11,245 Health Care REIT Inc. 5.875% 5/15/15 5,580 6,149 Health Care REIT Inc. 3.625% 3/15/16 17,688 18,775 Health Care REIT Inc. 4.700% 9/15/17 4,690 5,225 Health Care REIT Inc. 2.250% 3/15/18 14,650 14,677 Health Care REIT Inc. 4.125% 4/1/19 10,690 11,548 Hospitality Properties Trust 7.875% 8/15/14 12,150 12,933 Hospitality Properties Trust 6.300% 6/15/16 4,875 5,390 Kilroy Realty LP 4.800% 7/15/18 9,415 10,465 Kimco Realty Corp. 5.783% 3/15/16 15,783 17,665 ProLogis LP 6.250% 3/15/17 8,275 9,606 ProLogis LP 4.500% 8/15/17 7,300 7,911 ProLogis LP 6.625% 5/15/18 4,950 5,981 Realty Income Corp. 2.000% 1/31/18 19,500 19,452 Regency Centers LP 5.875% 6/15/17 13,675 15,704 Senior Housing Properties Trust 4.300% 1/15/16 9,700 10,088 Simon Property Group LP 5.100% 6/15/15 9,125 10,030 Simon Property Group LP 6.100% 5/1/16 5,820 6,681 13 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Simon Property Group LP 5.250% 12/1/16 6,226 7,104 Simon Property Group LP 2.800% 1/30/17 32,470 34,148 Simon Property Group LP 5.875% 3/1/17 4,875 5,679 Simon Property Group LP 2.150% 9/15/17 42,635 43,921 Simon Property Group LP 6.125% 5/30/18 13,650 16,585 Tanger Properties LP 6.150% 11/15/15 15,860 18,042 11,220,733 Industrial (28.4%) Basic Industry (2.1%) Air Products & Chemicals Inc. 4.150% 2/1/13 12,300 12,300 Air Products & Chemicals Inc. 2.000% 8/2/16 9,825 10,191 Air Products & Chemicals Inc. 1.200% 10/15/17 9,760 9,693 Alcoa Inc. 6.750% 7/15/18 9,750 11,142 ArcelorMittal 5.375% 6/1/13 34,280 34,654 ArcelorMittal 9.500% 2/15/15 18,985 21,594 ArcelorMittal 4.250% 8/5/15 11,488 11,830 ArcelorMittal 4.250% 3/1/16 4,878 4,979 ArcelorMittal 5.000% 2/25/17 12,687 12,876 ArcelorMittal USA LLC 6.500% 4/15/14 11,285 11,832 Barrick Gold Corp. 1.750% 5/30/14 11,645 11,798 Barrick Gold Corp. 2.900% 5/30/16 21,255 22,326 BHP Billiton Finance USA Ltd. 4.800% 4/15/13 6,966 7,028 BHP Billiton Finance USA Ltd. 5.500% 4/1/14 55,475 58,729 BHP Billiton Finance USA Ltd. 1.125% 11/21/14 45,775 46,363 BHP Billiton Finance USA Ltd. 1.875% 11/21/16 23,315 24,053 BHP Billiton Finance USA Ltd. 1.625% 2/24/17 36,050 36,524 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 4,390 5,107 Celulosa Arauco y Constitucion SA 5.125% 7/9/13 4,880 4,936 CF Industries Inc. 6.875% 5/1/18 6,775 8,265 Eastman Chemical Co. 2.400% 6/1/17 45,184 46,686 Ecolab Inc. 2.375% 12/8/14 15,050 15,472 Ecolab Inc. 3.000% 12/8/16 21,907 23,270 Ecolab Inc. 1.450% 12/8/17 13,400 13,263 EI du Pont de Nemours & Co. 5.875% 1/15/14 208 218 EI du Pont de Nemours & Co. 1.950% 1/15/16 33,820 34,867 EI du Pont de Nemours & Co. 2.750% 4/1/16 4,149 4,394 EI du Pont de Nemours & Co. 5.250% 12/15/16 14,804 17,064 EI du Pont de Nemours & Co. 6.000% 7/15/18 9,753 11,999 Freeport-McMoRan Copper & Gold Inc. 1.400% 2/13/15 9,745 9,810 Freeport-McMoRan Copper & Gold Inc. 2.150% 3/1/17 6,820 6,849 International Paper Co. 5.300% 4/1/15 4,750 5,167 International Paper Co. 7.950% 6/15/18 7,250 9,296 Praxair Inc. 4.625% 3/30/15 28,957 31,468 Praxair Inc. 5.375% 11/1/16 5,880 6,805 Praxair Inc. 5.200% 3/15/17 13,163 15,263 Praxair Inc. 1.050% 11/7/17 6,820 6,763 Rio Tinto Finance USA Ltd. 8.950% 5/1/14 90,366 99,513 Rio Tinto Finance USA Ltd. 1.875% 11/2/15 11,632 11,940 Rio Tinto Finance USA Ltd. 2.500% 5/20/16 16,068 16,797 Rio Tinto Finance USA plc 2.000% 3/22/17 21,450 21,825 Rio Tinto Finance USA plc 1.625% 8/21/17 23,400 23,466 Rohm & Haas Co. 6.000% 9/15/17 4,380 5,152 RPM International Inc. 3.450% 11/15/22 6,750 6,578 Teck Resources Ltd. 5.375% 10/1/15 4,880 5,388 Vale Overseas Ltd. 6.250% 1/11/16 14,610 16,306 Vale Overseas Ltd. 6.250% 1/23/17 34,040 38,814 6 Xstrata Finance Canada Ltd. 1.800% 10/23/15 29,280 29,516 6 Xstrata Finance Canada Ltd. 3.600% 1/15/17 15,600 16,420 Capital Goods (2.9%) 3M Co. 1.000% 6/26/17 15,310 15,270 ABB Finance USA Inc. 1.625% 5/8/17 14,630 14,753 6 ABB Treasury Center USA Inc. 2.500% 6/15/16 14,650 15,279 Bemis Co. Inc. 5.650% 8/1/14 10,130 10,831 14 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Boeing Capital Corp. 2.125% 8/15/16 7,250 7,518 Boeing Co. 3.500% 2/15/15 25,710 27,159 Case New Holland Inc. 7.750% 9/1/13 27,925 28,833 Caterpillar Financial Services Corp. 2.000% 4/5/13 4,520 4,533 Caterpillar Financial Services Corp. 4.900% 8/15/13 16,495 16,883 Caterpillar Financial Services Corp. 6.200% 9/30/13 27,200 28,240 Caterpillar Financial Services Corp. 6.125% 2/17/14 24,280 25,723 Caterpillar Financial Services Corp. 1.650% 4/1/14 26,625 27,006 5 Caterpillar Financial Services Corp. 0.660% 2/9/15 32,620 32,759 Caterpillar Financial Services Corp. 4.750% 2/17/15 11,900 12,855 Caterpillar Financial Services Corp. 1.100% 5/29/15 17,910 18,126 Caterpillar Financial Services Corp. 2.750% 6/24/15 9,250 9,703 Caterpillar Financial Services Corp. 2.650% 4/1/16 10,520 11,111 Caterpillar Financial Services Corp. 2.050% 8/1/16 24,750 25,697 Caterpillar Financial Services Corp. 1.625% 6/1/17 4,885 4,949 Caterpillar Financial Services Corp. 1.250% 11/6/17 11,950 11,895 Caterpillar Inc. 1.500% 6/26/17 9,750 9,833 CRH America Inc. 5.300% 10/15/13 21,527 22,150 CRH America Inc. 4.125% 1/15/16 38,050 40,135 Danaher Corp. 1.300% 6/23/14 13,300 13,456 Danaher Corp. 2.300% 6/23/16 14,198 14,906 Eaton Corp. plc 5.950% 3/20/14 9,750 10,308 Emerson Electric Co. 5.625% 11/15/13 7,800 8,129 Emerson Electric Co. 4.125% 4/15/15 9,220 9,909 General Dynamics Corp. 1.375% 1/15/15 30,595 31,097 General Dynamics Corp. 2.250% 7/15/16 5,637 5,910 General Dynamics Corp. 1.000% 11/15/17 49,625 48,958 General Electric Co. 0.850% 10/9/15 18,420 18,451 General Electric Co. 5.250% 12/6/17 82,550 96,555 Harsco Corp. 5.125% 9/15/13 8,000 8,205 Harsco Corp. 2.700% 10/15/15 17,914 18,215 Illinois Tool Works Inc. 5.150% 4/1/14 18,725 19,703 Ingersoll-Rand Global Holding Co. Ltd. 6.000% 8/15/13 18,270 18,790 Ingersoll-Rand Global Holding Co. Ltd. 9.500% 4/15/14 36,003 39,633 John Deere Capital Corp. 4.900% 9/9/13 15,397 15,813 John Deere Capital Corp. 1.250% 12/2/14 11,470 11,621 John Deere Capital Corp. 2.950% 3/9/15 32,950 34,512 John Deere Capital Corp. 0.875% 4/17/15 4,875 4,904 John Deere Capital Corp. 0.950% 6/29/15 16,575 16,744 John Deere Capital Corp. 0.700% 9/4/15 6,350 6,357 John Deere Capital Corp. 0.750% 1/22/16 22,900 22,878 John Deere Capital Corp. 2.250% 6/7/16 28,375 29,582 John Deere Capital Corp. 1.850% 9/15/16 35,330 36,364 John Deere Capital Corp. 2.000% 1/13/17 12,680 13,089 John Deere Capital Corp. 1.400% 3/15/17 19,490 19,637 John Deere Capital Corp. 2.800% 9/18/17 6,570 6,992 John Deere Capital Corp. 1.200% 10/10/17 14,640 14,586 L-3 Communications Corp. 3.950% 11/15/16 24,610 26,644 Lockheed Martin Corp. 2.125% 9/15/16 13,985 14,500 Mohawk Industries Inc. 6.375% 1/15/16 6,146 6,979 Precision Castparts Corp. 0.700% 12/20/15 18,045 18,083 Precision Castparts Corp. 1.250% 1/15/18 48,935 48,655 Roper Industries Inc. 1.850% 11/15/17 9,760 9,755 United Technologies Corp. 4.875% 5/1/15 3,700 4,049 United Technologies Corp. 1.200% 6/1/15 11,500 11,679 United Technologies Corp. 1.800% 6/1/17 63,360 64,712 United Technologies Corp. 5.375% 12/15/17 11,610 13,705 Waste Management Inc. 6.375% 3/11/15 5,817 6,471 Waste Management Inc. 2.600% 9/1/16 8,200 8,564 Communication (5.0%) America Movil SAB de CV 5.500% 3/1/14 20,916 21,945 America Movil SAB de CV 5.750% 1/15/15 19,525 21,239 America Movil SAB de CV 3.625% 3/30/15 48,771 51,525 15 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) America Movil SAB de CV 2.375% 9/8/16 75,160 77,634 America Movil SAB de CV 5.625% 11/15/17 15,730 18,590 American Tower Corp. 4.625% 4/1/15 6,875 7,374 AT&T Inc. 5.100% 9/15/14 45,013 48,145 AT&T Inc. 0.875% 2/13/15 26,250 26,323 AT&T Inc. 2.500% 8/15/15 50,920 53,061 AT&T Inc. 2.950% 5/15/16 22,580 23,919 AT&T Inc. 5.625% 6/15/16 21,020 24,110 AT&T Inc. 2.400% 8/15/16 56,408 58,933 AT&T Inc. 1.600% 2/15/17 29,180 29,316 AT&T Inc. 1.700% 6/1/17 65,210 65,861 AT&T Inc. 5.500% 2/1/18 8,974 10,542 BellSouth Corp. 5.200% 9/15/14 30,175 32,338 6 British Sky Broadcasting Group plc 6.100% 2/15/18 6,010 7,196 6 British Sky Broadcasting Group plc 9.500% 11/15/18 12,464 17,121 6 BSKYB Finance UK plc 5.625% 10/15/15 3,484 3,891 CBS Corp. 1.950% 7/1/17 10,701 10,859 Cellco Partnership / Verizon Wireless Capital LLC 7.375% 11/15/13 39,655 41,704 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 67,516 70,671 CenturyLink Inc. 5.000% 2/15/15 4,750 5,079 Comcast Corp. 5.300% 1/15/14 26,309 27,486 Comcast Corp. 6.500% 1/15/15 60,074 66,709 Comcast Corp. 5.850% 11/15/15 13,578 15,383 Comcast Corp. 6.500% 1/15/17 14,840 17,696 COX Communications Inc. 5.450% 12/15/14 6,667 7,261 Deutsche Telekom International Finance BV 4.875% 7/8/14 3,265 3,452 6 Deutsche Telekom International Finance BV 3.125% 4/11/16 23,056 24,163 6 Deutsche Telekom International Finance BV 2.250% 3/6/17 7,075 7,231 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.750% 10/1/14 3,965 4,211 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.550% 3/15/15 50,875 53,429 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.125% 2/15/16 17,710 18,563 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.500% 3/1/16 12,035 12,758 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 2.400% 3/15/17 17,480 17,844 Discovery Communications LLC 3.700% 6/1/15 40,677 43,302 Embarq Corp. 7.082% 6/1/16 10,195 11,851 France Telecom SA 4.375% 7/8/14 45,366 47,569 France Telecom SA 2.125% 9/16/15 14,288 14,703 France Telecom SA 2.750% 9/14/16 26,380 27,588 Interpublic Group of Cos. Inc. 6.250% 11/15/14 14,650 15,712 NBCUniversal Media LLC 2.100% 4/1/14 36,455 37,060 NBCUniversal Media LLC 3.650% 4/30/15 25,155 26,691 NBCUniversal Media LLC 2.875% 4/1/16 45,855 48,222 News America Inc. 5.300% 12/15/14 13,550 14,691 Omnicom Group Inc. 5.900% 4/15/16 16,625 18,869 Qwest Corp. 7.500% 10/1/14 9,033 9,929 Qwest Corp. 6.500% 6/1/17 7,003 8,156 Reed Elsevier Capital Inc. 7.750% 1/15/14 9,150 9,745 Rogers Communications Inc. 6.375% 3/1/14 14,002 14,839 Rogers Communications Inc. 7.500% 3/15/15 5,299 6,044 TCI Communications Inc. 8.750% 8/1/15 9,860 11,716 Telecom Italia Capital SA 6.175% 6/18/14 18,627 19,735 Telecom Italia Capital SA 4.950% 9/30/14 48,191 50,646 Telecom Italia Capital SA 5.250% 10/1/15 42,728 45,834 Telefonica Emisiones SAU 4.949% 1/15/15 18,925 20,000 Telefonica Emisiones SAU 3.729% 4/27/15 5,860 6,079 Telefonica Emisiones SAU 3.992% 2/16/16 22,525 23,505 Telefonica Emisiones SAU 6.421% 6/20/16 21,520 23,878 Telefonos de Mexico SAB de CV 5.500% 1/27/15 4,875 5,259 Thomson Reuters Corp. 5.700% 10/1/14 22,400 24,141 Time Warner Cable Inc. 8.250% 2/14/14 6,500 7,001 Time Warner Cable Inc. 7.500% 4/1/14 17,645 19,018 Time Warner Cable Inc. 3.500% 2/1/15 22,325 23,532 Time Warner Cable Inc. 5.850% 5/1/17 27,360 31,995 Verizon Communications Inc. 1.950% 3/28/14 18,650 18,968 16 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Verizon Communications Inc. 1.250% 11/3/14 40,300 40,771 Verizon Communications Inc. 4.900% 9/15/15 7,300 8,087 Verizon Communications Inc. 0.700% 11/2/15 25,250 25,218 Verizon Communications Inc. 5.550% 2/15/16 30,403 34,496 Verizon Communications Inc. 2.000% 11/1/16 45,941 47,584 Verizon Communications Inc. 5.500% 4/1/17 13,675 15,930 Verizon Communications Inc. 1.100% 11/1/17 13,400 13,191 Vodafone Group plc 4.150% 6/10/14 67,866 71,012 Vodafone Group plc 5.375% 1/30/15 6,890 7,515 Vodafone Group plc 5.750% 3/15/16 10,016 11,492 Vodafone Group plc 2.875% 3/16/16 35,080 37,100 Vodafone Group plc 5.625% 2/27/17 18,912 22,063 Vodafone Group plc 1.625% 3/20/17 34,430 34,821 Vodafone Group plc 1.250% 9/26/17 38,173 37,949 WPP Finance UK 8.000% 9/15/14 17,480 19,280 Consumer Cyclical (4.1%) Amazon.com Inc. 0.650% 11/27/15 39,040 38,925 Amazon.com Inc. 1.200% 11/29/17 14,640 14,483 6 American Honda Finance Corp. 6.700% 10/1/13 19,400 20,162 6 American Honda Finance Corp. 3.500% 3/16/15 7,200 7,595 6 American Honda Finance Corp. 2.500% 9/21/15 13,870 14,444 6 American Honda Finance Corp. 2.125% 2/28/17 14,330 14,704 6 American Honda Finance Corp. 1.500% 9/11/17 10,566 10,491 AutoZone Inc. 5.750% 1/15/15 5,320 5,817 AutoZone Inc. 7.125% 8/1/18 6,197 7,745 Carnival Corp. 1.200% 2/5/16 7,820 7,818 Carnival Corp. 1.875% 12/15/17 20,720 20,686 CVS Caremark Corp. 3.250% 5/18/15 22,070 23,284 CVS Caremark Corp. 5.750% 6/1/17 30,067 35,560 6 Daimler Finance North America LLC 2.300% 1/9/15 19,480 19,941 6 Daimler Finance North America LLC 2.400% 4/10/17 9,740 9,950 eBay Inc. 1.625% 10/15/15 15,783 16,251 eBay Inc. 1.350% 7/15/17 15,802 15,876 6 Experian Finance plc 2.375% 6/15/17 20,270 20,636 Ford Motor Credit Co. LLC 3.875% 1/15/15 33,983 35,300 Ford Motor Credit Co. LLC 7.000% 4/15/15 51,889 57,403 Ford Motor Credit Co. LLC 2.750% 5/15/15 33,161 33,889 Ford Motor Credit Co. LLC 5.625% 9/15/15 15,265 16,701 Ford Motor Credit Co. LLC 2.500% 1/15/16 17,080 17,263 Ford Motor Credit Co. LLC 4.207% 4/15/16 22,343 23,795 Ford Motor Credit Co. LLC 3.984% 6/15/16 30,550 32,383 Ford Motor Credit Co. LLC 8.000% 12/15/16 21,465 25,720 Ford Motor Credit Co. LLC 4.250% 2/3/17 13,655 14,531 Ford Motor Credit Co. LLC 3.000% 6/12/17 24,125 24,608 Ford Motor Credit Co. LLC 6.625% 8/15/17 22,403 26,116 Ford Motor Credit Co. LLC 5.000% 5/15/18 14,280 15,671 6 Harley-Davidson Financial Services Inc. 1.150% 9/15/15 34,600 34,563 6 Harley-Davidson Financial Services Inc. 3.875% 3/15/16 12,253 13,122 6 Harley-Davidson Financial Services Inc. 2.700% 3/15/17 16,147 16,629 6 Harley-Davidson Funding Corp. 5.750% 12/15/14 20,635 22,415 Home Depot Inc. 5.400% 3/1/16 79,615 90,570 6 Hyundai Capital America 3.750% 4/6/16 10,980 11,660 6 Hyundai Capital Services Inc. 4.375% 7/27/16 15,860 17,123 6 Kia Motors Corp. 3.625% 6/14/16 11,454 12,124 Lowe's Cos. Inc. 1.625% 4/15/17 37,494 38,143 Macy's Retail Holdings Inc. 7.875% 7/15/15 15,245 17,739 Macy's Retail Holdings Inc. 5.900% 12/1/16 15,519 18,101 Macy's Retail Holdings Inc. 7.450% 7/15/17 23,545 28,998 Marriott International Inc. 6.375% 6/15/17 6,872 7,990 6 Nissan Motor Acceptance Corp. 4.500% 1/30/15 30,093 32,174 6 Nissan Motor Acceptance Corp. 1.950% 9/12/17 13,530 13,673 Nordstrom Inc. 6.750% 6/1/14 7,434 8,032 Nordstrom Inc. 6.250% 1/15/18 6,599 7,954 17 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) 5 PACCAR Financial Corp. 0.658% 4/5/13 50,535 50,568 PACCAR Financial Corp. 1.550% 9/29/14 16,740 17,027 PACCAR Financial Corp. 0.750% 8/14/15 12,680 12,707 PACCAR Financial Corp. 1.600% 3/15/17 12,000 12,134 Staples Inc. 2.750% 1/12/18 7,800 7,825 TJX Cos. Inc. 4.200% 8/15/15 5,360 5,826 Toll Brothers Finance Corp. 5.150% 5/15/15 16,010 17,058 Toyota Motor Credit Corp. 1.250% 11/17/14 5,583 5,659 Toyota Motor Credit Corp. 1.000% 2/17/15 41,340 41,655 Toyota Motor Credit Corp. 0.875% 7/17/15 26,335 26,509 Toyota Motor Credit Corp. 2.800% 1/11/16 19,741 20,835 Toyota Motor Credit Corp. 2.000% 9/15/16 38,279 39,631 Toyota Motor Credit Corp. 2.050% 1/12/17 27,380 28,133 Toyota Motor Credit Corp. 1.750% 5/22/17 35,429 36,122 Toyota Motor Credit Corp. 1.250% 10/5/17 36,900 36,716 Toyota Motor Credit Corp. 1.375% 1/10/18 17,580 17,517 Viacom Inc. 2.500% 12/15/16 10,400 10,855 6 Volkswagen International Finance NV 1.625% 8/12/13 19,525 19,600 6 Volkswagen International Finance NV 1.875% 4/1/14 49,860 50,385 6 Volkswagen International Finance NV 2.375% 3/22/17 14,620 14,976 6 Volkswagen International Finance NV 1.600% 11/20/17 13,500 13,405 Wal-Mart Stores Inc. 1.625% 4/15/14 15,640 15,876 Wal-Mart Stores Inc. 2.875% 4/1/15 11,815 12,417 Wal-Mart Stores Inc. 1.500% 10/25/15 38,550 39,521 Wal-Mart Stores Inc. 2.800% 4/15/16 17,098 18,206 Wal-Mart Stores Inc. 5.375% 4/5/17 40,673 47,806 Walgreen Co. 1.000% 3/13/15 48,776 48,892 Walgreen Co. 1.800% 9/15/17 18,967 19,092 Western Union Co. 6.500% 2/26/14 28,250 29,948 Western Union Co. 5.930% 10/1/16 16,600 18,337 Wyndham Worldwide Corp. 2.950% 3/1/17 7,800 7,950 Wyndham Worldwide Corp. 5.750% 2/1/18 6,820 7,747 Consumer Noncyclical (7.4%) 6 AbbVie Inc. 1.200% 11/6/15 48,775 49,084 6 AbbVie Inc. 1.750% 11/6/17 55,150 55,424 Actavis Inc. 1.875% 10/1/17 19,520 19,584 Allergan Inc. 5.750% 4/1/16 15,530 17,825 Altria Group Inc. 8.500% 11/10/13 31,113 33,006 Altria Group Inc. 4.125% 9/11/15 38,477 41,652 AmerisourceBergen Corp. 5.875% 9/15/15 9,228 10,401 Amgen Inc. 1.875% 11/15/14 50,570 51,703 Amgen Inc. 2.300% 6/15/16 20,000 20,822 Amgen Inc. 2.125% 5/15/17 51,770 53,299 Anheuser-Busch Cos. LLC 5.000% 1/15/15 7,480 8,099 Anheuser-Busch Cos. LLC 5.050% 10/15/16 4,875 5,553 Anheuser-Busch InBev Finance Inc. 0.800% 1/15/16 36,100 36,034 Anheuser-Busch InBev Finance Inc. 1.250% 1/17/18 36,600 36,233 Anheuser-Busch InBev Worldwide Inc. 1.500% 7/14/14 39,000 39,550 Anheuser-Busch InBev Worldwide Inc. 5.375% 11/15/14 28,675 31,030 Anheuser-Busch InBev Worldwide Inc. 4.125% 1/15/15 23,605 25,170 Anheuser-Busch InBev Worldwide Inc. 3.625% 4/15/15 19,495 20,749 Anheuser-Busch InBev Worldwide Inc. 0.800% 7/15/15 37,740 37,817 Anheuser-Busch InBev Worldwide Inc. 2.875% 2/15/16 46,615 49,298 Anheuser-Busch InBev Worldwide Inc. 1.375% 7/15/17 43,532 43,559 AstraZeneca plc 5.400% 6/1/14 11,070 11,760 AstraZeneca plc 5.900% 9/15/17 21,480 25,823 AstraZeneca plc 1.950% 9/18/19 9,740 9,787 Baxter International Inc. 5.375% 6/1/18 9,745 11,647 Boston Scientific Corp. 5.450% 6/15/14 4,870 5,158 Boston Scientific Corp. 4.500% 1/15/15 39,300 41,741 Boston Scientific Corp. 6.250% 11/15/15 10,150 11,437 Boston Scientific Corp. 6.400% 6/15/16 15,572 17,891 Bottling Group LLC 6.950% 3/15/14 10,283 11,010 18 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Bottling Group LLC 5.500% 4/1/16 32,960 37,586 Bristol-Myers Squibb Co. 0.875% 8/1/17 19,500 19,223 Brown-Forman Corp. 1.000% 1/15/18 5,480 5,414 Bunge Ltd. Finance Corp. 5.100% 7/15/15 4,380 4,767 Cardinal Health Inc. 5.500% 6/15/13 4,245 4,322 Cardinal Health Inc. 1.900% 6/15/17 6,830 6,927 CareFusion Corp. 5.125% 8/1/14 13,970 14,816 Celgene Corp. 2.450% 10/15/15 34,090 35,441 Celgene Corp. 1.900% 8/15/17 9,610 9,727 Church & Dwight Co. Inc. 3.350% 12/15/15 9,760 10,273 Clorox Co. 5.000% 3/1/13 2,750 2,759 6 Coca-Cola Amatil Ltd. 3.250% 11/2/14 6,560 6,825 Coca-Cola Co. 0.750% 11/15/13 19,950 20,027 Coca-Cola Co. 3.625% 3/15/14 19,635 20,337 Coca-Cola Co. 1.500% 11/15/15 21,220 21,754 Coca-Cola Co. 1.800% 9/1/16 37,070 38,290 Coca-Cola Refreshments USA Inc. 5.000% 8/15/13 20,400 20,901 Coca-Cola Refreshments USA Inc. 7.375% 3/3/14 22,450 24,080 Coca-Cola Refreshments USA Inc. 4.250% 3/1/15 4,500 4,828 ConAgra Foods Inc. 1.300% 1/25/16 9,760 9,793 ConAgra Foods Inc. 1.900% 1/25/18 32,960 33,115 Covidien International Finance SA 6.000% 10/15/17 10,305 12,378 CR Bard Inc. 2.875% 1/15/16 22,350 23,608 Delhaize Group SA 6.500% 6/15/17 13,054 14,845 Diageo Capital plc 7.375% 1/15/14 3,221 3,425 Diageo Capital plc 1.500% 5/11/17 33,545 33,821 Express Scripts Holding Co. 6.250% 6/15/14 7,505 8,045 Express Scripts Holding Co. 2.750% 11/21/14 21,430 22,116 Express Scripts Holding Co. 2.100% 2/12/15 29,220 29,869 Express Scripts Holding Co. 3.125% 5/15/16 26,495 28,030 Express Scripts Holding Co. 3.500% 11/15/16 27,425 29,534 Express Scripts Holding Co. 2.650% 2/15/17 38,116 39,504 Genentech Inc. 4.750% 7/15/15 15,730 17,281 General Mills Inc. 0.875% 1/29/16 7,735 7,754 General Mills Inc. 5.700% 2/15/17 5,600 6,544 Gilead Sciences Inc. 2.400% 12/1/14 19,480 20,066 Gilead Sciences Inc. 3.050% 12/1/16 15,960 17,108 GlaxoSmithKline Capital Inc. 4.375% 4/15/14 28,290 29,644 GlaxoSmithKline Capital plc 0.750% 5/8/15 14,960 15,028 GlaxoSmithKline Capital plc 1.500% 5/8/17 71,700 72,409 HJ Heinz Co. 2.000% 9/12/16 7,910 8,171 Hospira Inc. 5.900% 6/15/14 6,825 7,256 Hospira Inc. 6.050% 3/30/17 6,390 7,366 Kellogg Co. 1.750% 5/17/17 10,240 10,350 Koninklijke Philips Electronics NV 5.750% 3/11/18 24,095 28,894 Kraft Foods Group Inc. 1.625% 6/4/15 14,625 14,874 Kraft Foods Group Inc. 2.250% 6/5/17 25,360 26,122 Kroger Co. 7.500% 1/15/14 13,725 14,602 Kroger Co. 2.200% 1/15/17 6,895 7,082 Laboratory Corp. of America Holdings 2.200% 8/23/17 9,750 9,894 Life Technologies Corp. 4.400% 3/1/15 14,600 15,446 Lorillard Tobacco Co. 3.500% 8/4/16 28,020 29,605 Lorillard Tobacco Co. 2.300% 8/21/17 18,520 18,631 McKesson Corp. 6.500% 2/15/14 12,970 13,747 McKesson Corp. 0.950% 12/4/15 23,400 23,494 McKesson Corp. 3.250% 3/1/16 16,079 17,185 Mead Johnson Nutrition Co. 3.500% 11/1/14 14,000 14,608 Medco Health Solutions Inc. 2.750% 9/15/15 8,774 9,144 Medtronic Inc. 3.000% 3/15/15 9,645 10,129 Merck & Co. Inc. 4.750% 3/1/15 6,100 6,622 Merck & Co. Inc. 4.000% 6/30/15 31,430 34,089 Merck & Co. Inc. 2.250% 1/15/16 45,988 48,099 Mondelez International Inc. 6.750% 2/19/14 24,400 25,900 Mondelez International Inc. 4.125% 2/9/16 16,580 18,034 19 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Mondelez International Inc. 6.500% 8/11/17 17,295 20,923 Mondelez International Inc. 6.125% 2/1/18 10,110 12,166 Mondelez International Inc. 6.125% 8/23/18 28,755 35,192 Newell Rubbermaid Inc. 2.050% 12/1/17 4,700 4,696 Novartis Capital Corp. 4.125% 2/10/14 31,775 32,953 Novartis Capital Corp. 2.900% 4/24/15 9,450 9,921 PepsiAmericas Inc. 4.375% 2/15/14 14,370 14,939 PepsiCo Inc. 0.875% 10/25/13 4,150 4,168 PepsiCo Inc. 3.750% 3/1/14 26,150 27,050 PepsiCo Inc. 0.800% 8/25/14 16,405 16,495 PepsiCo Inc. 3.100% 1/15/15 13,475 14,134 PepsiCo Inc. 0.750% 3/5/15 19,495 19,557 PepsiCo Inc. 2.500% 5/10/16 21,805 22,923 PepsiCo Inc. 1.250% 8/13/17 52,965 52,871 6 Pernod-Ricard SA 2.950% 1/15/17 2,925 3,051 Pfizer Inc. 4.500% 2/15/14 5,500 5,735 Pfizer Inc. 5.350% 3/15/15 52,000 57,062 Pharmacia Corp. 6.500% 12/1/18 8,300 10,483 Philip Morris International Inc. 6.875% 3/17/14 18,431 19,758 Philip Morris International Inc. 2.500% 5/16/16 49,265 51,950 Philip Morris International Inc. 1.125% 8/21/17 19,525 19,408 Procter & Gamble Co. 3.500% 2/15/15 1,620 1,721 Procter & Gamble Co. 4.850% 12/15/15 2,925 3,270 Procter & Gamble Co. 1.450% 8/15/16 22,505 23,035 Reynolds American Inc. 1.050% 10/30/15 6,840 6,844 Reynolds American Inc. 7.625% 6/1/16 15,595 18,689 Reynolds American Inc. 6.750% 6/15/17 2,680 3,239 6 Roche Holdings Inc. 5.000% 3/1/14 3,160 3,314 6 Roche Holdings Inc. 6.000% 3/1/19 20,825 25,753 Safeway Inc. 6.250% 3/15/14 9,650 10,181 Safeway Inc. 3.400% 12/1/16 14,610 15,253 Sanofi 1.200% 9/30/14 39,700 40,192 Sanofi 2.625% 3/29/16 45,760 48,173 St. Jude Medical Inc. 2.200% 9/15/13 9,745 9,849 St. Jude Medical Inc. 3.750% 7/15/14 18,575 19,392 St. Jude Medical Inc. 2.500% 1/15/16 14,625 15,177 Stryker Corp. 3.000% 1/15/15 13,600 14,231 Stryker Corp. 2.000% 9/30/16 28,935 30,010 6 Takeda Pharmaceutical Co. Ltd. 1.031% 3/17/15 38,060 38,386 6 Takeda Pharmaceutical Co. Ltd. 1.625% 3/17/17 27,690 27,911 6 Tesco plc 2.000% 12/5/14 14,610 14,886 6 Tesco plc 2.700% 1/5/17 5,575 5,772 Teva Pharmaceutical Finance Co. BV 2.400% 11/10/16 12,770 13,345 Teva Pharmaceutical Finance II BV / Teva Pharmaceutical Finance III LLC 3.000% 6/15/15 35,570 37,391 Thermo Fisher Scientific Inc. 5.000% 6/1/15 2,330 2,540 Thermo Fisher Scientific Inc. 3.200% 3/1/16 19,490 20,594 Thermo Fisher Scientific Inc. 2.250% 8/15/16 13,695 14,074 Tyson Foods Inc. 6.600% 4/1/16 14,610 16,692 Unilever Capital Corp. 0.450% 7/30/15 29,600 29,522 Unilever Capital Corp. 2.750% 2/10/16 4,875 5,124 Unilever Capital Corp. 0.850% 8/2/17 31,090 30,615 Wyeth LLC 5.500% 2/1/14 53,732 56,452 Wyeth LLC 5.500% 2/15/16 9,745 11,099 Wyeth LLC 5.450% 4/1/17 3,270 3,849 6 Zoetis Inc. 1.150% 2/1/16 14,650 14,675 6 Zoetis Inc. 1.875% 2/1/18 16,525 16,544 Energy (3.8%) Anadarko Petroleum Corp. 7.625% 3/15/14 14,610 15,659 Anadarko Petroleum Corp. 5.750% 6/15/14 29,998 31,832 Anadarko Petroleum Corp. 5.950% 9/15/16 48,980 56,087 Anadarko Petroleum Corp. 6.375% 9/15/17 22,933 27,152 Apache Corp. 1.750% 4/15/17 19,090 19,322 20 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) BP Capital Markets plc 5.250% 11/7/13 24,524 25,413 BP Capital Markets plc 3.875% 3/10/15 95,055 101,334 BP Capital Markets plc 3.125% 10/1/15 37,918 40,213 BP Capital Markets plc 0.700% 11/6/15 38,500 38,493 BP Capital Markets plc 3.200% 3/11/16 52,165 55,655 BP Capital Markets plc 2.248% 11/1/16 37,575 39,007 BP Capital Markets plc 1.846% 5/5/17 29,575 30,190 BP Capital Markets plc 1.375% 11/6/17 19,000 18,960 Canadian Natural Resources Ltd. 1.450% 11/14/14 16,400 16,618 Canadian Natural Resources Ltd. 4.900% 12/1/14 10,974 11,791 Canadian Natural Resources Ltd. 5.700% 5/15/17 6,820 8,002 Chevron Corp. 1.104% 12/5/17 24,400 24,301 ConocoPhillips 4.750% 2/1/14 10,245 10,667 ConocoPhillips 4.600% 1/15/15 6,830 7,358 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 34,080 39,847 Devon Energy Corp. 5.625% 1/15/14 6,250 6,543 Devon Energy Corp. 1.875% 5/15/17 9,750 9,788 Ensco plc 3.250% 3/15/16 33,450 35,535 EOG Resources Inc. 2.950% 6/1/15 23,855 25,074 EOG Resources Inc. 2.500% 2/1/16 14,878 15,541 FMC Technologies Inc. 2.000% 10/1/17 11,878 11,893 6 GS Caltex Corp. 5.500% 10/15/15 8,300 9,091 Marathon Oil Corp. 0.900% 11/1/15 58,310 58,300 Marathon Petroleum Corp. 3.500% 3/1/16 7,370 7,870 National Oilwell Varco Inc. 1.350% 12/1/17 4,875 4,863 Noble Holding International Ltd. 3.450% 8/1/15 7,581 7,997 Noble Holding International Ltd. 3.050% 3/1/16 16,130 16,832 Occidental Petroleum Corp. 2.500% 2/1/16 24,500 25,778 Occidental Petroleum Corp. 4.125% 6/1/16 8,344 9,225 Occidental Petroleum Corp. 1.750% 2/15/17 64,910 66,205 Occidental Petroleum Corp. 1.500% 2/15/18 14,600 14,628 Phillips 66 1.950% 3/5/15 22,710 23,222 Phillips 66 2.950% 5/1/17 14,789 15,572 Pioneer Natural Resources Co. 6.650% 3/15/17 4,880 5,722 Pioneer Natural Resources Co. 6.875% 5/1/18 8,863 10,680 6 Schlumberger Norge AS 1.950% 9/14/16 39,569 40,695 6 Schlumberger Norge AS 1.250% 8/1/17 19,735 19,555 Shell International Finance BV 4.000% 3/21/14 57,691 60,021 Shell International Finance BV 3.100% 6/28/15 66,170 70,026 Shell International Finance BV 0.625% 12/4/15 21,025 21,083 Shell International Finance BV 5.200% 3/22/17 14,225 16,529 Shell International Finance BV 1.125% 8/21/17 24,380 24,320 Total Capital Canada Ltd. 1.450% 1/15/18 14,050 14,074 Total Capital International SA 0.750% 1/25/16 21,000 21,017 Total Capital International SA 1.500% 2/17/17 32,255 32,558 Total Capital International SA 1.550% 6/28/17 24,750 24,928 Total Capital SA 3.000% 6/24/15 39,541 41,683 Total Capital SA 3.125% 10/2/15 36,354 38,567 Total Capital SA 2.300% 3/15/16 26,238 27,369 Transocean Inc. 4.950% 11/15/15 59,570 64,789 Transocean Inc. 5.050% 12/15/16 22,375 24,975 Transocean Inc. 2.500% 10/15/17 15,126 15,172 Valero Energy Corp. 4.500% 2/1/15 14,625 15,629 Valero Energy Corp. 6.125% 6/15/17 14,010 16,598 Weatherford International Inc. 6.350% 6/15/17 10,105 11,608 Weatherford International Ltd. 5.150% 3/15/13 3,737 3,756 Weatherford International Ltd. 5.500% 2/15/16 9,760 10,701 6 Woodside Finance Ltd. 8.125% 3/1/14 9,375 10,070 Technology (2.2%) Affiliated Computer Services Inc. 5.200% 6/1/15 9,750 10,494 Agilent Technologies Inc. 5.500% 9/14/15 7,149 7,945 Agilent Technologies Inc. 6.500% 11/1/17 9,500 11,418 Altera Corp. 1.750% 5/15/17 7,375 7,515 21 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Amphenol Corp. 4.750% 11/15/14 19,500 20,790 Applied Materials Inc. 2.650% 6/15/16 9,800 10,332 Baidu Inc. 2.250% 11/28/17 6,850 6,878 Cisco Systems Inc. 1.625% 3/14/14 40,280 40,836 Cisco Systems Inc. 2.900% 11/17/14 5,000 5,219 Cisco Systems Inc. 5.500% 2/22/16 16,217 18,490 Computer Sciences Corp. 2.500% 9/15/15 14,630 15,035 Corning Inc. 1.450% 11/15/17 14,675 14,674 Dell Inc. 2.100% 4/1/14 8,325 8,387 Dell Inc. 5.625% 4/15/14 27,750 29,165 Dell Inc. 2.300% 9/10/15 15,851 16,142 Dell Inc. 3.100% 4/1/16 7,825 8,123 Dun & Bradstreet Corp. 3.250% 12/1/17 4,825 4,940 Google Inc. 2.125% 5/19/16 3,854 4,017 Hewlett-Packard Co. 1.250% 9/13/13 19,500 19,512 Hewlett-Packard Co. 6.125% 3/1/14 18,900 19,883 Hewlett-Packard Co. 4.750% 6/2/14 9,760 10,164 Hewlett-Packard Co. 2.625% 12/9/14 9,750 9,917 Hewlett-Packard Co. 2.125% 9/13/15 14,010 14,084 Hewlett-Packard Co. 2.200% 12/1/15 10,232 10,311 Hewlett-Packard Co. 2.650% 6/1/16 31,485 31,732 Hewlett-Packard Co. 3.000% 9/15/16 20,455 20,811 Hewlett-Packard Co. 5.400% 3/1/17 6,340 6,871 Hewlett-Packard Co. 2.600% 9/15/17 18,070 17,699 HP Enterprise Services LLC 6.000% 8/1/13 59,848 61,196 Intel Corp. 1.950% 10/1/16 7,780 8,055 Intel Corp. 1.350% 12/15/17 69,542 69,312 International Business Machines Corp. 1.000% 8/5/13 28,770 28,890 International Business Machines Corp. 6.500% 10/15/13 8,800 9,180 International Business Machines Corp. 0.875% 10/31/14 23,390 23,592 International Business Machines Corp. 0.550% 2/6/15 9,935 9,940 International Business Machines Corp. 2.000% 1/5/16 22,550 23,360 International Business Machines Corp. 1.950% 7/22/16 57,575 59,787 International Business Machines Corp. 1.250% 2/6/17 19,600 19,668 International Business Machines Corp. 5.700% 9/14/17 1,900 2,278 Lexmark International Inc. 5.900% 6/1/13 13,475 13,683 Microsoft Corp. 1.625% 9/25/15 10,574 10,887 Microsoft Corp. 0.875% 11/15/17 14,500 14,368 Oracle Corp. 3.750% 7/8/14 13,000 13,607 Oracle Corp. 5.250% 1/15/16 34,845 39,411 Oracle Corp. 1.200% 10/15/17 39,025 38,935 Pitney Bowes Inc. 4.875% 8/15/14 1,550 1,623 Texas Instruments Inc. 1.375% 5/15/14 23,306 23,620 Texas Instruments Inc. 2.375% 5/16/16 12,675 13,281 Xerox Corp. 4.250% 2/15/15 27,140 28,577 Xerox Corp. 2.950% 3/15/17 7,800 7,957 Transportation (0.9%) Burlington Northern Santa Fe LLC 4.875% 1/15/15 5,380 5,793 Burlington Northern Santa Fe LLC 5.650% 5/1/17 4,875 5,718 Canadian National Railway Co. 4.950% 1/15/14 8,125 8,475 Canadian National Railway Co. 1.450% 12/15/16 6,840 6,969 4 Continental Airlines 1997-4 Class A Pass Through Trust 6.900% 7/2/19 7,135 7,777 4 Continental Airlines 1998-1 Class A Pass Through Trust 6.648% 3/15/19 4,679 5,018 4 Continental Airlines 2000-1 Class A-1 Pass Through Trust 8.048% 11/1/20 6,293 7,221 4 Continental Airlines 2005-ERJ1 Pass Through Trust 9.798% 4/1/21 6,105 6,837 4,5 Continental Airlines 2006-1 Class G Pass Through Trust 0.660% 6/2/15 11,612 11,544 4 Continental Airlines 2012-2 Class B Pass Through Trust 5.500% 4/29/22 3,375 3,531 CSX Corp. 5.500% 8/1/13 14,120 14,468 22 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) CSX Corp. 6.250% 4/1/15 11,557 12,883 CSX Corp. 6.250% 3/15/18 20,645 24,987 4,8 Delta Air Lines 2002-1 Class G-1 Pass Through Trust 6.718% 7/2/24 5,012 5,564 4 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200% 1/2/20 14,301 16,267 4 Delta Air Lines 2012-1 Class A Pass Through Trust 4.750% 5/7/20 5,100 5,534 6 ERAC USA Finance LLC 2.250% 1/10/14 49,660 50,323 6 ERAC USA Finance LLC 5.600% 5/1/15 10,245 11,272 6 ERAC USA Finance LLC 1.400% 4/15/16 8,775 8,804 6 ERAC USA Finance LLC 6.375% 10/15/17 4,220 5,062 JB Hunt Transport Services Inc. 3.375% 9/15/15 11,790 12,244 JetBlue Airways 2004-1 G-1 Pass Through Trust 0.683% 6/15/15 5,092 5,064 JetBlue Airways 2004-1 G-2 Pass Through Trust 0.728% 9/15/15 19,025 18,615 JetBlue Airways 2004-2 G-2 Pass Through Trust 0.760% 5/15/18 9,655 8,714 Norfolk Southern Corp. 5.257% 9/17/14 12,315 13,223 Norfolk Southern Corp. 5.750% 1/15/16 4,960 5,629 6 Penske Truck Leasing Co. Lp / PTL Finance Corp. 2.500% 7/11/14 15,000 15,264 Ryder System Inc. 5.850% 3/1/14 5,150 5,398 Ryder System Inc. 3.150% 3/2/15 17,450 18,059 Ryder System Inc. 3.600% 3/1/16 25,775 26,988 Ryder System Inc. 2.500% 3/1/17 12,635 12,960 4 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 2,241 2,633 United Parcel Service Inc. 1.125% 10/1/17 12,850 12,823 United Parcel Service Inc. 5.500% 1/15/18 14,239 17,003 12,135,143 Utilities (3.7%) Electric (3.0%) Ameren Illinois Co. 6.125% 11/15/17 3,270 3,929 American Electric Power Co. Inc. 1.650% 12/15/17 24,620 24,585 Appalachian Power Co. 5.000% 6/1/17 3,265 3,721 Arizona Public Service Co. 5.800% 6/30/14 8,050 8,627 Arizona Public Service Co. 4.650% 5/15/15 5,850 6,349 Baltimore Gas & Electric Co. 5.900% 10/1/16 6,810 7,913 Carolina Power & Light Co. 5.125% 9/15/13 12,286 12,636 Carolina Power & Light Co. 5.150% 4/1/15 4,900 5,382 Carolina Power & Light Co. 5.250% 12/15/15 14,870 16,801 CenterPoint Energy Inc. 5.950% 2/1/17 4,880 5,628 Cleveland Electric Illuminating Co. 5.650% 12/15/13 2,925 3,044 CMS Energy Corp. 2.750% 5/15/14 30,270 30,648 CMS Energy Corp. 4.250% 9/30/15 39,305 41,860 CMS Energy Corp. 6.550% 7/17/17 1,615 1,902 CMS Energy Corp. 5.050% 2/15/18 9,071 10,216 Commonwealth Edison Co. 4.700% 4/15/15 2,807 3,044 Commonwealth Edison Co. 5.950% 8/15/16 15,777 18,368 Commonwealth Edison Co. 1.950% 9/1/16 26,825 27,734 Commonwealth Edison Co. 6.150% 9/15/17 16,996 20,470 Commonwealth Edison Co. 5.800% 3/15/18 9,440 11,347 Consumers Energy Co. 5.500% 8/15/16 4,530 5,206 Consumers Energy Co. 5.150% 2/15/17 14,095 16,158 DTE Energy Co. 7.625% 5/15/14 4,900 5,315 Duke Energy Carolinas LLC 5.300% 10/1/15 10,750 12,071 Duke Energy Carolinas LLC 1.750% 12/15/16 6,950 7,125 Duke Energy Carolinas LLC 5.100% 4/15/18 19,172 22,597 Duke Energy Corp. 3.350% 4/1/15 4,875 5,125 6 Enel Finance International NV 3.875% 10/7/14 24,475 25,256 Entergy Arkansas Inc. 5.400% 8/1/13 42,280 43,288 Entergy Corp. 3.625% 9/15/15 18,420 19,319 Entergy Corp. 4.700% 1/15/17 8,275 9,000 Entergy Louisiana LLC 1.875% 12/15/14 10,350 10,585 Exelon Corp. 4.900% 6/15/15 9,760 10,597 Exelon Generation Co. LLC 5.350% 1/15/14 19,500 20,343 Florida Power Corp. 0.650% 11/15/15 7,390 7,385 Florida Power Corp. 5.100% 12/1/15 37,035 41,496 Florida Power Corp. 5.800% 9/15/17 4,875 5,779 23 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Florida Power Corp. 5.650% 6/15/18 6,550 7,877 4,6 FPL Energy Marcus Hook LP 7.590% 7/10/18 17,263 17,390 Georgia Power Co. 6.000% 11/1/13 8,105 8,428 Georgia Power Co. 0.750% 8/10/15 16,915 16,959 Georgia Power Co. 0.625% 11/15/15 33,625 33,568 Georgia Power Co. 3.000% 4/15/16 6,885 7,325 Georgia Power Co. 5.700% 6/1/17 5,285 6,269 Great Plains Energy Inc. 2.750% 8/15/13 11,700 11,812 6 Iberdrola Finance Ireland Ltd. 3.800% 9/11/14 55,952 57,568 6 International Transmission Co. 4.450% 7/15/13 8,800 8,915 LG&E & KU Energy LLC 2.125% 11/15/15 10,720 10,973 Louisville Gas & Electric Co. 1.625% 11/15/15 5,040 5,181 MidAmerican Energy Co. 4.650% 10/1/14 4,880 5,205 MidAmerican Energy Co. 5.300% 3/15/18 16,585 19,710 MidAmerican Energy Holdings Co. 5.000% 2/15/14 3,000 3,135 MidAmerican Energy Holdings Co. 5.750% 4/1/18 10,176 12,196 6 Monongahela Power Co. Inc. 7.950% 12/15/13 6,720 7,139 National Rural Utilities Cooperative Finance Corp. 5.500% 7/1/13 69,773 71,198 National Rural Utilities Cooperative Finance Corp. 1.125% 11/1/13 13,300 13,378 National Rural Utilities Cooperative Finance Corp. 4.750% 3/1/14 13,330 13,934 National Rural Utilities Cooperative Finance Corp. 1.000% 2/2/15 7,795 7,856 National Rural Utilities Cooperative Finance Corp. 1.900% 11/1/15 9,750 10,065 National Rural Utilities Cooperative Finance Corp. 3.050% 3/1/16 7,800 8,262 National Rural Utilities Cooperative Finance Corp. 5.450% 4/10/17 3,900 4,537 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 3,030 3,603 Nevada Power Co. 5.875% 1/15/15 27,660 30,393 NextEra Energy Capital Holdings Inc. 1.200% 6/1/15 26,845 27,044 NextEra Energy Capital Holdings Inc. 2.600% 9/1/15 29,535 30,704 NextEra Energy Capital Holdings Inc. 7.875% 12/15/15 2,930 3,481 4 NextEra Energy Capital Holdings Inc. 6.350% 10/1/66 5,895 6,308 6 Niagara Mohawk Power Corp. 3.553% 10/1/14 4,830 5,041 Ohio Power Co. 4.850% 1/15/14 4,875 5,060 Ohio Power Co. 6.000% 6/1/16 5,928 6,795 Pacific Gas & Electric Co. 5.625% 11/30/17 5,444 6,504 Pennsylvania Electric Co. 6.050% 9/1/17 5,445 6,383 PG&E Corp. 5.750% 4/1/14 52,933 55,981 Potomac Electric Power Co. 4.950% 11/15/13 5,330 5,510 PPL Energy Supply LLC 5.400% 8/15/14 8,725 9,272 Public Service Co. of Colorado 5.500% 4/1/14 6,825 7,223 Public Service Electric & Gas Co. 5.000% 8/15/14 9,500 10,132 Public Service Electric & Gas Co. 2.700% 5/1/15 13,500 14,128 Sierra Pacific Power Co. 5.450% 9/1/13 9,280 9,526 Sierra Pacific Power Co. 6.000% 5/15/16 10,200 11,821 Southern California Edison Co. 5.000% 1/15/14 3,300 3,442 Southern California Edison Co. 5.750% 3/15/14 12,925 13,658 Southwestern Electric Power Co. 5.550% 1/15/17 2,010 2,266 Tampa Electric Co. 6.100% 5/15/18 1,650 2,033 TECO Finance Inc. 6.572% 11/1/17 5,710 6,881 6 Trans-Allegheny Interstate Line Co. 4.000% 1/15/15 53,650 56,533 Union Electric Co. 6.400% 6/15/17 7,881 9,538 4 Wisconsin Energy Corp. 6.250% 5/15/67 5,460 5,938 Natural Gas (0.7%) Atmos Energy Corp. 4.950% 10/15/14 6,260 6,696 Colorado Interstate Gas Co. LLC 6.800% 11/15/15 32,932 38,096 DCP Midstream Operating LP 2.500% 12/1/17 7,240 7,249 El Paso Pipeline Partners Operating Co. LLC 4.100% 11/15/15 28,738 30,893 Enbridge Energy Partners LP 5.350% 12/15/14 2,440 2,630 4 Enbridge Energy Partners LP 8.050% 10/1/77 1,860 2,111 Energy Transfer Partners LP 6.000% 7/1/13 18,540 18,932 Energy Transfer Partners LP 5.950% 2/1/15 7,133 7,786 Energy Transfer Partners LP 6.125% 2/15/17 19,583 22,529 Energy Transfer Partners LP 6.700% 7/1/18 6,210 7,482 6 Gulfstream Natural Gas System LLC 6.950% 6/1/16 4,850 5,694 24 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Kinder Morgan Energy Partners LP 5.625% 2/15/15 5,840 6,375 Kinder Morgan Energy Partners LP 3.500% 3/1/16 20,805 22,314 Kinder Morgan Energy Partners LP 6.000% 2/1/17 12,435 14,421 Kinder Morgan Energy Partners LP 5.950% 2/15/18 2,700 3,206 Magellan Midstream Partners LP 6.450% 6/1/14 3,650 3,888 ONEOK Partners LP 3.250% 2/1/16 8,380 8,847 ONEOK Partners LP 2.000% 10/1/17 6,335 6,383 Sempra Energy 6.500% 6/1/16 23,724 27,720 Sempra Energy 2.300% 4/1/17 34,160 35,312 Southern California Gas Co. 5.500% 3/15/14 7,979 8,420 Spectra Energy Partners LP 2.950% 6/15/16 8,540 8,776 4 TransCanada PipeLines Ltd. 6.350% 5/15/67 5,550 5,937 1,556,624 Total Corporate Bonds (Cost $24,411,325) 24,912,500 Sovereign Bonds (U.S. Dollar-Denominated) (7.2%) 6 Abu Dhabi National Energy Co. 4.750% 9/15/14 11,700 12,227 6 Abu Dhabi National Energy Co. 2.500% 1/12/18 1,000 1,002 6 ADCB Finance Cayman Ltd. 4.750% 10/8/14 5,000 5,242 6 Banco del Estado de Chile 3.875% 2/8/22 2,000 2,107 6 Banco do Brasil SA 4.500% 1/22/15 8,500 8,907 Banco do Brasil SA 3.875% 1/23/17 11,085 11,666 6 Banco do Nordeste do Brasil SA 3.625% 11/9/15 2,000 2,040 6 Banco do Nordeste do Brasil SA 4.375% 5/3/19 3,900 3,998 6 Banco Latinoamericano de Comercio Exterior SA 3.750% 4/4/17 18,100 18,731 6 Bank Nederlandse Gemeenten 1.375% 3/23/15 14,600 14,841 6 Bank Nederlandse Gemeenten 2.500% 1/23/23 2,450 2,405 6 Caisse d'Amortissement de la Dette Sociale 1.750% 2/24/15 4,850 4,958 6 Caisse d'Amortissement de la Dette Sociale 1.375% 1/29/18 4,875 4,843 6 Caixa Economica Federal 2.375% 11/6/17 4,875 4,778 6 Centrais Eletricas Brasileiras SA 7.750% 11/30/15 2,250 2,582 6 Central American Bank for Economic Integration 5.375% 9/24/14 7,000 7,435 6 CNOOC Finance 2012 Ltd. 3.875% 5/2/22 2,300 2,408 6 CNPC General Capital Ltd. 2.750% 4/19/17 4,875 5,059 6 CNPC HK Overseas Capital Ltd. 3.125% 4/28/16 5,000 5,248 Corp. Andina de Fomento 3.750% 1/15/16 69,219 73,051 Corp. Andina de Fomento 5.750% 1/12/17 8,900 10,124 6 Corp. Financiera de Desarrollo SA 4.750% 2/8/22 4,825 5,269 6 Corp. Nacional del Cobre de Chile 4.750% 10/15/14 2,460 2,600 6 Corp. Nacional del Cobre de Chile 3.750% 11/4/20 9,775 10,274 6 Corp. Nacional del Cobre de Chile 3.875% 11/3/21 10,300 10,883 6 Corp. Nacional Del Cobre de Chile 3.000% 7/17/22 1,925 1,893 9 Development Bank of Japan Inc. 2.875% 4/20/15 5,000 5,253 9 Development Bank of Japan Inc. 2.750% 3/15/16 6,900 7,344 9 Development Bank of Japan Inc. 5.125% 2/1/17 4,800 5,548 6 Development Bank of Kazakhstan JSC 5.500% 12/20/15 620 669 Development Bank of Kazakhstan JSC 5.500% 12/20/15 310 334 6 Development Bank of Kazakhstan JSC 4.125% 12/10/22 3,000 3,085 Dexia Credit Local SA 2.750% 4/29/14 25,300 25,674 6 Electricite de France SA 5.500% 1/26/14 2,970 3,105 6 Emirate of Abu Dhabi 5.500% 4/8/14 14,390 15,145 4,6 ENA Norte Trust 4.950% 4/25/28 1,982 2,040 European Investment Bank 2.875% 1/15/15 19,500 20,354 European Investment Bank 2.750% 3/23/15 8,750 9,147 European Investment Bank 1.125% 4/15/15 30,000 30,339 European Investment Bank 1.625% 9/1/15 9,725 9,977 European Investment Bank 2.500% 5/16/16 5,000 5,284 Export-Import Bank of Korea 8.125% 1/21/14 4,850 5,182 6 Export-Import Bank of Korea 5.250% 2/10/14 2,550 2,655 Export-Import Bank of Korea 5.875% 1/14/15 23,270 25,357 Export-Import Bank of Korea 5.125% 3/16/15 9,600 10,393 Export-Import Bank of Korea 4.125% 9/9/15 33,625 36,259 Export-Import Bank of Korea 3.750% 10/20/16 18,695 20,186 25 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Export-Import Bank of Korea 4.000% 1/11/17 31,600 34,215 Export-Import Bank of Korea 4.000% 1/29/21 4,900 5,252 6 Federation of Malaysia 2.991% 7/6/16 4,875 5,133 Federative Republic of Brazil 7.875% 3/7/15 27,325 31,084 Federative Republic of Brazil 6.000% 1/17/17 69,470 81,454 4 Federative Republic of Brazil 8.000% 1/15/18 2,778 3,258 Federative Republic of Brazil 5.875% 1/15/19 12,800 15,584 Federative Republic of Brazil 4.875% 1/22/21 2,000 2,341 6 Hrvatska Elektroprivreda 6.000% 11/9/17 2,925 3,130 Hydro-Quebec 2.000% 6/30/16 15,900 16,592 6 Industrial Bank of Korea 7.125% 4/23/14 6,700 7,239 6 IPIC GMTN Ltd. 3.750% 3/1/17 2,850 3,028 9 Japan Bank for International Cooperation 2.875% 2/2/15 30,500 31,975 9 Japan Bank for International Cooperation 1.875% 9/24/15 60,350 62,500 9 Japan Bank for International Cooperation 2.500% 1/21/16 19,500 20,551 9 Japan Bank for International Cooperation 2.500% 5/18/16 22,000 23,299 9 Japan Bank for International Cooperation 2.250% 7/13/16 34,090 35,780 9 Japan Finance Organization for Municipalities 4.625% 4/21/15 8,900 9,705 9 Japan Finance Organization for Municipalities 4.000% 1/13/21 9,750 11,151 9 Japan Highway Public Corp. 4.625% 10/24/13 4,900 5,046 6 KazMunajGaz Finance Sub BY 11.750% 1/23/15 4,400 5,159 6 Kommunalbanken AS 2.375% 1/19/16 5,875 6,164 Korea Development Bank 5.750% 9/10/13 6,900 7,092 Korea Development Bank 8.000% 1/23/14 9,550 10,185 Korea Development Bank 4.375% 8/10/15 15,460 16,672 Korea Development Bank 3.250% 3/9/16 25,060 26,479 Korea Development Bank 4.000% 9/9/16 4,000 4,357 Korea Development Bank 3.875% 5/4/17 24,125 26,147 Korea Development Bank 3.500% 8/22/17 25,475 27,339 6 Korea Electric Power Corp. 3.000% 10/5/15 10,800 11,263 6 Korea Expressway Corp. 5.125% 5/20/15 3,900 4,213 6 Korea Expressway Corp. 1.875% 10/22/17 7,000 6,905 Korea Finance Corp. 3.250% 9/20/16 9,800 10,392 Korea Finance Corp. 2.250% 8/7/17 7,725 7,801 6 Korea Gas Corp. 6.000% 7/15/14 4,500 4,804 6 Korea Hydro & Nuclear Power Co. Ltd. 6.250% 6/17/14 2,782 2,964 6 Korea Hydro & Nuclear Power Co. Ltd. 3.125% 9/16/15 4,900 5,109 6 Korea National Oil Corp. 2.875% 11/9/15 2,900 3,019 6 Korea National Oil Corp. 4.000% 10/27/16 19,201 20,831 6 Korea Western Power Co. Ltd. 3.125% 5/10/17 6,500 6,797 11 Landwirtschaftliche Rentenbank 3.125% 7/15/15 7,000 7,429 6 MDC-GMTN B.V. 5.750% 5/6/14 4,100 4,326 6 MDC-GMTN B.V. 3.750% 4/20/16 6,000 6,317 6 National Agricultural Cooperative Federation 5.000% 9/30/14 10,000 10,614 North American Development Bank 2.400% 10/26/22 2,700 2,649 12 Oesterreichische Kontrollbank AG 1.375% 1/21/14 4,875 4,927 12 Oesterreichische Kontrollbank AG 4.500% 3/9/15 6,300 6,789 12 Oesterreichische Kontrollbank AG 1.750% 10/5/15 59,400 61,202 12 Oesterreichische Kontrollbank AG 2.000% 6/3/16 24,350 25,226 Pemex Project Funding Master Trust 5.750% 3/1/18 28,375 32,771 6 Perusahaan Penerbit SBSN Indonesia 4.000% 11/21/18 4,800 5,088 Petrobras International Finance Co. - Pifco 9.125% 7/2/13 5,587 5,768 Petrobras International Finance Co. - Pifco 7.750% 9/15/14 9,725 10,537 Petrobras International Finance Co. - Pifco 2.875% 2/6/15 4,500 4,608 Petrobras International Finance Co. - Pifco 3.875% 1/27/16 50,320 52,829 Petrobras International Finance Co. - Pifco 6.125% 10/6/16 7,925 8,896 Petrobras International Finance Co. - Pifco 3.500% 2/6/17 88,275 91,250 Petrobras International Finance Co. - Pifco 5.875% 3/1/18 4,870 5,474 Petroleos Mexicanos 4.875% 3/15/15 15,725 16,903 4,6 Petroleum Co. of Trinidad & Tobago Ltd. 6.000% 5/8/22 2,276 2,500 Province of Manitoba 2.625% 7/15/15 7,875 8,309 Province of Manitoba 1.300% 4/3/17 32,225 32,802 Province of New Brunswick 2.750% 6/15/18 975 1,045 Province of Nova Scotia 2.375% 7/21/15 43,820 45,853 26 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Province of Ontario 1.375% 1/27/14 16,100 16,284 Province of Ontario 4.100% 6/16/14 9,450 9,942 Province of Ontario 2.950% 2/5/15 10,000 10,510 Province of Ontario 0.950% 5/26/15 36,025 36,458 Province of Ontario 2.700% 6/16/15 82,595 86,987 Province of Ontario 1.875% 9/15/15 62,047 64,313 Province of Ontario 4.750% 1/19/16 19,750 22,127 Province of Ontario 5.450% 4/27/16 5,000 5,758 Province of Ontario 2.300% 5/10/16 116,525 122,637 Province of Ontario 1.600% 9/21/16 83,150 85,818 Province of Ontario 1.100% 10/25/17 18,750 18,706 Province of Ontario 3.000% 7/16/18 15,905 17,234 PTT Public Co. Ltd. 3.375% 10/25/22 3,000 2,961 Qatari Diar Finance QSC 3.500% 7/21/15 2,725 2,848 6 Qtel International Finance Ltd. 6.500% 6/10/14 4,500 4,802 6 Qtel International Finance Ltd. 3.375% 10/14/16 9,025 9,533 6 Qtel International Finance Ltd. 3.250% 2/21/23 4,925 4,879 6 Qtel International Finance Ltd. 3.875% 1/31/28 1,800 1,794 Quebec 4.875% 5/5/14 1,950 2,063 Quebec 4.600% 5/26/15 9,750 10,679 Quebec 5.000% 3/1/16 9,750 11,082 Quebec 5.125% 11/14/16 11,000 12,787 Quebec 3.500% 7/29/20 4,750 5,214 Quebec 2.750% 8/25/21 4,750 4,888 4,6 Ras Laffan Liquefied Natural Gas Co. Ltd. II 5.298% 9/30/20 7,728 8,676 6 Ras Laffan Liquefied Natural Gas Co. Ltd. III 5.500% 9/30/14 8,275 8,825 6 Republic of Austria 1.750% 6/17/16 9,750 10,036 Republic of Chile 3.250% 9/14/21 9,575 10,248 Republic of Chile 2.250% 10/30/22 3,000 2,920 Republic of Columbia 8.250% 12/22/14 4,900 5,554 Republic of Columbia 7.375% 1/27/17 35,125 43,028 Republic of Columbia 4.375% 7/12/21 9,700 10,888 4 Republic of Columbia 2.625% 3/15/23 2,300 2,221 6 Republic of Iceland 4.875% 6/16/16 3,900 4,167 6 Republic of Indonesia 10.375% 5/4/14 9,750 10,774 6 Republic of Indonesia 6.875% 3/9/17 4,925 5,836 Republic of Italy 3.125% 1/26/15 49,075 50,439 Republic of Italy 4.750% 1/25/16 71,845 76,120 Republic of Italy 5.250% 9/20/16 52,450 56,441 Republic of Italy 5.375% 6/12/17 34,625 37,783 Republic of Korea 4.250% 6/1/13 9,482 9,585 Republic of Korea 5.750% 4/16/14 17,050 18,045 Republic of Korea 4.875% 9/22/14 8,585 9,143 Republic of Korea 5.125% 12/7/16 9,750 11,224 Republic of Korea 7.125% 4/16/19 5,000 6,449 6 Republic of Latvia 5.250% 2/22/17 2,000 2,225 6 Republic of Latvia 2.750% 1/12/20 4,000 3,891 Republic of Panama 7.250% 3/15/15 28,225 31,615 Republic of Panama 5.200% 1/30/20 1,900 2,233 Republic of Peru 9.875% 2/6/15 10,000 11,650 Republic of Poland 5.250% 1/15/14 4,875 5,082 Republic of Poland 3.875% 7/16/15 36,080 38,570 Republic of Poland 5.000% 3/23/22 9,725 11,190 Republic of Poland 3.000% 3/17/23 4,250 4,104 6 Republic of Serbia 5.250% 11/21/17 2,000 2,103 6 Republic of Slovakia 4.375% 5/21/22 5,500 5,918 6 Republic of Slovenia 5.500% 10/26/22 3,100 3,232 Republic of South Africa 6.500% 6/2/14 6,900 7,359 Republic of South Africa 5.500% 3/9/20 5,875 6,786 Republic of Turkey 7.250% 3/15/15 4,875 5,436 Russian Federation 3.625% 4/29/15 5,400 5,670 6 Russian Federation 3.250% 4/4/17 6,400 6,784 6 Russian Federation 5.625% 4/4/42 1,700 2,010 6 Sinopec Group Overseas Development 2012 Ltd. 2.750% 5/17/17 5,775 5,997 27 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) State of Israel 5.125% 3/1/14 8,925 9,300 State of Israel 5.500% 11/9/16 4,875 5,591 State of Israel 4.000% 6/30/22 1,900 2,045 State of Israel 3.150% 6/30/23 6,000 5,958 6 State of Qatar 5.150% 4/9/14 3,200 3,354 6 State of Qatar 4.000% 1/20/15 12,700 13,335 6 State of Qatar 3.125% 1/20/17 8,000 8,420 Statoil ASA 1.800% 11/23/16 5,900 6,077 Statoil ASA 3.125% 8/17/17 8,956 9,677 Statoil ASA 1.200% 1/17/18 5,150 5,108 Statoil ASA 3.150% 1/23/22 2,000 2,090 Svensk Exportkredit AB 1.750% 10/20/15 56,450 57,951 Svensk Exportkredit AB 2.125% 7/13/16 24,400 25,416 Svensk Exportkredit AB 1.750% 5/30/17 4,900 5,021 6 TDIC Finance Ltd. 6.500% 7/2/14 7,275 7,748 6 Transnet SOC Ltd. 4.500% 2/10/16 4,400 4,643 6 Turkiye Halk Bankasi AS 4.875% 7/19/17 1,800 1,893 United Mexican States 5.875% 1/15/14 10,000 10,455 United Mexican States 5.875% 2/17/14 26,724 28,100 United Mexican States 6.625% 3/3/15 42,565 47,290 United Mexican States 5.625% 1/15/17 102,853 119,577 United Mexican States 5.950% 3/19/19 10,000 12,100 Total Sovereign Bonds (Cost $2,996,102) 3,075,732 Taxable Municipal Bonds (0.6%) California Department of Water Resources Water System Revenue (Central Valley Project) 1.871% 12/1/19 9,800 9,746 California GO 5.250% 4/1/14 4,850 5,117 California GO 5.750% 3/1/17 9,885 11,524 California GO 5.950% 3/1/18 26,110 30,441 California GO 6.200% 10/1/19 13,650 16,579 Colorado Housing & Finance Authority Employment Compensation Special Assessment Revenue 1.600% 5/15/16 14,600 14,867 George Washington University District of Columbia GO 3.485% 9/15/22 4,800 5,033 Harris County TX Toll Road Revenue 1.361% 8/15/17 9,750 9,684 Illinois GO 4.071% 1/1/14 11,500 11,796 Illinois GO 4.421% 1/1/15 11,135 11,765 Illinois GO 4.511% 3/1/15 7,780 8,272 Illinois GO 4.961% 3/1/16 25,550 27,921 JobsOhio Beverage System Statewide Liquor Profits Revenue 1.570% 1/1/17 2,000 2,002 JobsOhio Beverage System Statewide Liquor Profits Revenue 2.217% 1/1/19 1,850 1,855 Louisiana Local Government Environmental Facilities & Community Development Authority 2010-EGSL 3.220% 2/1/21 29,250 31,701 Louisiana Local Government Environmental Facilities & Community Development Authority 2010-ELL 3.450% 2/1/22 13,800 15,165 5 Mississippi GO (Nissan North America, Inc. Project) 0.910% 11/1/17 12,180 12,180 5 University of California Revenue 0.790% 7/1/41 19,500 19,500 Total Taxable Municipal Bonds (Cost $237,778) 245,148 Tax-Exempt Municipal Bonds (0.1%) Calhoun County TX Navigation Industrial Development Authority Port Revenue (BP plc) VRDO 0.140% 1/1/24 10,000 10,000 14 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.100% 2/1/37 14,725 14,725 7 New York City NY Industrial Development Agency Special Facility Revenue (American Airlines Inc. John F. Kennedy International Airport Project) 7.500% 8/1/16 3,400 3,706 Total Tax-Exempt Municipal Bonds (Cost $28,059) 28,431 28 Vanguard ® Short-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Market Value Coupon Shares ($000) Convertible Preferred Stocks (0.0%) 7 Lehman Brothers Holdings Inc. Pfd. (Cost $29,160) 7.250% 29,160 — Preferred Stocks (0.0%) Aspen Insurance Holdings Ltd. Pfd. 7.401% 262,600 7,079 3,15 Federal National Mortgage Assn. Pfd. 4.500% 934,000 1,775 Total Preferred Stocks (Cost $30,148) Temporary Cash Investment (1.8%) Money Market Fund (1.8%) 16 Vanguard Market Liquidity Fund (Cost $770,513) 0.143% 770,513,000 770,513 Total Investments (99.6%) (Cost $41,854,526) Expiration Date Contracts Liability for Options Written (0.0%) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price 131.50 2/22/13 823 (424) Call Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price 131.00 2/22/13 330 (268) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price 131.50 2/22/13 823 (605) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price 131.00 2/22/13 330 (175) Total Liability for Options Written (Premiums Received $1,540) Other Assets and Liabilities—Net (0.4%) Net Assets (100%) 1 Securities with a value of $3,601,000 have been segregated as collateral for open swap contracts. 2 Securities with a value of $19,126,000 have been segregated as initial margin for open futures contracts. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Adjustable-rate security. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2013, the aggregate value of these securities was $5,186,247,000, representing 12.2% of net assets. 7 Non-income-producing securitysecurity in default. 8 Scheduled principal and interest payments are guaranteed by Municipal Bond Insurance Association. 9 Guaranteed by the Government of Japan. 10 Guaranteed by multiple countries. 11 Guaranteed by the Federal Republic of Germany. 12 Guaranteed by the Republic of Austria. 13 Guaranteed by the State of Qatar. 14 Scheduled principal and interest payments are guaranteed by bank letter of credit. 15 Non-income-producing securitysecurity discontinued payments effective September 30, 2008. 16 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. GO—General Obligation Bond. REIT—Real Estate Investment Trust. VRDO—Variable Rate Demand Obligation. 29 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (8.1%) U.S. Government Securities (8.1%) United States Treasury Note/Bond 1.375% 2/15/13 9,000 9,004 United States Treasury Note/Bond 1.250% 2/15/14 21,830 22,072 United States Treasury Note/Bond 2.250% 5/31/14 1,200 1,232 United States Treasury Note/Bond 2.625% 6/30/14 13,010 13,451 United States Treasury Note/Bond 0.250% 2/15/15 45,000 44,972 United States Treasury Note/Bond 2.500% 4/30/15 105,000 110,168 United States Treasury Note/Bond 0.250% 5/15/15 154,983 154,789 United States Treasury Note/Bond 4.125% 5/15/15 28,000 30,424 United States Treasury Note/Bond 0.375% 6/15/15 66,694 66,777 United States Treasury Note/Bond 1.875% 6/30/15 70,000 72,614 United States Treasury Note/Bond 0.250% 7/15/15 30,400 30,338 United States Treasury Note/Bond 0.250% 8/15/15 185,000 184,538 United States Treasury Note/Bond 1.250% 8/31/15 2,034 2,081 United States Treasury Note/Bond 1.250% 9/30/15 50,000 51,172 1 United States Treasury Note/Bond 9.875% 11/15/15 9,000 11,358 United States Treasury Note/Bond 0.375% 1/15/16 461,675 461,315 United States Treasury Note/Bond 2.375% 3/31/16 2,000 2,121 United States Treasury Note/Bond 2.000% 4/30/16 59,335 62,265 2 United States Treasury Note/Bond 2.625% 4/30/16 4,700 5,026 United States Treasury Note/Bond 1.000% 8/31/16 50,000 50,805 United States Treasury Note/Bond 2.875% 3/31/18 15,000 16,486 United States Treasury Note/Bond 1.500% 8/31/18 29,000 29,752 1 United States Treasury Note/Bond 2.750% 2/15/19 6,395 7,006 United States Treasury Note/Bond 1.250% 4/30/19 45,000 45,169 United States Treasury Note/Bond 3.625% 8/15/19 1,530 1,760 United States Treasury Note/Bond 1.000% 8/31/19 55,000 54,029 United States Treasury Note/Bond 3.375% 11/15/19 32,810 37,229 1,577,953 Nonconventional Mortgage-Backed Securities (0.0%) 3,4,5 Freddie Mac Non Gold Pool 2.375% 8/1/32 569 592 3,4,5 Freddie Mac Non Gold Pool 3.018% 9/1/32 219 226 818 Total U.S. Government and Agency Obligations (Cost $1,567,029) 1,578,771 Asset-Backed/Commercial Mortgage-Backed Securities (11.1%) 4,6 Ally Auto Receivables Trust 2010-3 2.690% 2/15/17 3,250 3,335 4 Ally Auto Receivables Trust 2012-1 1.210% 7/15/16 5,550 5,620 4 Ally Auto Receivables Trust 2012-SN1 0.700% 12/21/15 2,500 2,502 4,6 Ally Master Owner Trust Series 2010-2 4.250% 4/15/17 1,035 1,111 4,6 Ally Master Owner Trust Series 2010-2 4.590% 4/15/17 3,280 3,518 4,6 Ally Master Owner Trust Series 2010-3 3.470% 4/15/15 3,900 3,919 4,6 Ally Master Owner Trust Series 2010-3 3.870% 4/15/15 1,800 1,809 3 Ally Master Owner Trust Series 2010-4 1.276% 8/15/17 43,450 44,145 3,6 Ally Master Owner Trust Series 2010-4 1.756% 8/15/17 8,100 8,255 3,6 Ally Master Owner Trust Series 2010-4 2.156% 8/15/17 6,160 6,270 4 Ally Master Owner Trust Series 2012-3 1.210% 6/15/17 10,900 10,970 3,6 American Express Credit Account Secured Note Trust 2004-2 0.876% 12/15/16 1,000 1,003 3 American Express Credit Account Secured Note Trust 2012-1 0.476% 1/15/20 10,000 10,037 3 American Express Credit Account Secured Note Trust 2012-4 0.446% 5/15/20 30,000 30,065 3 American Express Credit Account Secured Note Trust 2012-4 0.756% 5/15/20 7,000 7,010 4,6 Americold 2rust Series 2010-ART 4.954% 1/14/29 13,650 15,476 4,6 Americold 2rust Series 2010-ART 6.811% 1/14/29 5,540 6,710 4 AmeriCredit Automobile Receivables Trust 1.570% 1/8/19 720 718 4 AmeriCredit Automobile Receivables Trust 2012-1 1.230% 9/8/16 1,700 1,714 3,6 Arkle Master Issuer plc Series 2010-1 1.561% 5/17/60 14,170 14,430 3,6 Arran Residential Mortgages Funding 2010-1 plc 1.710% 5/16/47 8,640 8,792 3,6 Arran Residential Mortgages Funding 2011-1 plc 1.761% 11/19/47 8,700 8,855 30 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) 6 Australia & New Zealand Banking Group Ltd. 2.400% 11/23/16 7,300 7,680 4 Banc of America Commercial Mortgage Trust 2006-4 5.634% 7/10/46 24,950 28,363 Banc of America Commercial Mortgage Trust 2007-2 5.634% 4/10/49 11,887 13,779 Banc of America Commercial Mortgage Trust 2008-1 6.212% 2/10/51 31,812 38,235 4,6 Banc of America Re-Remic Trust Series 2011-PARK 2.959% 12/10/30 4,975 5,027 3,6 Bank of America Student Loan Trust 2010-1A 1.101% 2/25/43 21,781 22,003 4,6 Bank of Montreal 1.950% 1/30/18 16,600 17,234 6 Bank of Nova Scotia 1.950% 1/30/17 10,450 10,853 6 Bank of Nova Scotia 1.750% 3/22/17 16,350 16,810 3 Bank One Issuance Trust Series 2004-C2 1.006% 2/15/17 1,200 1,204 4,6 Beacon Container Finance LLC 2012-1A 3.720% 9/20/27 3,626 3,781 4 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR7 4.945% 2/11/41 479 479 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.717% 6/11/40 20,740 24,254 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR18 5.613% 6/11/50 3,532 3,589 3,6 BMW Floorplan Master Owner Trust 2012-1A 0.606% 9/15/17 20,300 20,363 3 Brazos Higher Education Authority Inc. Series 2005-3 0.510% 6/25/26 5,720 5,385 3 Brazos Higher Education Authority Inc. Series 2010-1 1.212% 5/25/29 3,482 3,543 3 Brazos Higher Education Authority Inc. Series 2011-1 1.112% 2/25/30 17,900 18,118 4,6 CAL Funding II Ltd. Series 2012-1A 3.470% 10/25/27 2,438 2,494 6 Canadian Imperial Bank of Commerce 2.750% 1/27/16 750 796 4 Capital Auto Receivables Asset Trust 2013-1 0.970% 1/22/18 6,550 6,543 4 Capital Auto Receivables Asset Trust 2013-1 1.290% 4/20/18 1,550 1,546 4 Capital Auto Receivables Asset Trust 2013-1 1.740% 10/22/18 1,700 1,696 3 Capital One Multi-asset Execution Trust 2003-C3 2.456% 7/15/16 16,374 16,522 3 Capital One Multi-asset Execution Trust 2004-C2 1.256% 12/15/16 1,988 1,988 3 Capital One Multi-asset Execution Trust 2007-A1 0.256% 11/15/19 1,130 1,122 3 Capital One Multi-asset Execution Trust 2007-A2 0.286% 12/16/19 79,750 79,256 3 Capital One Multi-asset Execution Trust 2007-A5 0.246% 7/15/20 40,394 39,959 3,6 Cards II Trust 2012-4A 0.656% 9/15/17 5,910 5,917 4 CarMax Auto Owner Trust 2012-3 0.790% 4/16/18 4,300 4,293 4 CenterPoint Energy Transition Bond Co. IV, LLC 2012- 1 2.161% 10/15/21 9,100 9,449 6 CFCRE Commercial Mortgage Securities Trust Series 2011-C1 5.548% 4/15/44 2,900 3,205 6 CFCRE Commercial Mortgage Securities Trust Series 2011-C2 5.560% 12/15/47 10,260 12,326 3 Chase Issuance Trust 2007-C1 0.666% 4/15/19 6,100 6,029 3 Chase Issuance Trust 2012-A10 0.466% 12/16/19 26,000 26,034 3 Chase Issuance Trust 2012-A2 0.476% 5/15/19 21,000 21,059 4 Chase Issuance Trust 2012-A3 0.790% 6/15/17 22,000 22,101 Chase Issuance Trust 2012-A7 2.160% 9/16/24 5,800 5,693 4 Chrysler Financial Auto Securitization Trust 2010-A 3.520% 8/8/16 7,300 7,345 3 Citibank Credit Card Issuance Trust 2005-C2 0.675% 3/24/17 1,520 1,514 3 Citibank Credit Card Issuance Trust 2006-C1 0.605% 2/20/15 11,355 11,354 3 Citibank Credit Card Issuance Trust 2008-A7 1.580% 5/20/20 11,800 12,463 4,6 Citibank Omni Master Trust 2009-A13 5.350% 8/15/18 16,845 18,046 3,6 Citibank Omni Master Trust 2009-A14A 2.956% 8/15/18 5,825 6,045 4,6 Citibank Omni Master Trust 2009-A17 4.900% 11/15/18 71,322 76,619 4 Citigroup Commercial Mortgage Trust 2006-C5 5.431% 10/15/49 6,650 7,564 4 Citigroup Commercial Mortgage Trust 2007-C6 5.702% 12/10/49 702 702 4 Citigroup Commercial Mortgage Trust 2012-GC8 3.024% 9/10/45 3,850 3,965 4,6 Citigroup Commercial Mortgage Trust 2012-GC8 3.683% 9/10/45 2,017 2,135 4,6 CLI Funding LLC 2011-1A 4.500% 3/18/26 1,491 1,507 4 COMM 2006-C8 Mortgage Trust 5.306% 12/10/46 16,000 18,096 4 COMM 2007-C9 Mortgage Trust 5.800% 12/10/49 468 468 4 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 2,700 2,808 4 COMM 2012-CCRE2 Mortgage Trust 3.791% 8/15/45 3,900 4,159 4 COMM 2012-CCRE3 Mortgage Trust 2.822% 11/15/45 5,300 5,365 4 COMM 2012-CCRE4 Mortgage Trust 2.853% 10/15/45 2,850 2,884 4 COMM 2012-CCRE5 Mortgage Trust 2.771% 12/10/45 2,700 2,710 6 Commonwealth Bank of Australia 2.250% 3/16/17 10,450 10,876 31 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) 6 Credit Suisse AG 1.625% 3/6/15 2,800 2,856 4 Credit Suisse Commercial Mortgage Trust Series 2007- C5 5.589% 9/15/40 1,612 1,616 4,6 Cronos Containers Program Ltd. 2012-2A 3.810% 9/18/27 3,722 3,856 3 Discover Card Execution Note Trust 2012-A4 0.576% 11/15/19 19,000 19,119 4 Discover Card Execution Note Trust 2012-A6 1.670% 1/18/22 50,000 49,838 4,6 Dominos Pizza Master Issuer LLC 2012-1A 5.216% 1/25/42 6,934 7,786 4 Dryrock Issuance Trust Series 2012-2 0.640% 8/15/18 7,000 6,990 4,6 Enterprise Fleet Financing LLC Series 2011-3 2.100% 5/20/17 5,242 5,352 4,6 Enterprise Fleet Financing LLC Series 2012-2 0.720% 4/20/18 6,800 6,802 4,6 Enterprise Fleet Financing LLC Series 2012-2 0.930% 4/20/18 2,200 2,199 4,6 Fontainebleau Miami Beach Trust 2012-FBLU 2.887% 5/5/27 5,800 5,953 4 Ford Credit Auto Lease Trust 2011-B 1.420% 1/15/15 6,800 6,875 4,6 Ford Credit Auto Lease Trust 2012-B 1.100% 12/15/15 2,200 2,203 4 Ford Credit Auto Owner Trust 2010-A 2.930% 11/15/15 1,000 1,030 4 Ford Credit Auto Owner Trust 2010-A 3.220% 3/15/16 1,210 1,247 4 Ford Credit Floorplan Master Owner Trust 1.370% 1/15/18 5,700 5,692 4 Ford Credit Floorplan Master Owner Trust 1.820% 1/15/18 2,100 2,097 3,6 Ford Credit Floorplan Master Owner Trust A Series 2010-3 1.906% 2/15/17 20,990 21,598 4,6 Ford Credit Floorplan Master Owner Trust A Series 2010-3 4.200% 2/15/17 7,440 7,962 4,6 Ford Credit Floorplan Master Owner Trust A Series 2010-3 4.990% 2/15/17 8,785 9,446 4 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 2,000 2,057 4 Ford Credit Floorplan Master Owner Trust A Series 2012-4 0.940% 9/15/16 2,600 2,601 4 Ford Credit Floorplan Master Owner Trust A Series 2012-4 1.390% 9/15/16 6,100 6,126 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.490% 9/15/19 24,000 24,100 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.690% 9/15/19 1,600 1,603 4 Ford Credit Floorplan Master Owner Trust A Series 2012-5 2.140% 9/15/19 1,900 1,904 3 GE Capital Credit Card Master Note Trust Series 2011- 2 1.206% 5/15/19 10,800 10,918 4 GE Capital Credit Card Master Note Trust Series 2012- 2 2.220% 1/15/22 30,000 30,958 4 GE Capital Credit Card Master Note Trust Series 2012- 6 1.360% 8/17/20 2,500 2,520 3 GE Dealer Floorplan Master Note Trust Series 2012-1 0.775% 2/20/17 9,200 9,253 3 GE Dealer Floorplan Master Note Trust Series 2012-2 0.955% 4/22/19 13,000 13,142 3 GE Dealer Floorplan Master Note Trust Series 2012-4 0.645% 10/20/17 10,000 10,016 4,6 Golden Credit Card Trust 2012-2A 1.770% 1/15/19 18,000 18,507 3,6 Golden Credit Card Trust 2012-3A 0.656% 7/17/17 12,100 12,167 4,6 Great America Leasing Receivables 2011-1 2.340% 4/15/16 1,500 1,526 4 Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust 2005-GG5 5.224% 4/10/37 8,150 8,996 4 Greenwich Capital Commercial Funding Corp. Commercial Mortgage Trust 2006-GG7 5.867% 7/10/38 40,015 45,525 4 GS Mortgage Securities Trust 2006-GG6 5.506% 4/10/38 5,607 5,755 GS Mortgage Securities Trust 2006-GG6 5.553% 4/10/38 13,213 14,737 6 GS Mortgage Securities Trust 2010-C2 5.227% 12/10/43 1,370 1,537 4,6 GS Mortgage Securities Trust 2011-ALF 3.215% 2/10/21 5,290 5,370 4,6 GS Mortgage Securities Trust 2011-ALF 3.563% 2/10/21 1,850 1,875 4,6 GS Mortgage Securities Trust 2011-GC3 5.543% 3/10/44 2,650 3,002 6 GS Mortgage Securities Trust 2012-ALOHA 3.551% 4/10/34 9,100 9,700 4,6 GS Mortgage Securities Trust 2012-BWTR 2.954% 11/5/34 7,500 7,525 4,6 GS Mortgage Securities Trust 2012-GC6 4.948% 1/10/45 1,025 1,190 4 GS Mortgage Securities Trust 2012-GCJ7 3.377% 5/10/45 2,500 2,661 4,6 Hertz Vehicle Financing LLC 1.830% 8/25/19 17,800 17,792 4,6 Hertz Vehicle Financing LLC 2010-1A 3.740% 2/25/17 17,930 19,328 32 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4,6 Hertz Vehicle Financing LLC 2011-1A 3.290% 3/25/18 7,500 8,063 4,6 Hyundai Auto Lease Securitization Trust 2012-A 1.050% 4/17/17 4,500 4,543 4 Hyundai Auto Receivables Trust 2012-B 1.950% 10/15/18 1,700 1,739 4,6 Icon Brands Holdings LLC 2012-1 4.229% 1/25/43 5,000 5,127 3 Illinois Student Assistance Commission Series 2010-1 1.351% 4/25/22 13,980 14,155 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP6 5.475% 4/15/43 19,695 22,112 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-C1 5.716% 2/15/51 30,084 35,062 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.827% 2/15/51 5,507 5,542 4,6 JP Morgan Chase Commercial Mortgage Securities Trust 2009-IWST 5.633% 12/5/27 15,845 18,699 4,6 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C1 4.608% 6/15/43 10,030 11,222 4,6 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 3.616% 11/15/43 1,250 1,370 4,6 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 4.070% 11/15/43 1,175 1,311 6 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 5.526% 11/15/43 2,313 2,646 6 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 5.526% 11/15/43 2,730 3,065 4,6 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.388% 2/15/46 6,550 7,354 4,6 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.717% 2/15/46 3,340 3,872 4,6 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 5.360% 2/15/46 6,170 6,883 6 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C5 5.314% 8/15/46 4,000 4,798 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829% 10/15/45 2,800 2,835 4,6 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 3.424% 10/15/45 6,100 6,322 4,6 JP Morgan Chase Commercial Mortgage Securities Trust 2012-HSBC 3.093% 7/5/32 5,900 6,096 3,6 Lanark Master Issuer plc 2012-2A 1.711% 12/22/54 2,050 2,101 4 LB-UBS Commercial Mortgage Trust 2006-C7 5.347% 11/15/38 35,211 39,968 4 LB-UBS Commercial Mortgage Trust 2007-C7 5.866% 9/15/45 21,000 24,437 4,6 Macquarie Equipment Funding Trust 2012-A 0.850% 10/22/18 8,570 8,568 4,6 Master Credit Card Trust 2012-2A 1.970% 4/21/17 1,400 1,417 3 MBNA Credit Card Master Note Trust 2003-C7 1.556% 3/15/16 3,430 3,451 3 MBNA Credit Card Master Note Trust 2004-A3 0.466% 8/16/21 4,990 4,965 3 MBNA Credit Card Master Note Trust 2004-C2 1.106% 11/15/16 16,655 16,731 3 MBNA Credit Card Master Note Trust 2006-C1 0.626% 7/15/15 24,379 24,379 4,6 Mercedes-Benz Auto Lease Trust 2011-B 1.240% 7/17/17 6,900 6,939 4,6 Mercedes-Benz Master Owner Trust 2012-A 0.790% 11/15/17 15,000 14,965 4 Merrill Lynch Mortgage Trust 2007-C1 5.746% 6/12/50 1,717 1,724 4 Merrill Lynch Mortgage Trust 2008-C1 5.690% 2/12/51 15,000 17,578 4,6 MMAF Equipment Finance LLC 2012-AA 1.980% 6/10/32 2,880 2,906 4 Morgan Stanley Bank of America Merrill Lynch Trust 2.918% 2/15/46 2,470 2,509 4 Morgan Stanley Bank of America Merrill Lynch Trust 3.214% 2/15/46 4,000 4,074 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.176% 8/15/45 5,395 5,621 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.792% 8/15/45 4,100 4,373 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C6 2.858% 11/15/45 5,740 5,827 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C6 3.476% 11/15/45 2,420 2,471 4,6 Morgan Stanley Bank of America Merrill Lynch Trust 2012-CKSV 3.277% 10/15/30 12,300 12,484 4 Morgan Stanley Capital I Trust 2007-TOP27 5.652% 6/11/42 960 961 33 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 Morgan Stanley Capital I Trust 2012-C4 3.773% 3/15/45 2,440 2,604 4,6 Morgan Stanley Capital I Trust 2012-STAR 3.201% 8/5/34 8,100 8,333 3,6 Motor plc 12A 0.704% 2/25/20 8,890 8,898 4,6 Motor plc 12A 1.286% 2/25/20 2,615 2,623 6 National Australia Bank Ltd. 2.000% 6/20/17 6,600 6,793 3 Nissan Master Owner Trust Receivables Series 2012-A 0.676% 5/15/17 13,500 13,555 6 Norddeutsche Landesbank Girozentrale 0.875% 10/16/15 5,000 5,008 3 North Carolina State Education Assistance Authority 2011-1 1.201% 1/26/26 5,500 5,550 Royal Bank of Canada 1.200% 9/19/17 13,050 13,003 4 Santander Drive Auto Receivables Trust 1.760% 1/15/19 1,070 1,071 3,6 Silverstone Master Issuer plc 2010-1A 1.802% 1/21/55 18,475 19,096 3 SLM Student Loan Trust 2005-5 0.401% 4/25/25 6,000 5,959 3 SLM Student Loan Trust 2006-5 0.411% 1/25/27 3,000 2,922 3 SLM Student Loan Trust 2006-6 0.411% 10/27/25 6,500 6,357 3 SLM Student Loan Trust 2007-1 0.391% 1/26/26 24,625 23,934 4,6 SLM Student Loan Trust 2011-A 4.370% 4/17/28 1,700 1,871 4,6 SLM Student Loan Trust 2011-B 3.740% 2/15/29 10,500 11,410 3,6 SLM Student Loan Trust 2011-C 1.606% 12/15/23 3,678 3,721 4,6 SLM Student Loan Trust 2011-C 4.540% 10/17/44 5,450 6,115 3,6 SLM Student Loan Trust 2012-B 1.306% 12/15/21 3,049 3,076 4,6 SLM Student Loan Trust 2012-B 3.480% 10/15/30 4,550 4,867 3,6 SLM Student Loan Trust 2012-E 0.956% 10/16/23 11,748 11,801 3,6 SMART 2010-1US Trust 1.706% 12/14/15 21,200 21,397 4,6 SMART 2011-1US Trust 2.520% 11/14/16 5,000 5,124 4,6 SMART 2011-2US Trust 2.310% 4/14/17 1,750 1,799 4 SMART ABS Series 2012-4US Trust 0.970% 3/14/17 5,700 5,706 4 SMART ABS Series 2012-4US Trust 1.250% 8/14/18 2,000 1,994 4 SMART Trust/Australia 1.050% 10/14/18 4,200 4,199 4,6 Sonic Capital LLC 2011-1A 5.438% 5/20/41 3,440 3,875 3 South Carolina Student Loan Corp. Revenue 2010-1 1.301% 7/25/25 11,550 11,726 6 Sparebank 1 Boligkreditt AS 1.750% 11/15/19 10,000 9,796 4,6 TAL Advantage LLC 2011-2A 4.310% 5/20/26 2,583 2,608 4,6 Textainer Marine Containers Ltd. 2011-1A 4.700% 6/15/26 2,357 2,405 6 Toronto-Dominion Bank 1.500% 3/13/17 13,700 13,930 4,6 Trinity Rail Leasing LP Series 2012-1A 2.266% 1/15/43 2,500 2,506 4 UBS Commercial Mortgage Trust 2012-C1 4.171% 5/10/45 1,200 1,314 4,6 UBS-BAMLL Trust 2012-WRM 3.663% 6/10/30 11,800 12,394 4 UBS-Barclays Commercial Mortgage Trust 2012-C2 2.850% 12/10/45 7,055 7,085 4,6 VNO 2012-6AVE Mortgage Trust 2.996% 11/15/30 6,200 6,350 4 Volkswagen Auto Lease Trust 2012-A 1.060% 5/22/17 3,200 3,232 3,6 Volkswagen Credit Auto Master Owner Trust 2011-1A 0.885% 9/20/16 18,000 18,115 4,6 Volvo Financial Equipment LLC 2012-1A 2.380% 9/16/19 1,200 1,225 Wachovia Bank Commercial Mortgage Trust Series 2006-C27 5.765% 7/15/45 13,360 15,004 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C28 5.572% 10/15/48 25,425 28,783 4 Wachovia Bank Commercial Mortgage Trust Series 2007-C34 5.569% 5/15/46 4,929 4,967 4 Wells Fargo Commercial Mortgage Trust 2012-LC5 3.539% 10/15/45 1,610 1,681 6 Westpac Banking Corp. 1.375% 7/17/15 8,450 8,580 6 Westpac Banking Corp. 2.450% 11/28/16 8,000 8,417 4 WFRBS Commercial Mortgage Trust 2012-C10 2.875% 12/15/45 6,930 7,018 4 WFRBS Commercial Mortgage Trust 2012-C7 3.431% 6/15/45 8,400 8,936 WFRBS Commercial Mortgage Trust 2012-C7 4.090% 6/15/45 6,100 6,658 4 WFRBS Commercial Mortgage Trust 2012-C8 3.001% 8/15/45 3,300 3,391 4 WFRBS Commercial Mortgage Trust 2012-C9 2.870% 11/15/45 5,650 5,669 4 WFRBS Commercial Mortgage Trust 2012-C9 3.388% 11/15/45 2,870 2,962 4 WFRBS Commercial Mortgage Trust 2012-LC5 2.918% 10/15/45 3,950 4,028 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $2,057,649) 2,157,231 34 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Corporate Bonds (75.0%) Finance (28.0%) Banking (17.7%) Abbey National Treasury Services plc 4.000% 4/27/16 10,500 11,162 AgriBank FCB 9.125% 7/15/19 5,000 6,726 American Express Bank FSB 6.000% 9/13/17 4,250 5,052 American Express Centurion Bank 5.950% 6/12/17 10,000 11,817 American Express Centurion Bank 6.000% 9/13/17 13,060 15,499 American Express Co. 5.500% 9/12/16 6,070 6,934 American Express Co. 6.150% 8/28/17 17,000 20,258 American Express Co. 7.000% 3/19/18 29,000 36,008 6 American Express Co. 2.650% 12/2/22 49,045 47,661 4 American Express Co. 6.800% 9/1/66 4,000 4,280 American Express Credit Corp. 2.800% 9/19/16 2,700 2,853 American Express Credit Corp. 2.375% 3/24/17 5,000 5,179 6 ANZ Capital Trust II 5.360% 11/29/49 3,000 3,015 Associates Corp. of North America 6.950% 11/1/18 3,855 4,695 Australia & New Zealand Banking Group Ltd. 1.875% 10/6/17 8,000 8,131 6 Australia & New Zealand Banking Group Ltd. 4.875% 1/12/21 9,317 10,732 6 Banco Santander Chile 5.375% 12/9/14 1,150 1,213 6 Banco Votorantim SA 5.250% 2/11/16 12,000 12,780 Bancolombia SA 5.125% 9/11/22 5,000 5,176 Bank of America Corp. 3.625% 3/17/16 5,000 5,291 Bank of America Corp. 3.750% 7/12/16 5,000 5,328 Bank of America Corp. 6.500% 8/1/16 6,375 7,351 Bank of America Corp. 5.420% 3/15/17 7,300 8,002 Bank of America Corp. 3.875% 3/22/17 1,400 1,497 Bank of America Corp. 6.000% 9/1/17 1,750 2,024 Bank of America Corp. 5.750% 12/1/17 10,500 12,082 Bank of America Corp. 5.650% 5/1/18 15,000 17,305 Bank of America Corp. 7.625% 6/1/19 12,000 15,268 Bank of America Corp. 5.625% 7/1/20 22,500 26,163 Bank of America Corp. 5.875% 1/5/21 18,500 21,748 Bank of America Corp. 5.000% 5/13/21 20,750 23,105 Bank of America Corp. 5.700% 1/24/22 22,000 25,785 Bank of America Corp. 3.300% 1/11/23 19,000 18,757 Bank of America NA 5.300% 3/15/17 8,877 9,904 Bank of America NA 6.100% 6/15/17 5,000 5,759 6 Bank of China Hong Kong Ltd. 3.750% 11/8/16 920 994 Bank of Montreal 1.400% 9/11/17 1,970 1,966 Bank of Montreal 2.550% 11/6/22 27,000 26,083 Bank of New York Mellon Corp. 2.300% 7/28/16 2,500 2,598 Bank of New York Mellon Corp. 5.500% 12/1/17 5,465 6,261 Bank of New York Mellon Corp. 5.450% 5/15/19 9,580 11,439 Bank of New York Mellon Corp. 4.600% 1/15/20 14,300 16,318 Bank of New York Mellon Corp. 4.150% 2/1/21 9,000 9,998 Bank of New York Mellon Corp. 3.550% 9/23/21 13,040 13,968 Bank of Nova Scotia 2.050% 10/7/15 5,980 6,178 Bank of Nova Scotia 2.550% 1/12/17 10,000 10,454 Bank of Nova Scotia 4.375% 1/13/21 15,000 17,068 6 Barclays Bank plc 6.050% 12/4/17 6,307 7,057 Barclays Bank plc 6.750% 5/22/19 33,530 41,452 Barclays Bank plc 5.125% 1/8/20 37,125 42,066 BB&T Corp. 4.900% 6/30/17 5,300 5,911 BB&T Corp. 6.850% 4/30/19 10,714 13,473 BB&T Corp. 5.250% 11/1/19 12,000 13,849 BB&T Corp. 3.950% 3/22/22 10,500 11,116 Bear Stearns Cos. LLC 6.400% 10/2/17 5,500 6,593 Bear Stearns Cos. LLC 7.250% 2/1/18 19,035 23,716 BNP Paribas SA 2.375% 9/14/17 18,700 19,031 BNP Paribas SA 5.000% 1/15/21 111,400 124,760 Branch Banking & Trust Co. 5.625% 9/15/16 4,750 5,420 Capital One Bank USA NA 8.800% 7/15/19 10,000 13,670 35 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Capital One Financial Corp. 6.750% 9/15/17 10,000 12,111 Capital One Financial Corp. 4.750% 7/15/21 4,000 4,537 Citigroup Inc. 3.953% 6/15/16 2,730 2,932 Citigroup Inc. 6.000% 8/15/17 7,000 8,147 Citigroup Inc. 6.125% 11/21/17 26,111 30,722 Citigroup Inc. 6.125% 5/15/18 15,000 17,851 Citigroup Inc. 8.500% 5/22/19 19,317 25,763 Citigroup Inc. 5.375% 8/9/20 26,000 30,405 Citigroup Inc. 4.500% 1/14/22 38,500 42,167 6,7 Colonial BancGroup Inc. 7.114% 5/29/49 17,340 2 Comerica Bank 5.750% 11/21/16 8,500 9,810 Commonwealth Bank of Australia 1.900% 9/18/17 15,750 16,008 6 Commonwealth Bank of Australia 5.000% 10/15/19 10,000 11,625 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 4.500% 1/11/21 24,000 26,680 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.875% 2/8/22 56,500 59,767 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.950% 11/9/22 62,000 62,031 Credit Suisse 6.000% 2/15/18 3,692 4,280 Credit Suisse 5.300% 8/13/19 30,888 36,346 Credit Suisse 4.375% 8/5/20 34,000 38,204 Discover Bank 7.000% 4/15/20 3,665 4,505 4 Fifth Third Capital Trust IV 6.500% 4/15/67 1,600 1,598 First Niagara Financial Group Inc. 6.750% 3/19/20 3,500 4,107 First Niagara Financial Group Inc. 7.250% 12/15/21 10,000 11,819 First Tennessee Bank NA 5.050% 1/15/15 5,000 5,196 FirstMerit Corp. 4.350% 2/4/23 9,000 9,122 Goldman Sachs Group Inc. 5.625% 1/15/17 9,000 9,989 Goldman Sachs Group Inc. 6.250% 9/1/17 12,000 14,011 Goldman Sachs Group Inc. 5.950% 1/18/18 13,000 15,044 Goldman Sachs Group Inc. 2.375% 1/22/18 8,500 8,510 Goldman Sachs Group Inc. 6.150% 4/1/18 20,575 24,131 Goldman Sachs Group Inc. 7.500% 2/15/19 16,500 20,669 Goldman Sachs Group Inc. 5.375% 3/15/20 23,800 27,096 Goldman Sachs Group Inc. 6.000% 6/15/20 13,700 16,165 Goldman Sachs Group Inc. 5.250% 7/27/21 39,750 44,650 Goldman Sachs Group Inc. 5.750% 1/24/22 30,325 35,327 Goldman Sachs Group Inc. 3.625% 1/22/23 28,500 28,363 HSBC Bank USA NA 6.000% 8/9/17 5,055 5,909 HSBC Bank USA NA 4.875% 8/24/20 31,288 34,794 HSBC Holdings plc 5.100% 4/5/21 36,448 42,145 HSBC Holdings plc 4.875% 1/14/22 11,500 13,032 HSBC Holdings plc 4.000% 3/30/22 62,600 66,273 HSBC USA Inc. 5.000% 9/27/20 25,000 27,036 6 ING Bank NV 3.750% 3/7/17 13,650 14,550 Intesa Sanpaolo SPA 3.875% 1/16/18 25,000 24,562 JPMorgan Chase & Co. 3.450% 3/1/16 6,000 6,376 JPMorgan Chase & Co. 3.150% 7/5/16 5,925 6,265 JPMorgan Chase & Co. 6.125% 6/27/17 3,000 3,470 JPMorgan Chase & Co. 6.000% 1/15/18 16,000 19,015 JPMorgan Chase & Co. 6.300% 4/23/19 10,650 12,932 JPMorgan Chase & Co. 4.950% 3/25/20 6,300 7,226 JPMorgan Chase & Co. 4.400% 7/22/20 21,135 23,199 JPMorgan Chase & Co. 4.250% 10/15/20 22,500 24,543 JPMorgan Chase & Co. 4.625% 5/10/21 15,700 17,453 JPMorgan Chase & Co. 4.350% 8/15/21 16,600 18,088 JPMorgan Chase & Co. 4.500% 1/24/22 20,500 22,592 JPMorgan Chase & Co. 3.250% 9/23/22 16,500 16,455 JPMorgan Chase & Co. 3.200% 1/25/23 21,000 20,817 JPMorgan Chase Bank NA 6.000% 7/5/17 6,500 7,582 JPMorgan Chase Bank NA 6.000% 10/1/17 10,380 12,242 KeyBank NA 5.450% 3/3/16 2,500 2,802 Lloyds TSB Bank plc 4.875% 1/21/16 7,000 7,737 Lloyds TSB Bank plc 4.200% 3/28/17 7,500 8,260 Lloyds TSB Bank plc 6.375% 1/21/21 52,092 64,115 Manufacturers & Traders Trust Co. 6.625% 12/4/17 8,555 10,324 36 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Merrill Lynch & Co. Inc. 5.700% 5/2/17 7,000 7,709 Merrill Lynch & Co. Inc. 6.400% 8/28/17 7,850 9,188 Merrill Lynch & Co. Inc. 6.875% 4/25/18 26,123 31,470 Merrill Lynch & Co. Inc. 6.875% 11/15/18 2,797 3,391 Morgan Stanley 3.800% 4/29/16 3,250 3,432 Morgan Stanley 5.750% 10/18/16 2,500 2,806 Morgan Stanley 5.450% 1/9/17 3,000 3,314 Morgan Stanley 5.550% 4/27/17 6,800 7,583 Morgan Stanley 6.250% 8/28/17 6,120 7,047 Morgan Stanley 5.950% 12/28/17 4,000 4,561 Morgan Stanley 6.625% 4/1/18 20,700 24,312 Morgan Stanley 7.300% 5/13/19 15,000 18,287 Morgan Stanley 5.625% 9/23/19 20,500 23,148 Morgan Stanley 5.500% 1/26/20 20,535 22,878 Morgan Stanley 5.500% 7/24/20 12,000 13,338 Morgan Stanley 5.750% 1/25/21 24,000 27,258 Morgan Stanley 5.500% 7/28/21 22,500 25,367 National Australia Bank Ltd. (New York Branch) 3.000% 1/20/23 5,000 4,906 National Bank of Canada 1.450% 11/7/17 4,000 3,969 Northern Trust Co. 5.850% 11/9/17 7,280 8,674 Northern Trust Co. 6.500% 8/15/18 4,000 4,900 Northern Trust Corp. 3.450% 11/4/20 13,000 13,890 Northern Trust Corp. 3.375% 8/23/21 11,631 12,242 Northern Trust Corp. 2.375% 8/2/22 10,600 10,224 People's United Financial Inc. 3.650% 12/6/22 21,000 20,977 PNC Bank NA 6.000% 12/7/17 4,500 5,388 PNC Bank NA 6.875% 4/1/18 12,085 15,050 PNC Bank NA 2.700% 11/1/22 32,000 30,974 PNC Bank NA 2.950% 1/30/23 15,000 14,665 PNC Financial Services Group Inc. 2.854% 11/9/22 10,000 9,847 PNC Funding Corp. 2.700% 9/19/16 7,500 7,916 PNC Funding Corp. 6.700% 6/10/19 15,000 18,936 PNC Funding Corp. 5.125% 2/8/20 18,653 21,844 PNC Funding Corp. 4.375% 8/11/20 23,000 26,017 PNC Funding Corp. 3.300% 3/8/22 29,570 30,358 Regions Bank 7.500% 5/15/18 8,775 10,618 Royal Bank of Scotland Group plc 4.700% 7/3/18 2,000 2,004 Royal Bank of Scotland Group plc 6.400% 10/21/19 27,500 32,756 Royal Bank of Scotland plc 4.375% 3/16/16 13,000 14,177 Royal Bank of Scotland plc 5.625% 8/24/20 42,526 49,541 Royal Bank of Scotland plc 6.125% 1/11/21 35,000 42,168 Santander Holdings USA Inc. 4.625% 4/19/16 3,200 3,418 Societe Generale SA 2.750% 10/12/17 3,400 3,475 6 Societe Generale SA 5.200% 4/15/21 7,800 8,747 Sovereign Bank 8.750% 5/30/18 5,000 5,927 State Street Corp. 4.956% 3/15/18 5,000 5,621 State Street Corp. 4.375% 3/7/21 24,340 27,581 Sumitomo Mitsui Banking Corp. 3.200% 7/18/22 21,500 21,564 SunTrust Bank 7.250% 3/15/18 5,000 6,184 SunTrust Banks Inc. 3.600% 4/15/16 4,200 4,475 Svenska Handelsbanken AB 2.875% 4/4/17 10,000 10,569 UBS AG 5.875% 7/15/16 10,220 11,405 UBS AG 5.875% 12/20/17 13,050 15,374 UBS AG 5.750% 4/25/18 48,525 57,107 UBS AG 4.875% 8/4/20 77,100 87,778 Union Bank NA 5.950% 5/11/16 4,826 5,475 Union Bank NA 2.125% 6/16/17 3,695 3,781 UnionBanCal Corp. 3.500% 6/18/22 18,000 18,651 US Bancorp 2.200% 11/15/16 5,000 5,189 US Bancorp 1.650% 5/15/17 3,600 3,639 US Bancorp 4.125% 5/24/21 17,313 19,214 US Bancorp 3.000% 3/15/22 17,546 17,878 US Bancorp 2.950% 7/15/22 47,200 46,650 4 US Bank NA 3.778% 4/29/20 6,395 6,797 37 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Wachovia Bank NA 6.000% 11/15/17 8,000 9,580 Wachovia Corp. 5.625% 10/15/16 8,000 9,153 Wachovia Corp. 5.750% 6/15/17 15,000 17,584 Wachovia Corp. 5.750% 2/1/18 29,525 35,220 7 Washington Mutual Bank / Debt not acquired by JPMorgan 5.500% 1/15/13 6,147 1 7 Washington Mutual Bank / Debt not acquired by JPMorgan 5.650% 8/15/14 7,500 11 7 Washington Mutual Bank / Debt not acquired by JPMorgan 5.125% 1/15/15 9,000 14 Wells Fargo & Co. 5.625% 12/11/17 15,400 18,210 Wells Fargo & Co. 4.600% 4/1/21 42,609 48,288 Wells Fargo & Co. 3.500% 3/8/22 41,675 43,379 Westpac Banking Corp. 3.000% 8/4/15 15,000 15,831 Westpac Banking Corp. 2.000% 8/14/17 4,000 4,103 Westpac Banking Corp. 1.600% 1/12/18 3,390 3,382 Westpac Banking Corp. 4.875% 11/19/19 45,795 53,446 6 Woori Bank Co. Ltd. 5.875% 4/13/21 3,000 3,450 Zions Bancorporation 5.500% 11/16/15 8,000 8,400 Brokerage (1.2%) Ameriprise Financial Inc. 7.300% 6/28/19 6,200 8,073 Ameriprise Financial Inc. 5.300% 3/15/20 26,570 31,213 BlackRock Inc. 6.250% 9/15/17 12,395 15,014 BlackRock Inc. 5.000% 12/10/19 7,000 8,288 BlackRock Inc. 4.250% 5/24/21 20,250 22,677 BlackRock Inc. 3.375% 6/1/22 25,000 26,102 6 Blackstone Holdings Finance Co. LLC 6.625% 8/15/19 2,725 3,225 Charles Schwab Corp. 6.375% 9/1/17 6,000 7,144 Charles Schwab Corp. 4.450% 7/22/20 14,500 16,379 Charles Schwab Corp. 3.225% 9/1/22 10,000 9,936 Franklin Resources Inc. 4.625% 5/20/20 7,550 8,462 Franklin Resources Inc. 2.800% 9/15/22 11,000 10,924 Invesco Finance plc 3.125% 11/30/22 22,485 22,374 Jefferies Group Inc. 5.125% 4/13/18 10,755 11,440 Jefferies Group Inc. 6.875% 4/15/21 3,000 3,434 Jefferies Group Inc. 5.125% 1/20/23 3,000 3,068 7 Lehman Brothers Holdings Inc. 6.500% 7/19/17 20,000 2 TD Ameritrade Holding Corp. 5.600% 12/1/19 11,100 13,025 Finance Companies (2.3%) General Electric Capital Corp. 2.300% 4/27/17 12,000 12,347 General Electric Capital Corp. 5.625% 5/1/18 26,475 31,181 General Electric Capital Corp. 6.000% 8/7/19 12,900 15,629 General Electric Capital Corp. 5.500% 1/8/20 10,000 11,735 General Electric Capital Corp. 5.550% 5/4/20 4,000 4,719 General Electric Capital Corp. 4.375% 9/16/20 24,250 26,707 General Electric Capital Corp. 4.625% 1/7/21 12,500 13,948 General Electric Capital Corp. 5.300% 2/11/21 17,500 19,877 General Electric Capital Corp. 4.650% 10/17/21 31,500 35,087 General Electric Capital Corp. 3.150% 9/7/22 19,000 18,855 General Electric Capital Corp. 3.100% 1/9/23 4,000 3,942 4 General Electric Capital Corp. 6.375% 11/15/67 14,450 15,172 4 HSBC Finance Capital Trust IX 5.911% 11/30/35 5,000 5,062 HSBC Finance Corp. 6.676% 1/15/21 143,189 169,224 SLM Corp. 6.250% 1/25/16 9,000 9,906 SLM Corp. 6.000% 1/25/17 9,020 9,969 SLM Corp. 4.625% 9/25/17 5,000 5,204 SLM Corp. 8.450% 6/15/18 12,000 14,234 SLM Corp. 8.000% 3/25/20 5,000 5,799 SLM Corp. 7.250% 1/25/22 4,000 4,480 SLM Corp. 5.500% 1/25/23 15,000 14,939 6 USAA Capital Corp. 2.250% 12/13/16 4,060 4,207 Insurance (4.6%) Aetna Inc. 6.500% 9/15/18 13,318 16,475 38 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Aetna Inc. 3.950% 9/1/20 12,000 13,018 Aetna Inc. 2.750% 11/15/22 42,000 40,653 Aflac Inc. 8.500% 5/15/19 9,940 13,467 Aflac Inc. 4.000% 2/15/22 5,000 5,339 Alleghany Corp. 5.625% 9/15/20 4,000 4,464 Alleghany Corp. 4.950% 6/27/22 4,000 4,353 Allied World Assurance Co. Ltd. 5.500% 11/15/20 2,000 2,212 Allstate Corp. 7.450% 5/16/19 8,100 10,548 Alterra Finance LLC 6.250% 9/30/20 8,000 9,101 American Financial Group Inc. 9.875% 6/15/19 10,000 12,777 American International Group Inc. 3.800% 3/22/17 2,980 3,214 American International Group Inc. 5.450% 5/18/17 5,000 5,720 American International Group Inc. 5.850% 1/16/18 14,174 16,564 American International Group Inc. 8.250% 8/15/18 15,000 19,471 American International Group Inc. 6.400% 12/15/20 10,000 12,268 American International Group Inc. 4.875% 6/1/22 7,000 7,829 Aspen Insurance Holdings Ltd. 6.000% 12/15/20 5,000 5,532 Axis Specialty Finance LLC 5.875% 6/1/20 21,240 23,855 Berkshire Hathaway Finance Corp. 4.250% 1/15/21 12,000 13,437 Berkshire Hathaway Finance Corp. 3.000% 5/15/22 10,360 10,416 Berkshire Hathaway Inc. 3.750% 8/15/21 20,000 21,412 Berkshire Hathaway Inc. 3.400% 1/31/22 14,706 15,338 Chubb Corp. 5.750% 5/15/18 5,933 7,228 4 Chubb Corp. 6.375% 3/29/67 8,900 9,612 Cigna Corp. 4.500% 3/15/21 5,000 5,547 Cigna Corp. 4.000% 2/15/22 10,645 11,435 CNA Financial Corp. 5.875% 8/15/20 3,000 3,482 CNA Financial Corp. 5.750% 8/15/21 5,000 5,822 Coventry Health Care Inc. 5.950% 3/15/17 4,000 4,627 Coventry Health Care Inc. 5.450% 6/15/21 5,000 5,842 Genworth Financial Inc. 7.700% 6/15/20 3,000 3,593 Genworth Financial Inc. 7.200% 2/15/21 3,000 3,548 Genworth Financial Inc. 7.625% 9/24/21 5,000 5,975 Hartford Financial Services Group Inc. 4.000% 3/30/15 3,400 3,583 Hartford Financial Services Group Inc. 6.300% 3/15/18 3,000 3,528 Hartford Financial Services Group Inc. 5.125% 4/15/22 4,000 4,519 HCC Insurance Holdings Inc. 6.300% 11/15/19 7,500 8,678 Humana Inc. 3.150% 12/1/22 6,000 5,859 Infinity Property & Casualty Corp. 5.000% 9/19/22 5,000 5,157 6 ING US Inc. 5.500% 7/15/22 3,000 3,269 6 Jackson National Life Global Funding 4.700% 6/1/18 2,500 2,784 Lincoln National Corp. 6.250% 2/15/20 5,000 5,941 Lincoln National Corp. 4.200% 3/15/22 10,000 10,628 Manulife Financial Corp. 4.900% 9/17/20 29,150 32,220 Markel Corp. 4.900% 7/1/22 10,000 10,794 6 MassMutual Global Funding II 2.500% 10/17/22 4,000 3,871 MetLife Inc. 6.750% 6/1/16 5,000 5,895 MetLife Inc. 1.756% 12/15/17 11,625 11,655 MetLife Inc. 6.817% 8/15/18 19,615 24,477 MetLife Inc. 7.717% 2/15/19 23,939 31,182 MetLife Inc. 4.750% 2/8/21 32,000 36,441 MetLife Inc. 3.048% 12/15/22 7,000 6,950 6 Metropolitan Life Global Funding I 3.000% 1/10/23 5,500 5,461 6 Nationwide Financial Services Inc. 5.375% 3/25/21 2,635 2,840 OneBeacon US Holdings Inc. 4.600% 11/9/22 9,000 9,247 6 Pacific LifeCorp 6.000% 2/10/20 9,800 11,160 PartnerRe Finance A LLC 6.875% 6/1/18 8,857 10,712 PartnerRe Finance B LLC 5.500% 6/1/20 16,550 18,407 Principal Financial Group Inc. 8.875% 5/15/19 11,195 15,115 Principal Financial Group Inc. 3.300% 9/15/22 14,870 14,951 Progressive Corp. 3.750% 8/23/21 15,250 16,522 4 Progressive Corp. 6.700% 6/15/67 13,500 14,647 Protective Life Corp. 7.375% 10/15/19 7,000 8,461 Prudential Financial Inc. 7.375% 6/15/19 7,000 8,919 39 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Prudential Financial Inc. 5.375% 6/21/20 2,000 2,330 Prudential Financial Inc. 4.500% 11/15/20 3,000 3,314 4 Prudential Financial Inc. 5.875% 9/15/42 6,000 6,285 Reinsurance Group of America Inc. 5.000% 6/1/21 13,000 14,246 Swiss Re Solutions Holding Corp. 6.450% 3/1/19 11,250 13,011 6 Swiss Re Treasury US Corp. 2.875% 12/6/22 2,500 2,477 Torchmark Corp. 9.250% 6/15/19 3,000 4,035 Travelers Cos. Inc. 5.800% 5/15/18 17,328 21,173 Travelers Cos. Inc. 5.900% 6/2/19 3,000 3,710 Travelers Cos. Inc. 3.900% 11/1/20 6,405 7,136 UnitedHealth Group Inc. 3.875% 10/15/20 17,000 18,536 UnitedHealth Group Inc. 4.700% 2/15/21 13,000 14,802 UnitedHealth Group Inc. 3.375% 11/15/21 8,000 8,373 UnitedHealth Group Inc. 2.875% 3/15/22 36,316 36,437 WellPoint Inc. 7.000% 2/15/19 2,445 3,055 WellPoint Inc. 4.350% 8/15/20 7,000 7,675 WellPoint Inc. 3.700% 8/15/21 3,090 3,227 Willis North America Inc. 7.000% 9/29/19 8,000 9,434 WR Berkley Corp. 4.625% 3/15/22 2,977 3,192 Other Finance (0.2%) CME Group Inc. 3.000% 9/15/22 9,500 9,443 Jones Lang LaSalle Inc. 4.400% 11/15/22 10,000 10,132 6 LeasePlan Corp. NV 3.000% 10/23/17 4,500 4,546 NYSE Euronext 2.000% 10/5/17 15,000 15,316 ORIX Corp. 3.750% 3/9/17 5,500 5,772 Real Estate Investment Trusts (2.0%) BioMed Realty LP 4.250% 7/15/22 5,000 5,148 Boston Properties LP 3.700% 11/15/18 4,000 4,353 Boston Properties LP 4.125% 5/15/21 6,000 6,440 Boston Properties LP 3.850% 2/1/23 5,000 5,240 Brandywine Operating Partnership LP 5.700% 5/1/17 3,550 3,999 Brandywine Operating Partnership LP 4.950% 4/15/18 5,000 5,518 Brandywine Operating Partnership LP 3.950% 2/15/23 2,000 1,996 DDR Corp. 7.500% 4/1/17 1,750 2,092 DDR Corp. 4.750% 4/15/18 3,000 3,300 DDR Corp. 7.875% 9/1/20 5,000 6,381 DDR Corp. 4.625% 7/15/22 3,000 3,229 Digital Realty Trust LP 5.875% 2/1/20 12,000 13,687 Digital Realty Trust LP 5.250% 3/15/21 5,000 5,515 Duke Realty LP 5.950% 2/15/17 5,000 5,694 Duke Realty LP 6.500% 1/15/18 3,555 4,194 Duke Realty LP 4.375% 6/15/22 3,000 3,173 ERP Operating LP 4.750% 7/15/20 14,015 15,667 ERP Operating LP 4.625% 12/15/21 5,000 5,577 Federal Realty Investment Trust 5.900% 4/1/20 3,000 3,528 6 Goodman Funding Pty Ltd. 6.375% 11/12/20 3,000 3,369 6 Goodman Funding Pty Ltd. 6.375% 4/15/21 2,000 2,250 HCP Inc. 3.750% 2/1/19 3,000 3,214 HCP Inc. 2.625% 2/1/20 10,000 10,001 HCP Inc. 5.375% 2/1/21 5,600 6,439 HCP Inc. 3.150% 8/1/22 2,000 1,967 Health Care REIT Inc. 4.700% 9/15/17 5,000 5,571 Health Care REIT Inc. 2.250% 3/15/18 5,000 5,009 Health Care REIT Inc. 4.125% 4/1/19 7,950 8,588 Health Care REIT Inc. 6.125% 4/15/20 5,000 5,824 Health Care REIT Inc. 4.950% 1/15/21 10,000 10,952 Hospitality Properties Trust 5.000% 8/15/22 5,000 5,322 Kilroy Realty LP 4.800% 7/15/18 2,220 2,468 Kilroy Realty LP 6.625% 6/1/20 7,470 9,007 Mack-Cali Realty LP 7.750% 8/15/19 4,000 5,008 National Retail Properties Inc. 3.800% 10/15/22 5,000 5,059 Post Apartment Homes LP 3.375% 12/1/22 5,000 4,910 ProLogis LP 6.250% 3/15/17 1,520 1,765 40 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) ProLogis LP 6.625% 5/15/18 7,284 8,800 ProLogis LP 7.375% 10/30/19 4,175 5,249 Realty Income Corp. 5.750% 1/15/21 3,000 3,489 Realty Income Corp. 3.250% 10/15/22 12,000 11,703 Simon Property Group LP 2.800% 1/30/17 3,000 3,155 Simon Property Group LP 5.875% 3/1/17 3,300 3,844 Simon Property Group LP 6.125% 5/30/18 7,949 9,658 Simon Property Group LP 10.350% 4/1/19 10,815 15,622 Simon Property Group LP 5.650% 2/1/20 31,200 37,239 Simon Property Group LP 4.375% 3/1/21 34,594 38,471 Simon Property Group LP 4.125% 12/1/21 24,640 26,967 Simon Property Group LP 3.375% 3/15/22 11,000 11,493 Ventas Realty LP / Ventas Capital Corp. 4.750% 6/1/21 3,000 3,268 Ventas Realty LP / Ventas Capital Corp. 4.250% 3/1/22 8,000 8,473 Weingarten Realty Investors 3.375% 10/15/22 3,000 2,916 5,449,652 Industrial (40.2%) Basic Industry (3.4%) Air Products & Chemicals Inc. 2.000% 8/2/16 1,120 1,162 Air Products & Chemicals Inc. 1.200% 10/15/17 1,500 1,490 Air Products & Chemicals Inc. 4.375% 8/21/19 4,485 5,114 Air Products & Chemicals Inc. 3.000% 11/3/21 13,200 13,472 Alcoa Inc. 5.720% 2/23/19 9,500 10,238 Alcoa Inc. 6.150% 8/15/20 10,000 10,955 Alcoa Inc. 5.400% 4/15/21 2,000 2,074 Alcoa Inc. 5.870% 2/23/22 1,100 1,174 ArcelorMittal 9.500% 2/15/15 1,410 1,604 ArcelorMittal 5.000% 2/25/17 4,977 5,051 ArcelorMittal USA LLC 6.500% 4/15/14 790 828 Barrick Gold Corp. 3.850% 4/1/22 8,500 8,756 Barrick North America Finance LLC 6.800% 9/15/18 5,000 6,172 Barrick North America Finance LLC 4.400% 5/30/21 8,500 9,141 Barrick PD Australia Finance Pty Ltd. 4.950% 1/15/20 1,062 1,186 BHP Billiton Finance USA Ltd. 1.625% 2/24/17 10,950 11,094 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 10,555 12,279 BHP Billiton Finance USA Ltd. 3.250% 11/21/21 26,540 27,924 BHP Billiton Finance USA Ltd. 2.875% 2/24/22 21,500 21,951 Celulosa Arauco y Constitucion SA 5.000% 1/21/21 3,500 3,702 Celulosa Arauco y Constitucion SA 4.750% 1/11/22 4,000 4,180 CF Industries Inc. 6.875% 5/1/18 8,556 10,438 CF Industries Inc. 7.125% 5/1/20 11,480 14,379 Dow Chemical Co. 4.250% 11/15/20 7,205 7,881 Dow Chemical Co. 4.125% 11/15/21 5,250 5,655 Dow Chemical Co. 3.000% 11/15/22 4,000 3,896 Eastman Chemical Co. 4.500% 1/15/21 8,139 8,946 Eastman Chemical Co. 3.600% 8/15/22 14,500 14,981 Ecolab Inc. 3.000% 12/8/16 5,740 6,097 Ecolab Inc. 1.450% 12/8/17 6,260 6,196 Ecolab Inc. 4.350% 12/8/21 6,040 6,707 EI du Pont de Nemours & Co. 6.000% 7/15/18 11,665 14,351 EI du Pont de Nemours & Co. 4.625% 1/15/20 19,618 22,621 EI du Pont de Nemours & Co. 3.625% 1/15/21 26,350 28,705 EI du Pont de Nemours & Co. 4.250% 4/1/21 4,000 4,541 FMC Corp. 3.950% 2/1/22 5,000 5,242 Freeport-McMoRan Copper & Gold Inc. 3.550% 3/1/22 13,000 12,671 International Paper Co. 7.950% 6/15/18 12,939 16,590 International Paper Co. 9.375% 5/15/19 7,000 9,483 International Paper Co. 4.750% 2/15/22 4,000 4,458 Lubrizol Corp. 8.875% 2/1/19 4,000 5,542 LyondellBasell Industries NV 5.000% 4/15/19 8,000 8,820 Mosaic Co. 3.750% 11/15/21 2,000 2,091 Newmont Mining Corp. 5.125% 10/1/19 4,000 4,624 Newmont Mining Corp. 3.500% 3/15/22 9,000 9,032 41 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Nucor Corp. 5.850% 6/1/18 1,250 1,510 Nucor Corp. 4.125% 9/15/22 10,000 10,957 Praxair Inc. 4.500% 8/15/19 3,000 3,475 Praxair Inc. 3.000% 9/1/21 19,150 19,805 Praxair Inc. 2.450% 2/15/22 9,910 9,789 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 8,471 10,522 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 13,000 17,988 Rio Tinto Finance USA Ltd. 3.500% 11/2/20 35,000 36,985 Rio Tinto Finance USA Ltd. 4.125% 5/20/21 18,000 19,568 Rio Tinto Finance USA Ltd. 3.750% 9/20/21 10,500 11,116 Rio Tinto Finance USA plc 2.000% 3/22/17 1,250 1,272 Rio Tinto Finance USA plc 1.625% 8/21/17 3,860 3,871 Rio Tinto Finance USA plc 3.500% 3/22/22 25,000 26,025 Rio Tinto Finance USA plc 2.875% 8/21/22 15,000 14,864 Rohm & Haas Co. 6.000% 9/15/17 6,000 7,058 RPM International Inc. 3.450% 11/15/22 8,100 7,894 Southern Copper Corp. 3.500% 11/8/22 3,500 3,498 Syngenta Finance NV 3.125% 3/28/22 8,895 9,132 Teck Resources Ltd. 2.500% 2/1/18 6,500 6,625 Teck Resources Ltd. 3.000% 3/1/19 2,000 2,054 Teck Resources Ltd. 4.500% 1/15/21 2,000 2,156 Vale Overseas Ltd. 5.625% 9/15/19 18,000 20,509 Vale Overseas Ltd. 4.625% 9/15/20 5,000 5,344 Vale Overseas Ltd. 4.375% 1/11/22 10,500 10,897 6 Xstrata Finance Canada Ltd. 4.950% 11/15/21 5,000 5,309 Capital Goods (5.0%) 3M Co. 1.000% 6/26/17 2,315 2,309 3M Co. 2.000% 6/26/22 10,780 10,550 ABB Finance USA Inc. 2.875% 5/8/22 20,000 20,035 6 ABB Treasury Center USA Inc. 4.000% 6/15/21 7,000 7,604 Acuity Brands Lighting Inc. 6.000% 12/15/19 10,000 11,330 Boeing Capital Corp. 2.900% 8/15/18 6,907 7,366 Boeing Co. 3.750% 11/20/16 3,300 3,631 Boeing Co. 6.000% 3/15/19 1,000 1,228 Boeing Co. 4.875% 2/15/20 21,680 25,463 Caterpillar Financial Services Corp. 4.750% 2/17/15 5,000 5,401 Caterpillar Financial Services Corp. 5.500% 3/15/16 2,000 2,275 Caterpillar Financial Services Corp. 2.050% 8/1/16 8,500 8,825 Caterpillar Financial Services Corp. 5.850% 9/1/17 2,000 2,387 Caterpillar Financial Services Corp. 1.250% 11/6/17 2,775 2,762 Caterpillar Financial Services Corp. 5.450% 4/15/18 14,406 17,049 Caterpillar Financial Services Corp. 7.150% 2/15/19 14,000 18,111 Caterpillar Inc. 7.900% 12/15/18 10,215 13,747 Caterpillar Inc. 3.900% 5/27/21 12,000 13,222 Caterpillar Inc. 2.600% 6/26/22 10,000 10,014 Cooper US Inc. 5.450% 4/1/15 6,000 6,583 Cooper US Inc. 6.100% 7/1/17 3,500 4,143 Crane Co. 5.500% 9/15/13 5,000 5,124 CRH America Inc. 6.000% 9/30/16 18,126 20,569 Danaher Corp. 2.300% 6/23/16 9,350 9,816 Danaher Corp. 3.900% 6/23/21 15,000 16,623 Deere & Co. 4.375% 10/16/19 11,850 13,621 Deere & Co. 2.600% 6/8/22 20,000 19,945 Dover Corp. 4.300% 3/1/21 17,000 19,286 Embraer Overseas Ltd. 6.375% 1/24/17 4,000 4,530 Embraer Overseas Ltd. 6.375% 1/15/20 2,275 2,669 Embraer SA 5.150% 6/15/22 3,000 3,313 Emerson Electric Co. 5.375% 10/15/17 10,000 11,745 Emerson Electric Co. 5.250% 10/15/18 5,000 5,968 Emerson Electric Co. 4.875% 10/15/19 4,000 4,722 Flowserve Corp. 3.500% 9/15/22 5,000 4,942 General Dynamics Corp. 1.000% 11/15/17 4,075 4,020 General Dynamics Corp. 3.875% 7/15/21 18,400 20,252 42 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) General Dynamics Corp. 2.250% 11/15/22 20,000 19,092 General Electric Co. 5.250% 12/6/17 34,925 40,850 General Electric Co. 2.700% 10/9/22 17,000 16,753 Harsco Corp. 5.750% 5/15/18 7,600 8,336 Honeywell International Inc. 5.300% 3/1/18 9,772 11,626 Honeywell International Inc. 5.000% 2/15/19 4,090 4,832 Honeywell International Inc. 4.250% 3/1/21 18,775 21,572 Illinois Tool Works Inc. 6.250% 4/1/19 9,950 12,439 Illinois Tool Works Inc. 3.375% 9/15/21 5,000 5,344 Ingersoll-Rand Global Holding Co. Ltd. 9.500% 4/15/14 4,194 4,617 John Deere Capital Corp. 1.850% 9/15/16 2,545 2,619 John Deere Capital Corp. 2.000% 1/13/17 9,500 9,806 John Deere Capital Corp. 1.200% 10/10/17 1,250 1,245 John Deere Capital Corp. 5.350% 4/3/18 14,000 16,613 John Deere Capital Corp. 5.750% 9/10/18 13,000 15,722 John Deere Capital Corp. 2.250% 4/17/19 8,400 8,600 John Deere Capital Corp. 1.700% 1/15/20 7,000 6,837 John Deere Capital Corp. 3.900% 7/12/21 7,180 7,904 John Deere Capital Corp. 3.150% 10/15/21 8,050 8,410 John Deere Capital Corp. 2.750% 3/15/22 8,800 8,812 John Deere Capital Corp. 2.800% 1/27/23 4,000 4,020 L-3 Communications Corp. 3.950% 11/15/16 4,480 4,850 L-3 Communications Corp. 5.200% 10/15/19 20,000 22,831 L-3 Communications Corp. 4.750% 7/15/20 4,000 4,399 Lockheed Martin Corp. 7.650% 5/1/16 5,000 6,039 Lockheed Martin Corp. 4.250% 11/15/19 22,810 25,570 Lockheed Martin Corp. 3.350% 9/15/21 15,000 15,600 Mohawk Industries Inc. 6.375% 1/15/16 300 341 Mohawk Industries Inc. 3.850% 2/1/23 10,000 9,989 Owens Corning 6.500% 12/1/16 2,102 2,356 Owens Corning 9.000% 6/15/19 1,179 1,477 Parker Hannifin Corp. 5.500% 5/15/18 6,400 7,619 Precision Castparts Corp. 1.250% 1/15/18 12,735 12,662 Precision Castparts Corp. 2.500% 1/15/23 20,000 19,510 Raytheon Co. 6.400% 12/15/18 5,725 7,122 Raytheon Co. 4.400% 2/15/20 5,845 6,616 Raytheon Co. 3.125% 10/15/20 17,285 18,169 Raytheon Co. 2.500% 12/15/22 18,800 18,217 Republic Services Inc. 3.800% 5/15/18 5,826 6,391 Republic Services Inc. 5.500% 9/15/19 7,400 8,764 Republic Services Inc. 5.000% 3/1/20 4,400 5,047 Republic Services Inc. 5.250% 11/15/21 4,000 4,645 Republic Services Inc. 3.550% 6/1/22 7,000 7,240 Rockwell Automation Inc. 5.650% 12/1/17 5,000 5,880 Rockwell Collins Inc. 3.100% 11/15/21 4,000 4,136 Roper Industries Inc. 6.250% 9/1/19 2,700 3,264 Roper Industries Inc. 3.125% 11/15/22 3,000 2,980 6 Schneider Electric SA 2.950% 9/27/22 15,000 14,773 6 Smiths Group plc 3.625% 10/12/22 5,000 4,877 Stanley Black & Decker Inc. 2.900% 11/1/22 7,000 6,980 United Technologies Corp. 1.800% 6/1/17 10,000 10,213 United Technologies Corp. 5.375% 12/15/17 16,805 19,837 United Technologies Corp. 6.125% 2/1/19 5,500 6,841 United Technologies Corp. 4.500% 4/15/20 20,500 23,543 United Technologies Corp. 3.100% 6/1/22 52,570 54,234 Waste Management Inc. 7.375% 3/11/19 4,250 5,360 Waste Management Inc. 2.900% 9/15/22 6,500 6,354 Communication (5.7%) America Movil SAB de CV 5.500% 3/1/14 4,000 4,197 America Movil SAB de CV 2.375% 9/8/16 12,850 13,273 America Movil SAB de CV 5.625% 11/15/17 14,424 17,046 America Movil SAB de CV 5.000% 10/16/19 12,000 13,856 America Movil SAB de CV 5.000% 3/30/20 24,500 28,146 43 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) America Movil SAB de CV 3.125% 7/16/22 32,300 32,046 American Tower Corp. 4.500% 1/15/18 10,000 11,017 American Tower Corp. 3.500% 1/31/23 7,000 6,848 AT&T Inc. 2.400% 8/15/16 5,520 5,767 AT&T Inc. 1.700% 6/1/17 10,000 10,100 AT&T Inc. 5.500% 2/1/18 30,925 36,328 AT&T Inc. 5.600% 5/15/18 13,089 15,531 AT&T Inc. 5.800% 2/15/19 19,849 23,948 AT&T Inc. 4.450% 5/15/21 20,000 22,543 AT&T Inc. 3.875% 8/15/21 25,729 27,950 AT&T Inc. 3.000% 2/15/22 27,000 27,271 AT&T Inc. 2.625% 12/1/22 18,000 17,350 6 British Sky Broadcasting Group plc 6.100% 2/15/18 4,470 5,352 6 British Sky Broadcasting Group plc 9.500% 11/15/18 9,640 13,242 6 British Sky Broadcasting Group plc 3.125% 11/26/22 10,000 9,827 CBS Corp. 4.625% 5/15/18 2,750 3,072 CBS Corp. 8.875% 5/15/19 3,458 4,657 CBS Corp. 4.300% 2/15/21 3,000 3,247 CBS Corp. 3.375% 3/1/22 3,000 3,038 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 26,000 35,209 CenturyLink Inc. 6.000% 4/1/17 7,000 7,756 CenturyLink Inc. 6.450% 6/15/21 8,000 8,742 CenturyLink Inc. 5.800% 3/15/22 3,000 3,144 Comcast Cable Communications LLC 8.875% 5/1/17 3,400 4,360 Comcast Corp. 5.850% 11/15/15 3,450 3,909 Comcast Corp. 6.300% 11/15/17 11,480 13,899 Comcast Corp. 5.700% 5/15/18 7,767 9,246 Comcast Corp. 5.150% 3/1/20 5,700 6,632 Comcast Corp. 3.125% 7/15/22 9,000 9,053 Comcast Corp. 2.850% 1/15/23 7,000 6,885 6 Deutsche Telekom International Finance BV 3.125% 4/11/16 7,460 7,818 6 Deutsche Telekom International Finance BV 2.250% 3/6/17 7,395 7,558 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.125% 2/15/16 8,600 9,014 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.875% 10/1/19 11,000 12,974 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.200% 3/15/20 4,500 5,119 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.600% 2/15/21 4,375 4,705 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.000% 3/1/21 6,035 6,647 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.800% 3/15/22 6,800 6,856 Discovery Communications LLC 4.375% 6/15/21 5,000 5,453 France Telecom SA 5.375% 7/8/19 15,700 18,322 France Telecom SA 4.125% 9/14/21 20,442 22,089 Moody's Corp. 4.500% 9/1/22 10,000 10,440 NBCUniversal Media LLC 5.150% 4/30/20 11,950 13,877 NBCUniversal Media LLC 4.375% 4/1/21 9,000 9,907 News America Inc. 6.900% 3/1/19 7,000 8,810 News America Inc. 4.500% 2/15/21 6,000 6,773 News America Inc. 3.000% 9/15/22 5,000 4,957 Omnicom Group Inc. 5.900% 4/15/16 7,383 8,379 Omnicom Group Inc. 4.450% 8/15/20 14,000 15,237 6 Pearson Funding Four plc 3.750% 5/8/22 5,000 5,145 Qwest Corp. 6.750% 12/1/21 10,760 12,486 6 Reed Elsevier Capital Inc. 3.125% 10/15/22 4,839 4,678 Telecom Italia Capital SA 6.999% 6/4/18 4,860 5,667 Telecom Italia Capital SA 7.175% 6/18/19 6,000 7,139 Telefonica Emisiones SAU 3.992% 2/16/16 6,000 6,261 Telefonica Emisiones SAU 6.221% 7/3/17 5,662 6,345 Telefonica Emisiones SAU 5.877% 7/15/19 9,000 10,054 Telefonica Emisiones SAU 5.134% 4/27/20 6,000 6,372 Telefonica Emisiones SAU 5.462% 2/16/21 5,000 5,421 6 Telstra Corp. Ltd. 4.800% 10/12/21 5,000 5,690 Thomson Reuters Corp. 6.500% 7/15/18 10,685 13,240 Thomson Reuters Corp. 4.700% 10/15/19 13,835 15,727 Time Warner Cable Inc. 5.850% 5/1/17 7,000 8,186 Time Warner Cable Inc. 6.750% 7/1/18 18,000 22,244 44 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Time Warner Cable Inc. 8.250% 4/1/19 12,000 15,825 Time Warner Cable Inc. 5.000% 2/1/20 8,363 9,545 Time Warner Cable Inc. 4.125% 2/15/21 3,000 3,243 Verizon Communications Inc. 2.000% 11/1/16 7,300 7,561 Verizon Communications Inc. 5.500% 4/1/17 3,000 3,495 Verizon Communications Inc. 1.100% 11/1/17 6,275 6,177 Verizon Communications Inc. 5.500% 2/15/18 11,025 13,065 Verizon Communications Inc. 6.100% 4/15/18 25,640 31,139 Verizon Communications Inc. 8.750% 11/1/18 15,594 21,313 Verizon Communications Inc. 6.350% 4/1/19 21,806 27,087 Verizon Communications Inc. 4.600% 4/1/21 23,000 26,029 Verizon Communications Inc. 3.500% 11/1/21 33,000 34,692 Verizon Communications Inc. 2.450% 11/1/22 21,000 20,077 Vodafone Group plc 5.750% 3/15/16 7,190 8,250 Vodafone Group plc 5.625% 2/27/17 29,725 34,678 Vodafone Group plc 1.250% 9/26/17 8,200 8,152 Vodafone Group plc 4.625% 7/15/18 2,750 3,148 Vodafone Group plc 2.500% 9/26/22 25,000 24,363 WPP Finance 2010 4.750% 11/21/21 5,000 5,382 WPP Finance 2010 3.625% 9/7/22 12,000 11,944 WPP Finance UK 8.000% 9/15/14 6,000 6,618 Consumer Cyclical (4.7%) Amazon.com Inc. 1.200% 11/29/17 5,000 4,947 Amazon.com Inc. 2.500% 11/29/22 5,000 4,792 6 American Honda Finance Corp. 2.125% 2/28/17 6,498 6,668 6 American Honda Finance Corp. 3.875% 9/21/20 3,640 3,948 6 American Honda Finance Corp. 3.800% 9/20/21 5,000 5,415 AutoZone Inc. 4.000% 11/15/20 7,000 7,436 AutoZone Inc. 3.700% 4/15/22 3,000 3,101 AutoZone Inc. 2.875% 1/15/23 12,000 11,488 Carnival Corp. 1.875% 12/15/17 7,772 7,759 CVS Caremark Corp. 5.750% 6/1/17 6,306 7,458 CVS Caremark Corp. 4.750% 5/18/20 5,000 5,719 CVS Caremark Corp. 2.750% 12/1/22 4,500 4,430 6 Daimler Finance North America LLC 3.875% 9/15/21 1,900 2,028 eBay Inc. 1.625% 10/15/15 2,000 2,059 eBay Inc. 1.350% 7/15/17 1,175 1,181 eBay Inc. 3.250% 10/15/20 6,500 6,908 eBay Inc. 2.600% 7/15/22 18,500 18,342 Expedia Inc. 5.950% 8/15/20 15,450 16,967 6 Experian Finance plc 2.375% 6/15/17 10,525 10,715 Ford Motor Credit Co. LLC 2.500% 1/15/16 5,000 5,054 Ford Motor Credit Co. LLC 4.207% 4/15/16 13,830 14,729 Ford Motor Credit Co. LLC 3.984% 6/15/16 8,700 9,222 Ford Motor Credit Co. LLC 8.000% 12/15/16 10,000 11,982 Ford Motor Credit Co. LLC 4.250% 2/3/17 6,000 6,385 Ford Motor Credit Co. LLC 3.000% 6/12/17 10,250 10,455 Ford Motor Credit Co. LLC 6.625% 8/15/17 13,056 15,220 Ford Motor Credit Co. LLC 5.000% 5/15/18 17,348 19,038 Ford Motor Credit Co. LLC 8.125% 1/15/20 5,500 6,927 Ford Motor Credit Co. LLC 5.750% 2/1/21 13,000 14,749 Ford Motor Credit Co. LLC 5.875% 8/2/21 14,000 15,979 Gap Inc. 5.950% 4/12/21 20,000 22,500 6 Harley-Davidson Financial Services Inc. 2.700% 3/15/17 3,618 3,726 6 Harley-Davidson Funding Corp. 6.800% 6/15/18 11,725 14,265 Home Depot Inc. 5.400% 3/1/16 9,000 10,238 Home Depot Inc. 3.950% 9/15/20 7,700 8,638 Home Depot Inc. 4.400% 4/1/21 15,905 18,320 6 Hyundai Capital America 3.750% 4/6/16 1,740 1,848 6 Hyundai Capital Services Inc. 6.000% 5/5/15 3,000 3,280 6 Hyundai Capital Services Inc. 4.375% 7/27/16 2,160 2,332 6 Kia Motors Corp. 3.625% 6/14/16 3,200 3,387 Lowe's Cos. Inc. 4.625% 4/15/20 9,750 11,187 45 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Lowe's Cos. Inc. 3.750% 4/15/21 5,950 6,460 Lowe's Cos. Inc. 3.800% 11/15/21 11,650 12,661 Lowe's Cos. Inc. 3.120% 4/15/22 21,000 21,604 Macy's Retail Holdings Inc. 7.450% 7/15/17 2,414 2,973 Macy's Retail Holdings Inc. 3.875% 1/15/22 6,000 6,240 Macy's Retail Holdings Inc. 2.875% 2/15/23 12,500 11,810 Marriott International Inc. 6.375% 6/15/17 3,040 3,535 Marriott International Inc. 3.000% 3/1/19 2,500 2,612 Marriott International Inc. 3.250% 9/15/22 3,500 3,445 McDonald's Corp. 3.500% 7/15/20 7,000 7,605 McDonald's Corp. 3.625% 5/20/21 12,500 13,740 McDonald's Corp. 2.625% 1/15/22 12,000 12,126 6 Nissan Motor Acceptance Corp. 4.500% 1/30/15 9,300 9,943 6 Nissan Motor Acceptance Corp. 1.950% 9/12/17 6,130 6,195 Nordstrom Inc. 6.250% 1/15/18 7,866 9,481 Nordstrom Inc. 4.750% 5/1/20 15,000 17,261 Nordstrom Inc. 4.000% 10/15/21 7,750 8,524 NVR Inc. 3.950% 9/15/22 10,000 10,238 PACCAR Financial Corp. 1.600% 3/15/17 2,500 2,528 Staples Inc. 2.750% 1/12/18 7,000 7,022 Target Corp. 3.875% 7/15/20 12,500 13,909 Target Corp. 2.900% 1/15/22 11,000 11,268 Time Warner Inc. 4.875% 3/15/20 5,000 5,726 Time Warner Inc. 4.750% 3/29/21 6,500 7,350 Time Warner Inc. 4.000% 1/15/22 5,000 5,401 TJX Cos. Inc. 6.950% 4/15/19 15,663 19,886 Toyota Motor Credit Corp. 2.800% 1/11/16 2,750 2,902 Toyota Motor Credit Corp. 2.000% 9/15/16 4,750 4,918 Toyota Motor Credit Corp. 2.050% 1/12/17 3,000 3,082 Toyota Motor Credit Corp. 1.250% 10/5/17 5,000 4,975 Toyota Motor Credit Corp. 4.500% 6/17/20 21,500 24,480 Toyota Motor Credit Corp. 4.250% 1/11/21 5,155 5,795 Toyota Motor Credit Corp. 3.400% 9/15/21 20,460 21,694 Toyota Motor Credit Corp. 3.300% 1/12/22 21,000 22,143 Toyota Motor Credit Corp. 2.625% 1/10/23 6,000 5,892 VF Corp. 3.500% 9/1/21 9,255 9,758 Viacom Inc. 4.500% 3/1/21 11,348 12,695 6 Volkswagen International Finance NV 2.875% 4/1/16 3,000 3,146 6 Volkswagen International Finance NV 1.600% 11/20/17 6,300 6,256 6 Volkswagen International Finance NV 4.000% 8/12/20 7,500 8,168 Wal-Mart Stores Inc. 3.625% 7/8/20 32,050 35,201 Wal-Mart Stores Inc. 3.250% 10/25/20 38,195 40,907 Wal-Mart Stores Inc. 4.250% 4/15/21 16,919 19,325 Walgreen Co. 1.800% 9/15/17 5,556 5,593 Walgreen Co. 3.100% 9/15/22 10,000 9,915 Walt Disney Co. 5.625% 9/15/16 5,000 5,837 Walt Disney Co. 6.000% 7/17/17 3,000 3,613 Walt Disney Co. 2.750% 8/16/21 11,500 11,717 Walt Disney Co. 2.350% 12/1/22 15,000 14,571 Western Union Co. 6.500% 2/26/14 7,400 7,845 Western Union Co. 5.930% 10/1/16 11,825 13,062 Wyndham Worldwide Corp. 5.625% 3/1/21 2,500 2,772 Wyndham Worldwide Corp. 4.250% 3/1/22 4,000 4,148 Consumer Noncyclical (11.6%) 6 AbbVie Inc. 1.750% 11/6/17 25,475 25,602 6 AbbVie Inc. 2.000% 11/6/18 4,500 4,512 6 AbbVie Inc. 2.900% 11/6/22 10,000 9,888 Actavis Inc. 3.250% 10/1/22 10,000 9,964 Allergan Inc. 5.750% 4/1/16 12,000 13,773 Allergan Inc. 3.375% 9/15/20 9,000 9,611 Altria Group Inc. 9.700% 11/10/18 13,654 18,864 Altria Group Inc. 9.250% 8/6/19 8,014 11,108 Altria Group Inc. 4.750% 5/5/21 10,000 11,144 46 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Altria Group Inc. 2.850% 8/9/22 5,000 4,836 AmerisourceBergen Corp. 5.875% 9/15/15 3,000 3,381 AmerisourceBergen Corp. 4.875% 11/15/19 6,270 7,239 AmerisourceBergen Corp. 3.500% 11/15/21 10,000 10,635 Amgen Inc. 2.125% 5/15/17 7,300 7,516 Amgen Inc. 5.850% 6/1/17 3,460 4,089 Amgen Inc. 6.150% 6/1/18 5,000 6,037 Amgen Inc. 5.700% 2/1/19 8,080 9,668 Amgen Inc. 3.450% 10/1/20 8,750 9,292 Amgen Inc. 4.100% 6/15/21 6,760 7,452 Amgen Inc. 3.875% 11/15/21 13,141 14,262 Amgen Inc. 3.625% 5/15/22 8,930 9,458 Anheuser-Busch Cos. LLC 5.600% 3/1/17 5,375 6,277 Anheuser-Busch Cos. LLC 5.500% 1/15/18 8,880 10,520 Anheuser-Busch Cos. LLC 5.000% 3/1/19 3,145 3,686 Anheuser-Busch InBev Finance Inc. 2.625% 1/17/23 17,375 17,108 Anheuser-Busch InBev Worldwide Inc. 5.375% 11/15/14 6,100 6,601 Anheuser-Busch InBev Worldwide Inc. 1.375% 7/15/17 7,250 7,254 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 28,570 37,638 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 18,514 24,097 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 42,085 50,606 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 18,286 21,618 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 5,000 5,689 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 39,177 38,357 Archer-Daniels-Midland Co. 5.450% 3/15/18 6,388 7,583 Archer-Daniels-Midland Co. 4.479% 3/1/21 13,750 15,531 AstraZeneca plc 5.900% 9/15/17 5,960 7,165 AstraZeneca plc 1.950% 9/18/19 12,750 12,811 6 BAT International Finance plc 9.500% 11/15/18 4,000 5,540 Baxter International Inc. 5.900% 9/1/16 3,500 4,096 Baxter International Inc. 5.375% 6/1/18 2,000 2,390 Baxter International Inc. 4.500% 8/15/19 2,000 2,291 Baxter International Inc. 4.250% 3/15/20 3,000 3,383 Baxter International Inc. 2.400% 8/15/22 8,465 8,209 Becton Dickinson & Co. 5.000% 5/15/19 4,700 5,534 Becton Dickinson & Co. 3.250% 11/12/20 14,704 15,539 Becton Dickinson & Co. 3.125% 11/8/21 15,025 15,647 Biogen Idec Inc. 6.875% 3/1/18 5,000 6,124 Boston Scientific Corp. 4.500% 1/15/15 9,300 9,878 Boston Scientific Corp. 6.000% 1/15/20 11,500 13,271 Bottling Group LLC 6.950% 3/15/14 3,813 4,083 Bottling Group LLC 5.125% 1/15/19 10,275 12,135 Bristol-Myers Squibb Co. 0.875% 8/1/17 8,000 7,886 Bristol-Myers Squibb Co. 2.000% 8/1/22 15,550 14,703 Brown-Forman Corp. 1.000% 1/15/18 930 919 Brown-Forman Corp. 2.250% 1/15/23 4,350 4,209 Bunge Ltd. Finance Corp. 8.500% 6/15/19 6,500 8,420 Cardinal Health Inc. 4.625% 12/15/20 6,352 7,111 Cardinal Health Inc. 3.200% 6/15/22 5,000 5,051 Catholic Health Initiatives Colorado GO 2.950% 11/1/22 3,000 2,987 Celgene Corp. 1.900% 8/15/17 2,160 2,186 Celgene Corp. 3.950% 10/15/20 5,762 6,179 Celgene Corp. 3.250% 8/15/22 5,000 4,999 Clorox Co. 3.800% 11/15/21 5,000 5,369 Clorox Co. 3.050% 9/15/22 3,000 3,029 6 Coca-Cola Amatil Ltd. 3.250% 11/2/14 1,090 1,134 Coca-Cola Co. 1.650% 3/14/18 10,000 10,227 Coca-Cola Co. 4.875% 3/15/19 9,200 10,888 Coca-Cola Co. 3.150% 11/15/20 21,950 23,590 Coca-Cola Co. 3.300% 9/1/21 17,480 18,814 Coca-Cola Femsa SAB de CV 4.625% 2/15/20 5,000 5,588 Coca-Cola Refreshments USA Inc. 7.375% 3/3/14 17,597 18,875 Coca-Cola Refreshments USA Inc. 4.250% 3/1/15 4,500 4,828 Colgate-Palmolive Co. 3.150% 8/5/15 2,000 2,129 47 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Colgate-Palmolive Co. 2.300% 5/3/22 8,000 8,084 ConAgra Foods Inc. 1.900% 1/25/18 6,220 6,249 ConAgra Foods Inc. 7.000% 4/15/19 3,200 4,015 ConAgra Foods Inc. 3.200% 1/25/23 15,000 14,958 Covidien International Finance SA 6.000% 10/15/17 7,000 8,408 Covidien International Finance SA 4.200% 6/15/20 5,000 5,592 Covidien International Finance SA 3.200% 6/15/22 13,500 14,017 CR Bard Inc. 4.400% 1/15/21 13,000 14,469 Delhaize Group SA 6.500% 6/15/17 5,880 6,687 Delhaize Group SA 4.125% 4/10/19 5,000 5,197 DENTSPLY International Inc. 4.125% 8/15/21 1,900 1,996 Diageo Capital plc 1.500% 5/11/17 3,400 3,428 Diageo Capital plc 4.828% 7/15/20 12,989 15,095 Diageo Investment Corp. 2.875% 5/11/22 16,000 16,067 Dr Pepper Snapple Group Inc. 2.600% 1/15/19 5,000 5,219 Dr Pepper Snapple Group Inc. 2.000% 1/15/20 2,500 2,456 Dr Pepper Snapple Group Inc. 2.700% 11/15/22 3,000 2,951 Energizer Holdings Inc. 4.700% 5/24/22 5,000 5,328 Estee Lauder Cos. Inc. 2.350% 8/15/22 5,000 4,853 Express Scripts Holding Co. 3.125% 5/15/16 7,650 8,093 Express Scripts Holding Co. 3.500% 11/15/16 4,880 5,255 Express Scripts Holding Co. 2.650% 2/15/17 10,500 10,882 Express Scripts Holding Co. 7.250% 6/15/19 3,000 3,821 Express Scripts Holding Co. 4.750% 11/15/21 7,950 8,910 Express Scripts Holding Co. 3.900% 2/15/22 8,000 8,466 Flowers Foods Inc. 4.375% 4/1/22 2,000 2,020 6 Foster's Finance Corp. 4.875% 10/1/14 4,000 4,273 General Mills Inc. 5.650% 2/15/19 3,000 3,621 General Mills Inc. 3.150% 12/15/21 8,000 8,325 Genzyme Corp. 5.000% 6/15/20 15,349 18,114 Gilead Sciences Inc. 3.050% 12/1/16 6,610 7,085 Gilead Sciences Inc. 4.400% 12/1/21 14,050 15,746 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 24,400 29,518 GlaxoSmithKline Capital plc 1.500% 5/8/17 9,410 9,503 GlaxoSmithKline Capital plc 2.850% 5/8/22 39,000 39,274 Hasbro Inc. 6.300% 9/15/17 5,000 5,773 Hershey Co. 4.850% 8/15/15 5,000 5,509 Hershey Co. 4.125% 12/1/20 4,125 4,673 Hormel Foods Corp. 4.125% 4/15/21 3,350 3,719 Hospira Inc. 6.050% 3/30/17 2,777 3,201 Johnson & Johnson 2.950% 9/1/20 5,850 6,233 Kaiser Foundation Hospitals 3.500% 4/1/22 5,765 5,988 Kellogg Co. 1.750% 5/17/17 1,500 1,516 Kellogg Co. 4.150% 11/15/19 7,000 7,864 Kimberly-Clark Corp. 6.125% 8/1/17 8,449 10,241 Kimberly-Clark Corp. 7.500% 11/1/18 10,000 13,267 Kimberly-Clark Corp. 3.625% 8/1/20 3,300 3,603 Koninklijke Philips Electronics NV 3.750% 3/15/22 32,849 35,279 Kraft Foods Group Inc. 2.250% 6/5/17 3,980 4,100 Kraft Foods Group Inc. 3.500% 6/6/22 12,600 13,158 Kroger Co. 2.200% 1/15/17 2,920 2,999 Kroger Co. 6.800% 12/15/18 6,100 7,566 Kroger Co. 3.400% 4/15/22 3,000 3,059 Laboratory Corp. of America Holdings 3.750% 8/23/22 5,000 5,157 Life Technologies Corp. 6.000% 3/1/20 5,000 5,512 Lorillard Tobacco Co. 3.500% 8/4/16 3,100 3,275 Lorillard Tobacco Co. 2.300% 8/21/17 4,000 4,024 Lorillard Tobacco Co. 8.125% 6/23/19 6,000 7,653 Lorillard Tobacco Co. 6.875% 5/1/20 13,815 16,770 McCormick & Co. Inc. 3.900% 7/15/21 5,000 5,386 McKesson Corp. 5.700% 3/1/17 4,400 5,154 McKesson Corp. 7.500% 2/15/19 6,100 7,860 McKesson Corp. 4.750% 3/1/21 13,420 15,400 McKesson Corp. 2.700% 12/15/22 8,550 8,409 48 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Medco Health Solutions Inc. 7.125% 3/15/18 15,185 18,830 Medtronic Inc. 4.450% 3/15/20 10,000 11,457 Medtronic Inc. 4.125% 3/15/21 8,558 9,538 Medtronic Inc. 3.125% 3/15/22 7,000 7,312 Merck & Co. Inc. 4.000% 6/30/15 2,100 2,278 Merck & Co. Inc. 6.000% 9/15/17 10,000 12,126 Merck & Co. Inc. 1.100% 1/31/18 2,650 2,637 Merck & Co. Inc. 5.000% 6/30/19 10,000 11,920 Merck & Co. Inc. 3.875% 1/15/21 21,450 23,526 Merck & Co. Inc. 2.400% 9/15/22 16,000 15,738 Mondelez International Inc. 4.125% 2/9/16 3,000 3,263 Mondelez International Inc. 6.125% 8/23/18 4,231 5,178 Mondelez International Inc. 5.375% 2/10/20 35,000 41,627 Nabisco Inc. 7.550% 6/15/15 15,000 17,284 Newell Rubbermaid Inc. 2.050% 12/1/17 2,180 2,178 Newell Rubbermaid Inc. 4.700% 8/15/20 5,000 5,487 Novartis Capital Corp. 4.400% 4/24/20 15,000 17,253 Novartis Capital Corp. 2.400% 9/21/22 28,880 28,359 Novartis Securities Investment Ltd. 5.125% 2/10/19 34,894 41,609 PepsiAmericas Inc. 4.375% 2/15/14 12,500 12,995 PepsiCo Inc. 1.250% 8/13/17 4,465 4,457 PepsiCo Inc. 5.000% 6/1/18 16,500 19,461 PepsiCo Inc. 7.900% 11/1/18 14,000 18,717 PepsiCo Inc. 4.500% 1/15/20 16,500 18,928 PepsiCo Inc. 3.125% 11/1/20 22,000 23,227 PepsiCo Inc. 3.000% 8/25/21 22,990 23,703 PepsiCo Inc. 2.750% 3/5/22 20,500 20,692 PerkinElmer Inc. 5.000% 11/15/21 8,000 8,702 6 Pernod-Ricard SA 5.750% 4/7/21 2,250 2,636 6 Pernod-Ricard SA 4.250% 7/15/22 5,000 5,369 Pfizer Inc. 4.650% 3/1/18 6,000 6,939 Pfizer Inc. 6.200% 3/15/19 36,000 45,078 Pharmacia Corp. 6.500% 12/1/18 6,045 7,635 Philip Morris International Inc. 6.875% 3/17/14 2,750 2,948 Philip Morris International Inc. 2.500% 5/16/16 7,250 7,645 Philip Morris International Inc. 5.650% 5/16/18 36,555 43,938 Philip Morris International Inc. 4.500% 3/26/20 11,750 13,457 Philip Morris International Inc. 4.125% 5/17/21 4,000 4,457 Philip Morris International Inc. 2.900% 11/15/21 10,500 10,760 Philip Morris International Inc. 2.500% 8/22/22 13,000 12,844 Procter & Gamble Co. 3.500% 2/15/15 4,400 4,675 Procter & Gamble Co. 1.450% 8/15/16 740 757 Procter & Gamble Co. 4.700% 2/15/19 15,200 17,887 Procter & Gamble Co. 2.300% 2/6/22 7,000 6,993 Quest Diagnostics Inc. 4.750% 1/30/20 2,000 2,179 Quest Diagnostics Inc. 4.700% 4/1/21 4,000 4,367 Reynolds American Inc. 7.625% 6/1/16 6,655 7,975 Reynolds American Inc. 6.750% 6/15/17 5,000 6,043 6 Roche Holdings Inc. 6.000% 3/1/19 13,500 16,694 Sanofi 2.625% 3/29/16 14,860 15,644 Sanofi 4.000% 3/29/21 23,500 26,060 St. Jude Medical Inc. 2.500% 1/15/16 5,000 5,189 St. Jude Medical Inc. 4.875% 7/15/19 10,000 11,303 Stryker Corp. 4.375% 1/15/20 10,000 11,132 Sysco Corp. 5.250% 2/12/18 12,000 14,180 Sysco Corp. 2.600% 6/12/22 4,000 3,996 6 Takeda Pharmaceutical Co. Ltd. 1.625% 3/17/17 24,510 24,705 6 Tesco plc 5.500% 11/15/17 7,000 8,194 Teva Pharmaceutical Finance Co. BV 3.650% 11/10/21 20,550 21,680 Teva Pharmaceutical Finance Co. BV 2.950% 12/18/22 15,100 14,930 Teva Pharmaceutical Finance II BV / Teva Pharmaceutical Finance III LLC 3.000% 6/15/15 3,000 3,154 Teva Pharmaceutical Finance IV BV 3.650% 11/10/21 23,535 24,923 Teva Pharmaceutical Finance IV LLC 2.250% 3/18/20 7,000 6,967 49 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Thermo Fisher Scientific Inc. 5.000% 6/1/15 3,100 3,380 Thermo Fisher Scientific Inc. 2.250% 8/15/16 2,840 2,919 Thermo Fisher Scientific Inc. 4.700% 5/1/20 4,400 4,828 Thermo Fisher Scientific Inc. 4.500% 3/1/21 4,100 4,460 Thermo Fisher Scientific Inc. 3.600% 8/15/21 7,625 7,792 Tyson Foods Inc. 4.500% 6/15/22 15,750 16,912 Unilever Capital Corp. 2.750% 2/10/16 10,000 10,511 Unilever Capital Corp. 0.850% 8/2/17 3,025 2,979 Unilever Capital Corp. 4.800% 2/15/19 1,920 2,258 Unilever Capital Corp. 4.250% 2/10/21 10,875 12,331 Whirlpool Corp. 8.600% 5/1/14 5,000 5,455 Wyeth LLC 5.500% 2/15/16 5,000 5,695 Wyeth LLC 5.450% 4/1/17 1,580 1,860 6 Zoetis Inc. 3.250% 2/1/23 15,000 14,996 Energy (5.4%) Anadarko Petroleum Corp. 5.950% 9/15/16 6,500 7,443 Anadarko Petroleum Corp. 6.375% 9/15/17 15,000 17,760 Anadarko Petroleum Corp. 6.950% 6/15/19 6,527 8,155 Apache Corp. 5.625% 1/15/17 4,000 4,658 Apache Corp. 6.900% 9/15/18 3,000 3,784 Apache Corp. 3.625% 2/1/21 6,000 6,404 Apache Corp. 3.250% 4/15/22 24,700 25,226 Apache Corp. 2.625% 1/15/23 17,000 16,407 Baker Hughes Inc. 7.500% 11/15/18 4,845 6,360 Baker Hughes Inc. 3.200% 8/15/21 20,720 21,904 BP Capital Markets plc 3.200% 3/11/16 4,500 4,801 BP Capital Markets plc 1.375% 11/6/17 10,500 10,478 BP Capital Markets plc 4.750% 3/10/19 17,850 20,609 BP Capital Markets plc 4.500% 10/1/20 32,000 36,426 BP Capital Markets plc 4.742% 3/11/21 13,748 15,872 BP Capital Markets plc 3.561% 11/1/21 31,470 33,306 BP Capital Markets plc 3.245% 5/6/22 35,000 35,993 BP Capital Markets plc 2.500% 11/6/22 11,500 11,108 Canadian Natural Resources Ltd. 5.700% 5/15/17 3,190 3,743 Canadian Natural Resources Ltd. 3.450% 11/15/21 2,000 2,110 Chevron Corp. 4.950% 3/3/19 3,347 3,981 Chevron Corp. 2.355% 12/5/22 41,000 40,227 ConocoPhillips 5.200% 5/15/18 5,815 6,883 ConocoPhillips 5.750% 2/1/19 38,935 47,504 ConocoPhillips 6.000% 1/15/20 5,000 6,238 ConocoPhillips Co. 2.400% 12/15/22 13,000 12,540 Devon Energy Corp. 6.300% 1/15/19 5,000 6,111 Devon Energy Corp. 3.250% 5/15/22 5,000 5,027 Diamond Offshore Drilling Inc. 5.875% 5/1/19 5,000 6,127 Ensco plc 4.700% 3/15/21 10,000 11,183 EOG Resources Inc. 5.875% 9/15/17 3,000 3,603 EOG Resources Inc. 5.625% 6/1/19 10,250 12,500 EOG Resources Inc. 4.400% 6/1/20 12,000 13,634 EOG Resources Inc. 4.100% 2/1/21 8,000 8,975 EOG Resources Inc. 2.625% 3/15/23 5,000 4,909 EQT Corp. 8.125% 6/1/19 5,500 6,787 FMC Technologies Inc. 3.450% 10/1/22 6,000 6,042 6 GS Caltex Corp. 5.500% 8/25/14 4,000 4,240 6 GS Caltex Corp. 5.500% 10/15/15 6,000 6,572 Halliburton Co. 6.150% 9/15/19 12,631 15,852 Halliburton Co. 3.250% 11/15/21 13,100 13,930 Hess Corp. 8.125% 2/15/19 5,075 6,496 Marathon Oil Corp. 6.000% 10/1/17 7,213 8,627 Marathon Oil Corp. 2.800% 11/1/22 10,000 9,681 Marathon Petroleum Corp. 5.125% 3/1/21 3,500 4,037 6 Motiva Enterprises LLC 5.750% 1/15/20 5,000 6,001 Nabors Industries Inc. 6.150% 2/15/18 3,000 3,421 Nabors Industries Inc. 9.250% 1/15/19 5,900 7,474 50 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Nabors Industries Inc. 5.000% 9/15/20 6,319 6,585 National Oilwell Varco Inc. 2.600% 12/1/22 26,000 25,703 Nexen Inc. 6.200% 7/30/19 2,000 2,446 Noble Corp. 5.875% 6/1/13 3,000 3,044 Noble Energy Inc. 8.250% 3/1/19 6,000 7,775 Noble Energy Inc. 4.150% 12/15/21 5,000 5,435 Noble Holding International Ltd. 4.900% 8/1/20 5,000 5,568 Noble Holding International Ltd. 3.950% 3/15/22 4,000 4,129 Occidental Petroleum Corp. 4.125% 6/1/16 3,000 3,317 Occidental Petroleum Corp. 1.500% 2/15/18 7,500 7,514 Occidental Petroleum Corp. 4.100% 2/1/21 23,525 26,429 Occidental Petroleum Corp. 3.125% 2/15/22 15,080 15,722 Occidental Petroleum Corp. 2.700% 2/15/23 6,000 5,972 4,6 Odebrecht Drilling Norbe VIII/IX Ltd. 6.350% 6/30/21 6,650 7,514 Petro-Canada 6.050% 5/15/18 4,000 4,861 Phillips 66 2.950% 5/1/17 4,000 4,212 Phillips 66 4.300% 4/1/22 9,000 9,837 Pioneer Natural Resources Co. 3.950% 7/15/22 7,000 7,250 Pride International Inc. 6.875% 8/15/20 9,178 11,465 Rowan Cos. Inc. 4.875% 6/1/22 5,000 5,417 6 Schlumberger Norge AS 4.200% 1/15/21 2,545 2,829 6 Schlumberger Oilfield UK plc 4.200% 1/15/21 4,000 4,462 Shell International Finance BV 5.200% 3/22/17 2,680 3,114 Shell International Finance BV 4.300% 9/22/19 16,000 18,370 Shell International Finance BV 4.375% 3/25/20 24,035 27,602 Shell International Finance BV 2.375% 8/21/22 24,009 23,465 Shell International Finance BV 2.250% 1/6/23 12,000 11,550 Southwestern Energy Co. 7.500% 2/1/18 5,000 6,137 Southwestern Energy Co. 4.100% 3/15/22 5,000 5,307 Suncor Energy Inc. 6.100% 6/1/18 10,000 12,161 Talisman Energy Inc. 7.750% 6/1/19 3,000 3,879 Talisman Energy Inc. 3.750% 2/1/21 3,300 3,467 Total Capital Canada Ltd. 1.450% 1/15/18 3,200 3,205 Total Capital International SA 1.550% 6/28/17 2,450 2,468 Total Capital International SA 2.875% 2/17/22 28,500 29,189 Total Capital International SA 2.700% 1/25/23 17,000 16,878 Total Capital SA 3.000% 6/24/15 3,000 3,163 Total Capital SA 4.450% 6/24/20 18,889 21,684 Total Capital SA 4.125% 1/28/21 9,860 11,025 Transocean Inc. 5.050% 12/15/16 8,525 9,516 Transocean Inc. 2.500% 10/15/17 2,380 2,387 Transocean Inc. 6.000% 3/15/18 20,000 22,986 Transocean Inc. 6.500% 11/15/20 4,000 4,653 Transocean Inc. 6.375% 12/15/21 5,000 5,865 Transocean Inc. 3.800% 10/15/22 5,000 4,962 Valero Energy Corp. 9.375% 3/15/19 9,200 12,569 Valero Energy Corp. 6.125% 2/1/20 3,000 3,614 Weatherford International Inc. 6.350% 6/15/17 3,000 3,446 Weatherford International Ltd. 6.000% 3/15/18 10,000 11,457 Weatherford International Ltd. 9.625% 3/1/19 3,750 4,910 Weatherford International Ltd. 5.125% 9/15/20 5,000 5,338 6 Woodside Finance Ltd. 4.600% 5/10/21 2,000 2,205 Technology (3.0%) Agilent Technologies Inc. 5.000% 7/15/20 3,000 3,380 Altera Corp. 1.750% 5/15/17 3,205 3,266 Baidu Inc. 3.500% 11/28/22 25,000 24,480 6 Broadcom Corp. 2.500% 8/15/22 17,000 16,516 Cisco Systems Inc. 5.500% 2/22/16 5,311 6,055 Cisco Systems Inc. 4.950% 2/15/19 16,800 19,830 Cisco Systems Inc. 4.450% 1/15/20 25,000 28,685 Corning Inc. 1.450% 11/15/17 5,150 5,150 Corning Inc. 6.625% 5/15/19 5,710 7,066 Dell Inc. 5.650% 4/15/18 9,480 9,802 51 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Dell Inc. 5.875% 6/15/19 10,250 10,536 Dell Inc. 4.625% 4/1/21 5,000 4,816 Equifax Inc. 6.300% 7/1/17 5,000 5,849 Fiserv Inc. 3.500% 10/1/22 8,000 7,856 Google Inc. 2.125% 5/19/16 1,300 1,355 Google Inc. 3.625% 5/19/21 7,850 8,623 Hewlett-Packard Co. 3.000% 9/15/16 7,000 7,122 Hewlett-Packard Co. 5.400% 3/1/17 2,500 2,709 Hewlett-Packard Co. 5.500% 3/1/18 7,000 7,727 Hewlett-Packard Co. 3.750% 12/1/20 12,000 11,524 Hewlett-Packard Co. 4.300% 6/1/21 11,000 10,801 Hewlett-Packard Co. 4.375% 9/15/21 8,000 7,882 Intel Corp. 1.350% 12/15/17 9,000 8,970 Intel Corp. 3.300% 10/1/21 36,900 38,300 Intel Corp. 2.700% 12/15/22 30,000 29,278 International Business Machines Corp. 1.950% 7/22/16 11,550 11,994 International Business Machines Corp. 1.250% 2/6/17 5,000 5,017 International Business Machines Corp. 5.700% 9/14/17 29,601 35,495 International Business Machines Corp. 7.625% 10/15/18 14,500 19,180 International Business Machines Corp. 2.900% 11/1/21 8,000 8,286 International Business Machines Corp. 1.875% 8/1/22 11,000 10,331 Microsoft Corp. 4.200% 6/1/19 3,800 4,362 Microsoft Corp. 3.000% 10/1/20 4,000 4,258 Microsoft Corp. 4.000% 2/8/21 14,000 15,805 Microsoft Corp. 2.125% 11/15/22 13,500 13,014 Motorola Solutions Inc. 3.750% 5/15/22 7,000 6,987 Oracle Corp. 1.200% 10/15/17 13,000 12,970 Oracle Corp. 5.750% 4/15/18 20,410 24,648 Oracle Corp. 5.000% 7/8/19 14,000 16,659 Oracle Corp. 3.875% 7/15/20 18,000 20,095 Oracle Corp. 2.500% 10/15/22 40,000 39,143 Pitney Bowes Inc. 5.750% 9/15/17 4,707 5,014 Tyco Electronics Group SA 6.550% 10/1/17 2,990 3,571 Verisk Analytics Inc. 4.125% 9/12/22 15,000 15,324 Xerox Corp. 6.350% 5/15/18 5,000 5,793 Xerox Corp. 5.625% 12/15/19 8,000 9,028 Xerox Corp. 4.500% 5/15/21 6,100 6,346 Transportation (1.4%) Burlington Northern Santa Fe LLC 8.125% 4/15/20 5,000 6,672 Burlington Northern Santa Fe LLC 3.600% 9/1/20 3,000 3,196 Burlington Northern Santa Fe LLC 3.450% 9/15/21 4,000 4,212 Burlington Northern Santa Fe LLC 3.050% 3/15/22 11,000 11,181 Burlington Northern Santa Fe LLC 3.050% 9/1/22 3,000 3,052 Canadian National Railway Co. 5.800% 6/1/16 4,000 4,613 Canadian National Railway Co. 5.550% 5/15/18 5,275 6,310 Canadian National Railway Co. 5.550% 3/1/19 5,000 6,038 Canadian National Railway Co. 2.850% 12/15/21 7,380 7,588 Canadian Pacific Railway Co. 7.250% 5/15/19 1,075 1,360 4 Continental Airlines 1997-4 Class A Pass Through Trust 6.900% 7/2/19 2,190 2,387 4 Continental Airlines 1998-1 Class A Pass Through Trust 6.648% 3/15/19 604 648 4 Continental Airlines 2000-1 Class A-1 Pass Through Trust 8.048% 11/1/20 1,543 1,771 4 Continental Airlines 2005-ERJ1 Pass Through Trust 9.798% 4/1/21 1,696 1,899 3,4 Continental Airlines 2006-1 Class G Pass Through Trust 0.660% 6/2/15 4,307 4,282 4 Continental Airlines 2009-2 Class A Pass Through Trust 7.250% 5/10/21 4,383 5,090 4 Continental Airlines 2012-2 Class B Pass Through Trust 5.500% 4/29/22 1,550 1,622 CSX Corp. 7.900% 5/1/17 5,000 6,211 CSX Corp. 7.375% 2/1/19 3,375 4,302 52 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) CSX Corp. 4.250% 6/1/21 15,000 16,554 4 Delta Air Lines 2002-1 Class G-1 Pass Through Trust 6.718% 7/2/24 2,090 2,320 ^,4 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 2/10/24 2,335 2,638 4 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 12/17/19 5,369 6,295 4 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200% 1/2/20 8,850 10,067 4 Delta Air Lines 2012-1 Class A Pass Through Trust 4.750% 5/7/20 6,270 6,803 6 ERAC USA Finance LLC 6.375% 10/15/17 6,370 7,641 6 ERAC USA Finance LLC 5.250% 10/1/20 3,750 4,273 6 ERAC USA Finance LLC 4.500% 8/16/21 5,000 5,426 JB Hunt Transport Services Inc. 3.375% 9/15/15 4,920 5,110 ^,3,4 JetBlue Airways 2004-1 G-1 Pass Through Trust 0.683% 6/15/15 1,268 1,260 ^,3,4 JetBlue Airways 2004-1 G-2 Pass Through Trust 0.728% 9/15/15 2,540 2,485 ^,3,4 JetBlue Airways 2004-2 G-2 Pass Through Trust 0.760% 5/15/18 2,465 2,225 Ryder System Inc. 7.200% 9/1/15 11,000 12,562 Ryder System Inc. 3.600% 3/1/16 9,755 10,214 Ryder System Inc. 2.500% 3/1/17 2,000 2,051 4 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 4,158 4,886 Union Pacific Corp. 4.000% 2/1/21 5,000 5,546 Union Pacific Corp. 2.950% 1/15/23 3,000 3,054 United Parcel Service Inc. 5.500% 1/15/18 5,100 6,090 United Parcel Service Inc. 3.125% 1/15/21 32,200 34,111 United Parcel Service Inc. 2.450% 10/1/22 35,700 35,175 7,822,259 Utilities (6.8%) Electric (5.3%) Ameren Illinois Co. 6.125% 11/15/17 1,650 1,983 Ameren Illinois Co. 2.700% 9/1/22 17,449 17,255 American Electric Power Co. Inc. 1.650% 12/15/17 9,770 9,756 Appalachian Power Co. 5.000% 6/1/17 640 729 Appalachian Power Co. 4.600% 3/30/21 5,000 5,666 Arizona Public Service Co. 8.750% 3/1/19 10,850 14,655 Baltimore Gas & Electric Co. 3.500% 11/15/21 8,925 9,492 Carolina Power & Light Co. 5.300% 1/15/19 15,157 18,031 Carolina Power & Light Co. 3.000% 9/15/21 17,181 17,920 Carolina Power & Light Co. 2.800% 5/15/22 2,700 2,741 CenterPoint Energy Houston Electric LLC 2.250% 8/1/22 7,375 7,169 CenterPoint Energy Inc. 5.950% 2/1/17 3,115 3,592 CenterPoint Energy Inc. 6.500% 5/1/18 2,000 2,422 Cleco Power LLC 6.650% 6/15/18 2,000 2,465 CMS Energy Corp. 6.550% 7/17/17 750 883 CMS Energy Corp. 5.050% 2/15/18 1,230 1,385 CMS Energy Corp. 8.750% 6/15/19 10,000 13,050 CMS Energy Corp. 6.250% 2/1/20 7,635 9,000 CMS Energy Corp. 5.050% 3/15/22 7,825 8,725 Commonwealth Edison Co. 5.950% 8/15/16 5,000 5,821 Commonwealth Edison Co. 1.950% 9/1/16 2,500 2,585 Commonwealth Edison Co. 6.150% 9/15/17 1,570 1,891 Commonwealth Edison Co. 5.800% 3/15/18 11,110 13,354 Commonwealth Edison Co. 4.000% 8/1/20 24,271 26,948 Commonwealth Edison Co. 3.400% 9/1/21 3,872 4,129 Connecticut Light & Power Co. 5.650% 5/1/18 3,100 3,718 Connecticut Light & Power Co. 5.500% 2/1/19 11,695 14,008 Connecticut Light & Power Co. 2.500% 1/15/23 17,100 16,887 Consolidated Edison Co. of New York Inc. 6.650% 4/1/19 11,275 14,252 Consumers Energy Co. 5.650% 9/15/18 1,000 1,210 Consumers Energy Co. 6.125% 3/15/19 9,075 11,241 Consumers Energy Co. 6.700% 9/15/19 17,790 22,892 Consumers Energy Co. 2.850% 5/15/22 12,000 12,252 Dominion Resources Inc. 5.200% 8/15/19 2,000 2,370 DTE Electric Co. 3.450% 10/1/20 6,100 6,579 DTE Electric Co. 3.900% 6/1/21 11,290 12,459 DTE Electric Co. 2.650% 6/15/22 4,448 4,465 Duke Energy Carolinas LLC 1.750% 12/15/16 2,875 2,947 53 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Duke Energy Carolinas LLC 5.100% 4/15/18 6,300 7,425 Duke Energy Carolinas LLC 4.300% 6/15/20 10,860 12,305 Duke Energy Carolinas LLC 3.900% 6/15/21 14,025 15,494 Duke Energy Indiana Inc. 3.750% 7/15/20 14,270 15,624 Duke Energy Ohio Inc. 5.450% 4/1/19 5,000 6,004 6 Enel Finance International NV 5.125% 10/7/19 3,500 3,760 Entergy Arkansas Inc. 3.750% 2/15/21 3,770 4,059 Entergy Corp. 4.700% 1/15/17 3,500 3,807 Entergy Gulf States Louisiana LLC 6.000% 5/1/18 1,260 1,491 Entergy Louisiana LLC 4.800% 5/1/21 10,510 11,895 Entergy Louisiana LLC 3.300% 12/1/22 5,000 4,986 Entergy Texas Inc. 7.125% 2/1/19 5,485 6,798 Exelon Generation Co. LLC 4.000% 10/1/20 3,000 3,120 FirstEnergy Solutions Corp. 4.800% 2/15/15 5,000 5,364 Florida Power Corp. 5.800% 9/15/17 6,737 7,986 Florida Power Corp. 5.650% 6/15/18 15,655 18,828 Florida Power Corp. 4.550% 4/1/20 1,000 1,144 Florida Power Corp. 3.100% 8/15/21 8,210 8,546 4,6 FPL Energy Marcus Hook LP 7.590% 7/10/18 5,190 5,229 Georgia Power Co. 5.700% 6/1/17 1,185 1,406 Georgia Power Co. 5.400% 6/1/18 8,000 9,527 Georgia Power Co. 4.250% 12/1/19 1,100 1,253 Indiana Michigan Power Co. 7.000% 3/15/19 5,000 6,293 6 ITC Holdings Corp. 6.050% 1/31/18 7,500 8,755 6 Kansas Gas & Electric Co. 6.700% 6/15/19 3,000 3,805 Kentucky Utilities Co. 3.250% 11/1/20 7,109 7,599 LG&E & KU Energy LLC 3.750% 11/15/20 7,286 7,645 LG&E & KU Energy LLC 4.375% 10/1/21 15,035 16,322 Metropolitan Edison Co. 7.700% 1/15/19 5,000 6,393 MidAmerican Energy Co. 5.300% 3/15/18 11,457 13,616 MidAmerican Energy Holdings Co. 5.750% 4/1/18 8,380 10,043 National Rural Utilities Cooperative Finance Corp. 4.750% 3/1/14 3,890 4,066 National Rural Utilities Cooperative Finance Corp. 5.450% 4/10/17 7,691 8,948 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 9,440 11,226 National Rural Utilities Cooperative Finance Corp. 10.375% 11/1/18 9,980 14,721 National Rural Utilities Cooperative Finance Corp. 3.050% 2/15/22 2,750 2,842 Nevada Power Co. 6.500% 5/15/18 2,175 2,698 Nevada Power Co. 6.500% 8/1/18 6,337 7,902 Nevada Power Co. 7.125% 3/15/19 5,000 6,364 NextEra Energy Capital Holdings Inc. 6.000% 3/1/19 8,976 10,536 NextEra Energy Capital Holdings Inc. 4.500% 6/1/21 13,700 15,030 4 NextEra Energy Capital Holdings Inc. 6.350% 10/1/66 2,850 3,049 6 Niagara Mohawk Power Corp. 2.721% 11/28/22 2,000 1,969 Northern States Power Co. 2.150% 8/15/22 3,000 2,916 NSTAR Electric Co. 5.625% 11/15/17 3,000 3,585 NSTAR Electric Co. 2.375% 10/15/22 7,700 7,511 NSTAR LLC 4.500% 11/15/19 7,000 7,956 Ohio Power Co. 6.000% 6/1/16 4,000 4,585 Pacific Gas & Electric Co. 5.625% 11/30/17 7,000 8,362 Pacific Gas & Electric Co. 3.500% 10/1/20 29,000 31,254 Pacific Gas & Electric Co. 4.250% 5/15/21 7,650 8,625 Pacific Gas & Electric Co. 3.250% 9/15/21 5,000 5,260 PacifiCorp 5.500% 1/15/19 11,244 13,607 PacifiCorp 3.850% 6/15/21 15,994 17,763 PacifiCorp 2.950% 2/1/22 2,975 3,069 Peco Energy Co. 5.350% 3/1/18 5,133 6,103 Peco Energy Co. 2.375% 9/15/22 1,585 1,564 Pennsylvania Electric Co. 6.050% 9/1/17 1,415 1,659 Portland General Electric Co. 6.100% 4/15/19 3,000 3,647 Potomac Electric Power Co. 3.050% 4/1/22 2,270 2,346 PPL Electric Utilities Corp. 3.000% 9/15/21 15,868 16,563 6 PPL WEM Holdings plc 3.900% 5/1/16 2,875 3,055 6 PPL WEM Holdings plc 5.375% 5/1/21 3,000 3,380 Progress Energy Inc. 3.150% 4/1/22 5,000 5,003 54 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Public Service Co. of Colorado 5.800% 8/1/18 10,200 12,526 Public Service Co. of Colorado 5.125% 6/1/19 2,500 2,985 Public Service Co. of Colorado 3.200% 11/15/20 5,000 5,362 Public Service Co. of Colorado 2.250% 9/15/22 2,500 2,442 Public Service Co. of New Mexico 7.950% 5/15/18 6,923 8,373 Public Service Electric & Gas Co. 5.300% 5/1/18 3,000 3,570 Public Service Electric & Gas Co. 3.500% 8/15/20 8,000 8,728 Puget Energy Inc. 6.500% 12/15/20 10,000 11,141 SCANA Corp. 6.250% 4/1/20 2,500 2,917 SCANA Corp. 4.750% 5/15/21 5,555 6,003 SCANA Corp. 4.125% 2/1/22 17,430 18,028 Sierra Pacific Power Co. 6.000% 5/15/16 2,500 2,897 Southern California Edison Co. 5.500% 8/15/18 5,415 6,624 Southern California Edison Co. 3.875% 6/1/21 11,325 12,639 Southwestern Electric Power Co. 5.550% 1/15/17 3,000 3,382 Southwestern Electric Power Co. 6.450% 1/15/19 2,118 2,576 Southwestern Electric Power Co. 3.550% 2/15/22 8,005 8,272 6 SP PowerAssets Ltd. 5.000% 10/22/13 15,000 15,337 Tampa Electric Co. 6.100% 5/15/18 6,500 8,008 Tampa Electric Co. 5.400% 5/15/21 9,000 10,938 Tampa Electric Co. 2.600% 9/15/22 8,000 7,944 TECO Finance Inc. 5.150% 3/15/20 11,890 13,752 UIL Holdings Corp. 4.625% 10/1/20 7,000 7,393 Union Electric Co. 6.400% 6/15/17 3,000 3,631 Virginia Electric & Power Co. 5.950% 9/15/17 5,000 6,047 Virginia Electric & Power Co. 5.400% 4/30/18 6,137 7,351 Virginia Electric & Power Co. 5.000% 6/30/19 3,930 4,645 Western Massachusetts Electric Co. 3.500% 9/15/21 5,000 5,312 4 Wisconsin Energy Corp. 6.250% 5/15/67 7,915 8,608 Wisconsin Power & Light Co. 5.000% 7/15/19 4,500 5,280 Xcel Energy Inc. 5.613% 4/1/17 2,079 2,413 Xcel Energy Inc. 4.700% 5/15/20 3,250 3,746 Natural Gas (1.5%) AGL Capital Corp. 5.250% 8/15/19 3,000 3,559 Atmos Energy Corp. 8.500% 3/15/19 5,000 6,771 British Transco Finance Inc. 6.625% 6/1/18 7,500 9,208 CenterPoint Energy Resources Corp. 4.500% 1/15/21 3,000 3,353 DCP Midstream Operating LP 2.500% 12/1/17 2,580 2,583 DCP Midstream Operating LP 4.950% 4/1/22 5,000 5,308 El Paso Natural Gas Co. LLC 5.950% 4/15/17 3,000 3,460 El Paso Pipeline Partners Operating Co. LLC 4.100% 11/15/15 10,000 10,750 El Paso Pipeline Partners Operating Co. LLC 6.500% 4/1/20 10,000 11,950 El Paso Pipeline Partners Operating Co. LLC 5.000% 10/1/21 8,200 9,103 Enbridge Energy Partners LP 6.500% 4/15/18 1,750 2,111 Enbridge Energy Partners LP 5.200% 3/15/20 2,500 2,829 4 Enbridge Energy Partners LP 8.050% 10/1/77 1,110 1,260 Energy Transfer Partners LP 5.950% 2/1/15 2,769 3,022 Energy Transfer Partners LP 6.700% 7/1/18 1,000 1,205 Energy Transfer Partners LP 9.700% 3/15/19 4,432 5,987 Energy Transfer Partners LP 9.000% 4/15/19 2,334 3,072 Energy Transfer Partners LP 4.650% 6/1/21 17,850 19,236 Energy Transfer Partners LP 5.200% 2/1/22 11,000 12,267 Kinder Morgan Energy Partners LP 5.950% 2/15/18 1,230 1,461 Kinder Morgan Energy Partners LP 9.000% 2/1/19 5,410 7,212 Kinder Morgan Energy Partners LP 6.850% 2/15/20 12,636 15,686 Kinder Morgan Energy Partners LP 5.300% 9/15/20 4,000 4,600 Kinder Morgan Energy Partners LP 4.150% 3/1/22 8,420 8,887 Kinder Morgan Energy Partners LP 3.450% 2/15/23 3,000 2,997 Magellan Midstream Partners LP 6.550% 7/15/19 5,300 6,513 6 Mega Advance Investments Ltd. 5.000% 5/12/21 2,000 2,240 Nisource Finance Corp. 6.400% 3/15/18 1,463 1,755 Nisource Finance Corp. 6.800% 1/15/19 1,500 1,826 Nisource Finance Corp. 4.450% 12/1/21 5,000 5,448 55 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) ONEOK Partners LP 6.150% 10/1/16 2,515 2,929 ONEOK Partners LP 8.625% 3/1/19 2,000 2,663 Sempra Energy 6.500% 6/1/16 9,100 10,633 Sempra Energy 6.150% 6/15/18 10,009 12,247 Sempra Energy 9.800% 2/15/19 4,340 6,093 Sempra Energy 2.875% 10/1/22 7,000 6,908 Sunoco Logistics Partners Operations LP 3.450% 1/15/23 7,000 6,905 TransCanada PipeLines Ltd. 6.500% 8/15/18 13,000 16,193 TransCanada PipeLines Ltd. 3.800% 10/1/20 21,732 24,099 TransCanada PipeLines Ltd. 2.500% 8/1/22 10,000 9,774 4 TransCanada PipeLines Ltd. 6.350% 5/15/67 4,000 4,279 Williams Partners LP 5.250% 3/15/20 7,000 7,966 1,325,831 Total Corporate Bonds (Cost $13,643,965) Sovereign Bonds (U.S. Dollar-Denominated) (3.2%) 6 Abu Dhabi National Energy Co. 6.165% 10/25/17 1,000 1,170 6 Abu Dhabi National Energy Co. 3.625% 1/12/23 1,000 993 6 Aruba 4.625% 9/14/23 1,000 1,037 Asian Development Bank 1.125% 3/15/17 4,000 4,031 Asian Development Bank 1.875% 10/23/18 3,000 3,108 6 Banco del Estado de Chile 4.125% 10/7/20 2,500 2,700 Banco do Brasil SA 3.875% 1/23/17 1,115 1,173 Banco do Brasil SA 3.875% 10/10/22 1,000 996 6 Banco do Nordeste do Brasil SA 4.375% 5/3/19 1,000 1,025 6 Banco Latinoamericano de Comercio Exterior SA 3.750% 4/4/17 6,500 6,726 6 Bank Nederlandse Gemeenten 1.375% 9/27/17 1,500 1,498 6 Bank Nederlandse Gemeenten 2.500% 1/23/23 1,000 981 6 Bermuda 5.603% 7/20/20 2,300 2,664 Canada 0.875% 2/14/17 5,000 5,025 Cayman Islands 5.950% 11/24/19 500 585 6 CEZ AS 4.250% 4/3/22 1,000 1,056 China Development Bank Corp. 5.000% 10/15/15 1,500 1,645 6 CNOOC Finance 2012 Ltd. 3.875% 5/2/22 2,500 2,617 Corp. Andina de Fomento 3.750% 1/15/16 11,500 12,137 6 Corp. Financiera de Desarrollo SA 4.750% 2/8/22 1,400 1,529 6 Corp. Nacional del Cobre de Chile 3.750% 11/4/20 2,500 2,628 Ecopetrol SA 7.625% 7/23/19 5,000 6,376 4,6 ENA Norte Trust 4.950% 4/25/28 1,982 2,040 European Investment Bank 2.250% 3/15/16 8,000 8,370 European Investment Bank 2.125% 7/15/16 10,000 10,469 European Investment Bank 2.875% 9/15/20 20,000 21,415 Export-Import Bank of Korea 5.875% 1/14/15 3,000 3,269 Export-Import Bank of Korea 4.125% 9/9/15 2,000 2,157 Export-Import Bank of Korea 5.125% 6/29/20 2,000 2,275 Export-Import Bank of Korea 4.000% 1/29/21 2,000 2,144 Federative Republic of Brazil 6.000% 1/17/17 6,000 7,035 Federative Republic of Brazil 5.875% 1/15/19 15,000 18,262 Federative Republic of Brazil 4.875% 1/22/21 14,500 16,970 Federative Republic of Brazil 2.625% 1/5/23 2,000 1,945 6 Industrial Bank of Korea 7.125% 4/23/14 1,700 1,837 Inter-American Development Bank 1.375% 10/18/16 3,000 3,060 International Finance Corp. 1.000% 4/24/17 6,700 6,714 6 IPIC GMTN Ltd. 5.500% 3/1/22 800 926 8 Japan Bank for International Cooperation 2.500% 5/18/16 8,000 8,472 8 Japan Bank for International Cooperation 2.125% 2/7/19 5,000 5,151 9 KFW 0.625% 4/24/15 25,000 25,120 9 KFW 1.250% 2/15/17 20,000 20,268 9 KFW 2.625% 1/25/22 5,000 5,192 9 KFW 2.000% 10/4/22 2,000 1,969 6 Kommunalbanken AS 1.000% 9/26/17 1,500 1,489 Korea Development Bank 8.000% 1/23/14 5,000 5,332 Korea Development Bank 3.875% 5/4/17 5,000 5,419 56 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Korea Finance Corp. 3.250% 9/20/16 1,000 1,060 Korea Finance Corp. 4.625% 11/16/21 2,000 2,227 6 Korea Western Power Co. Ltd. 3.125% 5/10/17 1,300 1,360 6 Kowloon-Canton Railway Corp. 5.125% 5/20/19 2,500 2,854 9 Landwirtschaftliche Rentenbank 2.125% 7/15/16 5,000 5,209 9 Landwirtschaftliche Rentenbank 1.375% 10/23/19 2,000 1,970 North American Development Bank 2.400% 10/26/22 1,300 1,276 Pemex Project Funding Master Trust 5.750% 3/1/18 15,500 17,901 6 Pertamina Persero PT 6.000% 5/3/42 1,000 1,087 Petrobras International Finance Co. - Pifco 3.875% 1/27/16 9,500 9,974 Petrobras International Finance Co. - Pifco 3.500% 2/6/17 3,000 3,101 Petrobras International Finance Co. - Pifco 5.875% 3/1/18 20,830 23,412 Petrobras International Finance Co. - Pifco 5.750% 1/20/20 3,000 3,358 Petrobras International Finance Co. - Pifco 5.375% 1/27/21 24,775 27,251 Petroleos Mexicanos 6.000% 3/5/20 2,000 2,362 Petroleos Mexicanos 5.500% 1/21/21 6,500 7,493 Petroleos Mexicanos 4.875% 1/24/22 16,000 17,938 6 Petroleos Mexicanos 3.500% 1/30/23 2,000 1,969 4,6 Petroleum Co. of Trinidad & Tobago Ltd. 6.000% 5/8/22 238 261 6 Petronas Capital Ltd. 5.250% 8/12/19 2,000 2,345 Province of British Columbia 1.200% 4/25/17 3,000 2,999 Province of British Columbia 2.650% 9/22/21 1,500 1,551 Province of Manitoba 1.750% 5/30/19 2,000 2,019 Province of New Brunswick 2.750% 6/15/18 2,500 2,680 Province of Ontario 3.000% 7/16/18 15,000 16,254 Province of Ontario 4.000% 10/7/19 4,500 5,126 PTT Public Co. Ltd. 3.375% 10/25/22 2,000 1,974 Qatari Diar Finance QSC 3.500% 7/21/15 500 523 6 Qtel International Finance Ltd. 4.750% 2/16/21 1,500 1,677 6 Qtel International Finance Ltd. 3.250% 2/21/23 700 694 Quebec 2.750% 8/25/21 8,000 8,232 6 Ras Laffan Liquefied Natural Gas Co. Ltd. III 5.500% 9/30/14 2,725 2,906 Republic of Chile 3.250% 9/14/21 4,700 5,030 Republic of Columbia 7.375% 1/27/17 6,000 7,350 Republic of Columbia 7.375% 3/18/19 3,000 3,847 Republic of Columbia 4.375% 7/12/21 11,200 12,572 4 Republic of Columbia 2.625% 3/15/23 1,500 1,449 6 Republic of Iceland 4.875% 6/16/16 1,000 1,069 6 Republic of Indonesia 5.875% 3/13/20 1,450 1,736 Republic of Italy 3.125% 1/26/15 4,000 4,111 Republic of Italy 4.750% 1/25/16 1,000 1,059 Republic of Italy 5.250% 9/20/16 6,000 6,457 Republic of Italy 5.375% 6/12/17 12,000 13,094 Republic of Korea 4.250% 6/1/13 5,000 5,055 Republic of Korea 7.125% 4/16/19 3,000 3,869 6 Republic of Latvia 2.750% 1/12/20 1,000 973 6 Republic of Namibia 5.500% 11/3/21 500 558 Republic of Panama 7.250% 3/15/15 2,250 2,520 Republic of Panama 5.200% 1/30/20 5,000 5,877 Republic of Peru 7.125% 3/30/19 2,000 2,555 Republic of Poland 3.875% 7/16/15 3,000 3,207 Republic of Poland 6.375% 7/15/19 2,000 2,478 Republic of Poland 5.125% 4/21/21 7,000 8,155 Republic of Poland 3.000% 3/17/23 650 628 6 Republic of Serbia 7.250% 9/28/21 1,000 1,165 6 Republic of Slovenia 5.500% 10/26/22 1,000 1,043 Republic of South Africa 6.875% 5/27/19 2,000 2,465 Republic of South Africa 5.500% 3/9/20 8,000 9,240 Republic of South Africa 4.665% 1/17/24 4,000 4,342 Republic of Turkey 3.250% 3/23/23 2,000 1,952 6 Republic of Zambia 5.375% 9/20/22 1,000 1,018 6 Russian Federation 4.500% 4/4/22 2,000 2,238 6 Russian Federation 5.625% 4/4/42 300 355 State of Israel 5.125% 3/26/19 2,550 2,954 57 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) State of Israel 3.150% 6/30/23 2,000 1,986 6 State of Qatar 5.250% 1/20/20 1,000 1,185 Statoil ASA 2.450% 1/17/23 3,000 2,911 Svensk Exportkredit AB 1.750% 10/20/15 3,000 3,080 6 TDIC Finance Ltd. 6.500% 7/2/14 2,600 2,769 6 Temasek Financial I Ltd. 2.375% 1/23/23 1,000 965 United Mexican States 5.875% 2/17/14 1,000 1,052 United Mexican States 6.625% 3/3/15 1,000 1,111 United Mexican States 5.625% 1/15/17 25,300 29,414 United Mexican States 5.950% 3/19/19 5,000 6,050 United Mexican States 5.125% 1/15/20 17,000 20,148 United Mexican States 3.625% 3/15/22 5,000 5,351 Total Sovereign Bonds (Cost $595,805) Taxable Municipal Bonds (0.2%) California Educational Facilities Authority Revenue (Stanford University) 4.750% 5/1/19 1,850 2,155 California GO 5.750% 3/1/17 10,000 11,658 Illinois GO 5.365% 3/1/17 4,500 5,016 JobsOhio Beverage System Statewide Liquor Profits Revenue 2.885% 1/1/21 2,000 2,009 Johns Hopkins University Maryland GO 5.250% 7/1/19 713 861 Louisiana Local Government Environmental Facilities & Community Development Authority 2010-EGSL 3.220% 2/1/21 12,000 13,006 Louisiana Local Government Environmental Facilities & Community Development Authority 2010-ELL 3.450% 2/1/22 5,475 6,017 3 Mississippi GO (Nissan North America, Inc. Project) 0.910% 11/1/17 5,520 5,520 Total Taxable Municipal Bonds (Cost $42,225) Tax-Exempt Municipal Bonds (0.0%) † New York City NY Industrial Development Agency Special Facility Revenue (American Airlines Inc. John F. Kennedy International Airport Project) (Cost $1,774) 7.500% 8/1/16 1,825 1,989 Market Value Coupon Shares ($000) Convertible Preferred Stocks (0.0%) * Lehman Brothers Holdings Inc. Pfd. 8,740 — Preferred Stocks (0.0%) Aspen Insurance Holdings Ltd. Pfd. 7.401% 76,950 2,074 Temporary Cash Investment (1.3%) Money Market Fund (1.3%) 11 Vanguard Market Liquidity Fund (Cost $242,462) 0.143% 242,461,587 242,462 Total Investments (98.9%) (Cost $18,161,641) Other Assets and Liabilities—Net (1.1%) Net Assets (100%) ^ Insured by MBIA (Municipal Bond Investors Assurance). * Non-income-producing security. † Security made only partial interest payments during the year. 1 Securities with a value of $12,438,000 have been segregated as initial margin for open futures contracts. 2 Securities with a value of $21,000 have been segregated as collateral for open swap contracts. 3 Adjustable-rate security. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 58 Vanguard ® Intermediate-Term Investment-Grade Fund Schedule of Investments January 31, 2013 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2013, the aggregate value of these securities was $1,512,512,000, representing 7.8% of net assets. 7 Non-income-producing securitysecurity in default. 8 Guaranteed by the Government of Japan. 9 Guaranteed by the Federal Republic of Germany. 10 Guaranteed by the State of Qatar. 11 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. GO—General Obligation Bond. REIT—Real Estate Investment Trust. 59 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (2.5%) U.S. Government Securities (1.9%) 1 United States Treasury Note/Bond 4.500% 2/15/36 130,000 164,613 1 United States Treasury Note/Bond 3.500% 2/15/39 21,850 23,683 United States Treasury Note/Bond 3.000% 5/15/42 20,000 19,453 United States Treasury Strip Principal 0.000% 2/15/36 100,000 48,375 256,124 Agency Bonds and Notes (0.6%) 2 Tennessee Valley Authority 5.250% 9/15/39 42,000 53,401 2 Tennessee Valley Authority 3.500% 12/15/42 33,000 31,538 84,939 Total U.S. Government and Agency Obligations (Cost $338,604) Corporate Bonds (75.4%) Finance (22.6%) Banking (12.9%) 3 American Express Co. 4.050% 12/3/42 44,691 43,103 Bank of America Corp. 5.875% 2/7/42 19,635 23,834 Bank of America NA 6.000% 10/15/36 52,750 63,496 Bank One Corp. 7.750% 7/15/25 25,000 32,978 Bank One Corp. 7.625% 10/15/26 25,950 35,122 Bank One Corp. 8.000% 4/29/27 30,869 42,516 Citigroup Inc. 6.875% 6/1/25 10,000 12,682 Citigroup Inc. 6.625% 1/15/28 25,000 29,787 Citigroup Inc. 6.625% 6/15/32 60,905 70,504 Citigroup Inc. 5.875% 2/22/33 7,190 7,751 Citigroup Inc. 6.000% 10/31/33 44,655 47,903 Citigroup Inc. 5.850% 12/11/34 11,992 13,932 Citigroup Inc. 6.125% 8/25/36 37,085 41,059 Citigroup Inc. 5.875% 5/29/37 11,150 13,124 Citigroup Inc. 6.875% 3/5/38 20,000 26,257 Citigroup Inc. 8.125% 7/15/39 4,330 6,361 Citigroup Inc. 5.875% 1/30/42 11,085 13,272 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.950% 11/9/22 9,375 9,380 Goldman Sachs Group Inc. 6.125% 2/15/33 55,725 65,625 Goldman Sachs Group Inc. 6.450% 5/1/36 58,000 62,684 Goldman Sachs Group Inc. 6.750% 10/1/37 73,355 82,623 Goldman Sachs Group Inc. 6.250% 2/1/41 37,000 44,814 HSBC Bank USA NA 5.875% 11/1/34 50,700 59,433 HSBC Bank USA NA 5.625% 8/15/35 32,775 37,003 HSBC Holdings plc 7.625% 5/17/32 21,200 27,684 HSBC Holdings plc 6.500% 5/2/36 10,000 12,427 HSBC Holdings plc 6.500% 9/15/37 23,600 29,430 HSBC Holdings plc 6.800% 6/1/38 93,749 121,689 JPMorgan Chase & Co. 6.000% 1/15/18 9,900 11,765 JPMorgan Chase & Co. 6.400% 5/15/38 93,150 121,540 JPMorgan Chase & Co. 5.500% 10/15/40 19,500 22,943 JPMorgan Chase & Co. 5.400% 1/6/42 12,135 14,195 Lloyds TSB Bank plc 6.375% 1/21/21 10,000 12,308 Merrill Lynch & Co. Inc. 6.110% 1/29/37 48,050 53,150 Merrill Lynch & Co. Inc. 7.750% 5/14/38 27,555 36,652 Morgan Stanley 5.500% 7/28/21 16,325 18,405 Morgan Stanley 4.875% 11/1/22 12,215 12,492 Morgan Stanley 6.250% 8/9/26 12,850 14,905 Morgan Stanley 7.250% 4/1/32 25,350 32,468 Morgan Stanley 6.375% 7/24/42 42,575 50,575 3 Nordea Bank AB 4.875% 5/13/21 6,511 6,950 3 Standard Chartered plc 3.950% 1/11/23 11,540 11,407 3 Standard Chartered plc 5.300% 1/9/43 16,875 17,058 Wachovia Bank NA 5.850% 2/1/37 34,350 41,447 Wachovia Bank NA 6.600% 1/15/38 61,225 80,922 Wachovia Corp. 6.605% 10/1/25 30,000 37,655 60 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Wachovia Corp. 5.500% 8/1/35 19,830 22,191 Wells Fargo Bank NA 5.950% 8/26/36 42,195 51,435 Brokerage (0.3%) 3 FMR LLC 4.950% 2/1/33 2,800 2,814 3 FMR LLC 6.450% 11/15/39 25,300 30,631 3 FMR LLC 6.500% 12/14/40 2,215 2,707 Finance Companies (2.9%) General Electric Capital Corp. 5.300% 2/11/21 14,960 16,992 General Electric Capital Corp. 6.750% 3/15/32 127,220 161,151 General Electric Capital Corp. 5.875% 1/14/38 115,955 135,816 General Electric Capital Corp. 6.875% 1/10/39 57,420 75,488 General Electric Capital Corp. 6.250% 12/15/49 10,000 10,867 Insurance (6.4%) ACE Capital Trust II 9.700% 4/1/30 10,000 14,575 Aetna Inc. 4.125% 11/15/42 15,010 14,277 Allstate Corp. 5.550% 5/9/35 17,075 20,355 American International Group Inc. 4.875% 6/1/22 15,180 16,977 AXA Financial Inc. 7.000% 4/1/28 24,910 29,823 Berkshire Hathaway Inc. 4.500% 2/11/43 39,775 39,379 3 Guardian Life Insurance Co. of America 7.375% 9/30/39 9,925 13,262 3 Jackson National Life Insurance Co. 8.150% 3/15/27 2,130 2,683 3 John Hancock Life Insurance Co. 7.375% 2/15/24 30,000 37,782 3 Liberty Mutual Insurance Co. 8.500% 5/15/25 23,335 30,423 3,4 Massachusetts Mutual Life Insurance Co. 7.625% 11/15/23 15,970 20,428 3 Massachusetts Mutual Life Insurance Co. 8.875% 6/1/39 19,282 29,717 3 Massachusetts Mutual Life Insurance Co. 5.375% 12/1/41 3,225 3,643 MetLife Inc. 6.500% 12/15/32 8,990 11,597 MetLife Inc. 4.125% 8/13/42 12,500 11,972 3 Metropolitan Life Insurance Co. 7.800% 11/1/25 35,000 48,243 Munich Re America Corp. 7.450% 12/15/26 8,500 11,186 3 Nationwide Mutual Insurance Co. 9.375% 8/15/39 22,950 33,097 3 New York Life Insurance Co. 5.875% 5/15/33 50,275 60,828 3 Pacific Life Insurance Co. 9.250% 6/15/39 24,945 36,219 Principal Financial Group Inc. 4.625% 9/15/42 2,695 2,731 Principal Financial Group Inc. 4.350% 5/15/43 3,415 3,341 Prudential Financial Inc. 5.750% 7/15/33 13,000 14,741 Prudential Financial Inc. 5.400% 6/13/35 5,000 5,357 Prudential Financial Inc. 6.200% 11/15/40 10,520 12,472 3 Swiss Re Treasury US Corp. 4.250% 12/6/42 12,470 12,025 3 Teachers Insurance & Annuity Association of America 6.850% 12/16/39 22,752 30,421 Travelers Cos. Inc. 6.750% 6/20/36 5,000 6,922 UnitedHealth Group Inc. 5.800% 3/15/36 50,236 59,466 UnitedHealth Group Inc. 6.500% 6/15/37 4,500 5,759 UnitedHealth Group Inc. 6.625% 11/15/37 12,740 16,505 UnitedHealth Group Inc. 6.875% 2/15/38 31,922 42,643 UnitedHealth Group Inc. 5.700% 10/15/40 3,592 4,219 UnitedHealth Group Inc. 5.950% 2/15/41 9,835 12,055 UnitedHealth Group Inc. 4.625% 11/15/41 36,745 38,261 UnitedHealth Group Inc. 4.375% 3/15/42 11,166 11,283 WellPoint Inc. 5.850% 1/15/36 16,700 19,298 WellPoint Inc. 6.375% 6/15/37 27,516 33,694 WellPoint Inc. 5.800% 8/15/40 5,000 5,835 WellPoint Inc. 4.625% 5/15/42 19,000 18,799 WellPoint Inc. 4.650% 1/15/43 8,080 8,063 XL Group plc 6.375% 11/15/24 8,500 10,396 Real Estate Investment Trusts (0.1%) Simon Property Group LP 6.750% 2/1/40 11,900 15,829 3,059,983 Industrial (39.7%) Basic Industry (0.4%) Dow Chemical Co. 7.375% 11/1/29 8,450 11,235 61 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Rio Tinto Finance USA plc 4.125% 8/21/42 15,000 14,683 Teck Resources Ltd. 6.250% 7/15/41 5,000 5,652 Teck Resources Ltd. 5.200% 3/1/42 25,020 24,903 Capital Goods (3.3%) 3M Co. 6.375% 2/15/28 25,740 34,572 3M Co. 5.700% 3/15/37 15,000 19,697 Boeing Co. 6.125% 2/15/33 27,040 34,551 Boeing Co. 7.875% 4/15/43 8,000 12,002 Caterpillar Inc. 3.803% 8/15/42 42,536 41,225 Deere & Co. 7.125% 3/3/31 15,000 20,821 Deere & Co. 3.900% 6/9/42 20,860 20,603 General Electric Co. 4.125% 10/9/42 9,925 9,797 3 Lockheed Martin Corp. 4.070% 12/15/42 5,244 4,915 Raytheon Co. 4.700% 12/15/41 18,960 20,599 3 Siemens Financieringsmaatschappij NV 6.125% 8/17/26 30,835 39,587 United Technologies Corp. 7.500% 9/15/29 14,300 20,525 United Technologies Corp. 6.125% 7/15/38 36,175 47,123 United Technologies Corp. 5.700% 4/15/40 18,150 22,774 United Technologies Corp. 4.500% 6/1/42 91,130 97,290 Communication (9.4%) Alltel Corp. 6.800% 5/1/29 2,697 3,627 Alltel Corp. 7.875% 7/1/32 24,162 37,144 America Movil SAB de CV 6.125% 3/30/40 25,720 31,987 America Movil SAB de CV 4.375% 7/16/42 38,010 37,868 AT&T Inc. 6.500% 9/1/37 33,882 42,075 AT&T Inc. 6.300% 1/15/38 31,400 38,095 AT&T Inc. 6.550% 2/15/39 15,000 18,874 AT&T Inc. 5.350% 9/1/40 103,161 113,122 AT&T Inc. 5.550% 8/15/41 14,925 16,726 3 AT&T Inc. 4.300% 12/15/42 32,716 31,276 3 AT&T Inc. 4.350% 6/15/45 84,348 79,980 CBS Corp. 7.875% 9/1/23 4,325 5,656 CBS Corp. 7.875% 7/30/30 37,000 49,769 Comcast Corp. 5.650% 6/15/35 39,414 44,492 Comcast Corp. 6.950% 8/15/37 2,030 2,644 Comcast Corp. 4.650% 7/15/42 6,320 6,339 Comcast Corp. 4.500% 1/15/43 5,750 5,646 3 COX Communications Inc. 6.450% 12/1/36 10,000 12,146 3 COX Communications Inc. 8.375% 3/1/39 21,310 31,553 Deutsche Telekom International Finance BV 8.750% 6/15/30 17,530 25,539 3 Deutsche Telekom International Finance BV 4.875% 3/6/42 4,050 4,190 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.150% 3/15/42 25,000 24,046 France Telecom SA 8.500% 3/1/31 44,675 65,254 GTE Corp. 6.940% 4/15/28 20,000 25,994 Indiana Bell Telephone Co. Inc. 7.300% 8/15/26 20,000 25,456 NBCUniversal Media LLC 4.450% 1/15/43 19,400 18,651 News America Inc. 6.400% 12/15/35 28,000 34,081 News America Inc. 6.900% 8/15/39 5,000 6,483 News America Inc. 6.150% 2/15/41 10,400 12,659 News America Inc. 7.900% 12/1/95 10,000 12,214 Pacific Bell Telephone Co. 7.125% 3/15/26 10,000 13,184 Time Warner Cable Inc. 6.550% 5/1/37 35,000 41,404 Time Warner Cable Inc. 6.750% 6/15/39 3,110 3,797 Time Warner Cable Inc. 5.875% 11/15/40 11,745 12,955 Time Warner Cable Inc. 4.500% 9/15/42 7,970 7,379 Verizon Communications Inc. 5.850% 9/15/35 35,000 41,988 Verizon Communications Inc. 6.250% 4/1/37 20,000 25,152 Verizon Communications Inc. 6.400% 2/15/38 53,849 68,725 Verizon Communications Inc. 6.900% 4/15/38 28,708 38,436 Verizon Communications Inc. 7.350% 4/1/39 15,950 22,270 Verizon Communications Inc. 6.000% 4/1/41 26,550 32,668 Verizon Communications Inc. 3.850% 11/1/42 20,055 18,261 Verizon Global Funding Corp. 7.750% 12/1/30 29,750 42,522 62 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Verizon Maryland Inc. 5.125% 6/15/33 12,000 12,311 Verizon Pennsylvania Inc. 8.350% 12/15/30 6,260 8,306 Vodafone Group plc 6.150% 2/27/37 15,705 20,002 Consumer Cyclical (6.8%) CVS Caremark Corp. 6.250% 6/1/27 27,335 35,480 CVS Caremark Corp. 6.125% 9/15/39 6,000 7,524 CVS Caremark Corp. 5.750% 5/15/41 2,000 2,423 Daimler Finance North America LLC 8.500% 1/18/31 24,494 37,798 Historic TW Inc. 6.625% 5/15/29 24,775 30,831 Home Depot Inc. 5.875% 12/16/36 44,775 57,431 Home Depot Inc. 5.950% 4/1/41 14,000 18,354 Lowe's Cos. Inc. 6.500% 3/15/29 26,010 32,992 Lowe's Cos. Inc. 5.800% 10/15/36 9,300 11,140 McDonald's Corp. 6.300% 10/15/37 30,935 41,549 McDonald's Corp. 6.300% 3/1/38 36,635 49,459 McDonald's Corp. 5.700% 2/1/39 14,500 18,320 Target Corp. 6.650% 8/1/28 15,000 19,287 Target Corp. 7.000% 7/15/31 20,000 26,947 Target Corp. 6.500% 10/15/37 15,850 21,295 Target Corp. 7.000% 1/15/38 36,480 51,663 Time Warner Inc. 7.625% 4/15/31 10,000 13,533 Time Warner Inc. 6.500% 11/15/36 10,000 12,070 Time Warner Inc. 4.900% 6/15/42 8,760 8,937 Wal-Mart Stores Inc. 7.550% 2/15/30 51,000 73,192 Wal-Mart Stores Inc. 5.250% 9/1/35 4,789 5,656 Wal-Mart Stores Inc. 6.500% 8/15/37 39,000 53,308 Wal-Mart Stores Inc. 6.200% 4/15/38 83,350 109,869 Wal-Mart Stores Inc. 5.625% 4/1/40 10,000 12,500 Wal-Mart Stores Inc. 4.875% 7/8/40 20,000 22,533 Wal-Mart Stores Inc. 5.000% 10/25/40 14,855 17,134 Wal-Mart Stores Inc. 5.625% 4/15/41 69,850 87,671 Walt Disney Co. 3.700% 12/1/42 10,000 9,562 Walt Disney Co. 7.550% 7/15/93 25,900 31,970 Consumer Noncyclical (12.4%) 3 AbbVie Inc. 4.400% 11/6/42 10,885 11,009 Altria Group Inc. 9.950% 11/10/38 19,000 31,175 Altria Group Inc. 4.250% 8/9/42 15,980 15,103 Amgen Inc. 6.375% 6/1/37 25,000 31,193 Anheuser-Busch Cos. LLC 6.750% 12/15/27 3,500 4,634 Anheuser-Busch Cos. LLC 6.800% 8/20/32 6,900 9,164 Anheuser-Busch Cos. LLC 5.750% 4/1/36 11,460 14,051 Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 42,455 67,437 Anheuser-Busch InBev Worldwide Inc. 8.000% 11/15/39 10,000 15,605 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 25,140 23,844 Archer-Daniels-Midland Co. 4.535% 3/26/42 33,274 34,054 3 Archer-Daniels-Midland Co. 4.016% 4/16/43 3,059 2,829 AstraZeneca plc 6.450% 9/15/37 70,480 92,301 AstraZeneca plc 4.000% 9/18/42 17,705 17,191 Baxter International Inc. 3.650% 8/15/42 7,390 6,858 Becton Dickinson and Co. 7.000% 8/1/27 8,300 11,058 Becton Dickinson and Co. 6.700% 8/1/28 5,066 6,625 Bestfoods 6.625% 4/15/28 30,000 41,261 Bristol-Myers Squibb Co. 6.800% 11/15/26 10,000 13,831 Brown-Forman Corp. 3.750% 1/15/43 8,825 8,529 3 Cargill Inc. 6.125% 4/19/34 1,880 2,245 3 Cargill Inc. 6.125% 9/15/36 27,045 32,631 3 Cargill Inc. 6.625% 9/15/37 5,000 6,516 3 Cargill Inc. 4.100% 11/1/42 17,300 16,330 4 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 4,000 3,915 Dignity Health California GO 4.500% 11/1/42 20,865 19,747 Eli Lilly & Co. 5.500% 3/15/27 23,525 29,165 Gilead Sciences Inc. 5.650% 12/1/41 19,960 24,344 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 21,995 25,901 63 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) GlaxoSmithKline Capital Inc. 6.375% 5/15/38 51,205 68,922 Johnson & Johnson 6.950% 9/1/29 22,457 31,433 Kaiser Foundation Hospitals 4.875% 4/1/42 31,328 33,859 Kellogg Co. 7.450% 4/1/31 21,620 29,338 Kimberly-Clark Corp. 6.625% 8/1/37 5,300 7,427 Kimberly-Clark Corp. 5.300% 3/1/41 12,000 14,753 Kraft Foods Group Inc. 6.875% 1/26/39 21,750 28,759 Medtronic Inc. 6.500% 3/15/39 21,200 28,840 Memorial Sloan-Kettering Cancer Center New York GO 5.000% 7/1/42 26,775 29,927 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 11,285 10,764 Merck & Co. Inc. 6.500% 12/1/33 30,320 41,962 Merck & Co. Inc. 5.750% 11/15/36 11,000 14,152 Merck & Co. Inc. 6.550% 9/15/37 42,200 58,199 Merck & Co. Inc. 5.850% 6/30/39 20,000 25,954 Merck & Co. Inc. 3.600% 9/15/42 5,496 5,179 Molson Coors Brewing Co. 5.000% 5/1/42 14,795 15,712 Mondelez International Inc. 6.500% 2/9/40 10,106 13,093 North Shore Long Island Jewish Health Care Inc. 4.800% 11/1/42 11,015 11,170 Pepsi Bottling Group Inc. 7.000% 3/1/29 17,000 23,773 PepsiCo Inc. 5.500% 1/15/40 28,350 34,727 PepsiCo Inc. 4.875% 11/1/40 14,375 16,284 PepsiCo Inc. 4.000% 3/5/42 23,672 23,585 PepsiCo Inc. 3.600% 8/13/42 18,900 17,686 Pfizer Inc. 7.200% 3/15/39 46,000 68,128 Pharmacia Corp. 6.750% 12/15/27 28,000 37,186 Philip Morris International Inc. 6.375% 5/16/38 31,340 41,004 Philip Morris International Inc. 4.500% 3/20/42 15,000 15,671 Philip Morris International Inc. 3.875% 8/21/42 7,475 7,113 Procter & Gamble Co. 6.450% 1/15/26 27,000 36,538 Procter & Gamble Co. 5.500% 2/1/34 15,000 18,637 Procter & Gamble Co. 5.800% 8/15/34 2,670 3,450 Procter & Gamble Co. 5.550% 3/5/37 17,000 21,694 3 Roche Holdings Inc. 7.000% 3/1/39 47,905 69,913 3 SABMiller Holdings Inc. 4.950% 1/15/42 25,000 27,626 3 Tesco plc 6.150% 11/15/37 24,520 30,476 Wyeth LLC 5.950% 4/1/37 72,150 92,864 Energy (4.0%) Apache Corp. 5.250% 2/1/42 5,275 5,838 Apache Corp. 4.750% 4/15/43 68,960 71,078 3 BG Energy Capital plc 5.125% 10/15/41 20,800 23,757 Burlington Resources Finance Co. 7.400% 12/1/31 25,000 34,804 ConocoPhillips 7.000% 3/30/29 13,150 17,142 ConocoPhillips 5.900% 10/15/32 20,300 25,326 ConocoPhillips 6.500% 2/1/39 68,735 93,983 ConocoPhillips Holding Co. 6.950% 4/15/29 2,660 3,642 Devon Energy Corp. 5.600% 7/15/41 10,940 12,178 Devon Energy Corp. 4.750% 5/15/42 22,570 22,564 Encana Corp. 6.500% 8/15/34 15,463 18,589 Encana Corp. 5.150% 11/15/41 9,845 10,097 Halliburton Co. 4.500% 11/15/41 10,000 10,758 Hess Corp. 5.600% 2/15/41 5,700 6,016 Marathon Oil Corp. 6.600% 10/1/37 9,300 11,623 Shell International Finance BV 6.375% 12/15/38 75,000 102,617 Texaco Capital Inc. 8.625% 11/15/31 13,000 20,167 Tosco Corp. 7.800% 1/1/27 15,000 21,672 Tosco Corp. 8.125% 2/15/30 20,000 29,382 Other Industrial (0.3%) 3 Hutchison Whampoa International 11 Ltd. 4.625% 1/13/22 26,060 28,328 Massachusetts Institute of Technology GO 5.600% 7/1/11 6,000 8,114 Technology (2.3%) Cisco Systems Inc. 5.900% 2/15/39 39,000 49,425 Hewlett-Packard Co. 6.000% 9/15/41 8,620 8,490 HP Enterprise Services LLC 7.450% 10/15/29 6,368 7,288 64 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Intel Corp. 4.800% 10/1/41 24,080 25,230 International Business Machines Corp. 7.000% 10/30/25 50,400 71,323 International Business Machines Corp. 4.000% 6/20/42 19,100 19,461 Oracle Corp. 6.500% 4/15/38 43,833 59,232 Oracle Corp. 6.125% 7/8/39 19,559 25,604 Oracle Corp. 5.375% 7/15/40 39,580 47,763 Transportation (0.8%) Burlington Northern Santa Fe LLC 6.875% 12/1/27 25,000 32,215 Burlington Northern Santa Fe LLC 6.150% 5/1/37 4,200 5,208 Burlington Northern Santa Fe LLC 5.400% 6/1/41 4,455 5,123 Burlington Northern Santa Fe LLC 4.400% 3/15/42 10,000 10,014 Burlington Northern Santa Fe LLC 4.375% 9/1/42 10,875 10,863 CSX Corp. 4.400% 3/1/43 26,085 25,609 3 ERAC USA Finance LLC 7.000% 10/15/37 14,621 18,469 3 ERAC USA Finance LLC 5.625% 3/15/42 7,225 7,959 5,377,223 Utilities (13.1%) Electric (11.5%) Alabama Power Co. 5.700% 2/15/33 12,800 15,557 Alabama Power Co. 6.000% 3/1/39 5,475 6,985 Alabama Power Co. 5.500% 3/15/41 13,015 15,861 Alabama Power Co. 5.200% 6/1/41 15,000 17,577 Appalachian Power Co. 6.700% 8/15/37 50,000 64,370 Carolina Power & Light Co. 5.700% 4/1/35 7,500 8,917 CenterPoint Energy Houston Electric LLC 3.550% 8/1/42 15,775 14,730 Commonwealth Edison Co. 3.800% 10/1/42 22,805 21,820 Connecticut Light & Power Co. 6.350% 6/1/36 15,000 19,601 Consolidated Edison Co. of New York Inc. 5.100% 6/15/33 9,600 10,605 Consolidated Edison Co. of New York Inc. 5.850% 3/15/36 10,000 12,491 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 18,000 23,288 Consolidated Edison Co. of New York Inc. 6.750% 4/1/38 12,990 18,101 Consolidated Edison Co. of New York Inc. 5.500% 12/1/39 6,250 7,652 Consolidated Edison Co. of New York Inc. 5.700% 6/15/40 7,770 9,638 Consolidated Edison Co. of New York Inc. 4.200% 3/15/42 10,665 11,046 Consolidated Natural Gas Co. 6.800% 12/15/27 1,401 1,618 Dominion Resources Inc. 4.050% 9/15/42 8,625 8,278 Duke Energy Carolinas LLC 6.100% 6/1/37 52,400 65,972 Duke Energy Carolinas LLC 5.300% 2/15/40 4,600 5,445 Duke Energy Carolinas LLC 4.250% 12/15/41 18,000 18,512 Duke Energy Carolinas LLC 4.000% 9/30/42 27,890 27,595 Duke Energy Indiana Inc. 6.120% 10/15/35 4,895 5,640 Duke Energy Indiana Inc. 6.350% 8/15/38 4,000 5,203 Duke Energy Indiana Inc. 4.200% 3/15/42 14,100 14,167 Florida Power & Light Co. 5.625% 4/1/34 16,275 20,022 Florida Power & Light Co. 5.400% 9/1/35 13,380 16,144 Florida Power & Light Co. 5.950% 2/1/38 3,180 4,153 Florida Power & Light Co. 5.690% 3/1/40 7,350 9,305 Florida Power & Light Co. 5.250% 2/1/41 15,830 18,870 Florida Power & Light Co. 3.800% 12/15/42 29,975 29,390 Florida Power Corp. 6.750% 2/1/28 22,375 26,992 Georgia Power Co. 5.950% 2/1/39 27,960 35,080 Georgia Power Co. 5.400% 6/1/40 10,100 11,873 Georgia Power Co. 4.750% 9/1/40 9,555 10,308 4 John Sevier Combined Cycle Generation LLC 4.626% 1/15/42 30,496 34,051 MidAmerican Energy Holdings Co. 6.125% 4/1/36 18,100 22,570 National Rural Utilities Cooperative Finance Corp. 8.000% 3/1/32 59,540 88,401 Northern States Power Co. 6.200% 7/1/37 40,000 53,167 Northern States Power Co. 3.400% 8/15/42 9,945 9,043 Oklahoma Gas & Electric Co. 6.500% 4/15/28 12,770 15,506 Oncor Electric Delivery Co. LLC 4.550% 12/1/41 12,500 12,678 Pacific Gas & Electric Co. 6.050% 3/1/34 45,330 57,637 Pacific Gas & Electric Co. 5.800% 3/1/37 8,862 10,826 Pacific Gas & Electric Co. 6.350% 2/15/38 8,192 10,555 65 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Pacific Gas & Electric Co. 6.250% 3/1/39 35,905 46,337 Pacific Gas & Electric Co. 5.400% 1/15/40 19,800 23,642 Pacific Gas & Electric Co. 3.750% 8/15/42 11,820 11,113 PacifiCorp 6.100% 8/1/36 15,000 19,332 PacifiCorp 6.250% 10/15/37 7,815 10,406 PacifiCorp 6.350% 7/15/38 20,000 26,830 PacifiCorp 6.000% 1/15/39 34,100 44,380 PacifiCorp 4.100% 2/1/42 18,070 18,281 PPL Electric Utilities Corp. 6.250% 5/15/39 10,075 13,243 PSEG Power LLC 8.625% 4/15/31 29,547 42,192 Public Service Co. of Colorado 3.600% 9/15/42 16,755 15,760 Public Service Electric & Gas Co. 3.650% 9/1/42 16,690 16,128 Puget Sound Energy Inc. 6.724% 6/15/36 10,000 13,712 Puget Sound Energy Inc. 6.274% 3/15/37 4,700 6,159 Puget Sound Energy Inc. 5.795% 3/15/40 18,500 23,384 Puget Sound Energy Inc. 5.764% 7/15/40 4,520 5,699 South Carolina Electric & Gas Co. 6.625% 2/1/32 35,000 45,159 South Carolina Electric & Gas Co. 6.050% 1/15/38 8,600 10,918 South Carolina Electric & Gas Co. 4.350% 2/1/42 23,937 25,024 Southern California Edison Co. 6.000% 1/15/34 20,095 25,721 Southern California Edison Co. 5.625% 2/1/36 5,000 6,153 Southern California Edison Co. 5.950% 2/1/38 10,000 12,873 Southern California Edison Co. 4.500% 9/1/40 12,000 12,952 Southern California Edison Co. 3.900% 12/1/41 5,425 5,368 Southern California Edison Co. 4.050% 3/15/42 7,625 7,715 Tampa Electric Co. 6.150% 5/15/37 35,000 45,891 Virginia Electric & Power Co. 6.000% 5/15/37 60,105 77,761 Virginia Electric & Power Co. 6.350% 11/30/37 11,170 14,994 Xcel Energy Inc. 6.500% 7/1/36 5,000 6,532 Natural Gas (1.6%) Energy Transfer Partners LP 5.150% 2/1/43 20,855 20,661 Enterprise Products Operating LLC 6.125% 10/15/39 5,000 5,889 Enterprise Products Operating LLC 4.450% 2/15/43 11,635 11,113 KeySpan Corp. 5.875% 4/1/33 12,000 13,685 KeySpan Corp. 5.803% 4/1/35 10,000 11,386 Nisource Finance Corp. 5.250% 2/15/43 7,500 7,897 Sempra Energy 6.000% 10/15/39 20,000 24,772 Southern California Gas Co. 3.750% 9/15/42 14,870 14,477 Texas Eastern Transmission LP 7.000% 7/15/32 17,000 22,840 TransCanada PipeLines Ltd. 7.625% 1/15/39 50,300 74,307 1,767,926 Total Corporate Bonds (Cost $8,722,761) Sovereign Bonds (U.S. Dollar-Denominated) (1.5%) 3 CDP Financial Inc. 5.600% 11/25/39 15,000 18,081 3 CNOOC Finance 2011 Ltd. 5.750% 1/26/41 9,620 11,972 3 CNPC HK Overseas Capital Ltd. 5.950% 4/28/41 21,540 26,859 3 Electricite de France SA 6.950% 1/26/39 18,040 23,726 Petrobras International Finance Co. - Pifco 6.750% 1/27/41 25,550 29,836 Quebec 7.500% 9/15/29 10,000 14,939 Statoil ASA 5.100% 8/17/40 12,550 14,584 3 Temasek Financial I Ltd. 3.375% 7/23/42 28,355 25,491 United Mexican States 4.750% 3/8/44 36,276 37,800 Total Sovereign Bonds (Cost $190,422) Taxable Municipal Bonds (18.2%) American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.270% 2/15/50 59,240 67,940 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.499% 2/15/50 725 962 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.793% 4/1/30 17,420 22,098 66 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.918% 4/1/40 50,115 67,584 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 31,600 42,568 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 7.043% 4/1/50 13,775 19,483 California GO 7.500% 4/1/34 32,655 45,934 California GO 7.550% 4/1/39 56,175 81,124 California GO 7.300% 10/1/39 109,045 152,092 California GO 7.625% 3/1/40 34,960 50,955 California GO 7.600% 11/1/40 73,985 109,964 California Public Works Board Lease Revenue 8.361% 10/1/34 5,535 7,356 Chicago IL GO 5.432% 1/1/42 26,920 26,962 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 15,710 20,095 City of San Francisco CA Public Utilities Commission Water Revenue 6.000% 11/1/40 400 484 5 Commonwealth Financing Authority Pennsylvania Revenue 5.197% 6/1/26 25,000 26,915 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 1,740 2,336 Dallas TX Area Rapid Transit Revenue 5.022% 12/1/48 2,200 2,572 Duke University North Carolina Revenue 5.850% 4/1/37 38,850 51,073 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 15,825 18,975 Houston TX GO 6.290% 3/1/32 25,000 31,382 Illinois GO 5.877% 3/1/19 19,220 21,880 Illinois GO 4.950% 6/1/23 1,375 1,437 Illinois GO 5.100% 6/1/33 194,445 191,009 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 18,740 23,578 Illinois Toll Highway Authority Revenue 5.851% 12/1/34 170 207 Los Angeles CA Department of Water & Power Revenue 5.716% 7/1/39 4,175 5,058 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 11,850 14,827 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 34,080 47,259 Los Angeles CA Department of Water & Power Revenue 6.603% 7/1/50 4,155 5,907 Los Angeles CA Unified School District GO 5.755% 7/1/29 19,500 22,395 Los Angeles CA Unified School District GO 5.750% 7/1/34 9,090 10,650 Los Angeles CA Unified School District GO 6.758% 7/1/34 64,235 85,643 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.735% 6/1/39 15,100 18,398 Massachusetts GO 5.456% 12/1/39 995 1,218 Memorial Sloan-Kettering Cancer Center New York GO 3.774% 11/15/43 18,095 17,152 Missouri State Health & Educational Facilities Authority 3.685% 2/15/47 25,000 23,604 6 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 50,002 64,422 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 57,834 83,977 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 66,915 94,024 New York City NY Municipal Water Finance Authority 6.282% 6/15/42 7,225 8,371 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.724% 6/15/42 12,780 16,227 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.952% 6/15/42 13,210 17,283 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 6.011% 6/15/42 6,980 9,231 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 36,280 47,322 New York City NY Transitional Finance Authority Future Tax Revenue 5.508% 8/1/37 3,975 4,828 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 66,455 94,682 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 5,950 7,453 New York State Dormitory Authority 5.600% 3/15/40 2,000 2,421 67 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) New York State Dormitory Authority Revenue (Personal Income Tax) 5.289% 3/15/33 7,325 8,459 New York State Dormitory Authority Revenue (Personal Income Tax) 5.628% 3/15/39 19,595 23,595 North Texas Tollway Authority System Revenue 6.718% 1/1/49 27,541 36,777 Ohio State University General Receipts Revenue 4.910% 6/1/40 13,700 15,597 Ohio State University General Receipts Revenue 4.800% 6/1/11 38,675 41,675 7 Oregon School Boards Association GO 4.759% 6/30/28 10,000 11,456 Port Authority of New York & New Jersey Revenue 5.859% 12/1/24 7,795 10,010 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 20,335 25,040 Port Authority of New York & New Jersey Revenue 5.647% 11/1/40 21,245 25,934 Port Authority of New York & New Jersey Revenue 5.647% 11/1/40 13,550 16,540 Port Authority of New York & New Jersey Revenue 4.926% 10/1/51 42,380 44,983 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 35,025 34,235 President & Fellows of Harvard College Massachusetts GO 6.300% 10/1/37 60,993 70,521 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.839% 1/1/41 18,525 21,537 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 11,650 14,726 San Antonio TX Electric & Gas Systems Revenue 4.427% 2/1/42 13,370 14,094 San Francisco CA City & County Public Utilities Commission Water Revenue 6.950% 11/1/50 13,325 18,370 State of California 6.509% 4/1/39 28,365 32,371 State of Connecticut 5.770% 3/15/25 20,365 25,449 State of New York 5.590% 3/1/35 10,000 12,118 Texas GO 5.517% 4/1/39 4,805 6,090 Texas Transportation Commission Revenue 5.178% 4/1/30 4,090 4,923 Texas Transportation Commission Revenue 4.631% 4/1/33 6,655 7,481 University of California Regents Medical Center Revenue 6.548% 5/15/48 22,225 28,325 University of California Regents Medical Center Revenue 6.583% 5/15/49 8,695 11,140 University of California Revenue 5.770% 5/15/43 5,155 6,167 University of California Revenue 4.858% 5/15/12 42,625 43,967 University of Texas System Revenue Financing System Revenue 5.262% 7/1/39 12,800 15,707 University of Texas System Revenue Financing System Revenue 4.794% 8/15/46 9,915 11,287 Washington GO 5.481% 8/1/39 8,890 10,879 5 Wisconsin GO 5.700% 5/1/26 23,025 27,672 Total Taxable Municipal Bonds (Cost $2,151,887) Temporary Cash Investments (1.5%) Repurchase Agreements (1.5%) Bank of America Securities, LLC(Dated 1/31/13, Repurchase Value $2,800,000, collateralized by Federal National Mortgage Assn. 2.491%, 5/1/42) 0.160% 2/1/13 2,800 2,800 Bank of Montreal(Dated 1/31/13, Repurchase Value $100,000,000, collateralized by U.S. Treasury Note/Bond 0.750%-1.250%, 9/15/13-4/15/14) 0.160% 2/1/13 100,000 100,000 Citigroup Global Markets Inc.(Dated 1/31/13, Repurchase Value $100,000,000, collateralized by U.S. Treasury Note/Bond 1.250%-2.750%, 4/30/15- 8/15/42) 0.130% 2/1/13 100,000 100,000 202,800 Total Temporary Cash Investments (Cost $202,800) Total Investments (99.1%) (Cost $11,606,474) Other Assets and Liabilities—Net (0.9%) Net Assets (100%) 68 Vanguard ® Long-Term Investment-Grade Fund Schedule of Investments January 31, 2013 1 Securities with a value of $16,026,000 have been segregated as collateral for open swap contracts. 2 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2013, the aggregate value of these securities was $1,061,305,000, representing 7.8% of net assets. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 6 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. 7 Scheduled principal and interest payments are guaranteed by AMBAC (Ambac Assurance Corporation). GO—General Obligation Bond. 69 Vanguard ® High-Yield Corporate Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (1.3%) U.S. Government Securities (1.3%) United States Treasury Note/Bond 4.250% 8/15/13 56,900 58,163 United States Treasury Note/Bond 2.250% 5/31/14 92,825 95,334 United States Treasury Note/Bond 4.250% 8/15/15 75,000 82,371 Total U.S. Government and Agency Obligations (Cost $229,591) Corporate Bonds (93.1%) Finance (15.2%) Banking (4.2%) Ally Financial Inc. 8.300% 2/12/15 57,950 64,614 Ally Financial Inc. 8.000% 3/15/20 85,950 105,504 Ally Financial Inc. 7.500% 9/15/20 58,250 70,337 1 Barclays Bank plc 6.050% 12/4/17 143,492 160,559 Barclays Bank plc 5.140% 10/14/20 39,235 40,893 1 LBG Capital No.1 plc 7.875% 11/1/20 81,952 89,328 1 Lloyds TSB Bank plc 6.500% 9/14/20 28,730 31,940 Royal Bank of Scotland Group plc 6.125% 12/15/22 113,600 117,038 UBS AG 7.625% 8/17/22 80,150 87,174 Finance Companies (8.3%) Air Lease Corp. 5.625% 4/1/17 125,330 132,223 Air Lease Corp. 4.750% 3/1/20 43,975 43,535 CIT Group Inc. 4.250% 8/15/17 48,445 50,141 CIT Group Inc. 5.250% 3/15/18 66,035 70,657 1 CIT Group Inc. 6.625% 4/1/18 120,655 135,134 1 CIT Group Inc. 5.500% 2/15/19 66,210 70,845 CIT Group Inc. 5.375% 5/15/20 103,225 110,451 CIT Group Inc. 5.000% 8/15/22 143,280 150,802 International Lease Finance Corp. 8.625% 9/15/15 41,880 47,638 International Lease Finance Corp. 5.750% 5/15/16 19,146 20,582 1 International Lease Finance Corp. 6.750% 9/1/16 42,895 48,364 International Lease Finance Corp. 8.750% 3/15/17 38,820 45,711 1 International Lease Finance Corp. 7.125% 9/1/18 55,210 64,596 International Lease Finance Corp. 5.875% 4/1/19 46,220 49,686 International Lease Finance Corp. 6.250% 5/15/19 70,781 77,859 International Lease Finance Corp. 8.250% 12/15/20 51,121 62,623 International Lease Finance Corp. 8.625% 1/15/22 29,100 36,811 1 Provident Funding Associates LP / PFG Finance Corp. 10.250% 4/15/17 48,700 54,544 SLM Corp. 6.250% 1/25/16 80,090 88,151 SLM Corp. 6.000% 1/25/17 19,540 21,596 SLM Corp. 8.450% 6/15/18 44,100 52,310 SLM Corp. 8.000% 3/25/20 58,325 67,642 SLM Corp. 7.250% 1/25/22 19,145 21,445 Insurance (2.7%) 2 Hartford Financial Services Group Inc. 8.125% 6/15/38 94,960 109,916 1 ING US Inc. 5.500% 7/15/22 141,560 154,248 1 Liberty Mutual Group Inc. 7.800% 3/15/37 58,440 66,914 1,2 MetLife Capital Trust IV 7.875% 12/15/67 46,910 58,169 1,2 MetLife Capital Trust X 9.250% 4/8/68 33,000 45,540 Provident Cos. Inc. 7.000% 7/15/18 27,310 32,172 Unum Group 6.750% 12/15/28 16,145 18,666 Unum Group 7.375% 6/15/32 6,295 6,969 2,783,327 Industrial (71.7%) Basic Industry (8.4%) Alpha Natural Resources Inc. 6.000% 6/1/19 18,245 16,512 Arch Coal Inc. 8.750% 8/1/16 9,715 10,006 3,4 Arch Coal Inc. Bank Loan 5.750% 5/16/18 67,854 69,587 1 Ashland Inc. 4.750% 8/15/22 22,431 22,992 1 Axiall Corp. 4.875% 5/15/23 7,245 7,290 Cascades Inc. 7.750% 12/15/17 32,145 34,315 Cascades Inc. 7.875% 1/15/20 9,330 10,030 70 Vanguard ® High-Yield Corporate Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Celanese US Holdings LLC 6.625% 10/15/18 11,265 12,335 Celanese US Holdings LLC 5.875% 6/15/21 12,740 14,332 CF Industries Inc. 6.875% 5/1/18 21,795 26,590 CF Industries Inc. 7.125% 5/1/20 27,670 34,657 Chemtura Corp. 7.875% 9/1/18 10,895 11,794 Cloud Peak Energy Resources LLC / Cloud Peak Energy Finance Corp. 8.250% 12/15/17 18,500 19,795 Cloud Peak Energy Resources LLC / Cloud Peak Energy Finance Corp. 8.500% 12/15/19 14,395 15,726 CONSOL Energy Inc. 8.000% 4/1/17 34,455 37,125 CONSOL Energy Inc. 8.250% 4/1/20 39,305 42,646 1 Eagle Spinco Inc. 4.625% 2/15/21 12,900 12,997 1 Eldorado Gold Corp. 6.125% 12/15/20 31,600 33,213 1 FMG Resources August 2006 Pty Ltd. 7.000% 11/1/15 49,525 52,001 1 FMG Resources August 2006 Pty Ltd. 6.375% 2/1/16 9,720 9,963 1 FMG Resources August 2006 Pty Ltd. 6.875% 2/1/18 78,750 81,490 1 FMG Resources August 2006 Pty Ltd. 6.875% 4/1/22 51,675 53,484 1 Hexion US Finance Corp. 6.625% 4/15/20 16,435 16,250 Hexion US Finance Corp. 6.625% 4/15/20 45,175 44,667 Hexion US Finance Corp. / Hexion Nova Scotia Finance ULC 8.875% 2/1/18 60,450 61,357 1 INEOS Finance plc 8.375% 2/15/19 56,035 61,218 1 INEOS Finance plc 7.500% 5/1/20 53,610 57,765 3,4 INEOS Holdings Ltd. Bank Loan 6.500% 4/27/18 42,608 43,540 LyondellBasell Industries NV 5.000% 4/15/19 111,840 123,304 LyondellBasell Industries NV 6.000% 11/15/21 23,926 28,233 Neenah Paper Inc. 7.375% 11/15/14 11,456 11,456 Novelis Inc. 8.375% 12/15/17 40,790 44,971 Novelis Inc. 8.750% 12/15/20 38,965 43,933 Peabody Energy Corp. 7.375% 11/1/16 69,675 79,778 Peabody Energy Corp. 6.000% 11/15/18 40,380 42,399 Peabody Energy Corp. 6.500% 9/15/20 5,705 6,033 Peabody Energy Corp. 6.250% 11/15/21 64,090 67,294 Peabody Energy Corp. 7.875% 11/1/26 47,685 51,500 PH Glatfelter Co. 5.375% 10/15/20 6,790 7,112 1 Vedanta Resources plc 8.750% 1/15/14 9,725 10,187 1 Vedanta Resources plc 9.500% 7/18/18 32,840 38,677 Weyerhaeuser Co. 7.375% 10/1/19 37,950 46,610 Weyerhaeuser Co. 7.375% 3/15/32 26,800 32,654 Capital Goods (8.2%) 1 Ardagh Packaging Finance plc 7.375% 10/15/17 42,300 46,525 1 Ardagh Packaging Finance plc 9.125% 10/15/20 24,775 27,191 1 Ardagh Packaging Finance plc / Ardagh MP Holdings USA Inc. 7.375% 10/15/17 3,290 3,611 1 Ardagh Packaging Finance plc / Ardagh MP Holdings USA Inc. 7.000% 11/15/20 11,070 11,153 1 Ardagh Packaging Finance plc / Ardagh MP Holdings USA Inc. 4.875% 11/15/22 5,035 5,022 1 Ashtead Capital Inc. 6.500% 7/15/22 12,305 13,351 B/E Aerospace Inc. 6.875% 10/1/20 37,830 41,802 B/E Aerospace Inc. 5.250% 4/1/22 104,885 110,654 Ball Corp. 7.125% 9/1/16 3,380 3,595 Ball Corp. 7.375% 9/1/19 4,890 5,416 Ball Corp. 5.000% 3/15/22 28,800 30,528 1 Building Materials Corp. of America 6.875% 8/15/18 14,580 15,746 1 Building Materials Corp. of America 6.750% 5/1/21 50,565 55,811 Case New Holland Inc. 7.750% 9/1/13 23,465 24,228 Case New Holland Inc. 7.875% 12/1/17 91,500 107,741 1 Cemex Finance LLC 9.500% 12/14/16 113,570 121,531 Clean Harbors Inc. 5.250% 8/1/20 19,250 20,213 1 Clean Harbors Inc. 5.125% 6/1/21 11,845 12,378 1 CNH Capital LLC 3.875% 11/1/15 14,620 15,095 CNH Capital LLC 6.250% 11/1/16 43,785 48,382 71 Vanguard ® High-Yield Corporate Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Crown Americas LLC / Crown Americas Capital Corp. III 6.250% 2/1/21 38,900 42,401 1 Crown Americas LLC / Crown Americas Capital Corp. IV 4.500% 1/15/23 24,265 23,901 1 Fibria Overseas Finance Ltd. 7.500% 5/4/20 107,711 120,098 1 Fibria Overseas Finance Ltd. 6.750% 3/3/21 10,200 11,157 Huntington Ingalls Industries Inc. 6.875% 3/15/18 30,665 33,732 Huntington Ingalls Industries Inc. 7.125% 3/15/21 43,475 48,040 Masco Corp. 6.125% 10/3/16 17,785 19,912 Masco Corp. 5.850% 3/15/17 9,404 10,371 Masco Corp. 6.625% 4/15/18 3,895 4,358 Masco Corp. 7.125% 3/15/20 59,416 69,665 Masco Corp. 5.950% 3/15/22 24,000 26,700 Masco Corp. 7.750% 8/1/29 14,546 16,116 Masco Corp. 6.500% 8/15/32 5,880 5,970 Owens Corning 9.000% 6/15/19 39,840 49,900 Owens Corning 7.000% 12/1/36 5,380 6,130 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 7.125% 4/15/19 63,750 68,213 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 7.875% 8/15/19 9,590 10,549 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 6.875% 2/15/21 20,000 21,450 United Rentals North America Inc. 5.750% 7/15/18 15,155 16,292 United Rentals North America Inc. 7.375% 5/15/20 37,145 40,860 United Rentals North America Inc. 7.625% 4/15/22 30,495 33,926 United Rentals North America Inc. 6.125% 6/15/23 12,545 13,392 Vulcan Materials Co. 6.400% 11/30/17 18,020 19,912 Vulcan Materials Co. 7.000% 6/15/18 56,250 63,773 Vulcan Materials Co. 7.500% 6/15/21 2,485 2,876 Vulcan Materials Co. 7.150% 11/30/37 3,660 3,660 Communication (17.4%) Belo Corp. 8.000% 11/15/16 9,750 10,579 CCO Holdings LLC / CCO Holdings Capital Corp. 7.250% 10/30/17 33,505 36,353 CCO Holdings LLC / CCO Holdings Capital Corp. 7.875% 4/30/18 38,955 41,584 CCO Holdings LLC / CCO Holdings Capital Corp. 7.000% 1/15/19 30,985 33,619 CCO Holdings LLC / CCO Holdings Capital Corp. 8.125% 4/30/20 43,862 49,125 CCO Holdings LLC / CCO Holdings Capital Corp. 6.500% 4/30/21 58,995 63,125 CCO Holdings LLC / CCO Holdings Capital Corp. 6.625% 1/31/22 48,700 53,083 CCO Holdings LLC / CCO Holdings Capital Corp. 5.250% 9/30/22 52,845 52,317 Cricket Communications Inc. 7.750% 5/15/16 24,260 25,594 CSC Holdings LLC 7.875% 2/15/18 27,180 31,801 CSC Holdings LLC 7.625% 7/15/18 79,045 92,285 CSC Holdings LLC 8.625% 2/15/19 10,520 12,729 CSC Holdings LLC 6.750% 11/15/21 26,895 30,257 DISH DBS Corp. 4.625% 7/15/17 9,730 10,168 DISH DBS Corp. 7.875% 9/1/19 11,685 13,818 DISH DBS Corp. 6.750% 6/1/21 133,715 149,594 DISH DBS Corp. 5.875% 7/15/22 65,390 69,313 1 DISH DBS Corp. 5.000% 3/15/23 74,435 73,691 1 eAccess Ltd. 8.250% 4/1/18 63,190 70,615 GCI Inc. 6.750% 6/1/21 53,126 52,063 Hughes Satellite Systems Corp. 6.500% 6/15/19 88,991 98,446 Hughes Satellite Systems Corp. 7.625% 6/15/21 20,920 24,163 1 IAC/InterActiveCorp 4.750% 12/15/22 22,085 21,919 1 Inmarsat Finance plc 7.375% 12/1/17 20,655 22,359 Intelsat Jackson Holdings SA 7.250% 4/1/19 60,330 64,704 Intelsat Jackson Holdings SA 8.500% 11/1/19 14,265 15,727 1 Intelsat Jackson Holdings SA 7.250% 10/15/20 47,882 51,234 Intelsat Jackson Holdings SA 7.250% 10/15/20 117,065 125,260 Intelsat Jackson Holdings SA 7.500% 4/1/21 43,900 47,741 Lamar Media Corp. 7.875% 4/15/18 11,890 13,049 Lamar Media Corp. 5.875% 2/1/22 17,195 18,872 72 Vanguard ® High-Yield Corporate Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 Lamar Media Corp. 5.000% 5/1/23 36,840 37,853 Liberty Interactive LLC 8.500% 7/15/29 14,595 16,273 Liberty Interactive LLC 8.250% 2/1/30 47,175 52,128 MetroPCS Wireless Inc. 7.875% 9/1/18 55,420 60,131 MetroPCS Wireless Inc. 6.625% 11/15/20 75,800 80,727 National CineMedia LLC 6.000% 4/15/22 32,455 34,646 Nielsen Finance LLC / Nielsen Finance Co. 7.750% 10/15/18 48,300 53,613 NII Capital Corp. 7.625% 4/1/21 72,940 57,531 Quebecor Media Inc. 7.750% 3/15/16 28,818 29,322 Quebecor Media Inc. 7.750% 3/15/16 26,840 27,310 1 Quebecor Media Inc. 5.750% 1/15/23 84,210 88,825 Qwest Corp. 6.875% 9/15/33 24,815 25,063 1 SBA Communications Corp. 5.625% 10/1/19 37,650 39,721 SBA Telecommunications Inc. 8.250% 8/15/19 15,173 16,956 1 SBA Telecommunications Inc. 5.750% 7/15/20 15,106 16,031 1 Sinclair Television Group Inc. 9.250% 11/1/17 31,400 34,383 1 Sirius XM Radio Inc. 5.250% 8/15/22 47,216 48,042 1 Sprint Nextel Corp. 9.000% 11/15/18 102,545 126,643 1 Sprint Nextel Corp. 7.000% 3/1/20 155,830 180,763 1 Starz LLC / Starz Finance Corp. 5.000% 9/15/19 34,285 35,571 1 Unitymedia Hessen GmbH & Co. KG / Unitymedia NRW GmbH 5.500% 1/15/23 46,780 48,768 1 UPCB Finance III Ltd. 6.625% 7/1/20 83,121 88,934 1 UPCB Finance V Ltd. 7.250% 11/15/21 40,995 45,914 1 UPCB Finance VI Ltd. 6.875% 1/15/22 52,036 56,864 Videotron Ltd. 9.125% 4/15/18 25,380 26,903 Videotron Ltd. 5.000% 7/15/22 37,527 39,216 Virgin Media Finance plc 5.250% 2/15/22 31,720 33,485 1 Wind Acquisition Finance SA 11.750% 7/15/17 90,775 97,810 Windstream Corp. 7.875% 11/1/17 42,820 48,922 Windstream Corp. 8.125% 9/1/18 22,355 24,255 Windstream Corp. 7.000% 3/15/19 9,720 9,890 Windstream Corp. 7.750% 10/15/20 38,950 42,455 Zayo Group LLC / Zayo Capital Inc. 8.125% 1/1/20 20,870 23,270 Zayo Group LLC / Zayo Capital Inc. 10.125% 7/1/20 51,295 59,759 Consumer Cyclical (10.9%) AMC Entertainment Inc. 8.750% 6/1/19 61,485 68,095 AutoNation Inc. 5.500% 2/1/20 15,796 17,099 Caesars Entertainment Operating Co. Inc. 8.500% 2/15/20 126,000 126,630 1 Carlson Wagonlit BV 6.875% 6/15/19 68,021 72,442 Choice Hotels International Inc. 5.700% 8/28/20 7,621 8,335 Choice Hotels International Inc. 5.750% 7/1/22 8,020 8,922 1 Cinemark USA Inc. 5.125% 12/15/22 6,030 6,105 1 Continental Rubber Of America Corp. 4.500% 9/15/19 98,885 100,863 Delphi Corp. 5.875% 5/15/19 34,727 37,288 Delphi Corp. 6.125% 5/15/21 25,270 27,923 Dollar General Corp. 4.125% 7/15/17 11,485 12,117 1 Dufry Finance SCA 5.500% 10/15/20 12,485 12,985 1 Felcor Lodging LP 5.625% 3/1/23 42,805 43,340 1 General Motors Financial Co. Inc. 4.750% 8/15/17 97,350 102,217 General Motors Financial Co. Inc. 6.750% 6/1/18 43,795 50,693 Hanesbrands Inc. 8.000% 12/15/16 11,418 12,360 Hanesbrands Inc. 6.375% 12/15/20 34,780 37,649 Host Hotels & Resorts LP 6.750% 6/1/16 5,356 5,490 Host Hotels & Resorts LP 5.875% 6/15/19 31,470 34,302 Host Hotels & Resorts LP 6.000% 11/1/20 47,725 52,259 Host Hotels & Resorts LP 4.750% 3/1/23 22,635 23,767 Limited Brands, Inc. 8.500% 6/15/19 4,860 5,990 Limited Brands, Inc. 7.000% 5/1/20 22,210 25,653 Limited Brands, Inc. 6.625% 4/1/21 42,435 48,058 Limited Brands, Inc. 5.625% 2/15/22 19,235 20,581 1 NAI Entertainment Holdings LLC 8.250% 12/15/17 3,851 4,217 Neiman Marcus Group Inc. 7.125% 6/1/28 43,790 43,133 73 Vanguard ® High-Yield Corporate Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) PVH Corp. 7.375% 5/15/20 22,985 25,973 PVH Corp. 4.500% 12/15/22 24,235 24,053 1 QVC Inc. 7.500% 10/1/19 66,400 74,534 1 QVC Inc. 5.125% 7/2/22 3,595 3,766 1 Realogy Group LLC 7.625% 1/15/20 53,680 61,464 Regal Cinemas Corp. 8.625% 7/15/19 62,520 69,241 Regal Entertainment Group 5.750% 2/1/25 5,250 5,198 Rite Aid Corp. 9.750% 6/12/16 23,335 24,968 Rite Aid Corp. 8.000% 8/15/20 29,250 33,491 Royal Caribbean Cruises Ltd. 11.875% 7/15/15 24,250 29,585 Sally Holdings LLC / Sally Capital Inc. 6.875% 11/15/19 27,555 30,448 Sally Holdings LLC / Sally Capital Inc. 5.750% 6/1/22 23,135 24,581 Service Corp. International 6.750% 4/1/16 22,998 25,873 Service Corp. International 7.000% 6/15/17 38,900 44,735 Service Corp. International 7.625% 10/1/18 35,040 41,960 Service Corp. International 4.500% 11/15/20 18,265 18,585 Tenneco Inc. 7.750% 8/15/18 8,215 9,057 Tenneco Inc. 6.875% 12/15/20 29,075 31,983 1 TRW Automotive Inc. 7.000% 3/15/14 57,555 60,864 1 TRW Automotive Inc. 7.250% 3/15/17 48,556 55,961 1 US Foods Inc. 8.500% 6/30/19 48,470 50,409 3,4 US Foods Inc. Bank Loan 5.750% 3/31/17 46,844 47,326 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 7.875% 11/1/17 29,065 31,390 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 7.875% 5/1/20 14,590 16,414 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 7.750% 8/15/20 73,000 82,307 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 5.375% 3/15/22 59,010 62,551 Consumer Noncyclical (11.1%) ARAMARK Corp. 8.500% 2/1/15 98,490 98,859 1 ARAMARK Holdings Corp. 8.625% 5/1/16 23,505 24,063 3,4 Bausch & Lomb Inc. Bank Loan 5.250% 5/17/19 49,616 50,143 Bio-Rad Laboratories Inc. 8.000% 9/15/16 9,880 10,670 1 Biomet Inc. 6.500% 8/1/20 60,850 64,501 1 Biomet Inc. 6.500% 10/1/20 75,990 78,270 CHS/Community Health Systems Inc. 5.125% 8/15/18 54,960 57,845 Constellation Brands Inc. 7.250% 9/1/16 65,188 74,477 Constellation Brands Inc. 7.250% 5/15/17 26,605 30,596 Constellation Brands Inc. 6.000% 5/1/22 12,880 14,490 Constellation Brands Inc. 4.625% 3/1/23 10,785 10,974 DaVita HealthCare Partners Inc. 6.375% 11/1/18 35,482 37,877 DaVita HealthCare Partners Inc. 6.625% 11/1/20 36,385 39,478 3,4 Del Monte Foods Co. Bank Loan 4.500% 3/8/18 48,954 49,107 1 Fresenius Medical Care US Finance II Inc. 5.625% 7/31/19 38,265 41,422 1 Fresenius Medical Care US Finance II Inc. 5.875% 1/31/22 15,090 16,448 1 Fresenius Medical Care US Finance Inc. 6.500% 9/15/18 5,830 6,595 1 Fresenius Medical Care US Finance Inc. 5.750% 2/15/21 47,730 51,668 1 Fresenius US Finance II Inc. 9.000% 7/15/15 28,475 32,675 HCA Holdings Inc. 6.250% 2/15/21 25,540 26,881 HCA Inc. 6.375% 1/15/15 71,475 77,193 HCA Inc. 6.500% 2/15/16 69,575 76,011 HCA Inc. 9.875% 2/15/17 24,631 25,801 HCA Inc. 8.500% 4/15/19 23,905 26,594 HCA Inc. 6.500% 2/15/20 136,760 152,829 HCA Inc. 5.875% 3/15/22 60,405 65,841 HCA Inc. 4.750% 5/1/23 72,500 73,134 HCA Inc. 7.690% 6/15/25 4,510 4,623 Health Management Associates Inc. 7.375% 1/15/20 74,537 81,991 1 Hypermarcas SA 6.500% 4/20/21 71,815 77,959 1 IMS Health Inc. 12.500% 3/1/18 76,475 91,005 1 IMS Health Inc. 6.000% 11/1/20 14,255 15,075 LifePoint Hospitals Inc. 6.625% 10/1/20 17,460 18,944 1 Party City Holdings Inc. 8.875% 8/1/20 88,580 96,331 3,4 Quintiles Transnational Corp. Bank Loan 7.500% 2/28/17 20,915 21,150 74 Vanguard ® High-Yield Corporate Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 STHI Holding Corp. 8.000% 3/15/18 18,890 20,685 Tenet Healthcare Corp. 9.250% 2/1/15 8,760 9,921 Tenet Healthcare Corp. 10.000% 5/1/18 19,525 22,737 Tenet Healthcare Corp. 6.250% 11/1/18 40,210 44,080 Tenet Healthcare Corp. 8.875% 7/1/19 29,325 33,064 1 Tenet Healthcare Corp. 4.750% 6/1/20 16,875 16,959 1 Tenet Healthcare Corp. 4.500% 4/1/21 42,147 41,462 Warner Chilcott Co. LLC / Warner Chilcott Finance LLC 7.750% 9/15/18 123,262 132,507 Energy (6.1%) Berry Petroleum Co. 6.375% 9/15/22 43,745 46,042 Chesapeake Energy Corp. 9.500% 2/15/15 15,900 18,046 Chesapeake Energy Corp. 6.625% 8/15/20 29,170 32,014 Chesapeake Energy Corp. 6.125% 2/15/21 68,230 72,835 Concho Resources Inc. 7.000% 1/15/21 15,256 16,820 Concho Resources Inc. 6.500% 1/15/22 29,062 31,678 Concho Resources Inc. 5.500% 10/1/22 92,925 97,571 Continental Resources Inc. 5.000% 9/15/22 92,870 98,907 Denbury Resources Inc. 8.250% 2/15/20 19,004 21,189 Denbury Resources Inc. 6.375% 8/15/21 12,445 13,534 Denbury Resources Inc. 4.625% 7/15/23 29,500 28,910 Encore Acquisition Co. 9.500% 5/1/16 37,295 39,857 EP Energy LLC / EP Energy Finance Inc. 9.375% 5/1/20 66,027 74,115 EP Energy LLC / Everest Acquisition Finance Inc. 6.875% 5/1/19 14,785 15,968 Harvest Operations Corp. 6.875% 10/1/17 50,600 56,166 Hornbeck Offshore Services Inc. 8.000% 9/1/17 16,565 17,642 Hornbeck Offshore Services Inc. 5.875% 4/1/20 35,680 37,553 1 MEG Energy Corp. 6.375% 1/30/23 30,650 31,953 Newfield Exploration Co. 7.125% 5/15/18 56,260 58,932 Newfield Exploration Co. 6.875% 2/1/20 16,575 17,901 Newfield Exploration Co. 5.750% 1/30/22 26,890 29,512 Newfield Exploration Co. 5.625% 7/1/24 29,045 31,369 Plains Exploration & Production Co. 6.500% 11/15/20 19,400 21,461 Plains Exploration & Production Co. 6.625% 5/1/21 12,485 13,811 Plains Exploration & Production Co. 6.750% 2/1/22 23,936 26,958 Plains Exploration & Production Co. 6.875% 2/15/23 14,295 16,350 Range Resources Corp. 6.750% 8/1/20 13,580 14,904 Range Resources Corp. 5.750% 6/1/21 44,365 47,803 Range Resources Corp. 5.000% 8/15/22 19,225 19,994 1 Seadrill Ltd. 5.625% 9/15/17 71,195 71,551 Other Industrial (0.1%) Virgin Media Finance plc 8.375% 10/15/19 14,560 16,526 Technology (8.3%) Brocade Communications Systems Inc. 6.625% 1/15/18 9,355 9,671 Brocade Communications Systems Inc. 6.875% 1/15/20 13,038 14,211 1 Brocade Communications Systems Inc. 4.625% 1/15/23 23,360 23,302 CDW LLC / CDW Finance Corp. 8.000% 12/15/18 43,410 48,294 3,4 CDW LLC / CDW Finance Corp. Bank Loan 4.000% 7/15/17 54,268 54,646 Equinix Inc. 8.125% 3/1/18 35,120 38,632 Equinix Inc. 7.000% 7/15/21 60,830 67,977 Fidelity National Information Services Inc. 7.625% 7/15/17 21,625 23,301 Fidelity National Information Services Inc. 7.875% 7/15/20 18,685 21,114 Fidelity National Information Services Inc. 5.000% 3/15/22 69,590 74,983 1 First Data Corp. 7.375% 6/15/19 53,405 56,209 1 First Data Corp. 8.875% 8/15/20 22,379 24,785 1 First Data Corp. 6.750% 11/1/20 54,020 55,506 1 First Data Corp. 8.250% 1/15/21 62,840 64,411 3,4 First Data Corp. Bank Loan 4.205% 9/24/14 48,433 47,994 Freescale Semiconductor Inc. 8.875% 12/15/14 5,566 5,622 1 Freescale Semiconductor Inc. 10.125% 3/15/18 50,621 56,189 1 Freescale Semiconductor Inc. 9.250% 4/15/18 29,155 32,034 3,4 Freescale Semiconductor Inc. Bank Loan 4.460% 12/1/16 57,927 57,975 3,4 Freescale Semiconductor Inc. Bank Loan 6.000% 2/28/19 35,695 35,792 75 Vanguard ® High-Yield Corporate Fund Schedule of Investments January 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Infor US Inc. 11.500% 7/15/18 34,061 40,192 Infor US Inc. 9.375% 4/1/19 34,141 38,665 3,4 Infor US Inc. Bank Loan 5.250% 4/5/18 21,557 21,843 Iron Mountain Inc. 7.750% 10/1/19 34,055 38,056 Iron Mountain Inc. 8.000% 6/15/20 27,190 28,617 Iron Mountain Inc. 8.375% 8/15/21 45,555 50,224 Iron Mountain Inc. 5.750% 8/15/24 21,880 22,099 Jabil Circuit Inc. 7.750% 7/15/16 10,690 12,481 Jabil Circuit Inc. 8.250% 3/15/18 8,745 10,472 Jabil Circuit Inc. 5.625% 12/15/20 8,580 9,417 Jabil Circuit Inc. 4.700% 9/15/22 49,710 51,574 Lender Processing Services Inc. 5.750% 4/15/23 32,446 34,230 1 NCR Corp. 4.625% 2/15/21 45,945 46,060 1 NCR Corp. 5.000% 7/15/22 16,915 17,169 1 Sensata Technologies BV 6.500% 5/15/19 71,139 76,830 SunGard Data Systems Inc. 7.375% 11/15/18 53,200 56,591 1 SunGard Data Systems Inc. 6.625% 11/1/19 39,220 40,593 SunGard Data Systems Inc. 7.625% 11/15/20 98,546 107,415 Transportation (1.2%) 2 Continental Airlines 2007-1 Class B Pass Through Trust 6.903% 4/19/22 19,735 21,215 1 HDTFS Inc. 5.875% 10/15/20 6,205 6,639 Hertz Corp. 6.750% 4/15/19 110,160 119,524 Hertz Corp. 7.375% 1/15/21 60,490 67,295 13,140,195 Utilities (6.2%) Electric (3.1%) AES Corp. 7.750% 10/15/15 44,790 50,165 AES Corp. 8.000% 10/15/17 45,766 52,974 AES Corp. 8.000% 6/1/20 19,980 22,977 1 Calpine Corp. 7.250% 10/15/17 109,007 116,092 1 Calpine Corp. 7.500% 2/15/21 57,367 62,100 1 Calpine Corp. 7.875% 1/15/23 13,500 14,985 DPL Inc. 6.500% 10/15/16 14,550 15,241 DPL Inc. 7.250% 10/15/21 102,505 110,449 Homer City Generation LP 8.734% 10/1/26 48,612 52,987 1 IPALCO Enterprises Inc. 7.250% 4/1/16 11,985 13,363 IPALCO Enterprises Inc. 5.000% 5/1/18 14,510 15,235 2 Midwest Generation LLC 8.560% 1/2/16 3,954 3,974 Puget Energy Inc. 5.625% 7/15/22 29,300 31,735 1 Texas Competitive Electric Holdings Co. LLC / TCEH Finance Inc. 11.500% 10/1/20 9,690 7,704 Natural Gas (3.1%) AmeriGas Finance LLC / AmeriGas Finance Corp. 6.750% 5/20/20 25,965 28,042 AmeriGas Finance LLC / AmeriGas Finance Corp. 7.000% 5/20/22 48,660 53,039 El Paso LLC 7.000% 6/15/17 21,395 24,524 El Paso LLC 7.250% 6/1/18 66,150 76,817 El Paso LLC 6.500% 9/15/20 41,765 46,620 El Paso LLC 7.750% 1/15/32 26,290 30,825 Energy Transfer Equity LP 7.500% 10/15/20 76,385 87,652 Ferrellgas LP / Ferrellgas Finance Corp. 6.500% 5/1/21 74,191 74,933 1 Kinder Morgan Finance Co. LLC 6.000% 1/15/18 45,785 50,593 Kinder Morgan Finance Co. ULC 5.700% 1/5/16 15,000 16,463 MarkWest Energy Partners LP / MarkWest Energy Finance Corp. 6.500% 8/15/21 8,533 9,258 MarkWest Energy Partners LP / MarkWest Energy Finance Corp. 6.250% 6/15/22 36,425 39,521 MarkWest Energy Partners LP / MarkWest Energy Finance Corp. 5.500% 2/15/23 13,200 14,025 MarkWest Energy Partners LP / MarkWest Energy Finance Corp. 4.500% 7/15/23 9,600 9,600 76 Vanguard ® High-Yield Corporate Fund Schedule of Investments January 31, 2013 1,131,893 Total Corporate Bonds (Cost $15,732,546) Shares Preferred Stocks (1.6%) Citigroup Capital XIII Pfd. 5,301,250 147,958 Hartford Financial Services Group Inc. Pfd. 3,307,200 96,306 GMAC Capital Trust I Pfd. 1,487,800 39,724 Total Preferred Stocks (Cost $256,397) Other (0.0%) * MediaNews Group Inc. Warrants Exp. 03/19/2017 (Cost $27,348) 73,622 770 Temporary Cash Investments (3.4%) Face Maturity Amount Coupon Date ($000) Repurchase Agreements (3.4%) Bank of America Securities, LLC(Dated 1/31/13, Repurchase Value $230,301,000, collateralized by Federal Home Loan Mortgage Corp. 2.269%, 12/1/42, Federal National Mortgage Assn. 2.500%- 3.500%, 3/1/27-12/1/42) 0.160% 2/1/13 230,300 230,300 Deutsche Bank Securities, Inc.(Dated 1/31/13, Repurchase Value $127,601,000, collateralized by Federal National Mortgage Assn. 3.500%-4.500%, 12/1/35-11/1/42) 0.170% 2/1/13 127,600 127,600 RBC Capital Markets LLC(Dated 1/31/13, Repurchase Value $272,201,000, collateralized by Federal National Mortgage Assn. 2.500%-4.500%, 8/1/26- 8/1/42) 0.150% 2/1/13 272,200 272,200 Total Temporary Cash Investments (Cost $630,100) Total Investments (99.4%) (Cost $16,875,982) Other Assets and Liabilities—Net (0.6%) Net Assets (100%) * Non-income-producing security. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2013, the aggregate value of these securities was $5,298,571,000, representing 28.9% of net assets. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 Adjustable-rate security. 4 Security is a senior, secured, high-yield floating-rate loan. These loans are debt obligations issued by public and private companies and are comparable to high-yield bonds from a ratings and leverage perspective. At January 31, 2013, the aggregate value of these securities was $499,103,000, representing 2.7% of net assets. 77 Report of Independent Registered Public Accounting Firm To the Trustees of Vanguard Fixed Income Securities Funds and the Shareholders of Vanguard Short-Term Investment-Grade Fund, Vanguard Intermediate-Term Investment-Grade Fund, Vanguard Long-Term Investment-Grade Fund and Vanguard High-Yield Corporate Fund: We have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the financial statements (not presented herein) of Vanguard Short-Term Investment-Grade Fund, Vanguard Intermediate-Term Investment-Grade Fund, Vanguard Long-Term Investment-Grade Fund and Vanguard High-Yield Corporate Fund (constituting separate portfolios of Vanguard Fixed Income Securities Funds, hereafter referred to as the "Funds") as of January 31, 2013 and for the year then ended and have issued our unqualified report thereon dated March 15, 2013. Our audits included audits of the Funds' schedules of investments as of January 31, 2013. These schedules of investments are the responsibility of the Funds' management. Our responsibility is to express an opinion on these schedules of investments based on our audits. In our opinion, the accompanying schedules of investments referred to above, when read in conjunction with the financial statements of the Funds referred to above, present fairly, in all material respects, the information set forth therein. PricewaterhouseCoopers LLP Philadelphia, Pennsylvania March 15, 2013 78 © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SNA 390 032013 Item 2 : Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant’s principal executive officer, principal financial officer, principal accounting officer or controller or persons performing similar functions. The Code of Ethics was amended during the reporting period covered by this report to make certain technical, non-material changes. Item 3 : Audit Committee Financial Expert. The following members of the Audit Committee have been determined by the Registrant’s Board of Trustees to be Audit Committee Financial Experts serving on its Audit Committee, and to be independent: Rajiv L. Gupta, Amy Gutmann, JoAnn Heffernan Heisen, F. Joseph Loughrey, Mark Loughridge, Scott C. Malpass, André F. Perold, and Alfred M. Rankin, Jr. Item 4 : Principal Accountant Fees and Services. (a) Audit Fees. Audit Fees of the Registrant Fiscal Year Ended January 31, 2013: $316,000 Fiscal Year Ended January 31, 2012: $316,000 Aggregate Audit Fees of Registered Investment Companies in the Vanguard Group. Fiscal Year Ended January 31, 2013: $4,809,780 Fiscal Year Ended January 31, 2012: $3,978,540 (b) Audit-Related Fees. Fiscal Year Ended January 31, 2013: $1,812,565 Fiscal Year Ended January 31, 2012: $1,341,750 Includes fees billed in connection with assurance and related services provided to the Registrant, The Vanguard Group, Inc., Vanguard Marketing Corporation, and other registered investment companies in the Vanguard Group. (c) Tax Fees. Fiscal Year Ended January 31, 2013: $490,518 Fiscal Year Ended January 31, 2012: $373,830 Includes fees billed in connection with tax compliance, planning and advice services provided to the Registrant, The Vanguard Group, Inc., Vanguard Marketing Corporation, and other registered investment companies in the Vanguard Group and related to income and excise taxes. (d) All Other Fees. Fiscal Year Ended January 31, 2013: $16,000 Fiscal Year Ended January 31, 2012: $16,000 Includes fees billed for services related to risk management and privacy matters. Services were provided to the Registrant, The Vanguard Group, Inc., Vanguard Marketing Corporation, and other registered investment companies in the Vanguard Group. (e) (1) Pre-Approval Policies. The policy of the Registrants Audit Committee is to consider and, if appropriate, approve before the principal accountant is engaged for such services, all specific audit and non-audit services provided to: (1) the Registrant; (2) The Vanguard Group, Inc.; (3) other entities controlled by The Vanguard Group, Inc. that provide ongoing services to the Registrant; and (4) other registered investment companies in the Vanguard Group. In making a determination, the Audit Committee considers whether the services are consistent with maintaining the principal accountants independence. In the event of a contingency situation in which the principal accountant is needed to provide services in between scheduled Audit Committee meetings, the Chairman of the Audit Committee would be called on to consider and, if appropriate, pre-approve audit or permitted non-audit services in an amount sufficient to complete services through the next Audit Committee meeting, and to determine if such services would be consistent with maintaining the accountants independence. At the next scheduled Audit Committee meeting, services and fees would be presented to the Audit Committee for formal consideration, and, if appropriate, approval by the entire Audit Committee. The Audit Committee would again consider whether such services and fees are consistent with maintaining the principal accountants independence. The Registrants Audit Committee is informed at least annually of all audit and non-audit services provided by the principal accountant to the Vanguard complex, whether such services are provided to: (1) the Registrant; (2) The Vanguard Group, Inc.; (3) other entities controlled by The Vanguard Group, Inc. that provide ongoing services to the Registrant; or (4) other registered investment companies in the Vanguard Group. (2) No percentage of the principal accountants fees or services were approved pursuant to the waiver provision of paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) For the most recent fiscal year, over 50% of the hours worked under the principal accountants engagement were not performed by persons other than full-time, permanent employees of the principal accountant. (g) Aggregate Non-Audit Fees. Fiscal Year Ended January 31, 2013: $506,518 Fiscal Year Ended January 31, 2012: $389,830 Includes fees billed for non-audit services provided to the Registrant, The Vanguard Group, Inc., Vanguard Marketing Corporation, and other registered investment companies in the Vanguard Group. (h) For the most recent fiscal year, the Audit Committee has determined that the provision of all non-audit services was consistent with maintaining the principal accountants independence. Item 5 : Audit Committee of Listed Registrants. Not Applicable. Item 6 : Investments. Not Applicable. Item 7 : Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not Applicable. Item 8 : Portfolio Managers of Closed-End Management Investment Companies. Not Applicable. Item 9 : Purchase of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not Applicable. Item 10 : Submission of Matters to a Vote of Security Holders. Not Applicable. Item 11 : Controls and Procedures. (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. There were no significant changes in Registrant’s Internal Control Over Financial Reporting or in other factors that could significantly affect this control subsequent to the date of the evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 12 : Exhibits. (a) Code of Ethics. (b) Certifications. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VANGUARD FIXED INCOME SECURITIES FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 20, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD FIXED INCOME SECURITIES FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 20, 2013 VANGUARD FIXED INCOME SECURITIES FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: March 20, 2013 * By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444, Incorporated by Reference.
